 



Exhibit 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
     This Amended and Restated Credit Agreement dated as of December 19, 2005
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”) is entered into among NMHG Holding Co., a
Delaware corporation (“NMHG Holding”), NACCO Materials Handling Group, Inc., a
Delaware corporation (“NMHG”), NACCO Materials Handling Limited (company number
02636775), incorporated under the laws of England and Wales (the “UK Borrower”),
NACCO Materials Handling B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (the “Netherlands Borrower”; and together with NMHG Holding, NMHG, and
the UK Borrower, the “Borrowers”), the financial institutions from time to time
a party hereto as Lenders, whether by execution of this Agreement or an
Assignment and Acceptance, the financial institutions from time to time party
hereto as Issuing Bank, whether by execution of this Agreement or an Assignment
and Acceptance or otherwise, Citicorp North America, Inc., a Delaware
corporation (“CNAI”), in its capacity as administrative agent for the Lenders
and the Issuing Bank hereunder (with its successors and permitted assigns in
such capacity, the “Administrative Agent”) and Citigroup Global Markets Inc.
(“CGMI”) as sole lead arranger (“Sole Lead Arranger”) and sole bookrunner (“Sole
Bookrunner”).
PRELIMINARY STATEMENT
     The Borrowers, certain of the Lenders and the Administrative Agent are
parties to a Credit Agreement dated as May 9, 2002 (as amended or otherwise
modified prior to the date hereof, the “Previous Agreement”). The Borrowers, the
Lenders, the Administrative Agent and the other parties hereto wish to amend and
restate the Previous Agreement in its entirety pursuant to the terms hereof.
Upon the effectiveness hereof, and subject to the terms and conditions set forth
herein, the Previous Agreement is hereby so amended and restated.
ARTICLE I
DEFINITIONS
     1.01. Certain Defined Terms. In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined:
     “Accommodation Obligation” means any Contractual Obligation, contingent or
otherwise, of one Person with respect to any Indebtedness, obligation or
liability of another, if the primary purpose or intent thereof by the Person
incurring the Accommodation Obligation is to provide assurance to the obligee of
such Indebtedness, obligation or liability of another that such Indebtedness,
obligation or liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders thereof will be
protected (in whole or in part) against loss in respect thereof including,
without limitation, direct and indirect guarantees, endorsements (except for
collection or deposit in the ordinary course of business), notes co-made or
discounted, recourse agreements, take-or-pay agreements, keep-well

 



--------------------------------------------------------------------------------



 



agreements, agreements to purchase or repurchase such Indebtedness, obligation
or liability or any security therefor or to provide funds for the payment or
discharge thereof, agreements to maintain solvency, assets, level of income, or
other financial condition, and agreements to make payment other than for value
received. The amount of any Accommodation Obligation shall be equal to the
lesser of (a) the principal amount payable under such Accommodation Obligation
(if quantifiable) and (b) the portion of the obligation so guaranteed or
otherwise supported.
     “Account” is defined in Section 2.01(c)(i).
     “Accounting Changes” means, with respect to any Person, changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successor thereto or
any agency with similar functions).
     “Accounting Firm” means Ernst & Young LLP or such other firm of independent
certified public accountants of recognized national standing acceptable to the
Administrative Agent.
     “Acquisition” is defined in Section 9.04(f).
     “Additional Assets” means: (a) any property, plant or equipment or other
tangible assets used in or useful in the operation of a Related Business,
(b) the Capital Stock of a Person that becomes a Borrower Subsidiary as a result
of the acquisition of such Capital Stock by a Borrower or a Borrower Subsidiary,
or (c) Capital Stock constituting a minority interest in any Person that at such
time is a Borrower Subsidiary; provided, however, that any such Subsidiary
described in clause (b) or (c) above is primarily engaged in a Related Business.
     “Adjusted EBITDA” means, for any period, the sum, without duplication, of
(a) Consolidated EBITDA and (b) equity advances and capital contributions to
NMHG Holding or any of the other Borrowers made during such period or within
thirty days following the end of such period and specifically designated for
allocation to such period and not in the period in which made, provided, that no
greater than $25,000,000 of such equity advances and capital contributions may
be included in the determination of Adjusted EBITDA during any four-quarter
period.
     “Administrative Agent” is defined in the preamble.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, as applied to any specified Person, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with, such specified Person and includes each officer or director or
general partner of such Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) as applied to any specified Person means the
possession, directly or indirectly, of the power to vote five percent (5.0%) or
more of the Voting Stock or otherwise to direct or cause the direction of, the
management and policies of such

-2-



--------------------------------------------------------------------------------



 



Person, whether through the ownership of Voting Stock, by contract or otherwise.
“Affiliated” has a correlative meaning to Affiliate.
     “Agreement” is defined in the preamble.
     “Anti-Money Laundering Laws” means the BSA and all applicable Requirements
of Law and government guidance on BSA compliance and on the prevention and
detection of money laundering violations under 18 U.S.C. §§ 1956 and 1957.
     “Anti-Terrorism Laws” means the OFAC Laws and Regulations, the Executive
Orders and the USA Patriot Act.
     “Applicable Fixed Rate Margin”, “Applicable Floating Rate Margin”,
“Applicable Letter of Credit Fee Rate”, “Applicable Overdraft Rate Margin”, and
“Applicable Unused Commitment Fee Rate” mean a per annum rate equal to (a) for
the period from the Closing Date until the Rate Change Date (as defined below)
occurring after the timely delivery of the Compliance Certificate for the period
ending December 31, 2005, pursuant to Section 7.01(c), the respective per annum
rates in the row designated “Level 3” on the table set forth on Exhibit A
attached hereto with respect to each of the Applicable Fixed Rate Margin, the
Applicable Floating Rate Margin, the Applicable Overdraft Rate Margin, the
Applicable Letter of Credit Fee Rate, and the Applicable Unused Commitment Fee
Rate and (b) from and after such Rate Change Date, if the Leverage Ratio for the
applicable period ending on the last day of the then most recent fiscal quarter
(as shown on the Compliance Certificate delivered pursuant to Section 7.01(c))
is within the applicable range set forth on Exhibit A attached hereto, the
Applicable Fixed Rate Margin, the Applicable Floating Rate Margin, the
Applicable Letter of Credit Fee Rate, the Applicable Overdraft Rate Margin and
the Applicable Unused Commitment Fee Rate shall be the respective per annum
rates set forth opposite the applicable range indicated on the table set forth
on Exhibit A attached hereto. In the event of the delivery of a Compliance
Certificate after December 31, 2005, showing an increase or decrease in the
Leverage Ratio (for the twelve-month period ending on the last day of a fiscal
quarter) which requires a change in the Applicable Fixed Rate Margin, the
Applicable Floating Rate Margin, the Applicable Letter of Credit Fee Rate, the
Applicable Overdraft Rate Margin and the Applicable Unused Commitment Fee Rate,
such changes shall be effective from the first day of the calendar month
immediately following receipt of such Compliance Certificate (provided that the
Compliance Certificate is received by the Administrative Agent no later than
12:00 p.m. (New York time) at least one (1) Business Day prior to the first day
of such calendar month) until the next such date on which the Applicable Fixed
Rate Margin, the Applicable Floating Rate Margin, the Applicable Letter of
Credit Fee Rate, the Applicable Overdraft Rate Margin and the Applicable Unused
Commitment Fee Rate are subject to change following the delivery of (or failure
to deliver) a Compliance Certificate showing an increase or decrease in the
Leverage Ratio which requires such changes (any such date on which the
Applicable Fixed Rate Margin, the Applicable Floating Rate Margin, the
Applicable Letter of Credit Fee Rate, the Applicable Overdraft Rate Margin and
the Applicable Unused Commitment Fee Rate are subject to change being a “Rate
Change Date”); provided, however, that failure to timely deliver such Compliance
Certificate following the end of any fiscal quarter shall, in addition to any
other remedy provided for in this Agreement, result in an increase in the
Applicable Fixed Rate Margin, the Applicable Floating Rate Margin, the
Applicable Letter of Credit Fee Rate, the Applicable Overdraft Rate Margin and
the Applicable

-3-



--------------------------------------------------------------------------------



 



Unused Commitment Fee Rate to the maximum per annum rates for the applicable
period set forth on Exhibit A until the first day of the first calendar month
following the delivery of such Compliance Certificate demonstrating that such an
increase is not required; provided further, however, the occurrence and
continuation of any Event of Default, in addition to any other remedy provided
for in this Agreement, shall result in an increase in the Applicable Fixed Rate
Margin, the Applicable Floating Rate Margin, the Applicable Letter of Credit Fee
Rate, the Applicable Overdraft Rate Margin and the Applicable Unused Commitment
Fee Rate to the maximum per annum rates for the applicable period set forth on
Exhibit A until the first day of the first calendar month following the date on
which such Event of Default is cured or waived in accordance with Section 14.07.
     “Applicable Lending Office” means, with respect to a particular Lender, its
Fixed Rate Lending Office in respect of provisions relating to Fixed Rate Loans,
Overdraft Loans and Multicurrency Loans, and its Domestic Lending Office in
respect of provisions relating to Floating Rate Loans.
     “Approved Fund” means any Fund that (a) is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender, and, (b) together with all other
Affiliated Approved Funds that are Lender assignees hereunder, have total assets
in excess of $200,000,000.
     “Assignment and Acceptance” means an Assignment and Acceptance in
substantially the form of Exhibit B attached hereto delivered to the
Administrative Agent in connection with an assignment of a Lender’s interest
under this Agreement in accordance with the provisions of Section 14.01.
     “Australian Credit Facility” means that certain Guaranteed Multi Option
Facility, dated August 15, 2000, among NACCO Materials Handling Group Pty Ltd.,
Citibank and Citibank Limited, as amended, restated, supplemented or otherwise
modified from time to time or as the same may be refinanced or replaced;
provided that such refinancing or replacement, taken as a whole, is on terms no
less favorable to NACCO Materials Handling Group Pty Ltd. than the terms of the
existing Australian Credit Facility prior to such replacement or refinancing;
provided further that if such refinancing or replacement is in an aggregate
principal amount greater than the commitments under the Australian Credit
Facility on May 9, 2002, any excess amounts shall only be permitted as allowed
in accordance with Section 9.01(q).
     “Australian Credit Facility Sublimit” means with respect to an Australian
Credit Facility provided by a CNAI Affiliate and with respect to any calendar
month, an amount equal to the lesser of (i) the Dollar Equivalent of the
aggregate commitment under such Australian Credit Facility and (ii) that amount
equal to (A) the Dollar Equivalent of the amount designated in writing by NACCO
Materials Handling Group Pty Ltd. to such CNAI Affiliate and the Administrative
Agent as the “Australian Credit Facility Sublimit” at least three (3) Business
Days prior to the first Business Day of such calendar month (as such Dollar
Equivalent is determined on the day of such notice) multiplied by (B) one
hundred five percent (105%); provided, that such designated amount may not be
less than the outstanding obligations under such Australian Credit Facility;
provided, further that to the extent a notice is not given as herein

-4-



--------------------------------------------------------------------------------



 



provided, the Australian Credit Facility Sublimit shall be the amount most
recently designated in such a written notice prior to the first Business Day of
such calendar month.
     “Australian Subsidiaries” means NMHG Australia Holdings Pty Ltd., NACCO
Materials Handling Group Pty. Ltd, NMHG Superannuation Programme Pty. Limited,
NMHG Employees Super. Fund Pty Limited, National Fleet Network Pty Limited, NMHG
Distribution Pty Limited, KS Coy & Sons Pty Limited, Yale-LTC Industrial Trucks
Pty Limited, LTC Forklift Rentals Pty Limited., and any other Foreign
Subsidiaries organized under the laws of Australia from time to time in
accordance with Section 9.07 of this Agreement.
     “Availability” means, (a) with respect to any Credit Facility at any
particular time, the amount by which the Maximum Credit Amount for such Credit
Facility exceeds the Credit Facility Outstandings under such Credit Facility at
such time; (b) with respect to any Subfacility at any particular time, the
amount by which the Maximum Credit Amount for such Subfacility exceeds the
Credit Facility Outstandings under such Subfacility at such time; or (c) with
respect to both Credit Facilities at any particular time, the aggregate
Availability under each Credit Facility.
     “Availability Reserves” means (a) an amount equal to the Australian Credit
Facility Sublimit, (b) an amount equal to the aggregate commitments of all CNAI
Affiliates under any other foreign working capital facility subject to the
Foreign Working Capital Guaranty, (c) any other reserve against the Availability
under any Credit Facility established by the Administrative Agent and, (d) such
amounts as the Administrative Agent may from time to time establish against
Availability under any Credit Facility in order either (i) to preserve the value
of, or the Administrative Agent’s Lien on, the Collateral or (ii) to reflect
future liabilities (including, without limitation, liabilities in respect of
cash management agreements and arrangements) of the Borrowers to the
Administrative Agent and its Affiliates.
     “Bailee” is defined in the Domestic Security Agreement.
     “Bank Accounts” means the Cash Collateral Accounts, the Collection
Accounts, the Disbursement Accounts, the Lockboxes, and the Concentration
Accounts.
     “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§
101 et seq.), as amended from time to time, and any successor statute.
     “Bankruptcy Event” means (a) any event that constitutes a Default or an
Event of Default under Section 11.01(f) or 11.01(g), and (b) as used in Section
9.06(a)(ii)(E), any event of a type described under Section 11.01(f) or 11.01(g)
with respect to the Parent (rather than a Borrower or Borrower Subsidiary as set
forth therein).
     “Benefit Plan” means a defined benefit plan as defined in Section 3(35) of
ERISA (other than a Multiemployer Plan or Foreign Employee Benefit Plan) in
respect of which any Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

-5-



--------------------------------------------------------------------------------



 



     “Board of Directors” means, with respect to any Person, the board of
directors of such Person or any committee thereof duly authorized to act on
behalf of such Board.
     “Borrower Subsidiaries” means the Subsidiaries of each Borrower and
“Borrower Subsidiary” means any Subsidiary of any Borrower.
     “Borrowers” is defined in the preamble.
     “Borrowing” means a borrowing consisting of Loans under the same Credit
Facility of the same type (i.e., Floating Rate Loans or Fixed Rate Loans) and of
the same Optional Currency made on the same day by the same Borrower.
     “Borrowing Base” shall mean any of the Domestic Borrowing Base or the
Multicurrency Borrowing Base.
     “Borrowing Base Certificate” means a certificate, (a) with respect to the
Domestic Facility, in substantially the form of Exhibit C-1 attached hereto
(with such modifications thereto as shall be agreed to by the Administrative
Agent in accordance with the terms of this Agreement), setting forth the
Domestic Borrowers’ calculation of the Domestic Borrowing Base and (b) with
respect to the Multicurrency Facility, in substantially the form of Exhibit C-2
attached hereto (with such modifications thereto as shall be agreed to by the
Administrative Agent in accordance with the terms of this Agreement), setting
forth the Multicurrency Borrowers’ calculation of the Multicurrency Borrowing
Base.
     “BSA” means the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq.
     “Business Activity Report” means, to the extent still required in the
applicable jurisdiction to enforce rights in or against Collateral or obligors
of Collateral located therein, (a) a Notice of Business Activities Report from
the State of New Jersey Division of Taxation or (b) a Minnesota Business
Activity Report from the Minnesota Department of Revenue.
     “Business Day” means a day, in the applicable local time, (a) which is not
a Saturday or Sunday or a legal holiday, (b) on which banks are not required or
permitted by law or other governmental action to close (i) in New York, New
York, (ii) in the case of Fixed Rate Loans or Multicurrency Loans, in London,
England, or (iii) in the case of Letter of Credit transactions for a particular
Issuing Bank, in the place where its office for issuance or administration of
the pertinent Letter of Credit is located, and (c) in the case of Euro Loans, on
which the Trans-European Automated Real-time Gross Settlement Express Transfer
(TARGET) system is operating.
     “Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether payable in cash or other Property or accrued as a
liability (but without duplication)) during such period that, in conformity with
GAAP, are required to be classified as capital expenditures but excluding
(a) interest capitalized relating to and during construction of Property,
(b) expenditures made in connection with the replacement or restoration of
Property to the extent reimbursed or financed from insurance or condemnation
proceeds not constituting net cash proceeds of sale of such Property,
(c) expenditures made with the proceeds from the sales of

-6-



--------------------------------------------------------------------------------



 



similar Property to the extent such sales and reinvestments are otherwise
permitted under this Agreement, and (d) expenditures in an amount not to exceed
$22,000,000 in such period made in connection with the Global Design and Product
Development Program.
     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
     “Capital Stock” means, with respect to any Person, any shares of common or
preferred stock, any other equity securities, any limited liability company
interests, any general or limited partnership interests or other equivalents of
such Person, regardless of class or designation, and all warrants, options,
purchase rights, conversion or exchange rights, voting rights, calls or claims
of any character with respect thereto.
     “Cash Collateral” means immediately available cash or Cash Equivalents in
any Concentration Account or Cash Collateral Account under the “control” (within
the meaning of Section 9-104 of the Uniform Commercial Code or in the case of
Cash Collateral of the Multicurrency Borrowers, within the meaning of applicable
law) of the Administrative Agent, as security for any of the Obligations.
     “Cash Collateral Accounts” means, collectively, the Domestic Cash
Collateral Account and the Multicurrency Cash Collateral Accounts.
     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (b) repurchase agreements
on obligations of the type specified in clause (a) above with respect to which,
at the time of acquisition, the senior long-term debt of the party agreeing to
repurchase such obligations is rated AAA (or better) by Standard & Poor’s
Corporation (or its successors) or Aaa (or better) by Moody’s Investors Service,
Inc. (or its successors); (c) domestic and Eurodollar certificates of deposit
and time deposits, bankers’ acceptances and floating rate certificates of
deposit issued by any commercial bank organized under the laws of the United
States, any state thereof, the District of Columbia, any foreign bank, or its
branches or agencies (fully protected against currency fluctuations), which, at
the time of acquisition, are rated A-1 (or better) by Standard & Poor’s
Corporation (or its successors) or P-1 (or better) by Moody’s Investors Service,
Inc. (or its successors); (d) commercial paper of United States and foreign
banks and bank holding companies and their subsidiaries and United States and
foreign finance, commercial industrial or utility companies which, at the time
of acquisition, are rated A-1 (or better) by Standard & Poor’s Corporation (or
its successors) or P-1 (or better) by Moody’s Investors Service, Inc. (or its
successors); (e) marketable direct obligations of any state of the United States
of America or any political subdivision of any such state given on the date of
such investment the highest credit rating by Moody’s Investors Service, Inc. (or
its successors) and Standard & Poor’s Corporation (or its successors); or
(f) securities of money market funds rated Am (or better) by Standard & Poor’s
Corporation (or its successors) or A (or better) by Moody’s Investors Service,
Inc. (or its successors); provided, that the maturities of any such Cash
Equivalents referred to in clauses (a), (c), (d) and (e) shall not exceed
270 days.

-7-



--------------------------------------------------------------------------------



 



     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any
successor statutes, and any regulations or legally enforceable guidance
promulgated thereunder.
     “CERCLIS” is defined in Section 6.01(o).
     “CGMI” is defined in the preamble hereto.
     “Change of Control” means any of the following shall occur:
     (a) any Person or group of Persons (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act) other than one or more Permitted Holders,
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
promulgated by the Commission under said Act) of twenty-five percent (25%) or
more of the total voting power of the outstanding Voting Stock of the Parent;
provided, however, that the Permitted Holders beneficially own (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act), directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of Parent than such other person and do not have the right or
ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of Parent;
     (b) individuals who on the Closing Date constituted the Board of Directors
of NMHG Holding or the Parent (together with any new directors whose election by
such Board of Directors of NMHG Holding or the Parent, as the case may be, or
whose nomination for election by the stockholders of NMHG Holding or the Parent,
as the case may be, was approved by a vote of a majority of the directors of
NMHG Holding or of the Parent, as the case may be, then still in office who were
either directors on the Closing Date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of NMHG Holding or the Parent, as the case
may be, then in office;
     (c) the adoption of a plan relating to the liquidation or dissolution of
any Credit Party or the Parent other than to the extent permitted in
Section 9.09;
     (d) the merger or consolidation of Parent or any Credit Party with or into
another Person or the merger of another Person with or into Parent or any Credit
Party, or the sale of all or substantially all the assets of Parent (determined
on a consolidated basis) or any Credit Party to another Person, other than a
transaction permitted by Section 9.09;
     (e) the occurrence of a “Change of Control” under (and as defined in) the
Senior Note Indenture; or
     (f) one hundred percent (100%) of the Capital Stock of any Borrower ceasing
to be owned (directly or indirectly) and controlled by the Parent, other than to
the extent permitted by Section 9.02(c).
     “CIP Regulations” is defined in Section 12.10.
     “Citibank” means Citibank, NA, a national banking association.

-8-



--------------------------------------------------------------------------------



 



     “Claim” means any claim or demand, by any Person, of whatsoever kind or
nature for any alleged Liabilities and Costs, whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute,
Permit, ordinance or regulation, common law or otherwise.
     “Closing Date” means December 19, 2005.
     “Closing List” is defined in Section 5.01(a)(i).
     “CNAI” is defined in the preamble.
     “CNAI Affiliates” means all Affiliates of CNAI.
     “Collateral” means all Property and interests in Property and proceeds
thereof (including, but not limited to, all accounts, Receivables, deposit
accounts, Bank Accounts, chattel paper, instruments, investment property,
Inventory, General Intangibles, documents, commercial tort claims, and proceeds
thereof) now owned or hereafter acquired by any Credit Party upon which a Lien
is granted under any of the Loan Documents, provided, that the Collateral shall
not include any Equipment, Real Property, fixtures or improvements thereon.
     “Collateral Access Agreement” means (a) a landlord waiver (with a copy of
the relevant Lease attached) with respect to personal property located at real
property leased by any Credit Party, substantially in the form of Exhibit D-1
attached hereto (with such modifications as the Administrative Agent may approve
in its sole discretion), (b) a bailee waiver with respect to Property maintained
by a Credit Party with a Bailee, substantially in the form of Exhibit D-2
attached hereto (with such modifications as the Administrative Agent may approve
in its sole discretion), and (c) a waiver with respect to Collateral that is the
subject of a bill of lading executed by the issuer of such bill of lading and
the agent for the destination named in such bill of lading, in form and
substance satisfactory to the Administrative Agent.
     “Collateral Value” means (a) with respect to any Eligible Receivable, the
Dollar Equivalent of the unpaid face amount of such Receivable; (b) with respect
to any item of Eligible Inventory, the Dollar Equivalent of the value
(determined at the lower of cost, on a first-in, first-out, basis and market
value) of such Inventory.
     “Collection Account Agreement” means (a) with respect to Collection
Accounts located in the United States, a collection account agreement executed
by a Collection Account Bank, the applicable Borrower or Borrowers, and the
Administrative Agent substantially in the form of Exhibit E attached hereto
(with such changes thereto requested by the Collection Account Bank as may be
acceptable to the Administrative Agent and the applicable Borrower or Borrowers,
as the case may be), and (b) with respect to Collection Accounts located outside
of the United States, an agreement or security agreement between a Multicurrency
Borrower, the Administrative Agent (in its capacity as security holder or
otherwise), a Collection Account Bank and such other parties as may be
necessary, which agreement gives the Administrative Agent the control rights
specified therein and security with respect to the Collection Accounts
designated therein, in form and substance satisfactory to the Administrative
Agent, in each case, as the same may be amended, supplemented or otherwise
modified from time to time.

-9-



--------------------------------------------------------------------------------



 



     “Collection Account Bank” means each bank which has entered into a
Collection Account Agreement and which is identified as a Collection Account
Bank on Schedule 6.01-Z, as such schedule may be modified from time to time
pursuant to Section 3.06.
     “Collection Accounts” means, collectively, the collection accounts in which
proceeds of Collateral are deposited, established at the Collection Account
Banks which are subject to a Collection Account Agreement.
     “Collections” is defined in Section 3.06(b).
     “Commercial Letter of Credit” means any documentary letter of credit Issued
by an Issuing Bank pursuant to Section 2.02 for the account of a Borrower, which
is drawable upon presentation of documents evidencing the sale or shipment of
goods purchased by such Borrower in the ordinary course of its business.
     “Commitment Reallocation Request” is defined in Section 3.01(d).
     “Commitment Reduction Amount” is defined in Section 3.01(d).
     “Commitments” means, collectively, the Domestic Commitments and the
Multicurrency Commitment (it being understood and agreed that the maximum
aggregate principal amount of the Commitments shall not exceed $175,000,000, as
reduced from time to time pursuant to the terms hereof).
     “Compliance Certificate” is defined in Section 7.01(e).
     “Concentration Account” means any Domestic Concentration Account or
Multicurrency Concentration Account, and “Concentration Accounts” means,
collectively, the Domestic Concentration Account and the Multicurrency
Concentration Accounts.
     “Consolidated EBITDA” means, for any period, (a) Consolidated Net Income
for such period plus (b) to the extent deducted in determining Consolidated Net
Income for such period, but without duplication, the aggregate amount of
(i) depreciation and amortization expense, (ii) Consolidated Interest Expense,
(iii) foreign, federal, state and local income taxes, (iv) extraordinary losses,
(v) equity in losses of unconsolidated Subsidiaries and Affiliates, (vi)
accruals for long-term deferred compensation (net of cash payments of deferred
compensation accrued in prior periods), (vii) losses from minority interests in
affiliates, (viii) non-recurring non-cash charges and expenses (including the
cumulative effect of any Accounting Changes), (ix) non-cash expenses relating to
the mark to market provision for derivative instruments, and (x) cash receipts
related to the termination of any derivative instrument that, as of the end of
the prior period, had a net gain since the inception of such derivative
instrument, minus (c) to the extent included in determining Consolidated Net
Income for such period, but without duplication, (i) extraordinary gains,
(ii) equity in earnings of unconsolidated Subsidiaries and Affiliates for such
period, (iii) income from minority interests in affiliates, (iv) non-recurring
non-cash gains (including the cumulative effect of any Accounting Changes),
(v) non-cash income relating to the mark to market provision for derivative
instruments, and (vi) cash

-10-



--------------------------------------------------------------------------------



 



payments related to the termination of any derivative instrument that, as of the
end of the prior period, had a net loss since the inception of such derivative
instrument.
     “Consolidated Interest Expense” means, for any period, all as determined in
conformity with GAAP, (a) total interest expense, whether paid or accrued
(without duplication) (including the interest component of Capital Lease
obligations), of NMHG Holding and its Subsidiaries on a consolidated basis,
including, without limitation, all recurring bank loan fees and commissions,
discounts and other fees and charges owed with respect to letters of credit, but
excluding, however, amortization of discount, interest paid in property other
than cash or any other interest expense not payable in cash, plus (b) any net
payments made during such period under Interest Rate Contracts minus (c) any net
payments received during such period under Interest Rate Contracts, plus (d) to
the extent deducted in determining Consolidated Interest Expense, any interest
income.
     “Consolidated Net Income” means, for any period, the net earnings (or loss)
after taxes of NMHG Holding and its Subsidiaries on a consolidated basis for
such period taken as a single accounting period determined in conformity with
GAAP.
     “Constituent Document” means, (a) with respect to any corporation, (i) the
articles/certificate of incorporation (or the equivalent organizational
documents) of such entity, (ii) the bylaws (or the equivalent governing
documents) of such entity and (iii) any document setting forth the designation,
amount and/or relative rights, limitations and preferences of any class or
series of such entity’s Capital Stock or any unanimous shareholder agreement
pertaining to any Foreign Subsidiary; (b) with respect to any partnership
(whether limited or general), (i) the certificate of partnership (or equivalent
filings), (ii) the partnership agreement (or equivalent organizational
documents) of such partnership and (iii) any document setting forth the
designation, amount and/or rights, limitations and preferences of any of such
partnership’s partnership interests; and (c) with respect to any limited
liability company, (i) the articles of organization (or the equivalent
organizational documents) of such entity, (ii) the operating agreement (or the
equivalent governing documents) of such entity and (iii) any document setting
forth the designation, amount and/or rights, limitations and preferences of any
of such limited liability company’s membership interests.
     “Contaminant” means any man-made or naturally occurring waste, pollutant,
hazardous substance, radioactive substance or material, toxic substance,
hazardous waste, radioactive waste, special waste, petroleum or
petroleum-derived substance or waste, mold, asbestos in any form or condition,
polychlorinated biphenyls, or any hazardous or toxic constituent thereof and
includes, but is not limited to, these terms as defined in Environmental, Health
or Safety Requirements of Law.
     “Contractual Obligation”, as applied to any Person, means any provision of
any Securities issued by that Person or any indenture, mortgage, deed of trust,
security agreement, pledge agreement, guaranty, contract, undertaking, agreement
or instrument to which that Person is a party or by which it or any of its
properties is bound, or to which it or any of its properties is subject.

-11-



--------------------------------------------------------------------------------



 



     “Converted Domestic Borrowing Base Excess” has the meaning set forth in
Section 2.01(a)(ii).
     “Credit and Collection Policies” means the credit and collection policy of
each Borrower and each originator of Receivables owned by a Borrower, each in
the respective form and substance attached as Exhibit F attached hereto and
satisfactory to the Administrative Agent.
     “Credit Facility” means either of the Domestic Facility and the
Multicurrency Facility. “Credit Facilities” means, collectively, the Domestic
Facility and the Multicurrency Facility.
     “Credit Facility Outstandings” means, at any particular time (a) with
respect to the Domestic Facility, the sum of (i) the outstanding principal
amount of the Swing Loans at such time, plus (ii) the outstanding principal
amount of the Domestic Loans at such time, plus (iii) the Letter of Credit
Obligations outstanding at such time under the Domestic Facility, plus (iv) the
aggregate principal amount of Protective Advances to the Domestic Lenders
outstanding at such time; (b) with respect to the Multicurrency Facility, the
sum of (i) the Overdraft Line Commitment, plus (ii) the outstanding principal
amount of the Sterling Loans at such time, plus (iii) the outstanding principal
amount of the Euro Loans at such time, plus (iv) the Letter of Credit
Obligations outstanding at such time under the Multicurrency Facility, plus
(v) the aggregate principal amount of Protective Advances to the Multicurrency
Lender; (c) with respect to the Euro Subfacility, the outstanding principal
amount of the Euro Loans under such Subfacility at such time plus the Letter of
Credit Obligations denominated in Euros and outstanding at such time under the
Multicurrency Facility; and (d) with respect to the Sterling Subfacility, the
outstanding principal amount of the Sterling Loans under such Subfacility at
such time plus the Letter of Credit Obligations denominated in Sterling and
outstanding at such time under the Multicurrency Facility. For purposes of
determining the amount of Credit Facility Outstandings (or any component
thereof) in respect of any Revolving Loan which is denominated in Euros or
Sterling, such amount shall equal the Dollar Equivalent of the amount of such
currency at the time of determination thereof.
     “Credit Party” means any Domestic Credit Party or Foreign Credit Party, and
“Credit Parties” means, collectively, the Domestic Credit Parties and the
Foreign Credit Parties.
     “Cure Fundings” is defined in Section 3.02(b)(iv)(C).
     “Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.
     “Currency Agreement Exposure” means, with respect to any Borrower at any
time and from time to time, an aggregate amount equal to the then pre-settlement
risk of such Borrower (determined by the Administrative Agent in accordance with
the Administrative Agent’s (or its applicable Affiliate’s) customary practices)
of each Currency Agreement entered into by such Borrower and the Administrative
Agent (or an Affiliate of the Administrative Agent) on or after the Closing Date
for the remaining term and volume of such Currency Agreement, disregarding
(subject to the immediately succeeding sentence) any Currency Agreement with
respect to which the pre-settlement risk of such Borrower at such time is

-12-



--------------------------------------------------------------------------------



 



positive. If (a) such Borrower is a party to (i) such Currency Agreement
providing for such Borrower’s purchase of a particular currency and (ii) a
similar Currency Agreement with the same counterparty providing for the sale of
such currency and (b) such Borrower and such counterparty have entered into a
netting agreement in form and substance satisfactory to the Administrative Agent
with respect to such Currency Agreements, then the pre-settlement risk of such
Borrower and such counterparties at such time (determined by the Administrative
Agent in accordance with the Administrative Agent’s (or its applicable
Affiliate’s) customary practices) under such Currency Agreements shall be netted
against one another in determining such Borrower’s aggregate Currency Agreement
Exposure (it being understood and agreed that if any such netting of Currency
Agreements results in a positive net pre-settlement risk to such Borrower, such
net pre-settlement risk shall be disregarded in the calculation of such
Borrower’s aggregate Currency Agreement Exposure).
     “CUSA” means Citicorp USA, Inc., a Delaware corporation.
     “Customary Permitted Liens” means
     (a) Liens (other than Environmental Liens and Liens in favor of the PBGC)
with respect to the payment of taxes, assessments or governmental charges in all
cases which are not yet due or which are not required to be paid pursuant to
Section 8.04;
     (b) statutory Liens of landlords and Liens of mechanics, carriers,
materialmen, consignors, warehousemen, or workmen and other Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP, provided that the foregoing shall not include statutory or
contractual rights of title retention on Inventory;
     (c) Liens (other than any Lien in favor of the PBGC) incurred or deposits
made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, surety, appeal and
performance bonds, trade, contracts (not constituting Indebtedness), regulatory
or statutory obligations, government contracts or other obligations of a like
nature provided in the ordinary course of business; provided that all such Liens
do not in the aggregate detract from the value of any Borrower’s or any of its
Subsidiaries’ assets or Property or impair the use thereof in the operation of
their respective businesses; and
     (d) Liens arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of Real Property which do
not interfere with the ordinary conduct of the business of any Borrower or its
Subsidiaries.
     “DB Contribution Amount” is defined in Section 13.06(a).
     “Default” means an event which, with the giving of notice or the lapse of
time, or both, would constitute an Event of Default.

-13-



--------------------------------------------------------------------------------



 



     “Defaulting Lender” is defined in Section 3.02(b)(iv).
     “Designated Person” is defined in Section 6.01(ff).
     “Disbursement Accounts” means, collectively, the disbursement account of
each Borrower as set forth on Schedule 6.01-Z.
     “Distribution Property” is defined in Section 9.02(b).
     “DOL” means the United States Department of Labor and any Person succeeding
to the functions thereof.
     “Dollar Equivalent” means, with respect to any amount denominated in a
Specified Foreign Currency on the date of determination thereof, the equivalent
of such amount in Dollars determined at the rate of exchange equal to the Spot
Rate on such date of determination.
     “Dollars” and “$” mean the lawful money of the United States.
     “Domestic Borrower Guaranty” means (a) the Domestic Borrower Guaranty dated
as of May 9, 2002 duly executed and delivered to the Administrative Agent by
each of the Domestic Guarantors with respect to the Domestic Obligations,
substantially in the form and substance of Exhibit G-1 attached hereto, and
(b) each Domestic Borrower Guaranty, substantially in the form and substance of
Exhibit G-1 attached hereto, required to be executed and delivered by a Domestic
Subsidiary pursuant to Section 9.07, as each of the same may be further amended,
supplemented or otherwise modified from time to time.
     “Domestic Borrowers” means, collectively, NMHG Holding and NMHG.
     “Domestic Borrowing Base” means, as of any date of determination, with
respect to the Domestic Borrowers, an amount equal to the sum of:
     (a) up to 85.0% (or such other higher percentage as agreed to by all
Lenders in their sole discretion) of the Collateral Value of Eligible Domestic
Receivables plus
     (b) the least of:
     (i) $75,000,000 less the Multicurrency Inventory Sublimit,
     (ii) up to 65.0% of the Collateral Value of the aggregate Eligible Domestic
Inventory, and
     (iii) the sum of the products of the Inventory Advance Rate multiplied by
the Collateral Value of each category of Eligible Domestic Inventory set forth
on the Domestic Borrowers’ Borrowing Base Certificate, plus
   (c) the Dollar Equivalent of cash, overnight investments and marketable
direct obligations issued or unconditionally guaranteed by the United States
government and

-14-



--------------------------------------------------------------------------------



 



backed by the full faith and credit of the United States government with a tenor
of less than one year deposited by or on behalf of any Domestic Borrower and
held from time to time in the Domestic Concentration Account or the Domestic
Cash Collateral Account, in each case, subject to a first priority perfected
Lien of the Administrative Agent.
For purposes of this definition, the Collateral Values of Inventory shall be
determined after deduction of all Eligibility Reserves then effective with
respect to such items.
     “Domestic Cash Collateral Account” means an account designated as such and
established by the Administrative Agent in the name of the Administrative Agent
maintained with Citibank in New York, New York.
     “Domestic Collateral” means all Collateral of the Domestic Credit Parties.
     “Domestic Commitment” means the commitment of each Domestic Lender to make
Domestic Loans (including Domestic Loans required to be made pursuant to
Section 2.01(g) and 2.02(e)(ii) to the Domestic Borrowers), to participate in
Letters of Credit Issued for the account of the Domestic Borrowers, and to
participate in Multicurrency Loans and fund such participations, in each case
pursuant to Section 2.03, in an aggregate principal amount (after giving effect
to all participations purchased by and from such Domestic Lender) outstanding
not to exceed the amount set forth opposite such Domestic Lender’s name on
Schedule 1.01.1 under the caption “Domestic Commitment”, as such amount may be
reduced or modified pursuant to this Agreement; provided, however, that (i) at
no time shall the aggregate Domestic Commitments of all Domestic Lenders
available to extend credit under the Domestic Facility exceed $175,000,000 less
any permanent reduction made pursuant to Section 3.01, (ii) as of the Closing
Date, the aggregate Domestic Commitments of all Domestic Lenders available to
extend credit under the Domestic Facility shall equal $75,000,000, (iii) at no
time shall any Lender be required to hold Obligations (whether through direct
extensions of credit, through participation interests or a combination of both)
in excess of the amount set forth opposite such Domestic Lender’s name on
Schedule 1.01.1 under the caption “Domestic Commitment plus Additional
Multicurrency Participation Obligation”, and (iv) at no time shall the aggregate
amount of credit required to be extended to the Borrowers under the Domestic
Facility and the Multicurrency Facility exceed $175,000,000.
     “Domestic Concentration Account” means account number 30508139, in the name
of the Administrative Agent, maintained with Citibank in New York, New York.
     “Domestic Credit Party” means any Domestic Borrower or any Domestic
Guarantor, and “Domestic Credit Parties” means, collectively, the Domestic
Borrowers and the Domestic Guarantors.
     “Domestic Facility” means the facility provided by the Domestic Lenders to
make Domestic Loans to, and to Issue Letters of Credit for the account of, the
Domestic Borrowers, and provided by the Swing Loan Bank to make Swing Loans to
the Domestic Borrowers, in each case in accordance with the terms and conditions
contained in this Agreement.

-15-



--------------------------------------------------------------------------------



 



     “Domestic Guarantor” means each Domestic Subsidiary (other than a Domestic
Borrower) which is (a) designated on Schedule 1.01.2 or (b) required under
Section 9.07 to be a party to a Domestic Borrower Guaranty and/or a
Multicurrency Borrower Guaranty.
     “Domestic Lenders” means the Lenders designated as such on Schedule 1.01.1
under the caption “Domestic Commitment” and each other institution which is
party hereto as a Domestic Lender pursuant to an Assignment and Acceptance.
     “Domestic Lending Office” means, with respect to any Lender, such Lender’s
office, located in the United States, specified as the “Domestic Lending Office”
under its name on the signature pages hereof or on the Assignment and Acceptance
by which it became a Lender or such other United States office of such Lender as
it may from time to time specify by written notice to the Borrowers and the
Administrative Agent.
     “Domestic LIBO Rate” means, with respect to any Interest Period applicable
to a Borrowing of Fixed Rate Loans under the Domestic Facility denominated in
Dollars, the interest rate per annum obtained by dividing:
   (a) the interest rate per annum equal to (A) the offered quotations for
deposits in Dollars for a period comparable to the relevant Interest Period
which appears on Dow Jones Markets Service (formerly known as Telerate) Page
3750 or Dow Jones Markets Service Page 3740 (as appropriate) (or such other page
as may replace Page 3750 or Page 3740, as applicable, or the service as may be
nominated by the British Bankers’ Association as the information vendor for the
purpose of displaying British Bankers’ Association Interest Settlement Rates for
deposits in Dollars) at or about 11:00 a.m. (London time) on the applicable
Fixed Rate Determination Date; or (B) if no such interest rate determined under
clause (A) is available, the arithmetic mean (rounded upward to the nearest
one-sixteenth of one percent (0.0625%)) of the interest rates, as supplied to
Citibank at its request, quoted by the “London Reference Banks” to leading banks
in the London interbank market at or about 11:00 a.m. (London time) on the
applicable Fixed Rate Determination Date for the offering of deposits in Dollars
for a period comparable to the relevant Interest Period, by
   (b) a percentage equal to (i) 100% minus (ii) the Domestic LIBOR Reserve
Percentage in effect on the relevant Fixed Rate Determination Date. The Domestic
LIBO Rate shall be adjusted automatically on and as of the effective date of any
change in the Domestic LIBOR Reserve Percentage.
For purposes of this definition, “Domestic LIBOR Reserve Percentage” means, for
any day, that percentage which is in effect on such day, as prescribed by the
Federal Reserve Board for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New
York, New York with deposits exceeding five billion Dollars in respect of
“Eurocurrency Liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Fixed Rate
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any bank to United States
residents). The Administrative Agent shall provide to any

-16-



--------------------------------------------------------------------------------



 



Borrower, upon the reasonable request of any Borrower, a explanation of any
Domestic LIBOR Reserve Percentage used in the determination of the Domestic LIBO
Rate.
     “Domestic Loan” is defined in Section 2.01(a).
     “Domestic Loan Notes” means one or more promissory notes payable to the
Domestic Lenders evidencing the Domestic Borrowers’ Obligations to repay the
Domestic Loans made to such Borrowers, substantially in the form and substance
of Exhibit Q-1 attached hereto.
     “Domestic Obligations” means the Obligations of the Domestic Borrowers and
the Domestic Guarantors under the Domestic Facility.
     “Domestic Security Agreement” means (a) the Security Agreement dated as of
May 9, 2002 by and between the Domestic Credit Parties and the Administrative
Agent, substantially in the form and substance of Exhibit H attached hereto, and
(b) each Security Agreement executed and delivered by a Domestic Subsidiary,
substantially in the form and substance of Exhibit H attached hereto, pursuant
to Section 9.07, as each of the same may be further amended, supplemented or
otherwise modified from time to time.
     “Domestic Subsidiary” means any Subsidiary of NMHG Holding organized in the
United States or any state or territory thereof.
     “Dutch Pledges” means any and all Pledge Agreements, Foreign Security
Agreements or other Security Documents creating a right of pledge (pandrechten)
under the laws of the Netherlands.
     “Eligibility Reserves” means such amounts as the Administrative Agent, in
the exercise of its sole discretion in accordance with the Administrative
Agent’s customary practices, may from time to time establish against the gross
amounts of Eligible Foreign Receivables, Eligible Domestic Receivables, Eligible
Foreign Inventory and Eligible Domestic Inventory to reflect risks or
contingencies arising after the Closing Date or to reflect risks of statutory
and contractual rights of retention on the Inventory of each Multicurrency
Borrower or its Subsidiaries existing on or after the Closing Date which may
affect such items and which have not already been taken into account in the
determination of Eligible Foreign Receivables, Eligible Domestic Receivables,
Eligible Foreign Inventory, and Eligible Domestic Inventory.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) the Issuing Bank, and
(iii) unless an Event of Default has occurred and is continuing, any Borrower
(each such approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any Affiliates of any Borrower or the Borrower Subsidiaries.
     “Eligible Domestic Inventory” means Inventory owned by a Domestic Borrower:
     (a) with respect to which the Administrative Agent has a valid and
perfected first priority Lien (subject only to Customary Permitted Liens),

-17-



--------------------------------------------------------------------------------



 



     (b) with respect to which no representation, warranty or covenant contained
in any of the Loan Documents has been breached,
     (c) which is not in the sole discretion of the Administrative Agent
(exercised in accordance with the Administrative Agent’s customary practices),
obsolete, unmerchantable or subject to any statutory, contractual or other title
retention or similar agreement or arrangement,
     (d) (i) located in the United States or (ii) in transit to the United
States from a Multicurrency Borrower and (A) with respect to Collateral in
transit as of the Closing Date, as to which the issuer of the related bill of
lading and the agent at the destination named in such bill of lading have
executed a Collateral Access Agreement no later than the forty-fifth day after
the Closing Date and (B) with respect to any other such Collateral, as to which
the issuer of the related bill of lading and the agent at the destination named
in such bill of lading have executed a Collateral Access Agreement, and
     (e) which the Administrative Agent deems to be Eligible Domestic Inventory,
based on such credit and collateral considerations as the Administrative Agent
deems appropriate.
Except as otherwise agreed to by the Administrative Agent, no Inventory of any
Domestic Borrower shall be Eligible Domestic Inventory if such Inventory is
located, stored, used or held at leased premises or the premises of a Bailee
unless (i) the Administrative Agent shall have received a Collateral Access
Agreement from such third party unless, solely with respect to Inventory located
in the United States of America (including its territories and possessions), a
Collateral Access Agreement is not required pursuant to Section 8.11 and
(ii) appropriate UCC-1 financing statements shall have been executed or, in the
case of Inventory which is located, stored, used or held outside the United
States of America (including its territories and possessions), other appropriate
action satisfactory to the Administrative Agent shall have been taken to make
the rights of the Administrative Agent in such Inventory effective against third
parties, with respect to such location. The Administrative Agent reserves the
right to create, from time to time, additional categories of ineligible
Inventory.
     “Eligible Domestic Receivable” means a Receivable owned by a Domestic
Borrower:
   (i) (A) The account debtor of which is located in the United States of
America or Canada, is not an Affiliate of any Domestic Borrower (other than a
Financing Affiliate or Hyster New England, Inc., a Delaware corporation), is not
a foreign governmental authority, and is otherwise approved of by the
Administrative Agent, (B) is an Eligible L/C Backed Domestic Receivable, (C) is
an Eligible Supported Domestic Receivable, or (D) the account debtor of which is
a Financing Affiliate and the Financing Agreement specified in clause (b) of the
definition thereof is in full force and effect;
   (ii) To the extent the aggregate amount of all Receivables owing by the
account debtor thereof to the Domestic Borrowers do not exceed a credit limit
determined by the Administrative Agent;

-18-



--------------------------------------------------------------------------------



 



   (iii) With respect to which less than 50% of all Receivables owing by the
account debtor thereof to the Domestic Borrowers are ineligible for any reason
other than a failure to satisfy clause (ii) above;
   (iv) The account debtor of which has not suffered a bankruptcy, insolvency or
similar event and the terms of which have not been re-written, extended or
restructured due to such account debtor’s inability to pay;
   (v) The term of which is not longer than 90 days unless otherwise permitted
by the Administrative Agent in its sole discretion;
   (vi) Which does not remain unpaid for more than 60 days from the due date or
90 days from the invoice date thereof unless otherwise permitted by the
Administrative Agent in its sole discretion, or which the Administrative Agent
does not otherwise believe the payment thereunder is insecure or may not be paid
due to the account debtor’s financial condition;
   (vii) Which, pursuant to the applicable Domestic Borrower’s Credit and
Collection Policy, has not been or should not have been written off as
uncollectible;
   (viii) Which arises out of (A) a sale of goods (or rendering of services) or
(B) a rental by NMHG Distribution as the lessor of goods owned by NMHG
Distribution for periods of time less than or equal to 90 days (but only to the
extent of unpaid invoices for rent in arrears), and, in each case, is made in
the ordinary course of business;
   (ix) Which is in conformity with the representations, warranties and
covenants in the Loan Documents;
   (x) Which does not contravene any laws, rules or regulations applicable
thereto and with respect to which no party to the contract related thereto is in
violation of any such law, rule or regulation (including doing business and
local licensing requirements);
   (xi) (A) Which is not subject to any right of setoff, offset, rescission,
recoupment, counterclaim or defense or any dispute by the account debtor thereof
(provided that only 125.0% of the amount subject to setoff, offset, rescission,
recoupment, counterclaim, defense or dispute shall be deemed ineligible) and
(B) if the account debtor or any of its Affiliates is also such Borrower’s
supplier or creditor and such Receivable is or may become subject to any right
of setoff by the account debtor, such account debtor has entered into an
agreement with the Agent with respect to the waiver of rights of setoff;
   (xii) Which was originated in accordance with all applicable requirements of
the applicable Domestic Borrower’s Credit and Collection Policies;
   (xiii) That represents the genuine, legal, valid and binding obligation of
the account debtor thereunder enforceable in accordance with its terms;

-19-



--------------------------------------------------------------------------------



 



   (xiv) The sale of which is not on a “shipped not billed”, bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment or any other
repurchase or return basis;
   (xv) The goods, the delivery of which has given rise to such Receivable, have
been delivered to and not rejected by the account debtor thereunder, or the
services, the performance of which has given rise to such Receivable, have been
performed and have not been rejected by the account debtor thereunder;
   (xvi) In which the Administrative Agent has a valid and perfected first
priority security interest and which is free and clear of any other Liens (other
than the Customary Permitted Liens specified in clauses (a) and (b) of the
definition thereof), and, if such Receivable constitutes “chattel paper” within
the meaning of the Uniform Commercial Code, such Borrower has complied with
Section 8.06(c);
   (xvii) If the account debtor of which is located in the state of New Jersey
or Minnesota, such Borrower has filed and maintained effective a current
Business Activity Report with the appropriate Governmental Authority in such
state to the extent such state requires such filing in order to enforce rights
in or against Collateral or obligors of Collateral located in such state (except
in the case such Borrower is qualified to transact business in such state as a
foreign corporation);
   (xviii) Which does not arise out of or in connection with a retainage or
similar arrangement;
   (xix) Which does not arise out of or in connection with a transaction
described in clause (c) of the defined term “Lease Finance Transaction”;
   (xx) Which is not evidenced by an instrument; and
   (xxi) Which is not otherwise deemed ineligible by the Administrative Agent in
accordance with its customary practices.
     “Eligible Foreign Inventory” means Inventory owned by the Multicurrency
Borrowers:
     (a) with respect to which the Administrative Agent has a valid and
perfected first priority Lien, first floating charge or similar non-possessory
interest (subject, in each case, only to Customary Permitted Liens specified in
clauses (a) and (b) of the definition thereof),
     (b) with respect to which no representation, warranty or covenant contained
in any of the Loan Documents has been breached,
     (c) which is not in the sole discretion of the Administrative Agent
(exercised in accordance with the Administrative Agent’s customary practices),
obsolete, unmerchantable or subject to any statutory, contractual or other title
retention or similar agreement or arrangement,

-20-



--------------------------------------------------------------------------------



 



     (d) (i) located on the premises of a Multicurrency Borrower in the United
Kingdom or the Netherlands or (ii) in transit from the premises or warehouses of
any Domestic Borrower to the premises of any Multicurrency Borrower or in
transit from the premises of any Multicurrency Borrower to the premises of such
or any other Multicurrency Borrower and (A) with respect to Collateral in
transit as of the Closing Date, for so long as such Collateral is in transit, as
to which the issuer of the related bill of lading (or other applicable document
issued by a transporter under applicable law with respect to Inventory in
transit) and the agent at the destination named in such bill of lading (or other
applicable document issued by a transporter under applicable law with respect to
Inventory in transit) have executed a Collateral Access Agreement no later than
the forty-fifth day after the Closing Date, (B) with respect to any other such
Collateral, as to which the issuer of the related bill of lading (or other
applicable document issued by a transporter under applicable law with respect to
Inventory in transit) and the agent at the destination named in such bill of
lading (or other applicable document issued by a transporter under applicable
law with respect to Inventory in transit) have executed a Collateral Access
Agreement, and (C) as to which the related bill of lading (or other applicable
document issued by a transporter under applicable law with respect to Inventory
in transit) is not a negotiable bill of lading (or negotiable document), and
     (e) which the Administrative Agent deems to be Eligible Foreign Inventory,
based on such credit and collateral considerations as the Administrative Agent
deems appropriate.
Except as otherwise agreed to by the Administrative Agent, no Inventory of any
Multicurrency Borrower shall be Eligible Foreign Inventory if such Inventory is
located, stored, used or held at leased premises or the premises of a third
party unless other appropriate action satisfactory to the Administrative Agent
shall have been taken to make the rights of the Administrative Agent in such
Inventory effective against third parties, with respect to such location. The
Administrative Agent reserves the right to create, from time to time, additional
categories of ineligible Inventory.
     “Eligible Foreign Receivable” means any Receivable of the UK Borrower:
   (i) The account debtor of which is not domiciled in a country (A) the
national governmental authority of which is in default of its foreign debts or
has prohibited the sale of foreign exchange or is in debt moratorium, or shall
have ceased to be a member of the International Monetary Fund, or (B) with
respect to which the United States shall have imposed economic sanctions under
Title 31 Part 500 et. seq. of the U.S. Code of Federal Regulations;
   (ii) (A) The account debtor of which is located in the United Kingdom, the
Netherlands, the United States or any other country that is a member of the
Organization for Economic Cooperation and Development approved from time to time
(unless disapproved from time to time by the Administrative Agent), which shall
initially include Australia, Austria, Belgium, Denmark, Finland, France,
Germany, Iceland, Ireland, Italy, Japan, Luxembourg, New Zealand, Norway,
Portugal, Spain, Sweden, and Switzerland, (B) which is an Eligible L/C Backed
Foreign Receivable or (c) which is an Eligible Supported Foreign Receivable;

-21-



--------------------------------------------------------------------------------



 



   (iii) The account debtor of which is not an Affiliate of any Borrower or a
governmental authority, and is otherwise approved of by the Administrative
Agent;
   (iv) (A) With respect to Receivables purchased by the UK Borrower pursuant to
the Receivables Sale Agreements or reconveyed to the UK Borrower by Bank of
Scotland, all actions required by Section 5.01(m) have been taken, true sale
opinions with respect to such transfers have been delivered to the satisfaction
of the Administrative Agent and the representations and warranties set forth in
Section 6.01(dd) are true and correct in all respects, and (B) with respect to
any Receivables purchased by the UK Borrower from the Italian Receivables Seller
pursuant to a Receivables Sale Agreement, the UK Borrower provides at least
45 days’ prior written notice to the Administrative Agent that the UK Borrower
seeks to include such Receivables as Eligible Foreign Receivables (which notice
shall include the effective date from which the UK Borrower seeks to include
such Receivables as Eligible Foreign Receivables and a description in reasonable
detail of the procedures by which the UK Borrower and the Italian Receivables
Seller intend to satisfy the requirements of clause (i) or (ii) below, as
applicable) and (i) all the relevant notices to the account debtors (complying
with all requirements of Italian law), together with a written or electronic
instrument bearing a date certain at law, have been delivered to such account
debtors (in compliance with all requirements of Italian law), or (ii) in the
event of any change in Italian law after the Closing Date, the UK Borrower
provides evidence in form and substance reasonably satisfactory to the
Administrative Agent that (x) the assignment of the Receivables originated by
the Italian Receivables Seller to the UK Borrower is valid and enforceable, in
accordance with English, Italian and any other applicable laws, against the
Italian Receivables Seller, the UK Borrower, any relevant account debtor and all
relevant third parties (including, without limitation, any receiver in
bankruptcy, liquidator, administrative receiver or other similar official under
any applicable law of the Italian Receivables Seller, the UK Borrower and such
account debtor) and (y) the Administrative Agent has a valid and enforceable
security interest in such Receivables, in accordance with, English, Italian and
any other applicable laws, against the Italian Receivables Seller, the UK
Borrower, any relevant account debtor and all relevant third parties (including,
without limitation, any receiver in bankruptcy, liquidator, administrative
receiver or any similar official under any applicable law of the Italian
Receivables Seller, the UK Borrower and such account debtor);
   (v) To the extent all Receivables owing by the account debtor thereof to the
UK Borrower do not exceed a credit limit determined by the Administrative Agent;
   (vi) With respect to which less than 50% of all Receivables of the UK
Borrower owing by the account debtor thereof are ineligible for any reason other
than a failure to satisfy clause (v) above;
   (vii) The account debtor of which has not suffered a bankruptcy, insolvency
or similar event, or had an administrator or analogous officer appointed, and
the terms of which have not been re-written, extended or restructured due to
such account debtor’s inability to pay;

-22-



--------------------------------------------------------------------------------



 



   (viii) The term of which is not longer than 90 days unless otherwise
permitted by the Administrative Agent in its sole discretion;
   (ix) Which does not remain unpaid for more than 60 days from the due date or
90 days from the invoice date thereof unless otherwise permitted by the
Administrative Agent in its sole discretion, or which the Administrative Agent
does not otherwise believe the payment thereunder is insecure or may not be paid
due to the account debtor’s financial condition;
   (x) Which, pursuant to the UK Borrower’s Credit and Collection Policy, has
not been or should not have been written off as uncollectible;
   (xi) Which arises out of a sale of goods (or rendering of services) by a
Foreign Credit Party made in the ordinary course of business;
   (xii) Which is in conformity with the representations, warranties and
covenants in the Loan Documents;
   (xiii) Which does not contravene any laws, rules or regulations applicable
thereto and with respect to which no party to the contract related thereto is in
violation of any such law, rule or regulation (including doing business and
local licensing requirements);
   (xiv) (A) Which is not subject to any right of setoff, offset, rescission,
recoupment, counterclaim or defense or any dispute by the account debtor thereof
(provided that only 125.0% of the amount subject to setoff, offset, rescission,
recoupment, counterclaim, defense or dispute shall be deemed ineligible) and
(B) if the account debtor or any of its Affiliates is also such Borrower’s
supplier or creditor and such Receivable is or may become subject to any right
of setoff by the account debtor, such account debtor has entered into an
agreement with the Agent with respect to the waiver of rights of setoff;
   (xv) Which was originated (or, solely with respect to purchases by the UK
Borrower in accordance with clause (iv) above, originated by the Netherlands
Borrower or by NACCO Materials Handling S.R.L.) in accordance with all
applicable requirements of the UK Borrower’s Credit and Collection Policies;
   (xvi) That represents the lawful, valid and binding obligation of the account
debtor thereunder enforceable in accordance with its terms;
   (xvii) The sale of which is not on a “shipped not billed”, bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment or any other
repurchase or return basis;
   (xviii) The goods, the delivery of which has given rise to such Receivable,
have been delivered to and have not been rejected by the account debtor
thereunder, or the services, the performance of which has given rise to such
Receivable, have been performed and have not been rejected by the account debtor
thereunder;

-23-



--------------------------------------------------------------------------------



 



   (xix) In which the Administrative Agent has a valid, legal or equitable Lien
in respect of which notice has been given to the relevant account debtor and
which is free and clear of any other Liens (other than the Customary Permitted
Liens specified in clauses (a) and (b) of the definition thereof);
   (xx) If the account debtor of which is located in the state of New Jersey or
Minnesota, the UK Borrower (or if such Receivables are originated by the
Netherlands Borrower or NACCO Materials Handling S.R.L., such originator) has
filed and maintained effective a current Business Activity Report with the
appropriate Governmental Authority in such state to the extent such state
requires such filing in order to enforce rights in or against Collateral or
obligors of Collateral located in such state (except in the case such Borrower
is qualified to transact business in such state as a foreign corporation);
   (xxi) Which does not arise out of or in connection with a retainage or
similar arrangement;
   (xxii) Which does not arise out of or in connection with a transaction
described in clause (c) of the defined term “Lease Finance Transaction”;
   (xxiii) Which is not evidenced by an instrument;
   (xxiv) if the sale of Inventory giving rise to such Receivable is through an
agent of the UK Borrower (including, without limitation, an Affiliate acting as
agent for the UK Borrower), the agency agreement applicable thereto (A) shall be
in form and substance reasonably satisfactory to the Administrative Agent,
(B) shall be enforceable and in full force and effect under all applicable laws,
and (C) shall have been collaterally assigned to the Administrative Agent
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent (and, as to the matters described in clauses (B) and (C)
above, the Administrative Agent has received such opinions of counsel as the
Administrative Agent may reasonably request); and
   (xxv) Which is not otherwise deemed ineligible by the Administrative Agent in
accordance with its customary practices.
     “Eligible Inventory” means Eligible Domestic Inventory and Eligible Foreign
Inventory.
     “Eligible L/C Backed Domestic Receivable” means Eligible Domestic
Receivables of a Domestic Borrower the account debtor of which does not meet the
criteria set forth in clause (i)(A) of the definition of “Eligible Domestic
Receivable”, is not an Affiliate of the Domestic Borrower, and with respect to
which the account debtor’s obligations (or that portion of such obligations
which is acceptable to the Administrative Agent) are secured by a letter of
credit, guaranty or eligible bankers’ acceptance having terms, and from such
issuers and confirmation banks, as are reasonably acceptable to the
Administrative Agent (which letter of credit, guaranty or acceptance is subject
to the first priority Lien of the Administrative Agent (other than Customary
Permitted Liens specified in clauses (a) and (b) of the definition thereof)

-24-



--------------------------------------------------------------------------------



 



under the Domestic Security Agreement in a manner reasonably satisfactory to the
Administrative Agent).
     “Eligible L/C Backed Foreign Receivables” means Eligible Foreign
Receivables of the UK Borrower which arise with respect to a sale to an account
debtor located in any country (other than an approved country specified or
referred to in clause (ii)(A) of the defined term “Eligible Foreign Receivable”)
and with respect to which the account debtor’s obligations (or that portion of
such obligations which is acceptable to the Administrative Agent) are secured by
a letter of credit, guaranty or eligible bankers’ acceptance having terms, and
from such issuers and confirmation banks, as are reasonably acceptable to the
Administrative Agent (which letter of credit, guaranty or acceptance is subject
to the valid legal or equitable Lien in respect of which notice has been given
to the relevant obligor in favor of the Administrative Agent (other than
Customary Permitted Liens specified in clauses (a) and (b)) under the Foreign
Security Agreements in a manner reasonably satisfactory to the Administrative
Agent).
     “Eligible Receivables” means the Eligible Domestic Receivables and the
Eligible Foreign Receivables.
     “Eligible Supported Domestic Receivable” means Eligible Domestic
Receivables of a Domestic Borrower the account debtor of which does not meet the
criteria set forth in clause (i)(A) of the definition of “Eligible Domestic
Receivable”, and which are fully supported by credit insurance payable to such
Domestic Borrower on terms and conditions and from a financial institution
satisfactory to the Administrative Agent; provided that such credit insurance
(x) shall be in full force and effect and not in dispute and (y) shall have been
collaterally assigned to the Administrative Agent pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent.
     “Eligible Supported Foreign Receivables” means Eligible Foreign Receivables
of the UK Borrower which arise with respect to sales to account debtors in any
country (other than an approved country specified or referred to in clause
(ii)(A) of the defined term “Eligible Foreign Receivable”), and which are fully
supported by credit insurance payable to such Borrower on terms and conditions
and from a financial institution satisfactory to the Administrative Agent;
provided that such credit insurance (x) shall be in full force and effect and
not in dispute and (y) shall have been collaterally assigned to the
Administrative Agent pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent.
     “English Deed of Charge” means that certain Deed of Charge and Assignment
dated May 9, 2002 by and between the UK Borrower and the Administrative Agent,
as the same may be amended, supplemented or otherwise modified from time to
time.
     “Environmental, Health or Safety Requirements of Law” means all
Requirements of Law derived from or relating to federal, state, local and
foreign laws, regulations, orders, ordinances, rules, permits, licenses or other
binding determination of any Governmental Authority relating to or addressing
the indoor or outdoor environment, public or worker health or safety, including
but not limited to CERCLA, any other law, regulation, or order relating to the
use, Release, handling, or disposal of any Contaminant, any law, regulation, or
order relating to Remedial Action and any law, regulation, or order relating to
workplace or worker safety and

-25-



--------------------------------------------------------------------------------



 



health, and such Requirements of Law as are promulgated by the specifically
authorized agent or agents responsible for administering such Requirements of
Law.
     “Environmental Lien” means a Lien in favor of any Governmental Authority
for any (a) liabilities under any Environmental, Health or Safety Requirements
of Law, or (b) damages arising from, or costs incurred by such Governmental
Authority in response to, a Release or threatened Release of a Contaminant into
the environment.
     “Environmental Property Transfer Acts” means any applicable Requirement of
Law that conditions, restricts, prohibits or requires any notification or
disclosure triggered by the closure of any Property or the transfer, sale or
lease of any Property or deed or title for any Property for environmental
reasons, including, but not limited to, any so-called “Environmental Cleanup
Responsibility Act”, “Responsible Transfer Act”, or “Industrial Site Recovery
Act”.
     “Equipment” means, with respect to any Person, all of such Person’s present
and future equipment (as defined in the Uniform Commercial Code).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
     “ERISA Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as any Borrower; (b) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with any Borrower; (c) a
member of the same affiliated service group (within the meaning of Section
414(m) of the Internal Revenue Code) as any Borrower, any corporation described
in clause (a) above or any partnership or trade or business described in clause
(b) above; and (d) any other Person which is required to be aggregated with any
Borrower pursuant to regulations promulgated under Section 414(o) of the
Internal Revenue Code.
     “Euro” means the “euro”, the official monetary unit of the member nations
of the European Monetary Union.
     “Euro Cash Collateral Account” means an account designated as such with
respect to the Multicurrency Borrowers and established by the Administrative
Agent maintained with Citibank in London, England, for account funds denominated
in Euros.
     “Euro Loans” means Multicurrency Loans denominated in Euros and Protective
Advances denominated in Euros, and, in each case, advanced to a Multicurrency
Borrower.
     “Euro Overdraft Accounts” means account number 8753733 maintained with
Citibank in London, England, in the name of the Netherlands Borrower and account
number 8753725 maintained with Citibank in London, England, in the name of the
UK Borrower.
     “Euro Subfacility” means the subfacility of the Multicurrency Facility for
which Borrowings are only available in Euros.

-26-



--------------------------------------------------------------------------------



 



     “Event of Default” means any of the occurrences set forth in Section 11.01
after the expiration of any applicable grace period and the giving of any
applicable notice, in each case as expressly provided in Section 11.01.
     “Excess Borrowing Base Capacity” means, with respect to the Credit
Facilities at any particular time, an amount equal to (a) the sum of the
Domestic Borrowing Base and the Multicurrency Borrowing Base at such time, minus
(b) the aggregate amount of any Availability Reserves applicable to the Credit
Facilities in effect at such time, minus (c) the aggregate amount of the Excess
Currency Agreement Exposure or, at any time when an Event of Default has
occurred and is continuing, the Currency Agreement Exposure, in each case, of
all Borrowers at such time, minus (d) the aggregate amount of the Interest Rate
Contract Exposure of all Borrowers at such time, minus (e) the aggregate Credit
Facility Outstandings at such time.
     “Excess Currency Agreement Exposure” means, at any particular time, an
amount equal to the excess, if any, of (a) the aggregate Currency Agreement
Exposure at such time for all Borrowers, over (b) $5,000,000. Excess Currency
Agreement Exposure shall be allocated to the Domestic Borrowers and the
Multicurrency Borrowers ratably in accordance with their respective shares of
the aggregate Currency Agreement Exposure at such time.
     “Executive Orders” is defined in Section 6.01(ff).
     “Fair Market Value” means, with respect to any asset, the value of the
consideration obtainable in a sale of such asset in the open market, assuming a
sale by a willing seller to a willing purchaser dealing at arm’s length and
arranged in an orderly manner over a reasonable period of time, each having
reasonable knowledge of the nature and characteristics of such asset, neither
being under any compulsion to act, and, if in excess of $10,000,000, as
determined (a) in good faith by the Board of Directors of the applicable
Borrower and (b) in an appraisal of such asset, provided that such appraisal was
performed relatively contemporaneously with such sale by an independent third
party appraiser and the basic assumptions underlying such appraisal have not
materially changed since the date thereof.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day in New York, New York, for the next preceding Business
Day) in New York, New York by the Federal Reserve Bank of New York, or if such
rate is not so published for any day which is a Business Day in New York, New
York, the average of the quotations for such day on such transactions received
by the Administrative Agent from three federal funds brokers of recognized
standing selected by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any Governmental Authority succeeding to its functions.
     “Financial Covenant Debt” means, with respect to NMHG Holding and its
Subsidiaries, at any time, without duplication, (a) all indebtedness,
obligations or other liabilities of such Persons (i) for borrowed money or
evidenced by debt securities, debentures, acceptances,

-27-



--------------------------------------------------------------------------------



 



notes or other similar instruments, (ii) in respect of obligations (A) to
redeem, repurchase or exchange for cash any Securities of any such Person or
(B) to pay cash dividends (or equivalent cash distributions) in respect of any
Capital Stock (but only to the extent such dividends have been declared),
(iii) to pay the deferred purchase price of property or services, except
accounts payable and accrued expenses arising in the ordinary course of
business, (iv) in respect of the principal component of Capital Lease
Obligations, (v) which are Accommodation Obligations required by GAAP to be
classified as debt, or (vi) under conditional sale or other title retention
agreements relating to property purchased by any such Person; (b) all
indebtedness, obligations or other liabilities of such Persons or others secured
by a Lien on any property of any such Person, whether or not such indebtedness,
obligations or liabilities are assumed by any such Person, all as of such time;
(c) all preferred stock subject (upon the occurrence of any contingency or
otherwise) to mandatory redemption; and (d) to the extent required by GAAP to be
classified as debt, all contingent Contractual Obligations.
     “Financial Institution” means (a) any Financing Affiliate, (b) any
financial institution listed on Schedule 1.01.9, (c) solely with respect to
Lease Finance Transactions to which the Australian Subsidiaries are a party, any
financial institution and (d) in all other cases, any financial institution from
time to time approved by the Administrative Agent.
     “Financial Officer” means, with respect to (a) any Borrower, the chief
executive officer, chief financial officer, the treasurer, the controller or
principal accounting officer of such Borrower, or any other financial officer
identified and reasonably acceptable to the Administrative Agent, or (b) any
Foreign Credit Party, a director.
     “Financial Statements” means (a) statements of income and retained
earnings, statements of cash flow, and balance sheets, (b) such other financial
statements as NMHG Holding and its Subsidiaries shall routinely and regularly
prepare and (c) such other financial statements as the Administrative Agent or
the Requisite Lenders may from time to time reasonably specify.
     “Financing Affiliate” means NFS or any other Affiliate of the Borrowers
party to a Financing Agreement pursuant to clause (b) of the definition thereof.
     “Financing Agreements” means (a) the International Operating Agreement,
dated April 15, 1998, between NMHG and General Electric Capital Corporation,
(b) the Restated and Amended Joint Venture and Shareholders Agreement, dated
April 15, 1998, between NMHG and General Electric Capital Corporation and
(c) any agreement or program entered into with a Financial Institution on
substantially the same terms as the International Operating Agreement referred
to in clause (a) above or otherwise as consented to by the Administrative Agent,
such consent not to be unreasonably withheld, as any of the same may be
(x) renewed, amended or restated from time to time on substantially the same
terms or otherwise as consented to by the Administrative Agent, such consent not
to be unreasonably withheld or (y) replaced from time to time as consented to by
the Administrative Agent, such consent not to be unreasonably withheld.
     “Fiscal Year” means the fiscal year of NMHG Holding, which shall be the
12-month period ending on December 31 of each calendar year.

-28-



--------------------------------------------------------------------------------



 



     “Fixed Charge Coverage Ratio” means, with respect to any period, the ratio
of (a) Adjusted EBITDA for such period minus Capital Expenditures for such
period to (b) Scheduled Principal Payments for such period plus Consolidated
Interest Expense for such period.
     “Fixed Rate” means, with respect to any Interest Period applicable to a
Borrowing of Fixed Rate Loans under the applicable Credit Facility denominated
in the applicable currency, an interest rate per annum equal to (a) the Domestic
LIBO Rate with respect to Fixed Rate Loans denominated in Dollars under the
Domestic Facility and (b) the Multicurrency LIBO Rate, with respect to Fixed
Rate Loans denominated in a Specified Foreign Currency under the Multicurrency
Facility, in each case in effect on the relevant Fixed Rate Determination Date.
     “Fixed Rate Affiliate” means, with respect to each Lender, the Affiliate of
such Lender (if any) set forth below such Lender’s name under the heading “Fixed
Rate Affiliate” on the signature pages hereof or on the Assignment and
Acceptance by which it became a Lender or such Affiliate of a Lender as it may
from time to time specify by written notice to the Borrowers and the
Administrative Agent.
     “Fixed Rate Determination Date” means, with respect to a Borrowing of Fixed
Rate Loans (a) that are Domestic Loans, the second Business Day prior to the
first day of the Interest Period for any such Borrowing, (b) that are
Multicurrency Loans denominated in Euros, the second Business Day prior to the
first day of the Interest Period for any such Borrowing and (c) that are
Multicurrency Loans denominated in Sterling, the first day of the Interest
Period for any such Borrowing.
     “Fixed Rate Interest Payment Date” means (a) with respect to any Fixed Rate
Loan, the last day of each Interest Period applicable to such Loan and (b) with
respect to any Fixed Rate Loan having an Interest Period in excess of three
(3) calendar months, the last day of each three (3) calendar month interval
during such Interest Period.
     “Fixed Rate Lending Office” means, with respect to any Lender, the office
or offices of such Lender (if any) set forth below such Lender’s name under the
heading “Fixed Rate Lending Office” on the signature pages hereof or on the
Assignment and Acceptance by which it became a Lender or such office or offices
of such Lender as it may from time to time specify by written notice to the
Borrowers and the Administrative Agent.
     “Fixed Rate Loans” means all Loans under the Domestic Facility and the
Multicurrency Facility denominated in Dollars or a Specified Foreign Currency,
respectively, outstanding which bear interest at a rate determined by reference
to the Fixed Rate applicable to such currency as provided in Section 4.01(a).
     “Floating Rate” means, for any period applicable to any Floating Rate Loan,
a fluctuating interest rate per annum as shall be in effect from time to time,
which rate per annum shall at all times be equal to the highest of:
   (a) the rate of interest announced publicly by Citibank in New York, New York
from time to time, as Citibank’s base rate; and

-29-



--------------------------------------------------------------------------------



 



   (b) the sum (adjusted to the nearest one quarter of one percent (0.25%) or,
if there is no nearest one quarter of one percent (0.25%), to the next higher
one quarter of one percent (0.25%)) of (i) one half of one percent (0.50%) per
annum plus (ii) the rate per annum obtained by dividing (A) the latest
three-week moving average of secondary market morning offering rates in the
United States for three-month certificates of deposit of major United States
money market banks, such three-week moving average being determined weekly on
each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday (or, if
such day is not a Business Day, on the next preceding Business Day) by Citibank
on the basis of such rates reported by certificate of deposit dealers to, and
published by, the Federal Reserve Bank of New York, or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three (3) New York certificate of deposit dealers of
recognized standing selected by Citibank, by (B) a percentage equal to 100%
minus the average of the daily percentages specified during such three-week
period by the Federal Reserve Board for determining the maximum reserve
requirement (including, but not limited to, any emergency, supplemental or other
marginal reserve requirement) for Citibank in respect of liabilities consisting
of or including (among other liabilities) three-month Dollar nonpersonal time
deposits in the United States, plus (iii) the average during such three-week
period of the annual assessment rates estimated by Citibank for determining the
then current annual assessment payable by Citibank to the Federal Deposit
Insurance Corporation (or any successor) for insuring Dollar deposits of
Citibank in the United States.
     “Floating Rate Loans” means all Loans denominated in Dollars which bear
interest at a rate determined by reference to the Floating Rate as provided in
Section 4.01(a).
     “Foreign Account Debtor” is defined in Section 8.10(b).
     “Foreign Collateral” means all Collateral of the Foreign Credit Parties.
     “Foreign Credit Party” means any Multicurrency Borrower or any Foreign
Guarantor, and “Foreign Credit Parties” means, collectively, the Multicurrency
Borrowers and the Foreign Guarantors.
     “Foreign Employee Benefit Plan” means any employee benefit plan as defined
in Section 3(3) of ERISA which is maintained or contributed to for the benefit
of the employees or former employees of the Borrowers or any of their
Subsidiaries or any employee benefit plan in relation to which the Borrowers or
any of their Subsidiaries has a liability or potential liability, but which is
not covered by ERISA pursuant to Section 4(b)(4) of ERISA.
     “Foreign Guaranties” means collectively, and “Foreign Guaranty” means
individually, (a) each Foreign Guaranty dated as of May 9, 2002 duly executed
and delivered to the Administrative Agent by a Foreign Guarantor substantially
in the form and substance of Exhibit G-3 attached hereto, and (b) each Foreign
Guaranty executed and delivered by a Foreign Subsidiary to the Administrative
Agent pursuant to Section 9.07, as each of the same may be further amended,
supplemented or otherwise modified from time to time.

-30-



--------------------------------------------------------------------------------



 



     “Foreign Guarantor” means each Foreign Subsidiary (other than a
Multicurrency Borrower) (a) which is the direct parent of a Multicurrency
Borrower or a Subsidiary of any Multicurrency Borrower, as designated on
Schedule 1.01.2, and (b) required under Section 9.07 to be a party to a Foreign
Guaranty.
     “Foreign Pension Plan” means any Foreign Employee Benefit Plan which is a
pension plan as defined in Section 3(2) of ERISA but which is not covered by
ERISA pursuant to Section 4(b)(4) of ERISA and which under applicable local law
is required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained by a foreign Governmental Authority.
     “Foreign Security Agreements” means, inter alias, (a) the English Deed of
Charge, (b) the Deed of Pledge of Assets by and between the Netherlands Borrower
and the Administrative Agent, (c) the Deed of Pledge of Receivables by and
between the Netherlands Borrower and the Administrative Agent, (d) each other
security agreement dated as of May 9, 2002 duly executed and delivered to the
Administrative Agent by a Foreign Credit Party, and (e) each other security
agreement executed and delivered by a Foreign Subsidiary pursuant to
Section 9.07, as each of the same may be amended, supplemented or otherwise
modified from time to time.
     “Foreign Subsidiary” means any Subsidiary of NMHG Holding that is not a
Domestic Subsidiary.
     “Foreign Working Capital Guaranty” means the Guaranty dated as of May 9,
2002 duly executed and delivered to Citibank by the Borrowers substantially in
the form of Exhibit I attached hereto, as the same may be amended, supplemented
or otherwise modified from time to time.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans of the type contemplated by this Agreement and similar extensions of
credit in the ordinary course of its business.
     “Funding Account” means each account of the Administrative Agent into which
fundings of Loans shall be made, as notified to the Lenders from time to time.
     “Funding Date” means, with respect to any Loan, the date of the funding of
such Loan.
     “GAAP” means generally accepted accounting principles (in the United States
except as otherwise specified in this Agreement) set forth in the opinions and
pronouncements of the Accounting Principles Board, the American Institute of
Certified Public Accountants and the Financial Accounting Standards Board or in
such other statements by such other entity as may be in general use by
significant segments of the accounting profession as in effect on the Closing
Date (unless otherwise specified herein as in effect on another date or dates).

-31-



--------------------------------------------------------------------------------



 



     “General Intangibles” means, with respect to any Person, all of such
Person’s present and future general intangibles (as defined in the Uniform
Commercial Code or in any similar statute of England and Wales, Scotland,
Northern Ireland, any other relevant jurisdiction, or any political subdivision
thereof).
     “Global Design and Product Development Program” means the proposed program
of the Borrowers and Borrower Subsidiaries involving the design, development and
launch of a new range of internal combustion powered fork lift trucks and the
restructuring of fabrication, manufacturing and assembly operations of the
Borrowers and Borrower Subsidiaries to accommodate the production of such new
fork lift trucks.
     “Governmental Authority” means any nation or government, any federal,
state, province, territory, regional, local or other political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.
     “Guarantor” means any Domestic Guarantor or Foreign Guarantor, and
“Guarantors” means the Domestic Guarantors and Foreign Guarantors collectively.
     “HITFL” is defined in Section 5.01(n).
     “HITFL Contract” means that certain letter agreement dated July 6, 1998,
between HITFL and NMHG, as supplemented by that certain Schedule dated
December 4, 2000.
     “Holder” means any Person entitled to enforce any of the Obligations,
whether or not such Person holds any evidence of Indebtedness, including,
without limitation, the Administrative Agent, each Lender and each Issuing Bank.
     “Impairment Adjustment” means, for any period, impairment loss as
determined in accordance with the Financial Accounting Standards Board Statement
of Financial Accounting Standards No. 144.
     “Included UK Withholding Taxes” is defined in Section 3.04(a).
     “Indebtedness” means, as applied to any Person, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (i) for borrowed money or evidenced by debt securities, debentures,
acceptances, notes or other similar instruments, and any past due accrued
interest, fees and charges relating thereto, (ii) in respect of obligations
(A) to redeem, repurchase or exchange for cash any Securities of such Person or
(B) to pay cash dividends (or equivalent cash distributions) in respect of any
Capital Stock (but only to the extent such dividends have been declared),
(iii) with respect to letters of credit issued for such Person’s account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Accommodation Obligations, (vii) under
warranties and indemnities; or (viii) under conditional sale or other title
retention agreements relating to property purchased by such Person; (b) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any property of such Person, whether or not such indebtedness,
obligations or liabilities

-32-



--------------------------------------------------------------------------------



 



are assumed by such Person, all as of such time; (c) the fair market value, as
determined in accordance with GAAP, of all indebtedness, obligations or other
liabilities of such Person in respect of Interest Rate Contracts and Currency
Agreements, net of liabilities owed to such Person by the counterparties
thereon; (d) all preferred stock subject (upon the occurrence of any contingency
or otherwise) to mandatory redemption; and (e) all contingent Contractual
Obligations with respect to any of the foregoing.
     “Indemnified Matter” is defined in Section 14.03.
     “Indemnitee” is defined in Section 14.03.
     “Independent Qualified Party” means an investment banking firm, accounting
firm or appraisal firm of national standing; provided, however, that such firm
is not an Affiliate of any Borrower.
     “ING Working Capital Line” means that certain unsecured working capital
facility in a principal amount not to exceed 7,000,000 Euros provided by ING
Bank N.V. to the Netherlands Borrower pursuant to that certain letter dated
January 14, 2000, between ING Bank N.V. and the Netherlands Borrower, as amended
by that certain letter dated November 6, 2000, as amended by that certain
release dated on or before the Closing Date, in form and substance satisfactory
to the Administrative Agent, as the same may be refinanced or replaced, provided
that such refinancing or replacement is, taken as a whole, on terms no less
favorable to the Netherlands Borrower than the terms of, the ING Working Capital
Line prior to such replacement or refinancing; provided, further that if such
refinancing or replacement is in an aggregate principal amount greater than
7,000,000 Euros, any excess amounts shall only be permitted as allowed in
accordance with Section 9.01(q).
     “Initial Projections” means the financial projections presented to the
Administrative Agent and the Lenders on November 1, 2005, with respect to NMHG
Holding and its Subsidiaries delivered by NMHG Holding to the Administrative
Agent on or prior to the Closing Date, attached as Exhibit J hereto.
     “Inter-Borrower Indebtedness” is defined in Section 13.08.
     “Interbank Rate” means, for any period, (a) in respect of Loans denominated
in Dollars, the Federal Funds Rate, and (b) in respect of Loans denominated in a
Specified Foreign Currency, the Overdraft Rate.
     “Interest Period” is defined in Section 4.02(a).
     “Interest Rate Contract” means any interest rate exchange, swap, collar,
future, protection, cap, floor or similar agreements providing interest rate
protection.
     “Interest Rate Contract Exposure” means, with respect to any Borrower at
any time and from time to time, an aggregate amount equal to the then
pre-settlement risk of such Borrower (determined by the Administrative Agent in
accordance with the Administrative Agent’s (or its applicable Affiliate’s)
customary practices) of each Interest Rate Contract entered

-33-



--------------------------------------------------------------------------------



 



into by such Borrower and the Administrative Agent (or an Affiliate of the
Administrative Agent) on or after the Closing Date for the remaining term and
volume of such Interest Rate Contract, disregarding (subject to the immediately
succeeding sentence) any such Interest Rate Contract with respect to which the
pre-settlement risk of such Borrower at such time is positive. If (a) such
Borrower is a party to more than one Interest Rate Contract with the same
counterparty and (b) such Borrower and such counterparty have entered into a
netting agreement in form and substance satisfactory to the Administrative Agent
with respect to such Interest Rate Contracts, then the pre-settlement risk of
such Borrower and such counterparties at such time (determined by the
Administrative Agent in accordance with the Administrative Agent’s (or its
applicable Affiliate’s) customary practices) under such Interest Rate Contracts
shall be netted against one another in determining such Borrower’s aggregate
Interest Rate Contract Exposure (it being understood and agreed that if any such
netting of Interest Rate Contracts results in a positive net pre-settlement risk
to such Borrower, such net pre-settlement risk shall be disregarded in the
calculation of such Borrower’s aggregate Interest Rate Contract Exposure).
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter, any successor statute and
any regulations or guidance promulgated thereunder.
     “Inventory” means, with respect to any Person, all of such Person’s present
and future (a) inventory (as defined in the Uniform Commercial Code or in any
similar statute of England and Wales, Scotland, Northern Ireland or any other
relevant jurisdiction, or any political subdivision thereof) (including unbilled
accounts receivable), (b) goods, merchandise and other personal Property
furnished or to be furnished under any contract of service or intended for sale
or lease, and all goods consigned by such Person and all other items which have
previously constituted Equipment but are then currently being held for sale or
lease in the ordinary course of such Person’s business, (c) raw materials,
work-in-process and finished goods, (d) materials and supplies of any kind,
nature or description used or consumed in such Person’s business or in
connection with the manufacture, production, packing, shipping, advertising,
finishing or sale of any of the Property described in clauses (a) through (d)
above, (e) goods in which such Person has a joint or other interest to the
extent of such Person’s interest therein or right of any kind (including,
without limitation, goods in which such Person has an interest or right as
consignee), and (f) goods which are returned to or repossessed by such Person;
in each case whether in the possession of such Person, a bailee, a consignee, or
any other Person for sale, storage, transit, processing, repair, use or
otherwise, and any and all documents for or relating to any of the foregoing.
     “Inventory Advance Rate” means:
     (a) with respect to the Eligible Domestic Inventory, at no time greater
than 80.0%, as each such rate may be increased or decreased from time to time by
the Administrative Agent in its sole discretion, exercised in accordance with
the Administrative Agent’s customary practices, with respect to all or any
portion of any category of Eligible Domestic Inventory (as set forth on the
Domestic Borrowing Base Certificate), with any change in such rates to be
effective five (5) Business Days after written notice thereof from the
Administrative Agent to any Borrower; provided, however, that the Administrative
Agent may increase such rates above the Original Inventory Advance Rates based
on an independent third party appraisal of the

-34-



--------------------------------------------------------------------------------



 



Inventory at the time of such increase but in no event in excess of 85.0% of the
net orderly liquidation value for such Inventory as set forth in the most recent
independent third party appraisal obtained by the Administrative Agent;
     (b) with respect to the Eligible Foreign Inventory, at no time greater than
75.0%, as each such rate may be increased or decreased from time to time by the
Administrative Agent in its sole discretion, exercised in accordance with the
Administrative Agent’s customary practices, with respect to all or any portion
of any category of Eligible Foreign Inventory (as set forth on the Multicurrency
Borrowing Base Certificate), with any change in such rates to be effective five
(5) Business Days after written notice thereof from the Administrative Agent to
any Borrower; provided, however, that the Administrative Agent may increase such
rates above the Original Inventory Advance Rates based on an independent third
party appraisal of the Inventory at the time of such increase but in no event in
excess of 80.0% of the net orderly liquidation value for such Inventory as set
forth in the most recent independent third party appraisal obtained by the
Administrative Agent;
and, provided, further, that the Administrative Agent shall not increase any
such rates more than five percentage points above the Original Inventory Advance
Rates without the consent of all of the Lenders.
     “Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by, any other Person, (b) any purchase by that Person of all
or a significant part of the assets of a business conducted by another Person,
(c) any loan, advance (other than prepaid expenses, accounts receivable,
advances to employees and similar items made or incurred in the ordinary course
of business), or capital contribution by that Person to any other Person,
including all Indebtedness to such Person arising from a sale of property by
such Person other than in the ordinary course of its business and (d) any
accounts (including, without limitation, any such deposit, cash collateral and
investment accounts) with banks or other financial institutions. The amount of
any Investment shall be the original cost of such Investment, plus the cost of
all additions thereto less the amount of any return of capital or principal to
the extent such return is in cash with respect to such Investment without any
adjustments for increases or decreases in value or write-ups, write-downs or
write-offs with respect to such Investment.
     “IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
     “Issue” means, with respect to any Letter of Credit, either to issue, or
extend the expiry of, or renew, or increase the amount of, such Letter of
Credit, and the terms “Issued” or “Issuance” shall have corresponding meanings.
     “Issuing Bank” means CNAI, provided, that CNAI may, in its discretion,
arrange for one or more Letters of Credit to be issued by an Affiliate of CNAI,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

-35-



--------------------------------------------------------------------------------



 



     “Italian Pledges” means any and all Pledge Agreements, Foreign Security
Agreements or other Security Documents creating a Lien under the laws of Italy.
     “Italian Receivables Seller” means NACCO Materials Handling S.p.A. (f/k/a
NACCO Materials Handling S.R.L.), a joint stock company incorporated under the
laws of Italy, registered with the Register of Enterprises of Modena under
No. 14801.
     “Knowledge” (and the related term “Know”) means, with respect to any
Borrower’s knowledge, the knowledge of a Financial Officer of such Borrower.
     “Lease Finance Transaction” means a transaction under which: (a) a Borrower
or Borrower Subsidiary sells a lift truck to a Financial Institution, (b) such
Financial Institution, as lessor, enters into an Operating Lease with respect to
such lift truck with a Borrower or Borrower Subsidiary, as lessee, and (c) such
Borrower or Borrower Subsidiary, as the case may be, as lessor, enters into an
Operating Lease with respect to such lift truck with a customer, as lessee.
     “Leases” means those leases, tenancies or occupancies entered into by any
Borrower or any of the Borrowers’ respective Subsidiaries, as tenant, sublessor
or sublessee either directly or as the successor in interest to any Borrower or
any Affiliates of Borrower.
     “Lender” means, (a) as of the Closing Date, CUSA, Citibank and each other
institution which is a signatory hereto, and (b) at any other given time each
other institution which is a party hereto as a Lender, whether as a signatory
hereto or pursuant to an Assignment and Acceptance.
     “Letter of Credit” means any Commercial Letter of Credit or Standby Letter
of Credit Issued for the account of any Borrower pursuant to Section 2.02.
     “Letter of Credit Cash Collateralization Conditions” means, in connection
with the extension of the term of any Letter of Credit beyond the termination
date required therefor under clauses (A) and (B) of Section 2.02(a)(iii), (i)
(A) the applicable Borrowers’ remittance to the Administrative Agent of an
amount in immediately available funds, denominated in the same currency in which
the Letter of Credit is denominated (or, if approved by the Administrative
Agent, in a U.S. dollar equivalent thereof) equal to at least (x) 105% of the
face amount of such Letter of Credit if such Letter of Credit is issued under
the Domestic Facility or (y) 110% of the face amount of such Letter of Credit if
such Letter of Credit is issued under the Multicurrency Facility, and (B) the
deposit of such amount into a Cash Collateral Account in which the
Administrative Agent has a first priority perfected security interest and which
Cash Collateral Account otherwise complies with the requirements of the Loan
Documents with respect such types of accounts, or (ii) the delivery by the
applicable Borrowers of an irrevocable standby letter of credit issued by an
issuing bank reasonably acceptable to the Administrative Agent in a form
reasonably acceptable to the Administrative Agent, including, without
limitation, the draw mechanics set forth therein, in a face amount equal to the
amount of cash that would be required to be deposited by the Borrowers pursuant
to clause (i) of this definition.
     “Letter of Credit Fee” is defined in Section 4.03(a).

-36-



--------------------------------------------------------------------------------



 



     “Letter of Credit Obligations” means, at any particular time with respect
to any Borrower, the sum of (a) all outstanding Reimbursement Obligations of
such Borrower, plus (b) the aggregate undrawn face amount of all outstanding
Letters of Credit issued for the account of such Borrower (including, without
limitation, any Letter of Credit with respect to which, notwithstanding the
termination thereof pursuant to its terms, the beneficiary thereunder has a
right to make drawings thereunder in accordance with applicable law), plus
(c) the aggregate face amount of all Letters of Credit requested by such
Borrower but not yet issued (unless the request for an unissued Letter of Credit
has been denied pursuant to Section 2.02). For purposes of determining the
amount of Letter of Credit Obligations (or any component thereof) in respect of
any Letter of Credit which is denominated in a Specified Foreign Currency, such
amount shall equal the Dollar Equivalent of the amount of such currency at the
time of determination thereof.
     “Letter of Credit Reimbursement Agreement” means, with respect to a Letter
of Credit, such form of application therefor and form of reimbursement agreement
therefor (whether in a single or several documents, taken together) as the
Issuing Bank from which the Letter of Credit is requested may employ in the
ordinary course of business for its own account, with such modifications thereto
as may be agreed upon by the Issuing Bank and the relevant Borrower and as are
not materially adverse (in the reasonable judgment of the Issuing Bank) to the
interests of the Lenders; provided, however, in the event of any conflict
between the terms hereof and of any Letter of Credit Reimbursement Agreement,
the terms hereof shall control.
     “Letter of Credit Sublimit” means, at any particular time (a) with respect
to the Domestic Facility, $35,000,000, and (b) with respect to the Multicurrency
Facility, $10,000,000.
     “Leverage Ratio” means, as of the last day of each fiscal quarter, the
ratio of (a) an amount equal to (i) Financial Covenant Debt at such date, minus
(ii) Unrestricted Cash On Hand at such date to (b) Adjusted EBITDA for the
four-fiscal-quarter period then ending.
     “Liabilities and Costs” means all liabilities, obligations,
responsibilities, losses, damages, punitive damages, economic damages,
consequential damages, treble damages, costs and expenses (including, without
limitation, attorney, expert and consulting fees and costs and fees associated
with any investigation, feasibility or Remedial Action studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future, including interest, if
any, thereon, including, without limitation, those arising from personal injury,
death, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, conditional sale agreement, deposit arrangement, security interest,
encumbrance, lien (statutory or other, and including, without limitation, any
Environmental Lien), preference, priority, title retention or other security
agreement or preferential arrangement (including, without limitation, any
negative pledge arrangement and any agreement to provide equal and ratable
security) of any kind or nature whatsoever in respect of any property of a
Person intended to assure payment of any Indebtedness, obligation or other
liability, whether granted voluntarily or imposed by law, and includes the
interest of a lessor under a Capital Lease or under any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement or similar notice (other than a financing statement
filed by a “true” lessor pursuant to

-37-



--------------------------------------------------------------------------------



 



the Uniform Commercial Code or any similar statute of England and Wales,
Scotland, Northern Ireland, the Netherlands or any other relevant jurisdiction,
or any political subdivision thereof), naming the owner of such property as
debtor, under the Uniform Commercial Code or other comparable law of any
jurisdiction, but does not include the interest of a lessor under an Operating
Lease.
     “Lift Truck Financing Guarantee” means guarantees or repurchase or recourse
obligations of a Credit Party, incurred in the ordinary course of business
consistent with past practice, of Indebtedness incurred by a dealer or customer
of a dealer, for the purchase or lease of lift trucks substantially all of which
are manufactured or sold by a Credit Party, the proceeds of which Indebtedness
is used by such dealer or customer primarily to pay the purchase price of such
lift trucks and any related reasonable fees and expenses (including financing
fees); provided, however, that (a)(i) with respect to lift trucks located in the
United States, the Indebtedness so guaranteed is secured by a perfected first
priority Lien on such lift trucks in favor of the holder of Indebtedness or a
Credit Party and (ii) with respect to lift trucks located outside of the United
States, the Indebtedness so guaranteed is secured by a Lien or other similar
security interest to the extent commercially practicable in the jurisdiction in
which such lift trucks are located and (b) if any Credit Party is required to
make payment with respect to such guaranty, such Credit Party will have the
right to either (i) the title to such lift trucks, (ii) a valid assignment of a
perfected first priority Lien or other similar security interest in the lift
trucks or (iii) the net proceeds of any resale of such lift trucks.
     “Lists” is defined in Section 6.01(ff).
     “Loan Documents” means this Agreement, the Notes, the Domestic Borrower
Guaranty, the Multicurrency Borrower Guaranty, each Foreign Guaranty, the
Security Documents, the Proposal and Fee Letter, the Letter of Credit
Reimbursement Agreements, the Foreign Working Capital Guaranty, the Collection
Account Agreements, the Multicurrency Concentration Accounts Agreements, the
collateral assignments of the Receivables Sale Agreements, the collateral
assignments of the agreements described in Section 9.02(e)(i), and the other
instruments, agreements and written Contractual Obligations executed or
delivered pursuant to Section 5.01(a) of this Agreement by any Credit Party or
Pledged Entity, any Currency Agreements to which the Administrative Agent or any
Affiliate of the Administrative Agent is a party, any Interest Rate Contracts to
which the Administrative Agent or any Affiliate of the Administrative Agent is a
party, all other instruments, agreements and written Contractual Obligations
between any Credit Party or Pledged Entity, on the one hand, and any of the
Administrative Agent, the Lenders or the Issuing Bank, on the other hand, in
each case delivered to either the Administrative Agent, such Lender or such
Issuing Bank before, on or after the Closing Date pursuant to or in connection
with the transactions (including, without limitation, the cash management
arrangements) contemplated by this Agreement, and all other agreements or
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or in connection herewith or therewith or any of the
transactions contemplated hereby or thereby, as any of the same may be amended,
supplemented or otherwise modified from time to time.
     “Loans” means the Revolving Loans, the Swing Loans and the Overdraft Loans.

-38-



--------------------------------------------------------------------------------



 



     “Lockboxes” means, collectively, the lockboxes established at the
Collection Account Banks for collection of payments in respect of Receivables or
other Collateral.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation U.
     “Material Adverse Effect” means a material adverse effect upon (a) the
condition (financial or otherwise), performance, properties or prospects of any
Borrower, or the Borrowers and their Subsidiaries taken as a whole, (b) the
ability of any of the Credit Parties to perform their respective obligations
under the Loan Documents or (c) the ability of the Lenders, the Issuing Bank or
the Administrative Agent to enforce any of the Loan Documents.
     “Material Foreign Account Debtor Jurisdiction” is defined in
Section 8.10(b).
     “Maximum Credit Amount” means, at any particular time, an amount equal to:
   (i) with respect to the Domestic Facility, (A) the lesser of (1) the Domestic
Commitment in effect at such time and (2) the Domestic Borrowing Base, minus
(B) the amount of any Availability Reserves applicable to the Domestic Facility
in effect at such time, minus (C) the aggregate amount of the Excess Currency
Agreement Exposure or, at any time when an Event of Default has occurred and is
continuing, the Currency Agreement Exposure, in each case of the Domestic
Borrowers at such time, minus (D) the aggregate amount of the Interest Rate
Contract Exposure of the Domestic Borrowers at such time; minus (E) the
Converted Domestic Borrowing Base Excess allocated to the Multicurrency Facility
pursuant to Section 2.01(a)(ii);
   (ii) with respect to the Multicurrency Facility, (A) the lesser of (1) the
Multicurrency Commitment in effect at such time and (2) the Multicurrency
Borrowing Base at such time, plus (B) the Converted Domestic Borrowing Base
Excess then allocated to the Multicurrency Facility pursuant to
Section 2.01(a)(ii) (with the understanding that the addition of Converted
Domestic Borrowing Base Excess at no time shall result in the Maximum Credit
Amount for the Multicurrency Facility exceeding the Multicurrency Commitment
then in effect), minus (C) the amount of any Availability Reserves applicable to
the Multicurrency Facility in effect at such time, minus (D) the amount of the
Excess Currency Agreement Exposure or, at any time when an Event of Default has
occurred and is continuing, the Currency Agreement Exposure, in each case of the
Multicurrency Borrowers at such time, minus (E) the amount of the Interest Rate
Contract Exposure of the Multicurrency Borrowers at such time; and
   (iii) with respect to each Subfacility, the applicable Subfacility Commitment
in effect at such time.
     “Maximum Swing Loan Amount” is defined in Section 2.01(b).
     “MB Contribution Amount” is defined in Section 13.06(b).

-39-



--------------------------------------------------------------------------------



 



     “MIS” means computerized management information system for recording and
maintenance of information regarding purchases, sales, aging, categorization,
and locations of Inventory, creation and aging of Receivables, and accounts
payable (including agings thereof).
     “Monthly Borrowing Base Delivery Date” is defined in Section 7.05(a).
     “Multicurrency Borrower Guaranty” means (a) the Multicurrency Borrower
Guaranty dated as of May 9, 2002 duly executed and delivered to the
Administrative Agent by each of the Domestic Credit Parties with respect to the
Multicurrency Obligations, substantially in the form and substance of
Exhibit G-2 attached hereto, and (b) each Multicurrency Borrower Guaranty,
substantially in the form and substance of Exhibit G-2 attached hereto, executed
and delivered by a Domestic Subsidiary to the Administrative Agent pursuant to
Section 9.07, as each of the same may be further amended, supplemented or
otherwise modified from time to time.
     “Multicurrency Borrowers” means the UK Borrower and the Netherlands
Borrower.
     “Multicurrency Borrowing Base” means, as of any date of determination, with
respect to the Multicurrency Borrowers, an amount equal to the sum of:
     (a) up to 80.0% (or such other higher percentage as agreed to by all
Lenders in their sole discretion) of the Collateral Value of Eligible Foreign
Receivables plus
     (b) the least of:
      (i) the Multicurrency Inventory Sublimit,
      (ii) up to 60.0% of the Collateral Value of the aggregate Eligible Foreign
Inventory, and
      (iii) the sum of the products of the Inventory Advance Rate multiplied by
the Collateral Value of each category of Eligible Foreign Inventory set forth on
the Multicurrency Borrowers’ Borrowing Base Certificate, plus
   (c) the Dollar Equivalent of cash, overnight investments and marketable
direct obligations issued or unconditionally guaranteed by the United States
government and backed by the full faith and credit of the United States
government with a tenor of less than one year deposited by or on behalf of any
Multicurrency Borrower and held from time to time in the Multicurrency
Concentration Accounts or Multicurrency Cash Collateral Accounts, in each case
subject to the legal or equitable Lien of the Administrative Agent.
     For purposes of this definition, the Collateral Values of Inventory shall
be determined after deduction of all Eligibility Reserves then effective with
respect to such items.
     “Multicurrency Cash Collateral Accounts” means the Euro Cash Collateral
Account and the Sterling Cash Collateral Account.

-40-



--------------------------------------------------------------------------------



 



     “Multicurrency Commitment” means, as to the Multicurrency Lender, the
commitment to make Multicurrency Loans (including Multicurrency Loans required
to be made pursuant to Section 2.01(h) and 2.02(e)(ii) to the Multicurrency
Borrowers) and to participate in Letters of Credit Issued for the account of the
Multicurrency Borrowers, in each case pursuant to Section 2.03, in an aggregate
principal amount outstanding not to exceed the amount set forth opposite the
Multicurrency Lender’s name on Schedule 1.01.1 under the caption “Multicurrency
Commitment,” as such amount may be reduced or modified pursuant to this
Agreement; provided, however, that (i) at no time shall the Multicurrency
Commitment exceed $100,000,000 less any permanent reduction made pursuant to
Section 3.01, (ii) at no time shall the aggregate amount of credit required to
be extended to the Borrowers under the Domestic Facility and the Multicurrency
Facility exceed $175,000,000, and (iii) the Multicurrency Lender’s outstanding
and funded exposure under the Multicurrency Commitment shall be reduced by the
aggregate amount of funded participations held by the Domestic Lenders as
required pursuant to Section 2.03.
     “Multicurrency Concentration Accounts” means (a) with respect to deposits
denominated in Dollars, that certain account of the UK Borrower, number 10124648
maintained with Citibank in London, England, (b) with respect to deposits
denominated in Euros, that certain account of the UK Borrower, number 10124664
maintained with Citibank in London, England, and (c) with respect to deposits in
Sterling, that certain account of the UK Borrower, number 102456 maintained with
Citibank in London, England, in each case, operated in accordance with the
Multicurrency Concentration Accounts Agreements.
     “Multicurrency Concentration Accounts Agreements” means (a) that certain
Multicurrency Concentration Accounts Agreement dated as of May 9, 2002 among
Citibank in London, England and the UK Borrower, as amended, restated,
supplemented or otherwise modified from time to time, (b) that certain
Multicurrency Concentration Accounts Acknowledgment of Charge and Agreement
dated as of May 9, 2002 among Citibank in London, England and the Administrative
Agent, as amended, restated, supplemented or otherwise modified from time to
time, (c) that certain Multicurrency Concentration Accounts Charge dated as of
May 9, 2002 among the UK Borrower and the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time.
     “Multicurrency Facility” means the facility provided by (a) the
Multicurrency Lender to make Multicurrency Loans to the Multicurrency Borrowers,
(b) the Overdraft Line Bank to make Overdraft Loans to the Multicurrency
Borrowers and (c) the Issuing Bank to Issue Letters of Credit for the account of
the Multicurrency Borrowers, in each case on and after the Closing Date in
accordance with the terms and conditions contained in this Agreement and
includes the Euro Subfacility and the Sterling Subfacility.
     “Multicurrency Inventory Sublimit” means $17,500,000.
     “Multicurrency Lender” means Citibank International plc, together with its
successors and assigns.
     “Multicurrency Lender Fronting Fee” has the meaning set forth in Section
4.03(c).

-41-



--------------------------------------------------------------------------------



 



     “Multicurrency LIBO Rate” means, with respect to any Interest Period
applicable to a Borrowing of Fixed Rate Loans under the Multicurrency Facility
denominated in a Specified Foreign Currency:
   (i) the interest rate per annum equal to (A) the offered quotations for
deposits in the Specified Foreign Currency of the relevant Borrowing for a
period comparable to the relevant Interest Period which appears on Dow Jones
Markets Service (formerly known as Telerate) Page 3750 or Dow Jones Markets
Service Page 3740 (as appropriate) (or such other page as may replace Page 3750
or Page 3740, as applicable, or the service as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Bankers’ Association Interest Settlement Rates for deposits in the
Specified Foreign Currency concerned) at or about 11:00 a.m. (London time) on
the applicable Fixed Rate Determination Date; or (B) if no such interest rate
determined under clause (A) is available, the arithmetic mean (rounded upward to
the nearest one-sixteenth of one percent (0.0625%)) of the interest rates, as
supplied to Citibank at its request, quoted by the “London Reference Banks” to
leading banks in the London interbank market at or about 11:00 a.m. (London
time) on the applicable Fixed Rate Determination Date for the offering of
deposits in the Specified Foreign Currency of the relevant Borrowing for a
period comparable to the relevant Interest Period; plus
   (ii) in the case of Fixed Rate Loans denominated in Sterling, the amount
(expressed as a percentage) of “associated reserve costs” being imposed by the
Bank of England on the relevant Fixed Rate Determination Date. The Multicurrency
LIBO Rate shall be adjusted automatically on and as of the effective date of any
change in the amount of associated reserve costs so imposed.
     “Multicurrency Loan” is defined in Section 2.01(a).
     “Multicurrency Loan Notes” means one or more promissory notes payable to
the Multicurrency Lender evidencing the Multicurrency Borrowers’ Obligations to
repay the Multicurrency Loans, substantially in the form and substance of
Exhibit Q-2 attached hereto.
     “Multicurrency Obligations” means the Obligations of the Foreign Credit
Parties under the Multicurrency Facility.
     “Multicurrency Payment Account” means that account maintained at Citibank
in London, England, in the name of the Administrative Agent, into which payments
in respect of Obligations shall be made, as set forth in the Multicurrency
Concentration Accounts Agreements.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by any Borrower or any ERISA Affiliate.
     “NACCO Materials Handling S.R.L.” means the Italian Receivables Seller.

-42-



--------------------------------------------------------------------------------



 



     “Net Cash Proceeds of Issuance of Equity Securities or Indebtedness” means
(a) net cash proceeds (including cash, equivalents readily convertible into
cash, and such proceeds of any notes received as consideration or any other
non-cash consideration) received by any Credit Party or any direct Subsidiary of
any Borrower at any time after the Closing Date on account of the issuance of
(i) equity Securities of any Borrower or any of its Subsidiaries (other than
Capital Stock of a Subsidiary issued to any Credit Party) or (ii) Indebtedness
(other than Indebtedness permitted under Section 9.01 (other than
Section 9.01(m)) of any Credit Party, or any direct Subsidiary of any Borrower,
in each case net of all transaction costs and underwriters’ discounts with
respect thereto; and (b) proceeds received by any Borrower at any time after the
Closing Date as a contribution to its capital on account of the issuance of
equity Securities of such Borrower; provided, however, that Net Cash Proceeds of
Issuance of Equity Securities or Indebtedness shall not include net proceeds of
up to $25,000,000 in any four fiscal quarter period resulting from (x) the
issuance by NMHG Holding of equity Securities to the Parent or (y) capital
contributions made by the Parent (directly or indirectly) to NMHG Holding or any
of the other Borrowers.
     “Net Cash Proceeds of Sale” means, (a) proceeds received by any Credit
Party, or any direct Subsidiary of any Borrower in cash (including cash,
equivalents readily convertible into cash, and such proceeds of any notes
received as consideration of any other non-cash consideration) from the sale,
assignment or other disposition of any Property (including any Sale and
Leaseback Transaction but not the lease or license of any Property), other than
sales permitted under clauses (a), (c), (d), (e) and (f) of Section 9.02, net of
(i) the costs of sale, assignment or other disposition, (ii) any income,
franchise, transfer or other tax liability arising from such transaction and
(iii) amounts applied to the repayment of Indebtedness (other than the
Obligations) secured by a Lien permitted by Section 9.03 on the asset disposed
of, if such net proceeds arise from any individual sale, assignment or other
disposition or from any group of related sales, assignments or other
dispositions; (b) proceeds which constitute or are deemed “Net Available Cash”
from an “asset Disposition” (in each case as defined by the Senior Note
Indenture); and (c) to the extent provided in Section 8.13), proceeds of
insurance on account of the loss of or damage to any such Property or
Properties, and payments of compensation for any such Property or Properties
taken by condemnation or eminent domain.
     “Netherlands Borrower” is defined in the preamble.
     “NFS” means NMHG Financial Services, Inc., a Delaware corporation in which
NMHG holds a minority interest.
     “NMHG” is defined in the preamble.
     “NMHG Holding” is defined in the preamble.
     “NMHG Mauritius Entities” means NMHG Mauritius, Shanghai Hyster Forklift
Ltd., Shanghai Hyster International Trading Co., Ltd. and Hyster (H.K.) Limited.
     “Non-Collateral Operating Lease” is defined in Section 9.10(b).
     “Non Pro Rata Funding” is defined in Section 3.02(b)(iv).

-43-



--------------------------------------------------------------------------------



 



     “Non-USD Currency” is defined in Section 14.21(a).
     “Notes” means, collectively, the Domestic Loan Notes, the Multicurrency
Loan Notes, the Swing Loan Note, and all amendments thereto, replacements
thereof and substitutions therefor.
     “Notice of Borrowing” means a notice substantially in the form of (a)
Exhibit K-1 attached hereto for Borrowings under the Domestic Facility and (b)
Exhibit K-2 attached hereto for Borrowings under the Multicurrency Facility.
     “Notice of Continuation/Conversion” means a notice substantially in the
form of Exhibit L attached hereto.
     “Notice of Letter of Credit Issuance” means a notice substantially in the
form of (a) Exhibit M-1 attached hereto for Letters of Credit Issued under the
Domestic Facility and (b) Exhibit M-2 attached hereto for Letters of Credit
Issued under the Multicurrency Facility.
     “NPL” is defined in Section 6.01(o).
     “Obligations” means, to the extent arising hereunder, under the Notes or
under any other Loan Document, all Loans, all Overdraft Loans, Protective
Advances, advances, debts, liabilities, obligations, covenants and duties owing
by any Credit Party to the Administrative Agent, any Lender, the Issuing Bank,
any Affiliate of the Administrative Agent, any Lender or the Issuing Bank, or
any Person entitled to indemnification pursuant to Section 14.03, of any kind or
nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, whether or not for the payment of money, whether arising
(a) under or in connection with (i) a Currency Agreement with the Administrative
Agent, any Lender or any Affiliate of the Administrative Agent or any Lender,
(ii) an Interest Rate Contract with the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or any Lender, or (iii) the Concentration
Accounts, the Cash Collateral Accounts or any cash management services provided
by the Administrative Agent or any Affiliate of the Administrative Agent,
including, without limitation, those described in Section 3.06(d), or (b) by
reason of (i) an extension of credit, (ii) opening or amendment of a Letter of
Credit or payment of any draft drawn thereunder, (iii) loan, (iv) guaranty or
(v) indemnification or (c) in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired. The term
includes, without limitation, all interest, charges, foreign exchange costs,
expenses, fees, attorneys’ fees and disbursements and any other sum chargeable
to any Credit Party hereunder or under any other Loan Document and the
obligations of the Borrowers to cash collateralize the Letter of Credit
Obligations.
     “Obligee” and “Obligees” are defined in Section 12.09(e).
     “OFAC” is defined in Section 6.01(ff).
     “OFAC Laws and Regulations” is defined in Section 6.01(ff).

-44-



--------------------------------------------------------------------------------



 



     “Officer’s Certificate” means, as to a corporation, a certificate executed
on behalf of such corporation by an officer or director of such corporation and,
with respect to any Credit Party, substantially in the form of Exhibit N
attached hereto.
     “Operating Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which is not
a Capital Lease.
     “Optional Currency” means (a) with respect to the Domestic Borrowers or
Domestic Lenders, Dollars, and (b) with respect to the Multicurrency Borrowers
or Multicurrency Lender, the Specified Foreign Currency.
     “Original Currency” is defined in Section 14.21(b).
     “Original Inventory Advance Rates” means the Inventory Advance Rates in
effect on the Closing Date.
     “Other Currency” is defined in Section 14.21(b).
     “Overdraft Line Bank” means Citibank, in its individual capacity or, in the
event CNAI is not the Administrative Agent, the Administrative Agent (or any
Affiliate of the Administrative Agent designated by the Administrative Agent and
approved by the Multicurrency Borrowers), in its individual capacity.
     “Overdraft Line Commitment” means $20,000,000.
     “Overdraft Loans” is defined in Section 2.01(c)(i).
     “Overdraft Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times be equal to the rate of interest designated and published in London by
(a) with respect to Overdraft Loans provided to the Sterling Overdraft Accounts,
the principal office of Bank of England in London, England as the “base rate”
applicable to Sterling, and (b) with respect to Overdraft Loans provided to the
Euro Overdraft Accounts, the principal office of the European Central Bank in
London, England, as the “base rate” applicable to Euros.
     “Overdraft Settlement Date” is defined in Section 2.01(h).
     “Paid In Full”, “Pay In Full” and “Payment In Full” means, with respect to
the Obligations of any Credit Party, (a) with respect to each Letter of Credit
issued for the account of such Borrower, (x) the termination and surrender for
cancellation of such Letter of Credit or (y) satisfaction and compliance with
terms of Section 2.02(a)(iii) with respect to such Letter of Credit, (b) with
respect to (i) each Currency Agreement with the Administrative Agent or any
Affiliate of the Administrative Agent to which such Credit Party is a
counterparty, and (ii) each Interest Rate Contract with the Administrative Agent
or any Affiliate of the Administrative Agent to which such Credit Party is a
counterparty, the delivery of Cash Collateral in such form as requested by the
Administrative Agent (and, in the case of Letters of Credit, the applicable
Issuing Bank) for deposit in the appropriate Cash Collateral Account, together
with such endorsements, and execution and delivery of such documents and
instruments as the

-45-



--------------------------------------------------------------------------------



 



Administrative Agent may request in order to perfect or protect the
Administrative Agent’s Lien with respect thereto, in an aggregate principal
amount equal to the then outstanding Currency Agreement Exposure and Interest
Rate Contract Exposure, respectively, with respect thereto and (c) with respect
to all other Obligations (other than, as of any date of payment, Obligations
which are contingent and unliquidated and not then due and owing and which
pursuant to Section 14.09, survive the making and repayment of the Loans, the
issuance and discharge of Letters of Credit hereunder and the termination of the
Commitments hereunder), the indefeasible payment in full in cash of such
Obligations.
     “Parent” means NACCO Industries, Inc., a Delaware corporation.
     “Parent Subordinated Indebtedness” means unsecured Indebtedness owing by
any Borrower or Borrower Subsidiary to the Parent and unsecured guaranties
thereof by any other Borrower or Borrower Subsidiary; provided that any such
Indebtedness or guaranty issued by a Credit Party shall be subordinated in right
of payment to the Obligations and otherwise on terms and conditions satisfactory
to the Administrative Agent; provided, further, that, in the event that any
Borrower Subsidiary which is not a Credit Party guaranties or becomes jointly
and severally liable for any Parent Subordinated Indebtedness issued by any
Credit Party, such Borrower Subsidiary, as a condition of issuing such guaranty
or becoming jointly and severally liable for such Indebtedness, shall become a
Guarantor with respect to (i) if such Credit Party is a Domestic Credit Party,
all Obligations guaranteed by the Domestic Guarantors, (ii) if such Credit Party
is a Multicurrency Borrower, all Obligations of such Multicurrency Borrower or
(iii) if such Credit Party is a Foreign Guarantor, all Obligations guaranteed by
such Foreign Guarantor.
     “Participant” is defined in Section 14.01(h).
     “Participation Amount” is defined in Section 2.03(b).
     “Participation Settlement Date” is defined in Section 2.03(b).
     “Paying Domestic Borrower” is defined in Section 13.06(a).
     “Paying Multicurrency Borrower” is defined in Section 13.06(b).
     “PBGC” means the Pension Benefit Guaranty Corporation and any Person
succeeding to the functions thereof.
     “Permits” means any permit, approval, authorization, license, variance,
exemption, no-action letter or permission required from a Governmental Authority
under an applicable Requirement of Law.
     “Permitted Existing Accommodation Obligations” means those Accommodation
Obligations of the Borrowers and their Subsidiaries identified as such on
Schedule 1.01.4.
     “Permitted Existing Indebtedness” means the Indebtedness of the Borrowers
and their Subsidiaries identified as such on Schedule 1.01.5.

-46-



--------------------------------------------------------------------------------



 



     “Permitted Existing Investments” means those Investments identified as such
on Schedule 1.01.6.
     “Permitted Existing Liens” means the Liens on assets of each Borrower and
Borrower Subsidiary identified as such on Schedule 1.01.7.
     “Permitted Holders” means, collectively, the parties to the Stockholders’
Agreement, dated as of March 15, 1990, as amended from time to time, by and
among National City Bank, (Cleveland, Ohio), as depository, the Participating
Stockholders (as defined therein) and the Parent; provided, however, that for
purposes of this definition only, the definition of Participating Stockholders
contained in the Stockholder’s Agreement shall be such definition in effect on
the Closing Date.
     “Permitted Term B Loan Intercreditor Agreement” means any intercreditor
agreement entered into by the Administrative Agent pursuant to Section 12.02, as
the same may from time to time be amended, restated or otherwise modified from
time to time, so long as such intercreditor agreement is in form and substance
reasonably acceptable to the Administrative Agent.
     “Permitted Term B Loan Documents” means all of the documents, instruments
and agreements documenting or evidencing the Permitted Term B Loans, as any of
the foregoing may from time to time be amended, restated or otherwise modified
from time to time.
     “Permitted Term B Loans” means term B loans incurred by one or more of the
Domestic Borrowers so long as the following conditions are satisfied to the
satisfaction of the Administrative Agent prior to or concurrently with the
incurrence of the Indebtedness evidenced by such term B loans: (i) such
Indebtedness does not exceed an aggregate principal amount equal to
$250,000,000, (ii) the holders of such Indebtedness shall be subject to the
Permitted Term B Loan Intercreditor Agreement, (iii) the Permitted Term B Loan
Documents shall be reasonably acceptable to the Administrative Agent, and
(iv) the proceeds of such term B loans (net of any fees, costs and expenses
incurred in connection therewith) shall be used to reduce amounts outstanding
under the Senior Notes, to pay any prepayment premiums in connection therewith
and to pay any other fees, costs and expenses incurred in connection therewith.
     “Person” means any natural person, corporation, limited partnership,
limited liability company, general partnership, joint stock company, joint
venture, association, company, trust, bank, trust company, land trust, business
trust or other organization, whether or not a legal entity, or any Governmental
Authority.
     “Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which any Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
     “Pledge Agreements” means (a) the Pledge Agreement dated as of May 9, 2002
by and between each Domestic Credit Party and the Administrative Agent,
substantially in the form and substance of Exhibit O attached hereto, (b) the
Pledge Agreements dated as of May 9, 2002 by the Foreign Credit Parties
specified on the Closing List in favor of the Administrative

-47-



--------------------------------------------------------------------------------



 



Agent, and (c) all other pledge agreements executed by any Borrower or Borrower
Subsidiary in accordance with Section 9.07, as each of the same may be further
amended, supplemented or otherwise modified from time to time.
     “Pledged Entity” means any Borrower or Borrower Subsidiary all or a portion
of the Capital Stock of which has been or is required to be pledged pursuant to
a Pledge Agreement in accordance with the terms of this Agreement.
     “Previous Agreement” has the meaning set forth in the Preliminary Statement
of this Agreement.
     “Pro Forma” means the unaudited pro forma opening balance sheet of NMHG
Holding and its Subsidiaries attached hereto as Exhibit P, prepared in
accordance with GAAP, dated as of September 30, 2005, and giving effect to the
extensions of credit contemplated hereby.
     “Pro Rata Share” means (a) with respect to any Lender and any Credit
Facility (including such Lender’s obligation to participate in Multicurrency
Loans under Section 2.03), the percentage obtained by dividing (i) such Lender’s
Commitment in respect of such Credit Facility at such time by (ii) the aggregate
amount of all Commitments in respect of such Credit Facility at such time (or,
when determining a Lender’s participation obligation in respect of Multicurrency
Loans, such Lender’s Commitment under the Domestic Facility divided by the
aggregate amount of all Commitments under the Domestic Facility), and (b) with
respect to any Lender and the Credit Facilities taken as a whole, the percentage
obtained by dividing (i) such Lender’s Commitment in respect of all Credit
Facilities at such time by (ii) the aggregate amount of all Commitments at such
time (with the same methodology described in clause (a) used to determine
participation obligations in respect of the Multicurrency Facility); provided,
however, if all of the Commitments are terminated pursuant to the terms hereof,
then “Pro Rata Share” means the percentage obtained by dividing (x) the
aggregate amount of such Lender’s Credit Facility Outstandings under all Credit
Facilities (with participation obligations in respect of the Multicurrency
Facility constituting Credit Facility Outstandings when determining “Pro Rata
Share” in respect of Multicurrency Facility related items) by (y) the aggregate
amount of all Credit Facility Outstandings (with participation obligations in
respect of the Multicurrency Facility constituting Credit Facility Outstandings
when determining “Pro Rata Share” in respect of Multicurrency Facility related
items).
     “Process Agent” is defined in Section 14.17.
     “Property” means any Real Property or personal property, plant, building,
facility, structure, underground storage tank or unit, Equipment, Inventory,
General Intangible, Receivable, or other asset owned, leased or operated by any
Borrower or any of its Subsidiaries, as applicable (including any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).
     “Proposal and Fee Letter” means the Proposal and Fee Letter dated
November 15, 2005 by and among CNAI and the Borrowers.

-48-



--------------------------------------------------------------------------------



 



     “Protective Advance” is defined in Section 12.09.
     “Purchase Money Liens” is defined in Section 9.01(d).
     “Real Property” means, with respect to any Person, all of such Person’s
present and future right, title and interest (including, without limitation, any
leasehold estate) in real property.
     “Receivables” means, with respect to any Person, all of such Person’s
present and future (a) accounts (as defined in the Uniform Commercial Code or in
any similar statute of England and Wales, Scotland, Northern Ireland, the
Netherlands or any other relevant jurisdiction, or any political subdivision
thereof), (b) accounts receivable, (c) rights to payment for goods sold or
leased or for services rendered, whether or not earned by performance (with
respect to any Foreign Credit Party, irrespective of whether such goods were
sold by the UK Borrower or by any other Foreign Credit Party), (d) all chattel
paper, (e) all rights in any merchandise or goods which any of the same may
represent, and (f) all rights, title, security, insurance, letters of credit,
guaranties and other supporting obligations with respect to each of the
foregoing, including, without limitation, any right of stoppage in transit.
     “Receivables Sale Agreements” shall mean (a) the agreements between the
Netherlands Borrower and the UK Borrower providing for the daily sale and
assignment of all Receivables originated by the Netherlands Borrower to the UK
Borrower and (b) the agreements, if any, between NACCO Materials Handling S.R.L.
(or a successor thereto) and the UK Borrower providing for the daily sale and
assignment of all Receivables originated by NACCO Materials Handling S.R.L. (or
such successor) to the UK Borrower, in each case, in form and substance
satisfactory to the Administrative Agent.
     “Receivables Subsidiary” means a wholly-owned Subsidiary of the UK Borrower
that is structured to be “bankruptcy remote” and that engages in no activities
other than in connection with the purchase and financing of Receivables from one
or more of the Foreign Credit Parties and execution, delivery and performance of
the Loan Documents and transactions contemplated thereby.
     “Refinanced Indebtedness” means the Indebtedness of any Borrower (including
obligations under any receivables factoring or discounting facility) which is to
be refinanced, repaid, retired or defeased out of the proceeds of the Loans made
on the Closing Date and identified as such on Schedule 1.01.8.
     “Register” is defined in Section 14.01(c).
     “Regulation A” means Regulation A of the Federal Reserve Board as in effect
from time to time.
     “Regulation D” means Regulation D of the Federal Reserve Board as in effect
from time to time.

-49-



--------------------------------------------------------------------------------



 



     “Regulation U” means Regulation U of the Federal Reserve Board as in effect
from time to time.
     “Regulation X” means Regulation X of the Federal Reserve Board as in effect
from time to time.
     “Reimbursement Date” is defined in Section 2.02(d)(i)(A).
     “Reimbursement Obligations” means, as to any Borrower, the aggregate
non-contingent reimbursement or repayment obligations of such Borrower with
respect to amounts drawn under Letters of Credit Issued for the account of such
Borrower.
     “Related Business” means any business in which any Borrower or any Borrower
Subsidiary was engaged on the Closing Date and any business related, ancillary
or complementary to any business of any Borrower or any Borrower Subsidiary in
which any Borrower or any Borrower Subsidiary was engaged on the Closing Date or
a reasonable extension, development or expansion of the business in which any
Borrower or any Borrower Subsidiary was engaged as of the Closing Date.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” means any active or passive release, spill, emission, leaking,
pumping, injection, deposit, disposal, pouring, dumping, abandonment, discards
of barrels, containers or other receptacles, including the active or passive
discharge, dispersal, leaching or migration of Contaminants into the indoor or
outdoor environment or into or out of any Property.
     “Remedial Action” means actions required to (a) clean up, remove, treat or
in any other way address Contaminants in the indoor or outdoor environment;
(b) prevent the Release or threat of Release or minimize the further Release of
Contaminants; or (c) investigate and determine if a remedial or other response
is needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.
     “Rental Equipment Operating Lease” is defined in Section 9.10(b).
     “Replacement Proceeds” means the amount of (a) proceeds of insurance paid
on account of the loss of or damage to any Property and awards of compensation
for Property taken by condemnation or eminent domain to the extent actually used
to replace, rebuild or restore the Property so lost, damaged or taken, provided
that (i) a Borrower shall have delivered written notice to the Administrative
Agent that it or its applicable Subsidiary intends to so replace, rebuild or
restore such Property and (ii) such Borrower or such applicable Subsidiary of
the Borrower replaces or commences the restoration or rebuilding of such
Property within 365 days after the Administrative Agent’s receipt of the
proceeds of such insurance payment or condemnation award and (b) insurance paid
on account of a business interruption occurrence to the extent actually used in
the restoration or conduct of the business interrupted.

-50-



--------------------------------------------------------------------------------



 



     “Reportable Event” means any of the events described in Section 4043 of
ERISA excluding those events for which the requirement of notice has been waived
by the PBGC.
     “Required Cross-Border Opinions” is defined in Section 8.10(b).
     “Required Evidence of Insurance” is defined in Section 8.05.
     “Requirements of Law” means, as to any Person, the charter and bylaws or
other organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Internal Revenue Code, the Securities Act, the
Securities Exchange Act, Regulations U and X, ERISA, the Fair Labor Standards
Act and any similar statute of any foreign government or any political
subdivision thereof and any certificate of occupancy, zoning ordinance,
building, or land use requirement or Permit or labor or employment rule or
regulation, including Environmental, Health or Safety Requirements of Law.
     “Requisite Lenders” means, at any time, Lenders holding, in the aggregate,
at least fifty-one percent (51%) of the then aggregate amount of the Commitments
in effect at such time; provided, however, that, in the event any of the Lenders
is then a Defaulting Lender, “Requisite Lenders” means the Lenders (excluding
Defaulting Lenders (and their Affiliates who are Lenders)) whose Pro Rata Shares
of the Credit Facilities represent at least fifty-one percent (51%) of the
aggregate Pro Rata Shares of such Lenders; provided, however, that, in the event
that the Commitments have been terminated pursuant to the terms hereof,
“Requisite Lenders” means the Lenders (without regard to whether any Lenders are
Defaulting Lenders) whose aggregate ratable shares (stated as a percentage)
(including participations of Domestic Lenders held in Multicurrency Loans) of
the aggregate outstanding principal balance of all Credit Facility Outstandings
are at least fifty-one percent (51%).
     “Restricted Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of, or interests in, any class of Capital
Stock of any Borrower or any of their Subsidiaries now or hereafter outstanding,
except a dividend (or equivalent distribution) payable solely in (i) shares of,
or options or warrants (which do not contain put or call rights) with respect
to, that class of stock and/or (ii) shares of any class of stock which is junior
to that class of stock, provided that such shares do not constitute
Indebtedness, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of,
or interests in, any class of Capital Stock of any Borrower or any of their
Subsidiaries now or hereafter outstanding, (c) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of, or interests in, any
class of Capital Stock of any Borrower or any of their Subsidiaries now or
hereafter outstanding, (d) any payment or prepayment of principal of, premium,
if any, or interest, fees or other charges on or with respect to, and any
redemption, purchase, retirement, defeasance, sinking fund or similar payment
and any claim for rescission with respect to any Indebtedness which by its terms
is subordinated to the Obligations, including, without limitation, Parent
Subordinated Indebtedness, and (e) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect

-51-



--------------------------------------------------------------------------------



 



to, and any redemption, purchase, retirement, defeasance, sinking fund or
similar payment and any claim for rescission with respect to (i) the Senior
Notes, (ii) the ING Working Capital Line or (iii) Indebtedness arising from
intercompany loans between any Borrower or Borrower Subsidiary and any other
Borrower or Borrower Subsidiary.
     “Revolving Loan” is defined in Section 2.01(a).
     “Sale and Leaseback Transaction” means, with respect to any Person, any
direct or indirect arrangement pursuant to which Property is sold or transferred
by such Person and is thereafter leased back from the purchaser thereof by such
Person.
     “Scheduled Principal Payments” means, for any period, the sum of the
amounts for such period of scheduled payments of principal on the Indebtedness
of NMHG Holding and its Subsidiaries (including the principal component of
Capital Lease obligations).
     “Securities” means any stock, shares, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or any certificates of interest, shares,
or participation in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include any evidence of the Obligations.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute.
     “Security Documents” means the Pledge Agreements, the Domestic Security
Agreement, the Trademark Security Agreements, the Collection Account Agreements,
the Foreign Security Agreements, and any other agreement, document or instrument
that creates a Lien on Property of a Credit Party in favor of any Holder, in
each case, together with all amendments, restatements, supplements or
modifications thereto.
     “Semi-Monthly Borrowing Base Delivery Date” is defined in Section 7.05(b).
     “Senior Note Indenture” means that certain Indenture between NMHG Holding,
each of the Guarantors and U.S. Bank National Association as trustee, dated as
of May 9, 2002.
     “Senior Notes” means the “Notes” and “Exchange Notes” under and as defined
in the Senior Note Indenture.
     “Sole Bookrunner” is defined in the preamble.
     “Sole Lead Arranger” is defined in the preamble.

-52-



--------------------------------------------------------------------------------



 



     “Solvent” means, when used with respect to any Person, that at the time of
determination:
   (i) the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including, without limitation, contingent
liabilities); and
   (ii) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
   (iii) it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and
   (iv) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
     “Specified Foreign Currency” means Euros or Sterling.
     “Spot Rate” means, as of any date of determination with respect to the
conversion of an amount in the Original Currency to an Other Currency, the rate
of exchange quoted by the Administrative Agent (or its Affiliate) in New York,
New York (if the Original Currency is Dollars), or London, England (if the
Original Currency is a Specified Foreign Currency), at 11:00 a.m. (New York time
or London time, as applicable) on such date of determination to prime banks in
New York, New York, or London, England, as appropriate, for the spot purchase in
the foreign exchange market of such city of such amount of the Original Currency
with such Other Currency.
     “Standby Letter of Credit” means any Letter of Credit Issued by an Issuing
Bank pursuant to Section 2.02 for the account of a Domestic Borrower which is
not a Commercial Letter of Credit.
     “Sterling” means the lawful currency of the United Kingdom.
     “Sterling Cash Collateral Account” means an account designated as such with
respect to the Multicurrency Borrowers and established by the Administrative
Agent maintained with Citibank in London, England, for account funds denominated
in Sterling.
     “Sterling Loans” means Multicurrency Loans denominated in Sterling and
Protective Advances denominated in Sterling, and, in each case, advanced to a
Multicurrency Borrower.
     “Sterling Overdraft Accounts” means account number 48526 maintained with
Citibank in London, England, in the name of the Netherlands Borrower and account
number 8022232 maintained with Citibank in London, England, in the name of the
UK Borrower.

-53-



--------------------------------------------------------------------------------



 



     “Sterling Subfacility” means the subfacility of the Multicurrency Facility
for which Borrowings are only available in Sterling.
     “Subfacilities” means the Euro Subfacility and the Sterling Subfacility.
     “Subfacility Commitment” means (i) with respect to the Euro Subfacility,
$40,000,000 and (ii) with respect to the Sterling Subfacility, $40,000,000, as
each may be adjusted in relative amounts pursuant to Section 3.01(c).
     “Subfacility Reallocation Request” is defined in Section 3.01(c).
     “Subfacility Reduction Amount” is defined in Section 3.01(c).
     “Subsidiary” of a Person means any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned or controlled by such Person, one
or more of the other subsidiaries of such Person or any combination thereof.
     “Swing Loan” is defined in Section 2.01(b).
     “Swing Loan Bank” means CUSA, in its individual capacity or, in the event
CNAI is not the Administrative Agent, the Administrative Agent (or any Affiliate
of the Administrative Agent designated by the Administrative Agent), in its
individual capacity.
     “Swing Loan Note” means the promissory note payable to the Swing Loan Bank
evidencing the Domestic Borrowers’ Obligations to repay the Swing Loans made to
the Domestic Borrowers, substantially in the form and substance of Exhibit Q-3
attached hereto.
     “Swing Loan Settlement Date” is defined in Section 2.01(g).
     “Tax Sharing Agreement” means that certain Amended Tax Sharing Agreement,
dated as of May 14, 1997, among the affiliated group of corporations, within the
meaning of Section 1504(a) of the Internal Revenue Code of which the Parent is
the common parent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
     “Taxes” is defined in Section 3.04(a).
     “Termination Date” means the earliest to occur of (x) the date of
termination of the Commitments pursuant to the terms hereof, (y) December 19,
2010, and (z) the date which is sixty days prior to either the scheduled date on
which the Senior Notes are required to be fully repaid or the initial maturity
date of any Indebtedness that refinances such Senior Notes in full (including
any Permitted Term B Loans).
     “Termination Event” means (a) a Reportable Event with respect to any
Benefit Plan; (b) the withdrawal of any Borrower or any ERISA Affiliate from a
Benefit Plan during a plan year in which such Borrower or such ERISA Affiliate
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA; (c) the
imposition of an obligation on any Borrower or

-54-



--------------------------------------------------------------------------------



 



any ERISA Affiliate under Section 4041 of ERISA to provide affected parties
written notice of intent to terminate a Benefit Plan in a distress termination
described in Section 4041(c) of ERISA or, with respect to a Foreign Pension
Plan, written notice to the trustees or fiduciaries of, or members in, such
plan, or to a foreign Governmental Authority of an intent to terminate such
Foreign Pension Plan; (d) the institution by the PBGC or any similar foreign
Governmental Authority of proceedings to terminate a Benefit Plan or a Foreign
Pension Plan; (e) any event or condition which would reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Benefit Plan; (f) a foreign Governmental
Authority shall appoint or institute proceedings to appoint a trustee to
administer any Foreign Pension Plan; or (g) the partial or complete withdrawal
of any Borrower or any ERISA Affiliate from a Multiemployer Plan or a Foreign
Pension Plan.
     “Total Borrowing Base” means, collectively, the Domestic Borrowing Base and
the Multicurrency Borrowing Base.
     “Trademark Security Agreements” means (a) the Trademark Security Agreement
dated as of May 9, 2002 by and between the Domestic Credit Parties and the
Administrative Agent substantially in the form of Exhibit R attached hereto,
(b) each Trademark Security Agreement, if any, dated as of May 9, 2002 by and
between a Foreign Credit Party and the Administrative Agent, and (c) each
Trademark Security Agreement required to be delivered by a Borrower Subsidiary
pursuant to Section 9.07, as each of the same may be further amended,
supplemented or otherwise modified from time to time.
     “UK Borrower” is defined in the preamble.
     “Uniform Commercial Code” means the Uniform Commercial Code as enacted in
the State of New York, as it may be amended from time to time; provided,
however, in the event that, by reason of mandatory provisions of law, any or all
of the creation, attachment, perfection, priority or enforcement of the
Administrative Agents’ or Holder’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Uniform Commercial Code” shall include the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such creation, attachment, perfection,
priority or enforcement and for purposes of definitions related to such
provisions.
     “Unrestricted Cash On Hand” means, as of any date of determination, an
amount equal to (a) the amount of immediately available cash and Cash
Equivalents on deposit in Bank Accounts reported on the most recently delivered
monthly Financial Statement, minus (b) all such cash and Cash Equivalents which
is the subject of any Lien or right of setoff, whether directly, as proceeds of
other property subject to a Lien or right of setoff, or otherwise (other than a
Lien in favor of the Administrative Agent or a right of setoff with respect to
Bank Accounts with respect to which the Administrative Agent has control (as
defined in the Uniform Commercial Code)), minus (c) all such cash or Cash
Equivalents which is held in any deposit or securities account which is subject
to any Lien in favor of any Person other than the Administrative Agent.
     “Unused Commitment Fee” is defined in Section 4.03(b).

-55-



--------------------------------------------------------------------------------



 



     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended.
     “Voting Stock” means, with respect to any Person, shares, securities,
limited liability company interests, general or limited partnership interests or
other equivalents with respect to any class or classes of Capital Stock of such
Person entitling any holder thereof (whether at all times or only so long as no
senior class of Capital Stock has voting power by reason of any contingency)
(a) in the case of a corporation (or equivalent organization), to vote in the
election of members of the board of directors (or the equivalent thereof) of
such Person, (b) in the case of a limited liability company, to vote in the
election of managers of such Person or to bind or otherwise act as agent for
such Person, (c) in the case of a limited partnership, to vote on the admission
of the general partner of such Person or to bind or otherwise act as agent for
such Person or (iv) in the case of a general partnership, to bind or otherwise
act as agent for such Person.
     “Weekly Borrowing Base Delivery Date” is defined in Section 7.05(c).
     1.02. Computation of Time Periods. In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”. Periods of days referred to in this Agreement shall be counted in
calendar days unless Business Days are expressly prescribed. Any period
determined hereunder by reference to a month or months or year or years shall
end on the day in the relevant calendar month in the relevant year, if
applicable, immediately preceding the date numerically corresponding to the
first day of such period, provided that if such period commences on the last day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month during which such period is to end), such period
shall, unless otherwise expressly required by the other provisions of this
Agreement, end on the last day of the calendar month.
     1.03. Accounting Terms. Subject to Section 14.04, for purposes of this
Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.
     1.04. Other Definitional Provisions. References to the “preamble”,
“Articles”, “Sections”, “subsections”, “Schedules” and “Exhibits” shall be to
the preamble, Articles, Sections, subsections, Schedules and Exhibits,
respectively, of and to this Agreement unless otherwise specifically provided.
The words “hereof”, “herein”, and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
     1.05. Other Terms. All other terms contained herein shall, unless the
context indicates otherwise, have the meanings assigned to such terms by the
Uniform Commercial Code to the extent the same are defined therein.
     1.06. Payments by the Borrowers. Except as expressly set forth herein to
the contrary, (a) all payments made by the Borrowers in respect of principal and
interest on the

-56-



--------------------------------------------------------------------------------



 



Loans made under any Credit Facility shall be made (i) with respect to the
Domestic Facility, in Dollars and (ii) with respect to the Multicurrency
Facility, in the Specified Foreign Currency in which such Loan was made, (b) all
payments of Reimbursement Obligations shall be made in Dollars or the Specified
Foreign Currency in which the Letter of Credit under which such Reimbursement
Obligations arise is denominated, and (c) all payments made by Borrowers in
respect of Participation Amounts funded under Section 2.03 shall be made in the
Optional Currency in which such Participation Amount was funded.
ARTICLE II
AMOUNTS AND TERMS OF LOANS AND LETTERS OF CREDIT
     2.01. The Revolving Credit Facility.
     (a) (i) Revolving Loans. Subject to the terms and conditions set forth
herein, (A) pursuant to the Domestic Commitments, each Domestic Lender hereby
severally and not jointly agrees to make revolving loans (each a “Domestic
Loan”) to the Domestic Borrowers from time to time on any Business Day during
the period from the Closing Date to the Termination Date, in an amount not to
exceed such Domestic Lender’s Pro Rata Share of the Availability under the
Domestic Facility at such time, provided, however, no such Loan shall be
required to be made if, after giving effect thereto, (1) the aggregate Credit
Facility Outstandings owed by the Domestic Borrowers under the Domestic Facility
exceed the Maximum Credit Amount for the Domestic Facility at such time, or
(2) the aggregate Credit Facility Outstandings owing to such Domestic Lender and
its Affiliates (after giving effect to any participations purchased by and from
such Persons under Section 2.02(e)(ii) and funded by such Persons under
Section 2.03) under all Credit Facilities would exceed the aggregate Commitment
of such Persons with respect to all Credit Facilities, and (B) pursuant to the
Multicurrency Commitment, the Multicurrency Lender hereby agrees to make
revolving loans (each a “Multicurrency Loan” and, together with the Domestic
Loans, the “Revolving Loans”) to the Multicurrency Borrowers from time to time
on any Business Day during the period from the Closing Date to the Termination
Date, in an amount (converted to the Dollar Equivalent thereof) not to exceed
the Availability under the Multicurrency Facility at such time, provided,
however, no such Loan shall be required to be made if, after giving effect
thereto, (1) the aggregate Credit Facility Outstandings owed by the
Multicurrency Borrowers under the Multicurrency Facility exceed the Maximum
Credit Amount for the Multicurrency Facility at such time, (2) the aggregate
Credit Facility Outstandings owing to the Lenders (after giving effect to any
participation purchased by and from the Lenders under Section 2.02(e)(ii) and
2.03) under all Credit Facilities would exceed the aggregate Commitment of such
Persons with respect to all Credit Facilities, (3) the aggregate Credit Facility
Outstandings owed by the Multicurrency Borrowers under the Multicurrency
Facility which are denominated in Euros would exceed the Maximum Credit Amount
for the Euro Subfacility, and (4) the aggregate Credit Facility Outstandings
owed by the Multicurrency Borrowers under the Multicurrency Facility which are
denominated in Sterling would exceed the Maximum Credit Amount for the Sterling
Subfacility. All Revolving Loans comprising the same Borrowing hereunder shall
be made by the Domestic Lenders or the Multicurrency Lender, as the case may be,
simultaneously and proportionately to their then respective Pro Rata Shares of
the applicable Credit Facility. Subject to the provisions hereof, any Borrower
may repay any outstanding Revolving Loan on any day which is a Business Day and
any amounts so repaid may

-57-



--------------------------------------------------------------------------------



 



be reborrowed, up to the amount available under this Section 2.01(a) at the time
of such Borrowing, until the Termination Date. Each Borrowing of Domestic Loans
shall be in Dollars, and each Borrowing of Multicurrency Loans shall be
denominated in a single Specified Foreign Currency. Each Borrowing of Revolving
Loans shall be in an aggregate minimum amount of $1,000,000 for Floating Rate
Loans (and in intervals of $1,000,000 in excess thereof), $7,500,000 for Fixed
Rate Loans under the Domestic Credit Facility (and in intervals of $1,000,000 in
excess thereof), and $5,000,000 for Fixed Rate Loans under the Multicurrency
Credit Facility (and in intervals of the Dollar Equivalent of $1,000,000 in
excess thereof).
     (ii) Application of Converted Domestic Borrowing Base Excess. Upon at least
seven days’ prior written notice to the Administrative Agent, the Multicurrency
Borrowers may elect to apply all or a portion of the excess of the amount of
(x) the Domestic Borrowing Base as in effect based upon the most recently
delivered Borrowing Base Certificate over (y) the Credit Facility Outstandings
for the Domestic Facility as of the proposed date of conversion, to support
additional Borrowings under the Multicurrency Facility. Such excess amount shall
constitute the “Converted Domestic Borrowing Base Excess”. The Multicurrency
Borrowers shall not be entitled to make such election if such election would
result in the remaining portion of the Domestic Borrowing Base being less than
the Credit Facility Outstandings for the Domestic Facility or if an Event of
Default would result therefrom or is then outstanding. Nothing constituting
Converted Domestic Borrowing Base Excess shall be available to support Credit
Facility Outstandings under the Domestic Facility. Upon at least seven days’
prior written notice to the Administrative Agent, the Multicurrency Borrowers
may return all or a portion of the Converted Domestic Borrowing Base Excess to
the Domestic Borrowing Base in support of Credit Facility Outstandings under the
Domestic Facility so long as such returned amount is not required to support
Credit Facility Outstandings under the Multicurrency Facility.
     (b) Swing Loans. The Swing Loan Bank may, in its sole discretion, make to
the Domestic Borrowers to whom the Domestic Loans are available loans (each a
“Swing Loan”) from time to time on any Business Day during the period from the
Closing Date to the Termination Date, in an aggregate amount not to exceed at
any time the lesser of (i) $25,000,000 (the “Maximum Swing Loan Amount”) and
(ii) the Availability for the Domestic Credit Facility at such time. All Swing
Loans made under the Domestic Credit Facility shall be made as Floating Rate
Loans and shall be available in Dollars. Except as otherwise provided herein,
all Swing Loans shall be subject to all the terms and conditions applicable to
Revolving Loans. Swing Loans shall be repaid pursuant to the terms of
Section 2.01(g) or as otherwise provided in this Agreement.
     (c) Overdraft Loans.
   (i) From time to time on any Business Day during the period from the Closing
Date to the Termination Date, upon presentment to the Overdraft Line Bank for
payment of an item drawn by a Multicurrency Borrower on a Euro Overdraft Account
or Sterling Overdraft Account (each an “Account” and collectively the
“Accounts”) with the Overdraft Line Bank in an amount that, when charged against
the Account, creates an overdraft in the Account, the Overdraft Line Bank shall
pay such item to the extent not subject to the limitations set forth in this
Section 2.01(c)(i), and such payment shall be deemed an “Overdraft Loan”. Each
Overdraft Loan provided hereunder shall bear

-58-



--------------------------------------------------------------------------------



 



interest at the interest rate set forth in Section 4.01(a)(ii). At no time shall
the aggregate amount of Overdraft Loans exceed the lesser of (A) the Overdraft
Line Commitment and (B) the Availability for the Multicurrency Credit Facility
at such time. Overdraft Loans shall be repaid pursuant to the terms of
Section 2.01(h) or as otherwise provided in this Agreement.
   (ii) Notwithstanding the foregoing clause (i), the Overdraft Line Bank shall
not make any Overdraft Loan in the period commencing on the second Business Day
after it receives written notice from any Multicurrency Lender that one or more
of the conditions precedent contained in Section 5.02 shall not on such date be
satisfied, and ending when such conditions are satisfied, and the Overdraft Line
Bank shall not otherwise be required to determine that, or take notice whether,
the conditions precedent set forth in Section 5.02 hereof have been satisfied in
connection with the making of any Overdraft Loan.
     (d) Notice of Borrowing in Respect of Revolving Loans and Swing Loans. When
a Borrower desires to make a Borrowing under clauses (a) and (b) of this Section
2.01, it shall deliver to the Administrative Agent in a manner specified in
Section 14.08 a signed Notice of Borrowing no later than (i) (A) 3:00 p.m. (New
York time) on the proposed Funding Date for such Borrowing, in the case of a
proposed Borrowing of Swing Loans, (B) 3:00 p.m. (New York time) at least one
(1) Business Day in advance of the proposed Funding Date for such Borrowing, in
the case of a proposed Borrowing of Floating Rate Loans that cannot be provided
as Swing Loans and (C) 12:00 p.m. (New York time) at least three (3) Business
Days in advance of the proposed Funding Date for such Borrowing, in the case of
a proposed Borrowing of Domestic Loans consisting of Fixed Rate Loans or
(ii) 3:00 p.m. (London time) at least four (4) Business Days in advance of the
proposed Funding Date for such Borrowing, in the case of a proposed Borrowing of
Multicurrency Loans. Any such Notice of Borrowing shall be irrevocable and, with
respect to any Notice of Borrowing under clause (i)(B) above made by any
Domestic Borrower, shall first constitute a request to borrow Swing Loans (other
than a request for a Fixed Rate Loan); provided, however, in the event the
Administrative Agent after consultation with the Swing Loan Bank determines that
a Borrowing of Swing Loans is not possible or feasible, such Notice of Borrowing
shall constitute a request, as of the time such Notice of Borrowing was
originally submitted, by such Borrower to borrow Revolving Loans under the
applicable Credit Facility; provided, further, however, all Notices of Borrowing
with respect to Fixed Rate Loans shall constitute a request by such Borrower to
borrow Revolving Loans under the Domestic Facility or the Multicurrency
Facility, as the case may be. All Domestic Loans made under this Section 2.01 on
the Closing Date shall be made initially as Floating Rate Loans and may
thereafter be continued as Floating Rate Loans or converted into Fixed Rate
Loans in the manner provided in Section 4.01(c). All Multicurrency Loans made
under this Section 2.01 on the Closing Date shall be made initially, at the
discretion of the Administrative Agent, as Overdraft Loans or as Fixed Rate
Loans with an Interest Period of five days. In the case of a Notice of Borrowing
delivered in connection with a proposed Borrowing of Multicurrency Loans, the
applicable Multicurrency Borrower shall request, within one-half hour prior to
the issuance of such Notice of Borrowing, the advice of the Administrative Agent
as to the Dollar Equivalent of the amount of such Borrowing, and such
Multicurrency Borrower shall specify such amount in such Notice of Borrowing;
provided that such advice shall not be deemed to be a prediction or guaranty of
the Dollar Equivalent of such amount after the Notice

-59-



--------------------------------------------------------------------------------



 



of Borrowing is submitted and shall in no way limit the Borrowers’ Obligations
under this Agreement due to fluctuations in the applicable Specified Foreign
Currency; provided, further, that if any Multicurrency Borrower requests such
advice from the Administrative Agent within one-half hour prior to the time that
a Notice of Borrowing for Multicurrency Loans is required to be delivered
hereunder and the Administrative Agent does not provide such advice prior to
such time, such required delivery time shall be extended until the
Administrative Agent provides such advice.
     (e) Making of Swing Loans. Promptly after receipt of a Notice of Borrowing
pursuant to Section 2.01(d) with respect to the Borrowing of Floating Rate Loans
under the Domestic Credit Facility, the Swing Loan Bank shall deposit in
immediately available funds the amount it intends to fund, if any, in respect of
the Domestic Loans requested in such Notice of Borrowing with the Administrative
Agent at its office in New York, New York not later than 4:00 p.m. (New York
time) on the Funding Date. The Swing Loan Bank shall not make any Swing Loan in
the period commencing on the first Business Day after it receives written notice
from any Domestic Lender that one or more of the conditions precedent contained
in Section 5.02 shall not on such date be satisfied, and ending when such
conditions are satisfied, and the Swing Loan Bank shall not otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 5.02 hereof have been satisfied in connection with the making
of any Swing Loan. Subject to the preceding sentence, the Administrative Agent
shall make such proceeds of each funding of a Swing Loan available to the
relevant Domestic Borrower at the Administrative Agent’s office in New York, New
York on the Funding Date of the proposed Borrowing and shall disburse such
proceeds to the Disbursement Account referred to in the applicable Notice of
Borrowing. If the Swing Loan Bank receives a Notice of Borrowing within the
applicable time limits set forth in Section 2.01(d) and does not intend to fund
such requested Borrowing as a Swing Loan, the Swing Loan Bank will promptly
notify the Administrative Agent (to the extent the Swing Loan Bank and the
Administrative Agent are not the same Person) of such intention, and no delay by
the Swing Loan Bank shall impair the applicable Domestic Borrower’s right to
borrow Revolving Loans under this Section 2.01.
     (f) Making of Revolving Loans.
   (i) In the event any portion of the Loans requested in any Notice of
Borrowing delivered to the Administrative Agent pursuant Section 2.01(d) will be
made as Revolving Loans, the Administrative Agent shall promptly notify each
Lender under the applicable Credit Facility of the amount of such Borrowing of
Revolving Loans. Each such Lender shall deposit an amount equal to its Pro Rata
Share under such Credit Facility of the amount of such Borrowing with the
Administrative Agent in the applicable Funding Account in immediately available
funds and in the appropriate currency, not later than 3:00 p.m. (New York time)
with respect to Domestic Loans or 1:30 p.m. (London time) with respect to
Multicurrency Loans on any Funding Date applicable thereto (or, if the Funding
Date is the Closing Date, such earlier time as the Administrative Agent shall
determine). Subject to the fulfillment of the conditions precedent set forth in
Section 5.01 (solely with respect to the making of Revolving Loans on the
Closing Date) and Section 5.02, the Administrative Agent shall make the proceeds
of such amounts received by it available to the applicable Borrower at the
Administrative

-60-



--------------------------------------------------------------------------------



 



Agent’s office in New York, New York, with respect to Domestic Loans, or London,
England, with respect to Multicurrency Loans, on such Funding Date and shall
disburse such proceeds to the Disbursement Account referred to in the applicable
Notice of Borrowing on such Funding Date.
   (ii) The failure of any Lender to deposit the amount described in clause (i)
above (or required to be paid pursuant to Section 2.01(g)) with the
Administrative Agent on the applicable Funding Date shall not relieve any other
Lender of its obligations hereunder to make its Revolving Loan on such Funding
Date. No Lender shall be responsible for any failure by any other Lender to
perform its obligation to make a Revolving Loan hereunder nor shall the Domestic
Commitment or Multicurrency Commitment of any Lender be increased or decreased
as a result of any such failure.
   (iii) Unless the Administrative Agent shall have been notified by any Lender
prior to 2:00 p.m. (New York time) with respect to Domestic Loans or 2:00 p.m.
(London time) with respect to Multicurrency Loans, on any applicable Funding
Date in respect of any Borrowing of Revolving Loans that such Lender does not
intend to fund its Loan requested to be made on such Funding Date, the
Administrative Agent may assume that such Lender has funded its Revolving Loan
and is depositing the proceeds thereof in the applicable Funding Account on the
Funding Date, and the Administrative Agent in its sole discretion may, but shall
not be obligated to, disburse a corresponding amount to the applicable Borrower
on the Funding Date. If the Revolving Loan proceeds corresponding to that amount
are advanced to such Borrower by the Administrative Agent but are not in fact
deposited with the Administrative Agent by such Lender on or prior to the
applicable Funding Date, such Lender agrees to pay, and in addition such
Borrower agrees to repay, to the Administrative Agent forthwith on demand such
corresponding amount, together with interest thereon, for each day from the date
such amount is disbursed to or for the benefit of such Borrower until the date
such amount is paid or repaid to the Administrative Agent at the interest rate
applicable to such Borrowing. If such Lender shall pay to the Administrative
Agent the corresponding amount, the amount so paid shall constitute such
Lender’s Revolving Loan, and if both such Lender and such Borrower shall pay and
repay such corresponding amount, the Administrative Agent shall promptly pay to
such Borrower such corresponding amount (together with any interest included in
such payment). This Section 2.01(f)(iii) does not relieve any Lender of its
obligation to make its Revolving Loan on any Funding Date.
   (iv) Anything hereinabove to the contrary notwithstanding, if the
Multicurrency Lender shall, not later than 2:00 p.m. (London time) one Business
Day before the date of any requested Borrowing of Multicurrency Loans, notify
the Administrative Agent that such Lender is not satisfied that deposits in the
relevant Specified Foreign Currency will be freely available to it in the
relevant amount and, if applicable, for the relevant Interest Period, the right
of the Multicurrency Borrowers to request Multicurrency Loans in such Specified
Foreign Currency from such Lender or any subsequent Borrowing of Multicurrency
Loans shall be suspended until such Lender shall notify the Administrative Agent
that the circumstances causing such suspension no longer exist, and, at the
option of any Multicurrency Borrower, the Multicurrency Loan to be made by such
Lender (and

-61-



--------------------------------------------------------------------------------



 



the Multicurrency Loan to be made by such Lender as part of any subsequent
Borrowing of Multicurrency Loans in respect of which such Specified Foreign
Currency shall have been requested during such period of suspension) shall be
denominated in any other Specified Foreign Currency requested on the same
Business Day which is available, and having an Interest Period coextensive with
the Interest Period in effect in respect of all other Multicurrency Loans
comprising a part of such Borrowing. The Administrative Agent shall, upon
becoming aware that the circumstances causing any such suspension no longer
apply, promptly so notify the Multicurrency Borrowers, provided that the failure
of the Administrative Agent to so notify the Multicurrency Borrowers shall not
impair the rights of the Lenders under this Section 2.01(f)(iv) or expose the
Administrative Agent to any liability.
     (g) Settlement of Swing Loans.
   (i) The Administrative Agent shall from time to time, in its sole discretion,
notify each Domestic Lender by 12:00 p.m. (New York time), of the aggregate
principal amount of Swing Loans outstanding as of the close of business on the
Business Day immediately preceding the date of such notice (each such Business
Day being a “Swing Loan Settlement Date”). Upon such notice, each Domestic
Lender shall deposit in the applicable Funding Account in Dollars an amount
equal to its Pro Rata Share under the Domestic Credit Facility of the amount of
such principal amount of Swing Loans outstanding in immediately available funds,
not later than 3:00 p.m. (New York time) on the date of such notice. Upon such
payment, each Domestic Lender shall be deemed to have made a Revolving Loan
denominated in Dollars to the applicable Borrower or Borrowers in such amount
(irrespective of the satisfaction of the conditions in Section 5.02). Each
Domestic Lender hereby agrees that its obligations under this Section 2.01(g)
are irrevocable and unconditional (except with respect to Swing Loans made in
contravention of the second sentence of Section 2.01(e)) notwithstanding (A) the
nonconformity of the amount of the Loan with the minimum amounts (and increments
thereof) otherwise required hereunder, (B) whether any conditions specified in
Section 5.02 are then satisfied, (C) whether a Default or Event of Default has
occurred and is continuing, (D) the date of such Borrowing, (E) the amount of
the Domestic Borrowing Base, Multicurrency Borrowing Base, Total Borrowing Base
and Commitment at such time. In the event that any such Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of any Borrower), each Domestic Lender (other than the Swing
Loan Bank) hereby agrees that it shall forthwith purchase from the Swing Loan
Bank (without recourse or warranty) such assignment of the outstanding Swing
Loans as shall be necessary to cause the Domestic Lenders to share in such Swing
Loans ratably based upon their respective Pro Rata Shares; provided, that all
interest payable on the Swing Loans shall be for the account of the Swing Loan
Bank until the date the respective assignment is purchased and, to the extent
attributable to the purchased assignment, shall be payable to the Domestic
Lender purchasing the same from and after such date of purchase.

-62-



--------------------------------------------------------------------------------



 



   (ii) If and to the extent any Domestic Lender shall not have made available
to the Administrative Agent on any Swing Loan Settlement Date with respect to
the Domestic Credit Facility any amount payable by such Domestic Lender on such
Swing Loan Settlement Date pursuant to this Section 2.01(g) or Section 2.01(h),
such Domestic Lender agrees to pay to the Administrative Agent forthwith on
demand such amount in Dollars together with interest thereon, for each day from
such Swing Loan Settlement Date until the date such amount is paid to the
Administrative Agent, at the interest rate applicable to the Loans denominated
in such currency hereunder.
     (h) Settlement of Overdraft Loans.
   (i) The Administrative Agent shall from time to time, in its sole discretion
(but in no event less frequently than every five (5) Business Days), notify the
Multicurrency Lender by 3:00 p.m. (London time), of the aggregate principal
amount of Overdraft Loans outstanding as of the close of business on the
Business Day immediately preceding the date of such notice. Upon such notice,
the Multicurrency Lender shall deposit in its Funding Account in the appropriate
Specified Foreign Currency an amount equal to the amount of such principal
amount of Overdraft Loans outstanding in immediately available funds, not later
than 4:00 p.m. (London time) on the Business Day following such notice (such
Business Day being an “Overdraft Settlement Date”). Upon such payment, the
Multicurrency Lender shall be deemed to have made a Revolving Loan denominated
in the applicable Specified Foreign Currency to the Multicurrency Borrowers in
such amount (irrespective of the satisfaction of the conditions in
Section 5.02). The Multicurrency Lender hereby agrees that its obligations under
this Section 2.01(h) are irrevocable and unconditional (except with respect to
Overdraft Loans made in contravention of the second sentence of Section
2.01(c)(ii)) notwithstanding (A) the nonconformity of the amount of the Loan
with the minimum amounts (and increments thereof) otherwise required hereunder,
(B) whether any conditions specified in Section 5.02 are then satisfied,
(C) whether a Default or Event of Default has occurred and is continuing,
(D) the date of such Borrowing, (E) the amount of the Domestic Borrowing Base,
Multicurrency Borrowing Base, and Total Borrowing Base or Commitment at such
time. In the event that any such Borrowing cannot for any reason be made on the
date otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code in respect of any
Borrower), the Multicurrency Lender (other than the Overdraft Line Bank) hereby
agrees that upon the request of the Overdraft Line Bank it shall forthwith
purchase from the Overdraft Line Bank (without recourse or warranty) all of the
outstanding Overdraft Loans; provided, that all interest payable on the
Overdraft Loans shall be for the account of the Overdraft Line Bank until the
date the respective assignment is purchased and, to the extent attributable to
the purchased assignment, shall be payable to the Multicurrency Lender
purchasing the same from and after such date of purchase.
   (ii) If and to the extent the Multicurrency Lender shall not have made
available to the Administrative Agent on any Overdraft Settlement Date with
respect to the Multicurrency Credit Facility any amount payable by the
Multicurrency Lender on such Overdraft Settlement Date pursuant to this
Section 2.01(h), the Multicurrency Lender

-63-



--------------------------------------------------------------------------------



 



agrees to pay to the Administrative Agent forthwith on demand such amount in the
applicable currency together with interest thereon, for each day from such
Overdraft Settlement Date until the date such amount is paid to the
Administrative Agent, at the interest rate applicable to the Loans denominated
in such currency hereunder.
     (i) Use of Proceeds. Proceeds of Domestic Loans and of Swing Loans under
the Domestic Facility shall be used to (i) retire the Domestic Borrowers’
Refinanced Indebtedness; (ii) provide for ongoing working capital needs in the
ordinary course of the business of Domestic Borrowers and their Subsidiaries;
and (iii) for other lawful general corporate purposes not prohibited hereunder
(including Capital Expenditures permitted hereunder). Proceeds of Multicurrency
Loans and of Overdraft Loans under the Multicurrency Facility shall be used to
(x) retire the Multicurrency Borrowers’ Refinanced Indebtedness; (y) provide for
ongoing working capital needs in the ordinary course of the business of each
Multicurrency Borrower and its Subsidiaries; and (z) for other lawful general
corporate purposes not prohibited hereunder (including Capital Expenditures
permitted hereunder). Proceeds of Revolving Loans, Swing Loans and Overdraft
Loans may also be used to pay for transaction expenses incurred in connection
herewith.
     (j) Termination Date. The Commitments shall terminate, and all outstanding
Obligations shall be Paid In Full, on the Termination Date.
     2.02. Letters of Credit. Subject to the terms and conditions set forth
herein, (x) each Issuing Bank hereby severally agrees to Issue for the account
of any Domestic Borrower one or more Letters of Credit denominated in Dollars,
up to an aggregate face amount at any one time outstanding for all Domestic
Borrowers equal to the Letter of Credit Sublimit of the Domestic Facility and
(y) each Issuing Bank hereby severally agrees to Issue for the account of the
Multicurrency Borrowers one or more Letters of Credit denominated in a Specified
Foreign Currency, up to an aggregate face amount at any one time outstanding for
the Multicurrency Borrowers equal to the Letter of Credit Sublimit of the
Multicurrency Facility, subject, in each case, to the following provisions:
     (a) Types and Amounts. An Issuing Bank shall not have any obligation to
Issue, and shall not, except as otherwise agreed by the Requisite Lenders and
Issuing Bank (except with respect to any notification received by an Issuing
Bank pursuant to Section 2.02(a)(ii)(A), which shall require the agreement of
all of the Lenders and the Issuing Bank), Issue any Letter of Credit at any
time:
   (i) if the aggregate Letter of Credit Obligations with respect to such
Issuing Bank, after giving effect to the Issuance of the Letter of Credit
requested hereunder, shall exceed any limit imposed by law or regulation upon
such Issuing Bank;
   (ii) if the Issuing Bank receives notice (A) from the Administrative Agent at
or before 11:00 a.m. (New York or London time, as applicable, with respect to a
Letter of Credit Issued under the Domestic Facility or the Multicurrency
Facility, respectively) on the date of the proposed Issuance of such Letter of
Credit that, immediately after giving effect to the Issuance of such Letter of
Credit, the Credit Facility Outstandings in respect of the Domestic Facility or
the Multicurrency Facility, as applicable, at such time would

-64-



--------------------------------------------------------------------------------



 



exceed the Maximum Credit Amount for such Credit Facility or (B) from any of the
Lenders at or before 11:00 a.m. (New York or London time, as applicable, with
respect to a Letter of Credit Issued under the Domestic Facility or the
Multicurrency Facility, respectively) on the date of the proposed Issuance of
such Letter of Credit that one or more of the conditions precedent contained in
Sections 5.01 (solely with respect to an Issuance of a Letter of Credit on the
Closing Date) and 5.02 would not on such date be satisfied (or waived pursuant
to Section 14.07), unless such conditions are thereafter satisfied or waived and
notice of such satisfaction or waiver is given to the Issuing Bank by the
Administrative Agent (and an Issuing Bank shall not otherwise be required to
determine that, or take notice whether, the conditions precedent set forth in
Sections 5.01 or 5.02, as applicable, have been satisfied or waived);
   (iii) which has an expiration date later than the earlier of (A) the date one
(1) year after the date of Issuance or (B) the Business Day next preceding the
Termination Date; provided, that a Letter of Credit may have an expiration date
later than the Business Day next preceding the Termination Date or any date
within one year after the Issuance date therefor so long as, with respect to any
Letter of Credit that would expire after the Termination Date, the Borrowers, at
least five Business Days prior to the Termination Date, satisfy the Letter of
Credit Cash Collateralization Conditions in respect of such Letter of Credit;
provided, further, that, with respect to any Letter of Credit which remains
outstanding following the Termination Date, no such amount posted as collateral
in respect of any such Letter of Credit shall be returned to the Borrowers until
such Letter of Credit has expired or been replaced or all Obligations with
respect to such Letter of Credit have been paid in full or terminated.
   (iv) which is in a currency other than (A) a Dollars with respect to Letters
of Credit requested by the Domestic Borrowers and (B) a Specified Foreign
Currency with respect to Letters of Credit requested by the Multicurrency
Borrowers;
   (v) the Issuance and terms of which is governed by the laws of any
jurisdiction other than the United States, England or any other jurisdiction
which is approved by the Administrative Agent and the applicable Issuing Bank;
or
   (vi) of which the date of Issuance is less than eleven (11) Business Days
before the Termination Date.
     (b) Conditions. In addition to being subject to the satisfaction of the
conditions precedent contained in Sections 5.01 (solely with respect to an
Issuance of a Letter of Credit on the Closing Date) and 5.02, the obligation of
an Issuing Bank to Issue any Letter of Credit is subject to the satisfaction in
full of the following conditions:
   (i) if the Issuing Bank so requests, the applicable Borrower shall have
executed and delivered to such Issuing Bank and the Administrative Agent a
Letter of Credit Reimbursement Agreement and such other documents and materials
as may be required pursuant to the terms thereof; and

-65-



--------------------------------------------------------------------------------



 



   (ii) the terms of the proposed Letter of Credit shall conform to the
customary terms of letters of credit issued by the Issuing Bank.
     (c) Issuance of Letters of Credit.
   (i) A Borrower shall deliver to the applicable Issuing Bank and the
Administrative Agent in a manner specified in Section 14.08 a signed Notice of
Letter of Credit Issuance not later than 11:00 a.m. (New York or London time, as
applicable with respect to a Letter of Credit issued under the Domestic Facility
or the Multicurrency Facility, respectively) on the third Business Day preceding
the requested date for Issuance of a Letter of Credit hereunder, or such shorter
notice as may be acceptable to such Issuing Bank and the Administrative Agent.
Such notice shall be irrevocable. In the case of a Notice of Letter of Credit
Issuance requesting the Issuance of a Letter of Credit denominated in any
Specified Foreign Currency, the relevant Multicurrency Borrower shall request,
within one-half hour prior to the issuance of such Notice of Letter of Credit
Issuance, the advice of the Administrative Agent as to the Dollar Equivalent of
the face amount of the requested Letter of Credit, and such Multicurrency
Borrower shall specify such amount in such Notice of Letter of Credit Issuance;
provided that such advice shall not be deemed to be a prediction or guaranty of
the Dollar Equivalent of such amount after the Notice of Letter of Credit
Issuance is submitted and shall in no way limit the Borrowers’ Obligations under
this Agreement or, if applicable, any Letter of Credit Reimbursement Agreement
due to fluctuations in the applicable Specified Foreign Currency; provided,
further, that if the relevant Multicurrency Borrower requests such advice from
the Administrative Agent within one-half hour prior to the time that a Notice of
Letter of Credit Issuance is required to be delivered hereunder and the
Administrative Agent does not provide such advice prior to such time, such
required delivery time shall be extended until the Administrative Agent provides
such advice.
   (ii) The Issuing Bank shall give the Administrative Agent written notice, or
telephonic notice confirmed promptly thereafter in writing, of the Issuance of a
Letter of Credit.
     (d) Reimbursement Obligations; Duties of Issuing Bank.
   (i) Notwithstanding any provision to the contrary in any Letter of Credit
Reimbursement Agreement:
(A) each Borrower for whose account a Letter of Credit has been Issued agrees to
reimburse the applicable Issuing Bank in the applicable currency for amounts
drawn under such Letter of Credit pursuant to subsection (e)(ii) below, no later
than the date (the “Reimbursement Date”) which is one (1) Business Day after
such Borrower receives written notice from the Issuing Bank that payment has
been made under such Letter of Credit by the Issuing Bank;
(B) all Reimbursement Obligations with respect to any Letter of Credit Issued
under the Domestic Credit Facility shall bear interest at the Floating Rate plus
the Applicable Floating Rate Margin, from the date of the relevant drawing under

-66-



--------------------------------------------------------------------------------



 



such Letter of Credit until the Reimbursement Date and thereafter at the rate
applicable in accordance with Section 4.01(d); and
(C) all Reimbursement Obligations with respect to any Letter of Credit Issued
under the Multicurrency Credit Facility shall bear interest at the Overdraft
Rate plus the Overdraft Rate Margin, from the date of the relevant drawing under
such Letter of Credit until the Reimbursement Date and thereafter at the rate
applicable in accordance with Section 4.01(d).
   (ii) The Issuing Bank shall give the Administrative Agent written notice, or
telephonic notice confirmed promptly thereafter in writing, of all drawings
under a Letter of Credit and the payment (or the failure to pay when due) by the
Borrowers on account of a Reimbursement Obligation.
   (iii) No action taken or omitted in good faith by an Issuing Bank under or in
connection with any Letter of Credit (except for any such action resulting from
the gross negligence or willful misconduct of such Issuing Bank) shall put such
Issuing Bank under any resulting liability to any Lender, any Borrower or, so
long as such Letter of Credit is not Issued in violation of Section 2.02(a),
relieve any Lender of its obligations hereunder to such Issuing Bank. In
determining whether to pay under any Letter of Credit, the respective Issuing
Bank shall have no obligation to the Lenders or any Borrower other than to
confirm that any documents required to be delivered under a respective Letter of
Credit appear to have been delivered by the appropriate Person and that they
appear on their face to comply with the requirements of such Letter of Credit.
     (e) Participations.
   (i) Immediately upon Issuance by an Issuing Bank of any Letter of Credit
under the Domestic Facility or the Multicurrency Facility, as applicable, for
the account of any Borrower under such Credit Facility in accordance with the
procedures set forth in this Section 2.02, each Lender holding a Commitment in
such Credit Facility shall be deemed to have irrevocably and unconditionally
purchased and received from that Issuing Bank, without recourse or warranty, an
undivided interest and participation in such Letter of Credit to the extent of
such Lender’s Pro Rata Share under the Credit Facility, including, without
limitation, all obligations of such Borrower with respect thereto (other than
amounts owing to the Issuing Bank under Section 2.02(g)) and any security
therefor and guaranty pertaining thereto.
   (ii) If the Issuing Bank makes any payment under any Letter of Credit for the
account of any Borrower and such Borrower does not repay such amount to the
Issuing Bank on the Reimbursement Date, the Issuing Bank shall promptly notify
the Administrative Agent, which shall (unless the notice described in
Section 2.03(b) has been given) notify the Swing Loan Bank (with respect to any
Domestic Borrower) or the Overdraft Line Bank (with respect to the Multicurrency
Borrowers), and if the Swing Loan Bank or Overdraft Line Bank, as applicable, so
elects, a Swing Loan under the Domestic Credit Facility or an Overdraft Loan
under the Multicurrency Facility, as applicable, can be made in such amount, the
proceeds of which shall be paid to the

-67-



--------------------------------------------------------------------------------



 



Administrative Agent for the account of such Issuing Bank, in immediately
available funds, and the Administrative Agent shall promptly pay such proceeds
to the Issuing Bank. In the event such Issuing Bank cannot be so paid from
proceeds of a Swing Loan or an Overdraft Loan, as applicable, the Administrative
Agent shall promptly notify each Lender under such Credit Facility, and each
such Lender shall, unless the notice described in Section 2.03(b) has been
given, promptly and unconditionally pay to the Administrative Agent for the
account of such Issuing Bank, in immediately available funds, the amount in the
relevant Optional Currency of such Lender’s Pro Rata Share under the applicable
Credit Facility of the payment made by such Issuing Bank, and the Administrative
Agent shall promptly pay to the Issuing Bank such amounts received by it. In the
event such payments are made by such Lenders, such payments shall constitute
Revolving Loans made to the applicable Borrower under the applicable Credit
Facility pursuant to Section 2.01 (irrespective of the satisfaction of the
conditions in Section 5.02). If a Lender does not make its Pro Rata Share under
the applicable Credit Facility of the amount of any such payment available to
the Administrative Agent, such Lender agrees to pay to the Administrative Agent
for the account of the Issuing Bank, forthwith on demand, such amount together
with interest thereon, at the interest rate then applicable in accordance with
Section 4.01. The failure of any such Lender to make available to the
Administrative Agent for the account of an Issuing Bank its Pro Rata Share under
the applicable Credit Facility of any such payment shall neither relieve any
other Lender of its obligation hereunder to make available to the Administrative
Agent for the account of such Issuing Bank such other Lender’s Pro Rata Share
under the applicable Credit Facility of any payment on the date such payment is
to be made nor increase the obligation of any other Lender to make such payment
to the Administrative Agent. This Section does not relieve any Borrower of its
obligation to pay or repay any Lender funding its Pro Rata Share of such payment
pursuant to this Section interest on the amount of such payment from such date
such payment is to be made until the date on which payment is repaid in full.
   (iii) Whenever an Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, as to which the Swing
Loan Bank has made a Swing Loan, the Overdraft Line Bank has made an Overdraft
Loan or any Lender has made a Revolving Loan pursuant to Section 2.02(e)(ii),
such Issuing Bank shall promptly pay to the Administrative Agent such payment in
accordance with Section 3.02.
   (iv) Upon the request of any Lender under the applicable Credit Facility, an
Issuing Bank shall furnish such Lender copies of any Letter of Credit or Letter
of Credit Reimbursement Agreement to which such Issuing Bank is party and such
other documentation as reasonably may be requested by such Lender.
   (v) The obligations of any Lender to make payments to the Administrative
Agent for the account of the Issuing Bank with respect to a Letter of Credit
shall be irrevocable, shall not be subject to any qualification or exception
whatsoever (except the Issuance of the Letter of Credit in contravention of this
Section 2.02) and shall be made in accordance with this Agreement (irrespective
of the satisfaction of the conditions

-68-



--------------------------------------------------------------------------------



 



described in Sections 5.01 and 5.02) under all circumstances, including, without
limitation, any of the following circumstances:
(A) any lack of validity or enforceability hereof or of any of the other Loan
Documents;
(B) the existence of any claim, setoff, defense or other right which any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of a beneficiary named in a Letter of Credit (or any Person
for whom any such transferee may be acting), the Administrative Agent, the
Issuing Bank, any Lender, or any other Person, whether in connection herewith,
with any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the account party
and beneficiary named in any Letter of Credit);
(C) any draft, certificate or any other document presented under the Letter of
Credit having been determined to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(E) any failure by such Issuing Bank to make any reports required pursuant to
Section 2.02(h) or the inaccuracy of any such report; or
(F) the occurrence of any Event of Default or Default.
(f) Payment of Reimbursement Obligations.
  (i) Each Borrower for whose account a Letter of Credit has been Issued
unconditionally agrees to pay to each Issuing Bank the amount of all
Reimbursement Obligations, interest and other amounts payable to such Issuing
Bank under or in connection with such Letter of Credit when such amounts are due
and payable, irrespective of any claim, setoff, defense or other right which
such Borrower may have at any time against such Issuing Bank or any other
Person.
  (ii) In the event any payment by a Borrower received by an Issuing Bank with
respect to a Letter of Credit Issued for the account of such Borrower and
distributed by the Administrative Agent to the Lenders under the applicable
Credit Facility on account of their participation is thereafter set aside,
avoided or recovered from such Issuing Bank in connection with any receivership,
liquidation or bankruptcy proceeding, each such Lender which received such
distribution shall, upon demand by such Issuing Bank, contribute such Lender’s
Pro Rata Share under such Credit Facility of the amount set aside, avoided or
recovered together with interest at the rate required to be paid by such Issuing
Bank upon the amount required to be repaid by it.

-69-



--------------------------------------------------------------------------------



 



     (g) Issuing Bank Fees and Charges. Each Borrower for whose account a Letter
of Credit has been Issued agrees to pay to each Issuing Bank, solely for its own
account, (i) a fronting fee in an amount equal to one-quarter of one percent
(0.25%) on the face amount of such Letter of Credit, and (ii) the standard
charges assessed by such Issuing Bank in connection with the issuance,
administration, amendment and payment or cancellation of such Letter of Credit.
     (h) Issuing Bank Reporting Requirements. Each Issuing Bank shall, on the
day it Issues such a Letter of Credit, provide to the Administrative Agent
separate schedules for Commercial Letters of Credit and Standby Letters of
Credit Issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations
of each Borrower under the applicable Credit Facility outstanding to it as of
such date and any information requested by the Administrative Agent relating to
the date of issue, account party, amount, expiration date and reference number
of each Letter of Credit Issued by it. On each Overdraft Settlement Date (with
respect to the Multicurrency Facility) and on each Swing Loan Settlement Date
(with respect to the Domestic Facility), the Administrative Agent shall provide
to each Lender under the applicable Credit Facility copies of the most recent
schedules provided to it by each Issuing Bank under such Credit Facility.
     (i) Indemnification; Exoneration.
   (i) In addition to all other amounts payable to an Issuing Bank, each
Borrower for whose account such Issuing Bank has Issued a Letter of Credit
agrees to defend, indemnify, and save the Administrative Agent, such Issuing
Bank and each Lender under the applicable Credit Facility harmless from and
against any and all claims, demands, liabilities, penalties, damages, losses
(other than loss of profits), costs, charges and expenses (including reasonable
attorneys’ fees but excluding taxes) which the Administrative Agent, such
Issuing Bank or such Lender may incur or be subject to as a consequence, direct
or indirect, of (A) the Issuance of such Letter of Credit other than as a result
of the gross negligence or willful misconduct of such Issuing Bank, as
determined by a court of competent jurisdiction, or (B) the failure of such
Issuing Bank Issuing a Letter of Credit to honor a drawing under such Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority.
   (ii) As between the Domestic Borrowers on the one hand and the Administrative
Agent, the Domestic Lenders and the Issuing Bank under the Domestic Facility on
the other hand, such Borrowers assume all risks of the acts and omissions of, or
misuse of Letters of Credit by, the respective beneficiaries of the Letters of
Credit Issued pursuant to the Domestic Facility. As between the Multicurrency
Borrowers on the one hand and the Administrative Agent, the Multicurrency Lender
and the Issuing Bank under the Multicurrency Facility on the other hand, such
Borrowers assume all risks of the acts and omissions of, or misuse of Letters of
Credit by, the respective beneficiaries of the Letters of Credit issued pursuant
to the Multicurrency Facility. In furtherance and not in limitation of the
foregoing, subject to the provisions of the Letter of Credit Reimbursement
Agreements, the Administrative Agent, the Issuing Bank and the Lenders shall not
be responsible for: (A) the form, validity, legality, sufficiency, accuracy,

-70-



--------------------------------------------------------------------------------



 



genuineness or legal effect of any document submitted by any party in connection
with the application for and Issuance of the Letters of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (B) the validity, legality or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (G) the misapplication by
the beneficiary of a Letter of Credit of the proceeds of any drawing under such
Letter of Credit; (H) any litigation, proceeding or charges with respect to such
Letter of Credit; and (I) any consequences arising from causes beyond the
control of the Administrative Agent, the Issuing Bank or the Lenders; except in
the cases of clauses (A) (with respect to form only), (B), (C), (D), (E), (F),
(H) and (I) above, for the gross negligence or willful misconduct of the Issuing
Bank, as determined in a judgment by a court of competent jurisdiction.
     (j) Obligations Several. The obligations of each Issuing Bank and each
Domestic Lender under this Section 2.02 are several and not joint, and no
Issuing Bank or Domestic Lender shall be responsible for the obligation to Issue
Letters of Credit or participation obligation hereunder, respectively, of any
other Issuing Bank or Domestic Lender.
     2.03. Participations in Multicurrency Facility.
     (a) Each Domestic Lender shall be deemed to, and hereby agrees to, have
irrevocably purchased from the Multicurrency Lender an unfunded participation in
the Credit Facility Outstandings of the Multicurrency Lender under the
Multicurrency Facility, including without limitation (A) the Multicurrency
Loans, (B) the participations purchased by the Multicurrency Lender in the
Letters of Credit issued by the Issuing Bank pursuant to Section 2.02(e),
(C) the Loans made or required to be made pursuant to Section 2.01(h), and
(D) amounts in respect of Protective Advances under the Multicurrency Facility
required to be paid under Section 12.09(a). In each case, each Lender’s
participation shall be equal to such Lender’s Pro Rata Share thereof; provided,
that no participation shall result in (x) such Lender’s Pro Rata Share of Credit
Facility Outstandings under the Domestic Facility exceeding its Domestic
Commitment (without giving effect to its required Multicurrency Facility
participation obligation hereunder) and (y) such Lender’s Pro Rata Share of
Credit Facility Outstandings under the Domestic Facility and the Multicurrency
Facility exceeding the amount set forth in Schedule 1.01.1 hereto opposite such
Domestic Lender’s name under the heading “Domestic Commitment plus Additional
Multicurrency Participation Obligation”.
     (b) By 12:00 p.m. New York time on the Business Day immediately following
the Business Day on which the Obligations have been accelerated pursuant to
Section 11.02(a), the Administrative Agent shall notify each Domestic Lender of
the aggregate principal amount of all outstanding Loans, Reimbursement
Obligations and Protective Advances of the

-71-



--------------------------------------------------------------------------------



 



Multicurrency Lender (together with any accrued and unpaid interest thereon) to
be purchased by each applicable Lender pursuant to Section 2.03(a) as of the
close of business on the Business Day immediately preceding the date of such
notice (each such Business Day being the “Participation Settlement Date”), such
amount being stated in the Optional Currency in which the Credit Facility
Outstandings being purchased are denominated (or the Dollar Equivalent of such
amount (plus reasonable foreign exchange costs to the extent not reimbursed by
the Multicurrency Borrowers as required under Section 3.02(a)) as necessary (the
“Participation Amount”). Each Domestic Lender shall, not later than 3:00 p.m.
New York time, on the first Business Day following the date of such notice, pay
to the Administrative Agent for the account of the Applicable Lender (in the
case of Loans), the Issuing Bank (in the case of Reimbursement Obligations)
and/or the Administrative Agent (in the case of Protective Advances), in
immediately available funds, the applicable Participation Amount, and the
Administrative Agent shall promptly pay to the applicable Holder, that portion
of the Participation Amount owing to such Holder (less such foreign exchange
costs) received by the Administrative Agent.
     (c) Each Lender hereby agrees that its obligations under this Section 2.03
are irrevocable and shall not be subject to any qualification or exception
whatsoever and shall be made in accordance with this Agreement (irrespective of
the satisfaction of the conditions described in Sections 5.01 and 5.02) under
all circumstances, including, without limitation, any of the following
circumstances:
   (i) any lack of validity or enforceability hereof or of any of the other Loan
Documents;
   (ii) the existence of any claim, setoff, defense or other right which any
Borrower may have at any time against the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection herewith, the
transactions contemplated herein or any unrelated transactions;
   (iii) any adverse change in the condition (financial or otherwise) of any
Credit Party;
   (iv) any breach of this Agreement by any Borrower, Borrower Subsidiary,
Administrative Agent, Issuing Bank or Lender;
   (v) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
   (vi) the occurrence of any Event of Default or Default; or
   (vii) any other circumstance, happening, or event whatsoever, whether or not
similar to any of the foregoing.
     (d) If and to the extent any Lender shall not have made available to the
Administrative Agent on the Participation Settlement Date any amount payable by
such Lender on the Participation Settlement Date pursuant to this Section 2.03,
such Lender agrees to pay to the Administrative Agent forthwith on demand such
amount in the applicable currency together

-72-



--------------------------------------------------------------------------------



 



with interest thereon, for each day from the Participation Settlement Date until
the date such amount is paid to the Administrative Agent, for three (3) Business
Days at the Interbank Rate and thereafter at the interest rate applicable to the
Loans denominated in such currency hereunder. The failure of any such Lender to
make available to the Administrative Agent for the account of the applicable
Holder its Participation Amount shall neither relieve any other Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of the applicable Holder such other Lender’s Participation Amount on the
date such payment is to be made nor increase the obligation of any other Lender
to pay its Participation Amount to the Administrative Agent. This Section does
not relieve any Borrower of its obligation to pay or repay any Lender funding
pursuant to this Section interest on the amount of such payment from such date
such payment is to be made until the date on which payment is repaid in full.
     2.04. Evidence of Indebtedness. Each Borrower hereby agrees to pay when due
the principal amount of each Loan which is made to it and other Obligations
owing by it (whether or not evidenced by a Note), and further agrees to pay all
unpaid interest accrued thereon, in accordance with the terms hereof and, to the
extent evidenced thereby, of the Notes. On the Closing Date, (a) the Domestic
Borrowers shall execute and deliver to each Domestic Lender Domestic Loan Notes
in a principal amount equal to the maximum amount of such Lender’s Domestic
Commitment evidencing the Loans to such Borrowers made under the Domestic
Facility, (b) the Multicurrency Borrowers shall execute and deliver to the
Multicurrency Lender Multicurrency Loan Notes in a principal amount equal to the
maximum amount of the Multicurrency Lender’s Multicurrency Commitment evidencing
the Loans to such Borrowers made under the Multicurrency Facility, and (c) the
Domestic Borrowers shall execute and deliver to the Swing Loan Bank a Swing Loan
Note in a principal amount equal to the Maximum Swing Loan Amount. Thereafter
each Borrower, as applicable, shall execute and deliver such other promissory
notes substantially in the form of the Notes issued on the Closing Date as are
necessary to evidence the Loans owing to the applicable Lenders after giving
effect to any assignment thereof pursuant to Section 14.01, all in form and
substance acceptable to the Administrative Agent and the parties to such
assignment, provided that the promissory notes being replaced are returned to
such Borrower or other arrangements satisfactory to such Borrower and the
Administrative Agent are made. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Indebtedness of the
Borrowers to such Lender under each Credit Facility in which it is a Lender
resulting from each Loan made under such Credit Facility owing to such Lender
from time to time, including the amount of principal and interest payable and
paid to such Lender from time to time hereunder and under each of the Notes.
     2.05. Authorized Officers and Administrative Agents. On the Closing Date
and from time to time thereafter, the Borrowers shall deliver to the
Administrative Agent an Officers’ Certificate setting forth the names of the
officers, employees and agents authorized to request Revolving Loans, Swing
Loans, Overdraft Loans and Letters of Credit and containing a specimen signature
of each such officer, employee or agent. The officers, employees and agents so
authorized shall also be authorized to act for the Borrowers in respect of all
other matters relating to the Loan Documents. The Administrative Agent shall be
entitled to rely conclusively on such officer’s or employee’s authority to
request such Loan or Letter of Credit until the Administrative Agent receives
written notice to the contrary. In addition, the Administrative

-73-



--------------------------------------------------------------------------------



 



Agent shall be entitled to rely conclusively on any written notice sent to it by
telecopy. The Administrative Agent shall have no duty to verify the authenticity
of the signature appearing on, or any telecopy or facsimile of, any written
Notice of Borrowing or any other document, and, with respect to an oral request
for such a Loan or Letter of Credit, the Administrative Agent shall have no duty
to verify the identity of any person representing himself or herself as one of
the officers, employees or agents authorized to make such request or otherwise
to act on behalf of the Borrowers. None of the Administrative Agent, any Lender
or the Issuing Bank shall incur any liability to the Borrowers or any other
Person in acting upon any telecopy or facsimile or telephonic notice referred to
above which the Administrative Agent reasonably believes to have been given by a
duly authorized officer or other person authorized to act on behalf of the
Borrowers.
     2.06. Booking of Loans and Letters of Credit. Any Lender and any Issuing
Bank may make, carry or transfer Loans or Issue Letters of Credit at, to or for
the account of its Fixed Rate Lending Office or Fixed Rate Affiliate or its
other offices or Affiliates (without complying with the requirements of
Section 13.01). No Lender shall be entitled, however, to receive any greater
amount under Sections 3.04, 3.05, 4.01(f) or 4.02(e) as a result of the transfer
of any such Loan or Letter of Credit to any office (other than such Fixed Rate
Lending Office) or any Affiliate (other than such Fixed Rate Affiliate) than
such Lender or Issuing Bank would have been entitled to receive immediately
prior thereto, unless, such Lender or Issuing Bank, as the case may be, provides
reasonably satisfactory evidence to the Company that (i) the transfer occurred
at a time when circumstances giving rise to the claim for such greater amount
did not exist and (ii) such claim in the relevant amount would have arisen even
if such transfer had not occurred. No Fixed Rate Affiliate or such other
Affiliate of any Lender or Issuing Bank shall, in its capacity as such, be
deemed a party hereto or have any liability or obligation hereunder.
ARTICLE III
PAYMENTS AND PREPAYMENTS
     3.01. Prepayments; Reductions in and Reallocations of Commitments. Subject
to Section 3.06, all payments in respect of the Domestic Borrowers’ Obligations
shall be made to the Domestic Concentration Account and all payments in respect
of the Multicurrency Borrowers’ Obligations shall be made to the Multicurrency
Payment Account.
     (a) Voluntary Reductions of Commitments.
   (i) Subject to Section 3.01(e), the Domestic Borrowers, upon at least three
(3) Business Days’ prior written notice to the Administrative Agent, shall have
the right, from time to time, to terminate in whole the Domestic Commitments or
permanently reduce in part the Domestic Commitments, provided that the Domestic
Borrowers shall have made or caused to be made any payment required to be made
pursuant to Section 3.01(b)(i) after giving effect to such reduction. Subject to
Section 3.01(e), the Multicurrency Borrowers, upon at least five (5) Business
Days’ prior written notice to the Administrative Agent, shall have the right,
from time to time, to terminate in whole the Multicurrency Commitment or
permanently reduce in part the Multicurrency Commitment, provided that the
Multicurrency Borrowers shall have made or caused to be

-74-



--------------------------------------------------------------------------------



 



made any payment required to be made pursuant to Section 3.01(b)(i) after giving
effect to such reduction.
   (ii) Any partial reduction of a Lender’s Commitment (A) shall be applied to
such Lender’s applicable Commitment, (B) shall be in an aggregate minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount, and
(iii) shall reduce the aggregate applicable Commitment of such Lender (or, where
applicable, its Affiliate) proportionately in accordance (x) with respect to a
reduction of the Multicurrency Commitment, its Pro Rata Share of the applicable
Credit Facility (with the understanding that any such reduction in respect of a
Domestic Lender shall result in a reduction of that portion of the Domestic
Lender’s Domestic Commitment identified as “Domestic Commitment plus Additional
Multicurrency Participation Obligation” in Schedule 1.01.1), and (y) with
respect to a reduction of the Domestic Commitments, their aggregate Pro Rata
Share of all Credit Facilities (with the understanding that any such reduction
in respect of a Domestic Lender shall result in a reduction of that portion of
the Domestic Lender’s Domestic Commitment identified as “Domestic Commitment
plus Additional Multicurrency Participation Obligation” in Schedule 1.01.1). Any
notice of termination or reduction given to the Administrative Agent under this
Section 3.01(a) shall specify the date (which shall be a Business Day) of such
termination or reduction and, with respect to a partial reduction, the aggregate
principal amount thereof. When notice of termination or reduction of any
Commitment is delivered as provided herein, the principal amount of the
Revolving Loans under the Credit Facility so reduced shall become due and
payable on the date specified in such notice to the extent the Credit Facility
Outstandings under such Credit Facility would exceed the Maximum Credit Amount
for such Credit Facility after giving effect to such reduction. The payments in
respect of reductions and terminations described in this Section 3.01(a) may be
made without premium or penalty (except as provided in Section 4.02(e)).
     (b) Mandatory Prepayments of Revolving Loans.
   (i) Immediately, if at any time the Credit Facility Outstandings under any
Credit Facility, the Euro Subfacility or the Sterling Subfacility are greater
than the Maximum Credit Amount for such Credit Facility, the Euro Subfacility or
the Sterling Subfacility, as applicable, the applicable Borrower or Borrowers
shall make a mandatory repayment of such Credit Facility Outstandings in an
aggregate amount sufficient to reduce any such excess to zero, such amounts to
be applied to the Obligations of the Borrower or Borrowers making such payments
in accordance with Section 3.02. In addition, if at any time the Maximum Credit
Amount for any Credit Facility is less than the amount of contingent Letter of
Credit Obligations outstanding under such Credit Facility at such time, the
applicable Borrower or Borrowers agree to deposit and maintain Cash Collateral
in the applicable Cash Collateral Account in a Dollar Equivalent amount equal to
the amount by which such Letter of Credit Obligations exceed such Maximum Credit
Amount.
   (ii) Subject to Section 3.06, prior to 1:00 p.m. (New York time), with
respect to payments under the Domestic Facility, and 2:00 p.m. (London time),
with respect to payments under the Multicurrency Facility, on each Business Day,
from funds on deposit

-75-



--------------------------------------------------------------------------------



 



in (A) (x) the Domestic Concentration Account and (y) if necessary to repay in
full all Credit Facility Outstandings under the Domestic Facility, the Domestic
Cash Collateral Account, and (B) (x) the Multicurrency Concentration Accounts
and (y) if necessary to repay in full all Credit Facility Outstandings under the
Multicurrency Facility, the Multicurrency Cash Collateral Accounts, the
Administrative Agent shall transfer funds in accordance with Section 3.06 and
thereby cause (1) the Domestic Borrowers (in the case of clause (A) above) to
make a mandatory repayment of the Credit Facility Outstandings owing by such
Domestic Borrowers on such Business Day in an amount equal to: first, any and
all Non Pro Rata Fundings made to such Borrowers on a pro rata basis, second,
any and all outstanding Protective Advances made on behalf of such Borrowers,
third, any and all outstanding Swing Loans made to such Borrowers, fourth, any
and all outstanding Revolving Loans made to such Borrowers, and fifth, the
repayment of the Credit Facility Outstandings and other Obligations owing by
such Borrowers then outstanding, in each case in accordance with the applicable
provisions of Section 3.02, and (2) the Multicurrency Borrowers (in the case of
clause (B) above) to make a mandatory repayment of the Credit Facility
Outstandings owing by such Multicurrency Borrowers on such Business Day in an
amount equal to: first, any and all Non Pro Rata Fundings made to such Borrowers
on a pro rata basis, second, any and all outstanding Protective Advances made on
behalf of such Borrowers, third, any outstanding Multicurrency Revolving Loans
then due and payable, fourth, any and all outstanding Overdraft Loans made to
such Multicurrency Borrowers, fifth, any and all outstanding Revolving Loans
made to such Multicurrency Borrowers, and sixth, the repayment of the Credit
Facility Outstandings and other Obligations owing by such Multicurrency
Borrowers then outstanding, in each case in accordance with the applicable
provisions of Section 3.02.
   (iii) Subject to the terms and conditions of the Term B Loan Documents and
the Term B Loan Intercreditor Agreement, immediately (or, in the case of Net
Cash Proceeds of Sale under Section 8.13(b), five (5) Business Days) after any
Borrower’s or any Borrower Subsidiary’s receipt of any Net Cash Proceeds of
Sale, each Borrower receiving, or the Subsidiary of which has received, such Net
Cash Proceeds of Sale agrees to make or cause to be made a mandatory prepayment
of its Loans in an amount equal to one hundred percent (100%) of such Net Cash
Proceeds of Sale, such amounts to be applied to the Obligations of the (A) if
such Borrower is a Domestic Borrower, the Domestic Borrowers and the
Multicurrency Borrowers, and (B) if such Borrower is a Multicurrency Borrower,
the Multicurrency Borrowers, in each case, in accordance with Section 3.02. Each
mandatory prepayment required to be paid by any Borrower by this
Section 3.01(b)(iii) shall be allocated and applied first, to the repayment of
the Revolving Loans owed by the applicable Borrowers; second, to any remaining
non-contingent Obligations of the applicable Borrowers; and then, to the extent
any such Obligations are contingent, deposited in the applicable Cash Collateral
Account as Cash Collateral in respect of such contingent Obligations. Each
mandatory prepayment required to be paid by any Borrower by this
Section 3.01(b)(iii) shall be followed by a corresponding permanent reduction of
the Commitments under the Credit Facility applicable to such Borrower in an
amount equal to the related Net Cash Proceeds of Sale which have not been
reinvested in Additional Assets on or before the one-year anniversary of the
receipt

-76-



--------------------------------------------------------------------------------



 



of such Net Cash Proceeds of Sale, with such reduction taking effect on the one
year anniversary after such receipt; provided, however, that such reduction
shall take effect prior to such date if the applicable Borrower notifies the
Administrative Agent that it does not intend to reinvest such Net Cash Proceeds
of Sale in Additional Assets (all such reductions shall reduce the aggregate
Commitments of each Lender (and where applicable, its Affiliate) proportionately
in accordance with its (or their, where applicable) aggregate Pro Rata Share of
all Credit Facilities.
   (iv) Subject to the terms and conditions of the Term B Loan Documents and the
Term B Loan Intercreditor Agreement, immediately after any Borrower’s or any of
the Borrower Subsidiaries receipt of any Net Cash Proceeds of Issuance of Equity
Securities or Indebtedness, each Borrower receiving, or the Subsidiary of which
has received, such Net Cash Proceeds of Issuance of Equity Securities or
Indebtedness agrees to make or cause to be made a mandatory prepayment of its
Loans in an amount equal to one hundred percent (100%) of such Net Cash Proceeds
of Issuance of Equity Securities or Indebtedness. Each mandatory prepayment
required to be paid by any Borrower by this Section 3.01(b)(iv) shall be
allocated and applied first, to the repayment of the Revolving Loans owed by
such Borrower; second, to any remaining non-contingent Obligations of such
Borrower; and then, to the extent any such Obligations are contingent, deposited
in the applicable Cash Collateral Account as Cash Collateral in respect of such
contingent Obligations, in each case in accordance with the applicable
provisions of Section 3.02. Each mandatory prepayment required to be paid by any
Borrower by this Section 3.01(b)(iv) shall be accompanied by a corresponding
permanent reduction of the Commitments under the Credit Facility applicable to
such Borrower in an amount equal to fifty percent (50.0%) of such Net Cash
Proceeds of Issuance of Equity Securities or Indebtedness (all such reductions
shall reduce the aggregate Commitments of each Lender (and where applicable, its
Affiliate) proportionately in accordance with its (or where applicable, their)
aggregate Pro Rata Share of all Credit Facilities.
   (v) Nothing in this Section 3.01(b) shall be construed to constitute the
Lenders’ consent to any transaction which is not expressly permitted by
Article IX.
     (c) Reallocations of Subfacility Commitments. The Multicurrency Borrowers,
upon three (3) Business Days’ written notice to the Administrative Agent and
with the consent of the Administrative Agent (to be exercised in its sole
discretion), may request (a “Subfacility Reallocation Request”), no more than
twelve (12) times in any Fiscal Year, that the Subfacility Commitment of either
Subfacility be reduced by an amount equal to not less than $1,000,000 (such
amount, the “Subfacility Reduction Amount”), and that the Subfacility Commitment
for the other Subfacility be correspondingly increased by the Subfacility
Reduction Amount; provided that a Subfacility Reallocation Request may not be
made if, after giving effect to the proposed reallocation, the aggregate amount
of the Multicurrency Commitment would exceed the maximum permitted amount of the
Multicurrency Facility in effect at such time. It is agreed and understood that,
in connection with any such reallocation the amount of the Multicurrency
Commitment of the Multicurrency Lender before and after such reallocation shall
not change. After receiving a Subfacility Reallocation Request, the
Administrative Agent shall notify the Multicurrency Lender of such Subfacility
Reallocation Request.

-77-



--------------------------------------------------------------------------------



 



     (d) Reallocations of Commitments. The Domestic Borrowers or the
Multicurrency Borrowers, upon five (5) Business Days’ written notice to the
Administrative Agent, may request (a “Commitment Reallocation Request”), no more
than four (4) times in any Fiscal Year, that a Lender under a Credit Facility
reduce its Commitment under such Credit Facility by an amount equal to not less
than $1,000,000 (such amount, the “Commitment Reduction Amount”), and that the
Commitment of such Lender under the other Credit Facility (or its Affiliate
which is a Lender under such Credit Facility), as selected by such Borrowers in
the Commitment Reallocation Request, be correspondingly increased by the
Commitment Reduction Amount; provided that a Commitment Reallocation Request may
not be made if, after giving effect to the proposed reallocation, (i) the amount
of the Multicurrency Commitment would exceed the maximum amount of the
Multicurrency Commitment in effect at such time (determined in accordance with
the definitions of “Commitments” and “Multicurrency Commitment”), or (ii) the
aggregate amount of the Domestic Commitments would exceed the maximum amount of
the aggregate Domestic Commitments in effect at such time (determined in
accordance with the definitions of “Commitments” and “Domestic Commitments”.
After receiving a Commitment Reallocation Request, the Administrative Agent
shall notify each affected Lender of such Commitment Reallocation Request, and
such Commitments shall be adjusted as contemplated thereby on the date set forth
in such Commitment Reallocation Request. Notwithstanding anything to the
contrary in the foregoing, a Commitment Reallocation Request may not be made
with respect to any Lender under any Credit Facility that is not a Lender under
both Credit Facilities or does not have an Affiliate that is a Lender under the
other Credit Facility.
     (e) Additional Conditions to Commitment Reallocations and Reductions. In
connection with any reallocation of Commitments under Section 3.01(d) or
reduction of Commitments under Section 3.01(a) or Section 3.01(b), the aggregate
Pro Rata Share under all Credit Facilities of a Lender shall not change. In the
case of a reallocation of Commitments under Section 3.01(d), neither the
aggregate Commitment of a Lender and its Affiliated Lenders nor the amount of
the aggregate Commitments of all Lenders, in each case, before and after such
reallocation shall change.
     3.02. Payments.
     (a) Manner and Time of Payment; Payment of Foreign Exchange Costs. All
payments of principal of and interest on the Loans and Reimbursement Obligations
and other Obligations (including, without limitation, fees and expenses) which
are payable to the Administrative Agent, the Lenders or the Issuing Bank shall
be made without condition or reservation of right, in immediately available
funds, delivered to the Administrative Agent (or, in the case of Reimbursement
Obligations, to the pertinent Issuing Bank) not later than 1:00 p.m. (New York
time) to the Domestic Concentration Account (or, in the case of Reimbursement
Obligations, such account of the Issuing Bank as it may designate), with respect
to payments under the Domestic Facility, and 2:00 p.m. (London time) to the
Multicurrency Concentration Account for the relevant Specified Foreign Currency
(or, in the case of Reimbursement Obligations, such account of the Issuing Bank
as it may designate), with respect to payments under the Multicurrency Facility,
on the date due. Thereafter, payments in respect of any Swing Loans received by
the Administrative Agent shall be distributed to the Swing Loan Bank,

-78-



--------------------------------------------------------------------------------



 



payments in respect of any Overdraft Loans received by the Administrative Agent
shall be distributed to the Overdraft Line Bank, and payments in respect of any
Revolving Loan received by the Administrative Agent shall be distributed to each
Lender under the applicable Credit Facility in accordance with its Pro Rata
Share of such Credit Facility (without giving effect to any adjustment of such
Pro Rata Share in connection with a substantially simultaneous reallocation or
reduction of the Commitment under the Domestic Credit Facility, in the case of
payments to the Domestic Lenders) in accordance with the provisions of
Section 3.02(b) on the date received, if received prior to 1:00 p.m. (New York
time) with respect to Domestic Obligations and prior to 2:00 p.m. (London time)
with respect to Multicurrency Obligations, and (except in the case of repayment
of Swing Loans and Overdraft Loans) on the next succeeding Business Day if
received thereafter, by the Administrative Agent. If a Domestic Lender funds its
participation interest in any Multicurrency Loan in Dollars after the
acceleration of the Obligations as contemplated in Section 2.03, and additional
amounts are required to be remitted to the Multicurrency Lender as a result of
foreign exchange costs (such as the conversion of Dollars into the Optional
Currency in which the participation in Credit Facility Outstandings being
purchased is denominated), then the Multicurrency Borrowers, on the date such
participation is funded by such Domestic Lender, shall pay to the Multicurrency
Lender such additional amounts.
     (b) Apportionment of Payments.
   (i) Subject to the provisions of Section 3.02(b)(ii) and (iv), except as
otherwise provided herein (A) all payments of principal and interest in respect
of outstanding Revolving Loans under any Credit Facility, and all payments in
respect of Reimbursement Obligations under any Credit Facility, shall be
allocated among such of the Lenders and Issuing Bank as are entitled thereto, in
proportion to their respective Pro Rata Shares of such Credit Facility and
(B) all payments of fees and all other payments in respect of any other
Obligation shall be allocated among such of the Lenders and Issuing Bank as are
entitled thereto, in proportion to their respective Pro Rata Shares of the
applicable Credit Facility (if such Obligation relates to such Credit Facility)
or otherwise in proportion to their respective Pro Rata Shares of all the Credit
Facilities. Notwithstanding the foregoing or anything to the contrary set forth
herein, prior to the date on which the Domestic Lenders fund their participation
interests in Credit Facility Outstandings under the Multicurrency Facility,
interest on Multicurrency Loans shall be apportioned as follows in consideration
for the participation therein: the Domestic Lenders shall receive that portion
of interest equal to the margin component thereof (such as the Applicable Fixed
Rate Margin on Fixed Rate Loans) and the Multicurrency Lender shall receive that
portion of interest equal to the Multicurrency LIBO Rate or Floating Rate, as
then applicable. Subsequent to the date on which the Domestic Lenders acquire
funded participation interests in the Multicurrency Facility, interest on
Multicurrency Loans shall be apportioned among the Domestic Lenders based upon
their Pro Rata Shares thereof with no distinction made between the Multicurrency
LIBO Rate or Floating Rate, as applicable, and the margin added thereto.
   (ii) All such payments and any other proceeds of Collateral or other amounts
received by the Administrative Agent from or for the benefit of a Borrower shall
be

-79-



--------------------------------------------------------------------------------



 



applied first, to pay principal of and interest on any portion of the Loans made
to such Borrower which the Administrative Agent may have advanced pursuant to
the express provisions of this Agreement on behalf of any Lender other than the
Lender then acting as Administrative Agent, for which the Administrative Agent
has not then been reimbursed by such Lender or such Borrower, second, to pay
principal of and interest on any Protective Advance made to such Borrower for
which the Administrative Agent has not then been paid by such Borrower or
reimbursed by the Lenders, third, to pay Loans of such Borrower as set forth
below and to pay all other Obligations of such Borrower then due and payable and
fourth, to such Borrower’s Concentration Account, or if demand under
Section 11.02(b) has been made, such Borrower’s Cash Collateral Account, in each
case, for the currency in which such payment is denominated, to be held as Cash
Collateral in accordance with this Agreement, or if the Administrative Agent
consents in its sole discretion, to a Disbursement Account designated by the
applicable Borrower. Except as set forth in Sections 3.01(a) and (b) and unless
otherwise designated by the Domestic Borrowers, all principal payments made by
any Domestic Borrower in respect of outstanding Swing Loans or Revolving Loans
of such Domestic Borrower, as the case may be, shall be applied first, to the
outstanding Swing Loans and second, to the outstanding Revolving Loans of such
Domestic Borrower, in each case, first, to repay outstanding Floating Rate
Loans, and then to repay outstanding Fixed Rate Loans with Interest Periods then
expiring. Except as set forth in Sections 3.01(a) and (b) and unless otherwise
designated by the Multicurrency Borrowers, all principal payments made by any
Multicurrency Borrower in respect of outstanding Overdraft Loans or Revolving
Loans of such Multicurrency Borrower, as the case may be, shall be applied
first, to the Revolving Loans with Interest Periods then expiring and second to
the outstanding Overdraft Loans, in each case, denominated in the Specified
Foreign Currency of such payment.
   (iii) After the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, and shall upon the acceleration of the Obligations
pursuant to Section 11.02(a), apply all payments in respect of any Domestic
Obligations to the payment of the Domestic Facility, all payments in respect of
any Multicurrency Obligations to the payment of the Multicurrency Facility, all
proceeds of Foreign Collateral to the payment of Multicurrency Obligations, and
all proceeds of Domestic Collateral to the payment of Domestic Obligations, in
the following order (it being understood that the Administrative Agent shall
have the right to convert, at a rate of exchange equal to the Spot Rate as of
such conversion date and at the Borrowers’ expense, any of such payments or
proceeds of Collateral into the currency in which such Obligations are
denominated):
(A) first, to pay interest on, and the principal of, any portion of the
Revolving Loans which the Administrative Agent may have advanced on behalf of
any Lender for which the Administrative Agent has not then been reimbursed by
such Lender or a Borrower;
(B) second, to pay interest on, and then principal of, first any outstanding
Protective Advance;

-80-



--------------------------------------------------------------------------------



 



(C) third, to pay interest on, and the principal of, any Swing Loan or Overdraft
Loan, to pay to the Multicurrency Lender any foreign exchange costs arising in
connection with a Lender’s funding of its participation in a Multicurrency Loan
that is not reimbursed by the applicable Borrowers as required under
Section 3.02(a), and, to the extent the Participation Amount is not funded by
Lenders on or prior to the Participation Settlement Date in accordance with
Section 2.03(b), to the Multicurrency Lender that portion of principal
Obligations outstanding under the Multicurrency Facility so not funded;
(D) fourth, to pay Obligations in respect of (1) any expense reimbursements or
indemnities then due to the Administrative Agent and (2) fees and expenses in
respect of cash management services provided to Borrowers and their Subsidiaries
by the Administrative Agent or any Affiliates of the Administrative Agent,
including, without limitation, those described in Section 3.06(d);
(E) fifth, to pay Obligations in respect of any fees then due to the
Administrative Agent, the Lenders or the Issuing Bank;
(F) sixth, to pay interest due in respect of the Revolving Loans, Reimbursement
Obligations and in respect of the Obligations arising under the Foreign Working
Capital Guaranty;
(G) seventh, to pay or prepay (or, to the extent such obligations are
contingent, provide Cash Collateral (pursuant to Section 11.02(b), if
applicable) in respect of) all outstanding Letter of Credit Obligations;
(H) eighth, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders and the Issuing Bank;
(I) ninth, to pay or prepay principal outstanding on Revolving Loans and all
outstanding Obligations (other than in respect of interest) arising under the
Foreign Working Capital Guaranty;
(J) tenth, to the ratable payment of (or, to the extent such obligations are
contingent, provide Cash Collateral (in a manner described in Section 11.02(b),
if applicable) Obligations in respect of (1) Interest Rate Contracts permitted
hereunder to which the Administrative Agent, any Lender or any Affiliate thereof
is a party and (2) foreign exchange services (including Currency Agreements)
permitted hereunder provided to any Borrower or Borrower Subsidiary by the
Administrative Agent, any Lender or any Affiliate thereof;
(K) eleventh, to the ratable payment of all other Obligations; and
(L) twelfth, as the applicable Borrower so designates;
provided, however, if sufficient funds are not available to fund all payments to
be made in respect of any of the Obligations described in any of the foregoing
clauses (A) through

-81-



--------------------------------------------------------------------------------



 



(K), the available funds being applied with respect to any such Obligations
referred to in any one of such clauses (unless otherwise specified in such
clause) shall be allocated to the payment of such Obligations ratably, based on
the proportion of the Administrative Agent’s and each Lender’s interest in the
aggregate outstanding Obligations described in such clauses. Notwithstanding the
foregoing, the Administrative Agent, the Lenders and the Issuing Bank further
agree and acknowledge that (x) in no event shall proceeds of any Foreign
Collateral, more than sixty-five percent (65.0%) of the Capital Stock of any
Foreign Subsidiary or amounts received from any Foreign Credit Party as
described herein be applied on any of the Domestic Obligations, and (y) no
application of Domestic Collateral or payments with respect to the Multicurrency
Borrower Guaranty may be made to the Multicurrency Obligations until such time
as the aggregate outstanding Obligations owing to each Lender (and its
Affiliates) are in proportion to (or as near thereto as is reasonably
practicable) the outstanding Obligations owing to each other Lender (and its
Affiliates), in accordance with their respective Pro Rata Shares of all Credit
Facilities. The order of priority set forth in this Section 3.02(b)(ii) and the
related provisions hereof are set forth solely to determine the rights and
priorities of the Administrative Agent, the Lenders, the Issuing Bank and other
Holders as among themselves. The order of priority set forth in clauses (A)
through (K) of this Section 3.02(b)(ii) may at any time and from time to time be
changed by the agreement of all Lenders without necessity of notice to or
consent of or approval by any Borrower, any Holder which is not a Lender or
Issuing Bank, or any other Person; provided, however, the order of priority set
forth in clauses (A) through (D) of this Section 3.02(b)(ii) may not be changed
without the prior written consent of the Administrative Agent.
     (iv) The Administrative Agent, in its sole discretion subject only to the
terms of this Section 3.02(b)(iii), may pay from the proceeds of Revolving Loans
made under the applicable Credit Facility (which Loans may not have been
requested by a Borrower pursuant to a Notice of Borrowing) made to a Borrower
hereunder, whether made following a request by such Borrower pursuant to
Section 2.01 or 2.02 or a deemed request as provided in this
Section 3.02(b)(iii), all amounts then due and payable by any Borrower
hereunder, including, without limitation, amounts payable with respect to
payments of principal, interest, Reimbursement Obligations and fees and all
reimbursements for expenses pursuant to Section 14.02. Each Borrower hereby
irrevocably authorizes the Swing Loan Bank (with respect to the Domestic
Borrowers only), the Overdraft Line Bank (with respect to the Multicurrency
Borrowers only) and the Lenders to make Swing Loans, Overdraft Loans or
Revolving Loans in the appropriate Optional Currency, which Loans other than the
Overdraft Loans shall be Floating Rate Loans upon notice from the Administrative
Agent as described in the following sentence for the purpose of paying
principal, interest, Reimbursement Obligations and fees due from any Borrower,
reimbursing expenses pursuant to Section 14.02 or any other Loan Document and
paying any and all other amounts due and payable by any Borrower hereunder or
under the Notes, and agrees that all such Loans so made shall be deemed to have
been requested by it pursuant to Section 2.01 and 2.02 as of the date of the
aforementioned notice. The Administrative Agent shall request Swing Loans,
Overdraft Loans or Revolving Loans on behalf of a Borrower as described in the
preceding sentence by notifying the Lenders under the applicable Credit Facility
by telex, telecopy, telegram or other similar form of transmission (which notice
the Administrative

-82-



--------------------------------------------------------------------------------



 



Agent shall thereafter promptly transmit to such Borrower), of the amount and
Funding Date of the proposed Borrowing and that such Borrowing is being
requested on such Borrower’s behalf pursuant to this Section 3.02(b)(iii). On
the proposed Funding Date, the Swing Loan Bank, Overdraft Line Bank or Lenders
under the relevant Credit Facility, as the case may be, shall make the requested
Loans in accordance with the procedures and subject to the conditions specified
in Section 2.01 or 2.02 (irrespective of the satisfaction of the conditions
described in Section 5.02 or the requirement to deliver a Notice of Borrowing in
Section 2.01(d), which conditions and requirements, for the purposes of the
payment of Swing Loans, Overdraft Loans and Revolving Loans at the request of
the Administrative Agent as described in the preceding sentence, the Lenders
irrevocably waive). Notwithstanding the foregoing, Overdraft Loans shall also be
made at the direct request of the Multicurrency Borrowers by notice to the
Overdraft Line Bank in accordance with Section 2.01(c)(i).
     (v) If any Lender fails to fund its Pro Rata Share of any Revolving Loan
Borrowing requested by a Borrower under any Credit Facility, which such Lender
is obligated to fund under the terms hereof or any Revolving Loan or other
amount required to be made under Section 2.01(g), 2.01(h), 2.02(e)(ii), 2.03,
3.02(b)(iii), 12.05 or 12.09(a) (the funded portion of such Revolving Loan or
other amount being hereinafter referred to as a “Non Pro Rata Funding”; any such
Lender being hereinafter referred to as a “Defaulting Lender”), excluding,
solely in the case of Revolving Loan Borrowings requested by a Borrower, any
such Lender who has delivered to the Administrative Agent written notice that
one or more of the conditions precedent contained in Section 5.02 shall not on
the date of such request be satisfied and until such conditions are satisfied,
then until the earlier of such Lender’s cure of such failure and the termination
of the Commitments, the proceeds of all amounts thereafter received by the
Administrative Agent and required to be applied to such Lender’s share of all
other Obligations pursuant to the terms hereof shall be advanced to the Borrower
requesting such Revolving Loan Borrowing or to the applicable Holder to which
such payment is owing by the Administrative Agent on behalf of such Lender to
cure, in full or in part, such failure by such Lender, but shall nevertheless be
deemed to have been paid to such Lender in satisfaction of such other
Obligations. Notwithstanding anything contained herein to the contrary:
(A) the foregoing provisions of this Section 3.02(b)(iv) shall apply only with
respect to the proceeds of payments of Obligations;
(B) a Lender shall cease to be a Defaulting Lender at such time as an amount
equal to such Lender’s original Pro Rata Share of the requested principal
portion of such Revolving Loan or such other amount is fully funded to the
applicable Borrower, whether made by such Lender itself or by operation of the
terms of this Section 3.02(b)(iv), and whether or not the Non Pro Rata Funding
with respect thereto has been repaid;
(C) amounts advanced to a Borrower to cure, in full or in part, any such
Defaulting Lender’s failure to fund its Pro Rata Share of any Revolving Loan
Borrowing (“Cure Fundings”) shall bear interest from and after the date made

-83-



--------------------------------------------------------------------------------



 



available to the applicable Borrower at the rate applicable to the other
Revolving Loans comprising such Borrowing and shall be treated as Revolving
Loans comprising such Borrowing for all purposes herein;
(D) regardless of whether or not an Event of Default has occurred or is
continuing, and notwithstanding the instructions of the Borrower as to its
desired application, all repayments of principal which, in accordance with the
other terms of this Section 3.02, would be applied to the outstanding Revolving
Loans shall be applied first, ratably to all Non Pro Rata Fundings, second,
ratably to Revolving Loans or other amounts payable other than those
constituting Non Pro Rata Fundings or Cure Fundings and, third, ratably to Cure
Fundings; and
(E) no Lender shall be relieved of any obligation such Lender may have to the
Borrower under the terms of this Agreement as a result of the provisions of this
Section 3.02(b)(iv).
     (c) Payments on Non-Business Days. Whenever any payment to be made by a
Borrower hereunder or under the Notes is stated to be due on a day which is not
a Business Day, the payment shall instead be due on the next succeeding Business
Day (or, as set forth in Section 4.02(a)(iv), the next preceding Business Day),
and any such extension of time shall be included in the computation of the
payment of interest and fees hereunder.
     3.03. Pro Rata Shares Adjustment. In the event the Pro Rata Shares of the
Lenders under a Credit Facility are altered after giving effect to any
Commitment Reallocation Request, after giving effect to any partial reduction of
the Commitments made pursuant to Section 3.01(a), after giving effect to any
mandatory reduction of the Commitments made pursuant to Section 3.02(b) or after
giving effect to any participation under Section 2.03, the Lenders whose Pro
Rata Shares have increased as a result shall effect such purchases of Loans from
the other Domestic Lenders or the Multicurrency Lender, as applicable, on the
next Swing Loan Settlement Date (with respect to the Domestic Lenders) and on
the next Overdraft Loan Settlement Date (with respect to the Multicurrency
Lender) such that after giving effect to such purchases each Lender is owed
Loans in an amount equal to its adjusted Pro Rata Share of the Credit Facility
Outstandings outstanding in respect of the applicable Credit Facility.
     3.04. Taxes.
     (a) Payment of Taxes. Any and all payments by the Borrowers hereunder or
under any Note or other document evidencing any Obligations shall be made free
and clear of and without reduction for any and all taxes, levies, imposts,
deductions, charges, withholdings, and all stamp or documentary taxes, excise
taxes, ad valorem taxes and other taxes imposed on the value of the Property,
charges or levies which arise from the execution, delivery or registration, or
from payment or performance under, or otherwise with respect to, any of the Loan
Documents or the Commitments and all other liabilities with respect thereto
excluding, in the case of each Lender, each Issuing Bank and the Administrative
Agent, taxes imposed on its income, capital, receipts, property, profits or
gains and franchise taxes imposed on it by (i) the United States, except certain
withholding taxes contemplated pursuant to Section 3.04(d)(ii)(C), (ii) the
Governmental Authority of any jurisdiction (or any political subdivision
thereof) in

-84-



--------------------------------------------------------------------------------



 



which any Applicable Lending Office of such Lender is located, (iii) the
Governmental Authority of the jurisdiction in which such Lender is organized,
managed and controlled or any political subdivision thereof, (iv) any political
subdivision of the United States, unless such taxes are imposed solely as a
result of such Lender’s performance of any of the Loan Documents in such
political subdivision and such Lender would not otherwise be subject to tax by
such political subdivision, or (v) the United Kingdom, except any deduction or
withholding from any payment by a Borrower for or on account of any tax in
respect of any payments made hereunder or under any Note or other document
evidencing any Obligations to the Administrative Agent or otherwise on behalf of
any Lender or Issuing Bank arising (A) in respect of any Participation Amount
(provided that each Lender shall, where possible, make all reasonable efforts to
enable the relevant Borrower to make any such payment free of United Kingdom
withholding tax) or (B) by reason of a change in (or in the interpretation,
administration, or application of) any law of the United Kingdom or any
applicable tax treaty or any published practice or concession of any relevant
taxing authority after the later of the Closing Date or the date on which such
Lender became a Lender or such Issuing Bank became an Issuing Bank (such
non-excluded United Kingdom taxes being hereinafter referred to as “Included UK
Withholding Taxes”) (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”);
provided, however, that neither withholding taxes contemplated pursuant to
Section 3.04(d)(ii)(C) nor Included UK Withholding Taxes shall be excluded from
Taxes by reason of the application of clause (ii) or clause (iii) of this
sentence to any Applicable Lending Office of a Lender or to any Lender,
respectively. If a Borrower shall be required by law to withhold or deduct any
Taxes from or in respect of any sum payable hereunder or under any Note or other
document evidencing any Obligations to any Lender, the Issuing Bank or the
Administrative Agent, (x) the sum payable to such Lender, such Issuing Bank or
the Administrative Agent shall be increased as may be necessary so that after
making all required withholding or deductions (including withholding or
deductions applicable to additional sums payable under this Section 3.04) such
Lender, such Issuing Bank or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
withholding or deductions been made, (y) such Borrower shall make such
withholding or deductions, and (z) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with applicable law.
     (b) Indemnification. (i) The Domestic Borrowers jointly and severally agree
to indemnify each Domestic Lender, the Issuing Bank and the Administrative
Agent, and (ii) the Multicurrency Borrowers jointly and severally agree to
indemnify the Multicurrency Lender, the Issuing Bank and the Administrative
Agent, against, and reimburse each on demand for, the full amount of all Taxes
(including, without limitation, any Taxes imposed by any Governmental Authority
on amounts payable under this Section 3.04 and any additional income or
franchise taxes resulting therefrom) incurred or paid by such Lender, the
Issuing Bank or the Administrative Agent (as the case may be but only to the
extent relating to the applicable Credit Facility) or any of their respective
Affiliates and any liability (including penalties, interest, and out-of-pocket
expenses paid to third parties) arising therefrom or with respect thereto,
whether or not such Taxes were lawfully payable (other than any liability that
results from the gross negligence or willful misconduct of the Lenders and the
Administrative Agent), and whether or not such Taxes were correctly or legally
asserted by the relevant taxing authority or other Governmental Authority. A
certificate as to any additional amount payable to any Person under

-85-



--------------------------------------------------------------------------------



 



this Section 3.04 submitted by it to any Borrower shall, absent manifest error,
be final, conclusive and binding upon all parties hereto. Each Lender, the
Administrative Agent and each Issuing Bank agrees (i) within a reasonable time
after receiving a written request from any Borrower, to provide such Borrower
and the Administrative Agent with such certificates as are reasonably required,
and (ii) take such other actions as are reasonably necessary to claim such
exemptions as such Lender, the Administrative Agent or such Issuing Bank or
Affiliate may be entitled to claim in respect of all or a portion of any Taxes
which are otherwise required to be paid or deducted or withheld pursuant to this
Section 3.04 in respect of any payments under this Agreement or under the Notes.
If any Lender or the Administrative Agent receives a refund in respect of any
Taxes for which such Lender or the Administrative Agent has received payment
from a Borrower hereunder, it shall promptly apply such refund (including any
interest received by such Lender or the Administrative Agent from the taxing
authority with respect to the refund with respect to such Taxes) to the
Obligations of such Borrower, net of all out-of-pocket expenses of such Lender
or the Administrative Agent; provided that such Borrower, upon the request of
such Lender or the Administrative Agent, agrees to reimburse such refund (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
refund. Each Multicurrency Borrower jointly and severally agrees to pay and
indemnify the Multicurrency Lender, the Issuing Bank and the Administrative
Agent against any cost, loss or liability that such Person incurs in relation to
all stamp duty, registration and other similar taxes payable in respect of any
Loan Document. Each Domestic Borrower jointly and severally agrees to pay and
indemnify each Domestic Lender, Issuing Bank and the Administrative Agent
against any cost, loss or liability that such Person incurs in relation to all
stamp duty, registration and other similar taxes payable in respect of any Loan
Document. Each Domestic Borrower jointly and severally agrees, and each
Multicurrency Borrower jointly and severally agrees, to pay promptly any stamp
duty (and any interest or penalty in connection therewith) which is payable on
any Receivables Sale Agreement (or any document executed in connection
therewith) if it becomes reasonably necessary that the UK Borrower prove its
entitlement to Receivables which are the subject of the relevant Receivables
Sale Agreement and the payment of such stamp duty is reasonably necessary in
order to do so.
     (c) Receipts. Within sixty (60) days after the date of any payment of Taxes
pursuant to this Section 3.04 by any Borrower or any of the Borrowers’
Subsidiaries, the Borrowers will furnish to the Administrative Agent at its
request, at its notice address in effect under Section 14.08, a copy of a
receipt, if any, or other documentation reasonably satisfactory to the
Administrative Agent, evidencing payment thereof. The Borrowers shall furnish to
the Administrative Agent, within sixty (60) days after the request of the
Administrative Agent from time to time, a certificate of a Financial Officer
stating that all Taxes of which they have Knowledge are due have been paid.
     (d) Non-Domestic Bank Certifications.
   (i) Each Lender or Issuing Bank that is not created or organized under the
laws of the United States or a political subdivision thereof shall deliver to
the Borrowers and the Administrative Agent on the date such Lender becomes a
Lender or such Issuing Bank becomes an Issuing Bank, (i) a true and accurate
certificate executed in duplicate by a

-86-



--------------------------------------------------------------------------------



 



duly authorized officer of such Lender or Issuing Bank to the effect that such
Lender or Issuing Bank is eligible to receive all payments hereunder and under
the Notes without deduction or withholding of United States federal income tax
and (ii) a properly completed and executed IRS Form W-8 (or any successor forms,
including IRS Form W-8 BEN, W-8IMY or W-8ECI). If a Lender or an Issuing Bank is
unable to deliver the certificate and forms described in, and on the dates
required by, the preceding sentence, then the applicable Borrower shall withhold
the applicable tax and shall have no indemnification obligation with respect to
such withholding tax.
   (ii) Each Lender and each Issuing Bank further agrees to promptly deliver to
the Borrowers and the Administrative Agent from time to time, subsequent to
delivery of the certification referred to in Section 3.04(d)(i), a true and
accurate certificate executed in duplicate by a duly authorized officer of such
Lender or such Issuing Bank before or promptly upon the occurrence of any event
requiring a change in the most recent certificate previously delivered by it to
the Borrowers and the Administrative Agent pursuant to this Section 3.04(d)
(including, but not limited to, a change in such Lender’s or such Issuing Bank’s
Applicable Lending Office). Each certificate required to be delivered pursuant
to this Section 3.04(d)(ii) shall certify as to one of the following:
(A) that such Lender or such Issuing Bank can continue to receive payments
hereunder and under the Notes without deduction or withholding of United States
federal income tax;
(B) that such Lender or such Issuing Bank cannot continue to receive payments
hereunder and under the Notes without deduction or withholding of United States
federal income tax as specified therein but does not require additional payments
pursuant to Section 3.04(a) because it is entitled to recover the full amount of
any such deduction or withholding from a source other than the Borrowers;
(C) that such Lender or Issuing Bank is no longer capable of receiving payments
hereunder and under the Notes without deduction or withholding of United States
federal income tax as specified therein solely by reason of a change in law
(including the Internal Revenue Code or applicable tax treaty) after the later
of the Closing Date or the date on which such Lender became a Lender or such
Issuing Bank became an Issuing Bank and that it is not capable of recovering the
full amount of the same from a source other than the Borrowers; or
(D) that such Lender or such Issuing Bank is no longer capable of receiving
payments hereunder without deduction or withholding of United States federal
income tax as specified therein other than by reason of a change in law
(including the Internal Revenue Code or applicable tax treaty) after the later
of the Closing Date or the date on which such Lender became a Lender or such
Issuing Bank became an Issuing Bank.
Each Lender and each Issuing Bank agrees to deliver to the Borrowers under the
applicable Credit Facility and the Administrative Agent further duly completed
copies of the above-mentioned IRS forms on or before the earlier of (x) the date
that any such form

-87-



--------------------------------------------------------------------------------



 



expires or becomes obsolete or otherwise is required to be resubmitted as a
condition to obtaining an exemption from withholding from United States federal
income tax and (y) fifteen (15) days after the occurrence of any event requiring
a change in the most recent form previously delivered by such Lender or such
Issuing Bank to the Borrowers and the Administrative Agent, unless any change in
treaty, law, regulation or official interpretation thereof which would render
such form inapplicable or which would prevent the Lender from duly completing
and delivering such form has occurred prior to the date on which any such
delivery would otherwise be required and the Lender or the Issuing Bank promptly
advises the Borrowers that it is not capable of receiving payments hereunder or
under the Notes without any deduction or withholding of United States federal
income tax.
     (e) The UK Borrower shall take all steps as may be reasonably requested by
the Administrative Agent on behalf of any Lender or Issuing Bank to enable the
relevant Lender or Issuing Bank to comply with certification or other procedures
requisite to obtaining any available benefits under the tax treaty then in
effect between the United Kingdom and the United States (or other applicable
jurisdiction) with respect to any payment hereunder or under any Note or other
document evidencing any Obligations, including (without limitation) providing
information to the UK Borrower’s local tax office, and shall take such steps as
soon as reasonably possible (having regard to the consequences of any delay).
     3.05. Increased Capital. If after the date hereof any Lender or Issuing
Bank determines that (i) the adoption or implementation of or any change in or
in the interpretation or administration of any law or regulation or any
guideline or request from any central bank or other Governmental Authority or
quasi-governmental authority exercising jurisdiction, power or control over any
Lender, Issuing Bank or banks or financial institutions generally (whether or
not having the force of law), compliance with which affects or would affect the
amount of capital required or expected to be maintained by such Lender or
Issuing Bank or any corporation controlling such Lender or Issuing Bank and
(ii) the amount of such capital is increased by or based upon (A) the making or
maintenance by any Lender of its Loans, any Lender’s participation in or
obligation to participate in the Loans, Letters of Credit or other advances made
hereunder or the existence of any Lender’s obligation to make Loans or (B) the
issuance or maintenance by the Issuing Bank of, or the existence of the Issuing
Bank’s obligation to Issue, Letters of Credit, then, in any such case, upon
written demand by (x) such Domestic Lender or Issuing Bank (with a copy of such
demand to the Administrative Agent), the Domestic Borrowers, or (y) the
Multicurrency Lender or Issuing Bank (with a copy of such demand to the
Administrative Agent), the Multicurrency Borrowers jointly and severally agree
immediately to pay to the Administrative Agent for the account of such Lender or
Issuing Bank, from time to time as specified by such Lender or Issuing Bank,
additional amounts sufficient to compensate such Lender or Issuing Bank or such
corporation therefor; provided that the Borrowers shall not be required to
compensate any Lender or Issuing Bank pursuant to this Section 3.05 for any
increased capital costs incurred more than 180 days prior to the date such
Issuing Bank or Lender notifies the applicable Borrower of the event giving rise
to such increased capital cost and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further, however, that such 180-day
limitation shall not apply to any cost that is applicable retroactively so long
as the applicable Lender notifies the Borrowers of such cost within 180 days of
a responsible officer of such Lender receiving actual knowledge thereof. Such
demand shall be

-88-



--------------------------------------------------------------------------------



 



accompanied by a statement as to the amount of such compensation and include a
summary of the basis for such demand with detailed calculations. Such statement
shall be conclusive and binding for all purposes, in the absence of manifest
error.
     3.06. Cash Management and Concentration Accounts.
     (a) Establishment of Accounts. On the Closing Date, the Credit Parties
shall have established the Bank Accounts identified on Schedule 6.01-Z. After
the Closing Date, the Borrowers agree to establish, and cause the Credit Parties
or such other Subsidiaries who are agreed to by the Administrative Agent and the
Borrowers, to establish, such other Bank Accounts as the Administrative Agent
may reasonably request, and Schedule 6.01-Z shall be updated accordingly. After
any such Bank Account is established, the Borrowers or such Subsidiaries may
change the Bank Accounts or add to the Bank Accounts listed on Schedule 6.01-Z
as their needs may require and agree to notify the Administrative Agent in
writing of any such changes (such schedule being deemed to be amended by any
such notice); provided, however, no Credit Party shall:
   (i) change any Bank Account other than a Disbursement Account (except as
contemplated above) or establish any new Bank Account other than a Disbursement
Account with any bank which is not acceptable to the Administrative Agent and
which, in the case of a Collection Account to be maintained at such bank, has
not executed a Collection Account Agreement with respect to such Collection
Account, or
   (ii) establish any other Bank Account other than a Disbursement Account, or
modify any arrangement with respect to any other existing Bank Account other
than a Disbursement Account, without the prior consent of the Administrative
Agent, which consent may be granted or withheld in the reasonable discretion of
the Administrative Agent.
     (b) Collections. Each Credit Party, (i) has directed, and in the future
will direct, all of its account debtors to remit all monies, checks, notes,
drafts or funds received by it, including, without limitation, all payments in
respect of Receivables, all other proceeds of Collateral, and all Net Cash
Proceeds (the “Collections”) directly to a Lockbox or Collection Account (or in
accordance with other arrangements approved by the Administrative Agent), or
(ii) to the extent that the account debtors of such Credit Party,
notwithstanding the instructions described in clause (i) above, remit such
Collections directly to such Credit Party, each Borrower agrees, and agrees to
cause each Credit Party to, deposit all such Collections into a Collection
Account promptly upon such Person’s receipt thereof. The Borrowers agree to
cause all Collections now or hereafter received directly or indirectly by any
Borrower or any such Credit Party or any agent thereof or in the possession of
any Borrower or any Credit Party or any agent thereof to be held in trust for,
or, in the case of Collections received by any Foreign Credit Party, on trust
for (or as otherwise provided in the relevant Foreign Security Agreements
relating thereto) the Administrative Agent and, promptly upon receipt thereof,
to be deposited into a Collection Account. The contents of each Lockbox shall
automatically be deposited into a Collection Account or be emptied and deposited
into a Collection Account by a representative of the Collection Account Bank at
which the applicable Collection Account has been established. Only the
Administrative Agent and the applicable Collection Account Bank, if any, shall
have

-89-



--------------------------------------------------------------------------------



 



power of withdrawal from each Lockbox and the related Collection Account. NMHG
Distribution shall not remit, nor shall permit the deposit of, any Collections
to account number 757123 held at City National Bank and account numbers
39079128, 394-189-765, and 754116069 held at National City Bank, and, to the
extent any Collections are so deposited, shall promptly wire such funds to a
Collection Account.
     (c) Concentration Accounts; Cash Collateral Accounts. All immediately
available funds, or as otherwise provided in any Collection Account Agreement
with respect to low volume Collection Accounts, in any Collection Account (w) of
any Domestic Borrower shall be automatically transferred (either directly or
indirectly) into the Domestic Concentration Account, (x) of the Multicurrency
Borrowers shall be transferred (either directly or indirectly) automatically or
as otherwise provided pursuant to the applicable Collection Account Agreement
and/or Multicurrency Concentration Accounts Agreements into (A) with respect to
funds denominated in Sterling, the applicable Sterling Concentration Account,
(B) with respect to funds denominated in Euros, the applicable Euro
Concentration Account, and (C) with respect to funds denominated in Dollars, the
applicable Dollars Concentration Account. Funds shall be directed in accordance
with the instructions of the Administrative Agent to the applicable Cash
Collateral Account upon a demand made pursuant to Section 11.02(b). The Domestic
Concentration Account and each Domestic Cash Collateral Account shall be in the
name of and owned by the Administrative Agent. The Multicurrency Concentration
Account and each Multicurrency Cash Collateral Account shall be under the sole
dominion and control and subject to the first priority security interest of the
Administrative Agent. The following procedures shall apply to the Domestic
Concentration Account, the Multicurrency Concentration Accounts and the Cash
Collateral Accounts:
   (i) Generally. Each Bank Account shall be denominated in a single currency.
The Administrative Agent alone shall have power of withdrawal from the
Concentration Accounts and the Cash Collateral Accounts. Subject to
Sections 3.01(b)(ii), 3.01(b)(iii), 3.02(b)(ii), 3.02(b)(iii) and 11.03, (A) the
Domestic Borrowers hereby authorize the Administrative Agent to apply all
immediately available funds on deposit in the Domestic Concentration Account
and, if necessary, Domestic Cash Collateral Account to the Domestic Obligations,
and (B) the Multicurrency Borrowers hereby authorize the Administrative Agent to
apply all immediately available funds on deposit in each Multicurrency
Concentration Account and, if necessary, each Multicurrency Cash Collateral
Account, to the Multicurrency Obligations denominated in the Specified Foreign
Currency maintained in such Multicurrency Concentration Account and
Multicurrency Cash Collateral Account. Solely with respect to the Domestic
Concentration Account, to the extent any such funds remain after such
application or disbursement to a Domestic Borrower pursuant to Section 3.02(b)
and no Default or Event of Default has occurred and is continuing, each Domestic
Borrower hereby authorizes the Administrative Agent to invest such funds in
accordance with Section 3.06(c)(ii). Solely with respect to the Multicurrency
Concentration Accounts, to the extent any such funds remain after such
application or disbursement to a Multicurrency Borrower pursuant to
Section 3.02(b) and no Default or Event of Default has occurred and is
continuing, any Multicurrency Borrower may, upon notice to the Administrative
Agent not later than 10:30 a.m. (London time), convert any funds on deposit in a

-90-



--------------------------------------------------------------------------------



 



Multicurrency Concentration Account into another Optional Currency and transfer
such funds (less any reasonable foreign exchange costs) to another Multicurrency
Concentration Account in which such other Optional Currency is maintained.
   (ii) Investments. Subject to the right of the Administrative Agent to apply
and/or withdraw funds from the Domestic Concentration Account and the Domestic
Cash Collateral Account as provided in this Agreement, the Administrative Agent
shall, so long as no Default or Event of Default shall have occurred and be
continuing, from time to time invest funds (or procure the investment of such
funds) on deposit in such accounts and accrued interest thereon, procure the
reinvestment of proceeds of any such investments which may mature or be sold,
and invest interest or other income received from any such investments, in each
case in an overnight investment selected by the Administrative Agent. None of
the Administrative Agent, any Lender or the Issuing Bank shall be liable to any
Borrower for, or with respect to, any decline in value of amounts on deposit in
the Domestic Concentration Account or Domestic Cash Collateral Account which
shall have been invested pursuant to this Section 3.06(c)(ii) pursuant to such
overnight investments selected by the Administrative Agent. All funds on deposit
in the Multicurrency Concentration Accounts and Multicurrency Cash Collateral
Accounts shall bear interest in accordance with the applicable account
agreement.
   (iii) Additional Payments. If at any time the Administrative Agent determines
that any funds held in any Concentration Account or Cash Collateral Account are
subject to any interest, right, claim or Lien (other than Liens arising in the
ordinary course of business for amounts which are not yet due and payable) of
any Person other than the Administrative Agent or the applicable Borrower, the
Domestic Borrowers jointly and severally (with respect to funds deposited by the
Domestic Borrowers) and the Multicurrency Borrowers jointly and severally (with
respect to funds deposited by the Multicurrency Borrowers) agree that
(i) forthwith upon demand by the Administrative Agent, to pay to the
Administrative Agent, as additional funds to be deposited and held in the
applicable Concentration Account or Cash Collateral Account, as the case may be,
an amount equal to the amount of funds subject to such interest, right, claim or
Lien or (ii) if no such payment is made, the Administrative Agent shall
immediately and without requirement of notice as set forth in the definitions of
Multicurrency Borrowing Base and Domestic Borrowing Base, as applicable, impose
an Eligibility Reserve in the amount of such funds (unless such interest, right,
claim or Lien has then been included in any Eligibility Reserve with respect to
such funds or has been factored into a decreased advance rate with respect to
Cash Collateral).
   (iv) Custody of Cash Collateral. The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the
Concentration Accounts and the Cash Collateral Accounts and shall be deemed to
have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords its own like property,
it being understood that the Administrative Agent shall not be required to
preserve rights of the Borrowers in such accounts or any amounts on deposit
therein or any Investments subject thereto against third parties but may do so
at its option. All expenses incurred in connection therewith

-91-



--------------------------------------------------------------------------------



 



shall be for the joint and several account of the Multicurrency Borrowers with
respect to any funds deposited by the Multicurrency Borrowers or the joint and
several account of the Domestic Borrowers with respect to any funds deposited by
the Domestic Borrowers, and, in each case, shall constitute Obligations
hereunder.
Notwithstanding anything to the contrary contained in this Agreement, except as
set forth in this clause (c), none of the Borrowers or any Person or entity
claiming on behalf of or through a Borrower shall have any right to withdraw any
of the funds held in the Domestic Concentration Account or any Cash Collateral
Account. Upon the Payment In Full of the Obligations and termination of the
Commitments, any funds remaining in the Domestic Concentration Account or the
Domestic Cash Collateral Account shall be returned by the Administrative Agent
to the relevant Borrower or paid by the Administrative Agent to whomever may be
legally entitled thereto, and in relation to funds in the Multicurrency
Concentration Accounts and the Multicurrency Cash Collateral Accounts, the
Administrative Agent shall release the security over such accounts and terminate
any associated control rights it may have.
     (d) Fees and Expenses. With respect to fees, costs and expenses incurred
(i) in respect of the Domestic Facility, the Domestic Borrowers jointly and
severally agree, and (ii) in respect of the Multicurrency Facility, the
Multicurrency Borrowers jointly and severally agree, in each case, to pay to the
Administrative Agent any and all reasonable fees, costs and expenses which the
Administrative Agent incurs in connection with opening and maintaining the
Collection Accounts, Concentration Accounts and Cash Collateral Accounts,
lockbox or other similar payment collection mechanisms for such Borrowers and
depositing for collection any check or item of payment received by and/or
delivered to the Collection Account Banks or the Administrative Agent on account
of the Obligations. With respect to the Collection Account Banks (x) for the
Domestic Borrowers, the Domestic Borrowers jointly and severally agree, (y) for
the Multicurrency Borrowers, the Multicurrency Borrowers jointly and severally
agree, in each case, to reimburse the Administrative Agent for any amounts paid
to any Collection Account Bank arising out of any required indemnification by
the Administrative Agent of such Collection Account Bank against damages
incurred by the Collection Account Bank in the operation of a Collection
Account.
ARTICLE IV
INTEREST AND FEES
     4.01. Interest on the Loans and Other Obligations.
     (a) Rate of Interest. All Loans and the outstanding principal balance of
all other Obligations shall bear interest on the unpaid principal amount thereof
from the date such Loans are made and such other Obligations are due and payable
until paid in full, except as otherwise provided in Section 4.01(d), as follows:
   (i) If a Floating Rate Loan or such other Obligation, at a rate per annum
equal to the sum of the Floating Rate in effect from time to time as interest
accrues, plus the Applicable Floating Rate Margin in effect from time to time;

-92-



--------------------------------------------------------------------------------



 



   (ii) If an Overdraft Loan, at a rate per annum equal to the sum of the
Overdraft Rate in effect from time to time as interest accrues, plus the
Applicable Overdraft Rate Margin in effect from time to time; and
   (iii) If a Fixed Rate Loan, at a rate per annum equal to the sum of the Fixed
Rate determined for the applicable Interest Period and the applicable currency,
plus the Applicable Fixed Rate Margin in effect from time to time during such
Interest Period.
The applicable basis for determining the rate of interest on any Loan shall be
initially determined in accordance with Section 2.01(d). The applicable basis
for determining the rate of interest on such Loan shall be selected thereafter
by the relevant Borrower at the time a Notice of Conversion/Continuation is
delivered by such Borrower to the Administrative Agent. Notwithstanding the
foregoing, such Borrower may not select the Fixed Rate as the applicable basis
for determining the rate of interest on such a Loan if at the time of such
selection an Event of Default or Default would occur or has occurred and is
continuing. If on any day any Loan is outstanding with respect to which notice
has not been timely delivered to the Administrative Agent in accordance with the
terms hereof specifying the basis for determining the rate of interest on that
day, then for that day interest on that Loan shall be determined by reference to
the applicable Floating Rate.
     (b) Interest Payments.
   (i) Interest accrued on each Floating Rate Loan shall be payable in arrears
in the currency in which such Loan is denominated (A) on the first Business Day
of each calendar month for the preceding calendar month, commencing on the first
such day following the making of such Floating Rate Loan and (B) if not
theretofore paid in full, at maturity (whether by acceleration or otherwise) of
such Floating Rate Loan.
   (ii) Interest accrued on each Fixed Rate Loan shall be payable in arrears in
the currency in which such Loan is denominated on the last day of each Fixed
Rate Interest Payment Date with respect to such Loan and (B) if not theretofore
paid in full, at maturity (whether by acceleration or otherwise) of such Fixed
Rate Loan.
   (iii) Interest accrued on the principal balance of all other Obligations
shall be payable in arrears in the currency in which such Obligation is
denominated (A) on the first Business Day of each month, commencing on the first
such day following the incurrence of such Obligation and (B) if not theretofore
paid in full, at the time such other Obligation becomes due and payable (whether
by acceleration or otherwise).
     (c) Conversion or Continuation.
   (i) Each Domestic Borrower shall have the option (A) to convert at any time
all or any part of its outstanding Floating Rate Loans (other than Swing Loans)
to Fixed Rate Loans or (B) to convert all or any part of its outstanding Fixed
Rate Loans having Interest Periods which expire on the same date to Floating
Rate Loans on such expiration date; and each Borrower shall have the option to
continue all or any part of its outstanding Fixed Rate Loans having Interest
Periods which expire on the same date as Fixed Rate

-93-



--------------------------------------------------------------------------------



 



Loans denominated in the same currency, and the succeeding Interest Period of
such continued Loans shall commence on such expiration date; provided, however,
in each case, no such outstanding Loan may be continued as, or be converted
into, a Fixed Rate Loan (i) if the continuation of, or the conversion into, such
Fixed Rate Loan would violate any of the provisions of Section 4.02 or (ii) if
an Event of Default or Default would occur or has occurred and is continuing.
Any conversion into or continuation of Fixed Rate Loans under this
Section 4.01(c) shall be in a minimum amount of the Dollar Equivalent of
$7,500,000 for Domestic Loans and $5,000,000 for Multicurrency Loans and in
integral Dollar Equivalent multiples of $1,000,000 in excess of that amount (or,
in the case of continuations of Multicurrency Loans, in such greater or lesser
amounts as are as near to $5,000,000 or a multiple of $1,000,000, as applicable,
as reasonably practicable in light of any change in the Spot Rate between the
date of such continuation and the date of the Borrowing or any previous
continuation thereof, as the case may be). Such minimum levels may be achieved
under the Domestic Facility by combining the Loans of more than one Borrower
being continued as or converted into Fixed Rate Loans with the same Interest
Period so long as the minimum amount of any single Borrowing is the Dollar
Equivalent of $1,000,000; and such minimum levels may be achieved under the
Multicurrency Facility by combining the Loans of the same currency of more than
one Borrower being continued as or converted into Fixed Rate Loans with the same
Interest Period so long as the minimum amount of any single Borrowing is the
Dollar Equivalent of $1,000,000.
   (ii) To convert or continue a Loan under Section 4.01(c)(i), the applicable
Borrower shall deliver a Notice of Conversion/Continuation to the Administrative
Agent no later than 12:00 p.m. (New York time) at least three Business Days in
advance of the proposed conversion/continuation date with respect to Domestic
Loans and 3:00 p.m. (London time) at least four Business Days in advance of the
proposed conversion/continuation date with respect to Multicurrency Loans.
Promptly after receipt of a Notice of Conversion/Continuation under this
Section 4.01(c)(ii), the Administrative Agent shall notify each Lender under the
applicable Credit Facility by telex or telecopy, or other similar form of
transmission, of the proposed conversion/continuation. Any Notice of
Conversion/Continuation for conversion to, or continuation of, a Loan shall be
irrevocable, and the applicable Borrower shall be bound to convert or continue
in accordance therewith.
     (d) Default Interest. Notwithstanding the rates of interest specified in
Section 4.01(a) or elsewhere herein, and to the extent permitted by applicable
law, effective immediately upon the occurrence of any Event of Default and for
as long thereafter as such Event of Default shall be continuing, the principal
balance of all Loans and of all other Obligations shall bear interest at a rate
which is two percent (2.0%) per annum in excess of the rate of interest
applicable to such Loans and Obligations from time to time.
     (e) Computation of Interest. Interest on all Obligations shall be computed
on the basis of the actual number of days elapsed in the period during which
interest accrues and (i) with respect to Obligations for Sterling Loans and
Overdraft Loans denominated in Sterling, a year of 365 days, and (ii) with
respect to all other Obligations, a year of 360 days. In computing

-94-



--------------------------------------------------------------------------------



 



interest on any Loan, the date of the making of the Loan shall be included and
the date of payment shall be excluded.
     (f) Changes; Legal Restrictions. If after the date hereof any Lender or the
Issuing Bank determines that the adoption or implementation of or any change in
or in the interpretation or administration of any law or regulation or any
guideline or request from any central bank or other Governmental Authority or
quasi-governmental authority exercising jurisdiction, power or control over any
Lender, the Issuing Bank or over banks or financial institutions generally
(whether or not having the force of law), compliance with which, in each case
after the date hereof:
   (i) subject to the provisions of Section 3.04 (which will be conclusive as to
matters covered thereby), does or will subject a Lender or an Issuing Bank (or
its Applicable Lending Office or Fixed Rate Affiliate) to charges (other than
Taxes) of any kind which such Lender or Issuing Bank reasonably determines to be
applicable to the Commitments of the Lenders and/or the Issuing Bank to make
Fixed Rate Loans or Issue and/or participate in Letters of Credit or change the
basis of taxation of payments to that Lender or Issuing Bank of principal, fees,
interest, or any other amount payable hereunder with respect to Fixed Rate Loans
or Letters of Credit; or
   (ii) does or will impose, modify, or hold applicable, in the determination of
a Lender or an Issuing Bank, any reserve (other than reserves taken into account
in calculating the Fixed Rate), special deposit, compulsory loan, FDIC insurance
or similar requirement against assets held by, or deposits or other liabilities
(including those pertaining to Letters of Credit) in or for the account of,
advances or loans by, commitments made, or other credit extended by, or any
other acquisition of funds by, a Lender or an Issuing Bank or any Applicable
Lending Office or Fixed Rate Affiliate of that Lender or Issuing Bank;
and the result of any of the foregoing is to increase the cost to that Lender or
Issuing Bank of making, renewing or maintaining any Loans or its Commitments or
issuing or participating in the Letters of Credit or to reduce any amount
receivable thereunder; then, in any such case, upon written demand by such
Lender or Issuing Bank (with a copy of such demand to the Administrative Agent),
(x) the Domestic Borrowers jointly and severally agree promptly to pay to the
Administrative Agent for the account of such Domestic Lender or Issuing Bank,
from time to time as specified by such Domestic Lender or Issuing Bank, such
amount or amounts as may be necessary to compensate such Domestic Lender or
Issuing Bank or its Fixed Rate Affiliate for any such additional cost incurred
or reduced amount received in connection with the Domestic Facility and (y) the
Multicurrency Borrowers jointly and severally agree promptly to pay to the
Administrative Agent for the account of the Multicurrency Lender or Issuing
Bank, from time to time as specified by the Multicurrency Lender or Issuing
Bank, such amount or amounts as may be necessary to compensate the Multicurrency
Lender or Issuing Bank or its Fixed Rate Affiliate for any such additional cost
incurred or reduced amount received in connection with the Multicurrency
Facility; provided that the Borrowers shall not be required to compensate any
Lender or Issuing Bank pursuant to this Section 4.01(f) for any increased costs
or reductions incurred more than 180 days prior to the date such Issuing Bank or
Lender notifies the applicable Borrower of the event giving rise to such
increased cost or reduction and of such Lender’s or

-95-



--------------------------------------------------------------------------------



 



Issuing Bank’s intention to claim compensation therefor; provided further,
however, that such 180-day limitation shall not apply to any cost or reduction
that is applicable retroactively to periods prior to the effective date of the
applicable event so long as the applicable Lender notifies the Borrowers of such
event within 180 days of a responsible officer of the Administrative Agent
receiving actual knowledge thereof. Such demand shall be accompanied by a
statement as to the amount of such compensation. Such statement shall be
conclusive and binding for all purposes, absent manifest error.
     (g) Confirmation of Fixed Rate. Upon the reasonable request of any Borrower
from time to time, the Administrative Agent shall promptly provide to such
Borrower such information with respect to the applicable Fixed Rate as may be so
requested.
     4.02. Special Provisions Governing Fixed Rate Loans. With respect to Fixed
Rate Loans:
     (a) Determination of Interest Period. By giving notice as set forth in
Section 2.01(d) (with respect to a new Borrowing of Domestic Loans or
Multicurrency Loans) or Section 4.01(c) (with respect to a conversion into or
continuation of a Fixed Rate Loan), the applicable Borrower shall have the
option, subject to the other provisions of this Section 4.02, to select an
interest period (each, an “Interest Period”) to apply to the Loans described in
such notice, subject to the following provisions:
   (i) (A) Such Domestic Borrower may only select, as to a particular Borrowing
of Fixed Rate Loans, an Interest Period of either one (1), two (2), three (3) or
six (6) months in duration and (B) such Multicurrency Borrower may only select,
as to a particular Borrowing of Fixed Rate Loans, an Interest Period of either
seven (7) days, fourteen (14) days, one (1) month, two (2) months, three
(3) months or six (6) months in duration;
   (ii) In the case of immediately successive Interest Periods applicable to a
Borrowing of Fixed Rate Loans, each successive Interest Period shall commence on
the day on which the next preceding Interest Period expires;
   (iii) If any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall be extended to expire on the next
succeeding Business Day if the next succeeding Business Day occurs in the same
calendar month, and if there shall be no succeeding Business Day in such
calendar month, such Interest Period shall expire on the immediately preceding
Business Day;
   (iv) Such Borrower may not select an Interest Period as to any Loan if such
Interest Period terminates later than the Termination Date; and
   (v) There shall be no more than ten (10) Interest Periods in effect at any
one time.
     (b) Determination of Interest Rate. As soon as practicable on the
applicable Fixed Rate Determination Date, the Administrative Agent shall
determine (pursuant to the procedures set forth in the definition of “Fixed
Rate”) the interest rate which shall apply to Fixed Rate Loans for which an
interest rate is then being determined for the applicable Interest Period

-96-



--------------------------------------------------------------------------------



 



and currency and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the applicable Borrowers and to each Lender. The
Administrative Agent’s determination shall be presumed to be correct, absent
manifest error, and shall be binding upon such Borrowers.
          (c) Interest Rate Unascertainable, Inadequate or Unfair. In the event
that (x) in the case of Domestic Loans, at least one (1) Business Day before and
(y) in the case of Multicurrency Loans, on the Fixed Rate Determination Date
with respect to any Fixed Rate Loan in the relevant currency:
     (i) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
applicable Fixed Rate for the applicable Optional Currency then being determined
is to be fixed;
     (ii) the Administrative Agent determines that deposits in such currency and
in the principal amounts of the Fixed Rate Loans comprising such Borrowing are
not generally available in the London interbank market for a period equal to
such Interest Period; or
     (iii) the Requisite Lenders in the applicable Credit Facility advise the
Administrative Agent that the applicable Fixed Rate for the applicable Optional
Currency, as determined by the Administrative Agent, after taking into account
the adjustments for reserves and increased costs provided for in
Section 4.01(f), will not adequately and fairly reflect the cost to such Lenders
of funding the relevant Fixed Rate Loans in the currency in which such Loans are
denominated;
then the Administrative Agent shall forthwith give notice thereof to the
Borrowers under the applicable Credit Facility, whereupon (until the
Administrative Agent notifies such Borrowers that the circumstances giving rise
to such suspension no longer exist) the right of such Borrowers to elect to have
Loans bear interest based upon the Fixed Rate in such currency shall be
suspended and each outstanding Fixed Rate Loan which is denominated in the
affected currency shall be converted into a Floating Rate Loan denominated in
such currency on the last day of the then current Interest Period therefor, and
any Notice of Borrowing with respect to Loans denominated in such currency for
which Revolving Loans have not then been made shall be deemed to be a request
for Floating Rate Loans in such currency, notwithstanding any prior election by
any such Borrower to the contrary.
          (d) Illegality.
     (i) If at any time any Lender determines (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties) that the
making or continuation of any Fixed Rate Loan in any currency has become
unlawful or impermissible by compliance by that Lender with any law,
governmental rule, regulation or order of any Governmental Authority (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful or would result in costs or penalties), then, and in any such event,
such Lender may give notice of that determination, in writing, to the Borrowers
under the applicable Credit Facility and the

-97-



--------------------------------------------------------------------------------



 



Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender.
     (ii) When notice is given by a Lender under Section 4.02(d)(i), (A) such
Borrowers’ right to request from such Lender and such Lender’s obligation, if
any, to make Fixed Rate Loans in such currency shall be immediately suspended,
and such Lender shall make a Floating Rate Loan as part of any requested
Borrowing of Fixed Rate Loans in such currency and (B) if the affected Fixed
Rate Loan or Loans are then outstanding, the applicable Borrower shall, on the
last day of the applicable Interests Period(s), or if such postponement is not
permitted by applicable law, then by no later than the date it is required to do
so in accordance with applicable law, upon at least one (1) Business Day’s prior
written notice to the Administrative Agent and the affected Lender, convert each
such Loan into a Floating Rate Loan.
     (iii) If at any time after a Lender gives notice under Section 4.02(d)(i)
in respect of a Fixed Rate Loan in any currency such Lender determines that it
may lawfully make Fixed Rate Loans in such currency, such Lender shall promptly
give notice of that determination, in writing, to the Borrowers under the
applicable Credit Facility and the Administrative Agent, and the Administrative
Agent shall promptly transmit the notice to each other Lender. Such Borrowers’
right to request, and such Lender’s obligation, if any, to make Fixed Rate Loans
shall thereupon be restored.
          (e) Compensation. In addition to all amounts required to be paid by
the Borrower pursuant to Section 4.01, each Domestic Borrower agrees to
compensate each Domestic Lender and each Multicurrency Borrower agrees to
compensate the Multicurrency Lender, upon demand, for all losses, expenses and
similar liabilities (including, without limitation, any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund or maintain such Lender’s Fixed Rate Loans made to such
Borrower but excluding any loss of the Applicable Fixed Rate Margin on the
relevant Loans) which that Lender may sustain (i) if for any reason a Borrowing
of, conversion into or continuation of such Fixed Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of
Conversion/Continuation given by such Borrower or a successive Interest Period
does not commence after notice therefor is given pursuant to Section 4.01(c),
including, without limitation, pursuant to Section 4.02(c), (ii) if for any
reason any Fixed Rate Loan made to such Borrower is prepaid (including, without
limitation, mandatorily pursuant to Section 3.01) on a date which is not the
last day of the applicable Interest Period (it being understood and agreed that,
notwithstanding anything contained in this Agreement to the contrary, so long as
no Default or Event of Default shall have occurred and be continuing, such
Borrower may, in lieu of making a mandatory prepayment of a Fixed Rate Loan
which would otherwise be required to be made under this Agreement on a date
which is not the last day of the applicable Interest Period, deposit an amount
equal to the amount which would otherwise be required to be so prepaid (plus
interest accrued thereon for the appropriate number of days at the rate
applicable to such Loan) into the Domestic Cash Collateral Account (or, in the
case of Fixed Rate Loans denominated in an Optional Currency, an appropriate
Cash Collateral Account) as Cash Collateral for application by the
Administrative Agent to such Loan on the last day of such Interest Period),
(iii) as a consequence of a required conversion of such Fixed Rate Loan to a

-98-



--------------------------------------------------------------------------------



 



Floating Rate Loan as a result of any of the events indicated in Section 4.02(c)
or (d) or (iv) as a consequence of any failure by such Borrower to repay Fixed
Rate Loans when required by the terms hereof. The Lender making demand for such
compensation shall deliver to the applicable Borrower concurrently with such
demand a written statement as to such losses, expenses and similar liabilities,
and such statement shall be conclusive as to the amount of compensation due to
that Lender, absent manifest error.
          4.03. Fees.
          (a) Letter of Credit Fee. In addition to any charges paid pursuant to
Section 2.02(g), each Borrower agrees to pay to the Administrative Agent for the
account of the Lenders under the applicable Credit Facility as provided in the
following sentence with respect to any Letter of Credit Issued by the Issuing
Bank for the account of such Borrower, a fee per annum (the “Letter of Credit
Fee”) equal to the Applicable Letter of Credit Fee Rate in effect as of the date
of each such payment on the undrawn face amount of such Letter of Credit,
payable in arrears on the first Business Day of each calendar month for the
preceding calendar month and on the date on which such Letter of Credit expires
in accordance with its terms; provided, however, effective immediately upon the
occurrence of any Event of Default and for so long thereafter as such Event of
Default shall be continuing, the rate at which the Letter of Credit Fees shall
accrue and be payable shall be equal to two percent (2.0%) per annum in excess
of the Applicable Letter of Credit Fee Rate in effect from time to time. The
Administrative Agent shall pay each Letter of Credit Fee to the Lenders in
accordance with their respective Pro Rata Shares of the Credit Facility under
which such Letter of Credit has been issued.
          (b) Unused Commitment Fee. The Domestic Borrowers jointly and
severally agree to pay to the Administrative Agent, for the account of the
Domestic Lenders, and the Multicurrency Borrowers jointly and severally agree to
pay to the Administrative Agent, for the account of the Multicurrency Lender, in
accordance with each Lender’s respective Pro Rata Shares of the applicable
Credit Facility, a fee (the “Unused Commitment Fee”), in each case accruing from
the Closing Date at a per annum rate equal to the Applicable Unused Commitment
Fee Rate in effect as of the payment date set forth below, on the average amount
by which (i) the Commitment under the applicable Credit Facility exceeds (ii) an
amount equal to the Credit Facility Outstandings under such Credit Facility less
the Letter of Credit Obligations set forth in clause (c) of the definition
thereof to the extent included in the determination of Credit Facility
Outstandings, for the period commencing on the Closing Date and ending on the
Termination Date, the accrued portion of such fee being payable (A) monthly, in
arrears, on the first Business Day of the immediately succeeding calendar month,
commencing on the first such day after the Closing Date and (B) on the
Termination Date; provided, that subsequent to the date on which the Domestic
Lenders fund their participations in the Multicurrency Facility, the Unused
Commitment Fee on the Multicurrency Facility shall be ratably distributed among
the Domestic Lenders to the extent of their funded participations.
Notwithstanding the foregoing, no Defaulting Lender shall be entitled to any
Unused Commitment Fees with respect to its Commitment under the applicable
Credit Facility until such Lender ceases to be a Defaulting Lender in accordance
with Section 3.02(b)(iv)(B), and no Borrower shall be required to pay any Unused
Commitment Fees with respect to such Credit Facility to such Lender for such
period.

-99-



--------------------------------------------------------------------------------



 



          (c) Amendment and Restatement Fee; Multicurrency Lender Fronting Fee;
Other Fees. The Borrowers jointly and severally agree to pay to the
Administrative Agent, for the ratable benefit of the Domestic Lenders, an
amendment and restatement fee in immediately available funds equal to $262,500.
Such fee shall be paid on the Closing Date. For the period commencing on the
Closing Date and ending on the Termination Date, the Multicurrency Borrowers
jointly and severally agree to pay to the Administrative Agent, solely for the
account of the Multicurrency Lender, a fee (the “Multicurrency Lender Fronting
Fee”) that will accrue beginning on the Closing Date and that will be payable
(A) monthly, in arrears, on the first Business Day of the immediately succeeding
calendar month, commencing on the first such day after the Closing Date and
(B) on the Termination Date, equal to 0.25% per annum times that portion of the
average aggregate outstanding principal amount of Multicurrency Loans for the
applicable month in excess of $45,000,000. In addition to the foregoing, the
Borrowers agree to pay to the Administrative Agent solely for its own account
such other fees as are set forth in the Proposal and Fee Letter.
          (d) Calculation and Payment of Fees. All of the above fees that are
based on a per annum rate shall be calculated on the basis of the actual number
of days elapsed in a 360-day year. All such fees shall be payable in addition
to, and not in lieu of, interest, expense reimbursements, indemnification and
other Obligations. Fees shall be payable by the Domestic Borrowers to the
Domestic Concentration Account and by the Multicurrency Borrowers to the
Multicurrency Payment Account in accordance with Section 3.02. All fees payable
hereunder shall be fully earned and, subject only to Section 14.01(c),
nonrefundable when paid. All fees specified or referred to herein due to the
Administrative Agent, the Issuing Bank or any Lender, including, without
limitation, those referred to in this Section 4.03, shall bear interest, if not
paid when due, at the interest rate for Loans in accordance with Section
4.01(d), shall constitute Obligations and shall be secured by the Collateral.
ARTICLE V
CONDITIONS TO EFFECTIVENESS;
CONDITIONS TO LOANS AND LETTERS OF CREDIT
          5.01. Conditions Precedent to Effectiveness. This Agreement shall
become effective on the date (the “Closing Date”) when all of the following
conditions precedent shall have been satisfied or waived in writing by the
Administrative Agent:
          (a) Documents. The Administrative Agent (on behalf of itself and the
Lenders) shall have received on or before the Closing Date all of the following:
     (i) this Agreement, the Notes and all other agreements, documents and
instruments (other than items designated as “post-closing” items) relating to
the loan and other credit transactions contemplated by this Agreement and
described in the List of Closing Documents attached hereto and made a part
hereof as Exhibit S (the “Closing List”), each duly executed where appropriate
and in form and substance satisfactory to the Administrative Agent and in
sufficient copies for each of the Lenders; without limiting the foregoing, the
Borrowers hereby direct their counsel, (A) Jones, Day, Reavis & Pogue and (B)
each of its other counsel listed in the Closing List to prepare and deliver

-100-



--------------------------------------------------------------------------------



 



to the Administrative Agent, the Lenders, the Issuing Bank and Sidley Austin
Brown & Wood LLP, the opinions referred to in the Closing List with respect to
such counsel;
     (ii) the Pro Forma accompanied by the Initial Projections;
     (iii) a solvency certificate for each Borrower, Foreign Credit Party and
for the Borrowers and their Subsidiaries on a combined basis, duly executed by a
Financial Officer of each Borrower, dated the Closing Date and giving effect to
the financing transactions contemplated under this Agreement;
     (iv) a Notice of Borrowing executed by each Borrower which desires to
borrow Loans on the Closing Date, dated the Closing Date, with respect to such
Loans;
     (v) a certificate of a Financial Officer of each Borrower executed and
delivered on behalf of such Borrower certifying that (A) no Material Adverse
Effect has occurred since December 31, 2004, (B) all conditions precedent set
forth in this Section 5.01 and Section 5.02 have been satisfied and (C) after
giving effect to the financing transactions contemplated under this Agreement,
all representations and warranties in this Agreement and the other Loan
Documents are true and correct in all respects, no Default or Event of Default
has occurred and is continuing and no event that is reasonably likely to have a
Material Adverse Effect has occurred and is continuing;
     (vi) a Borrowing Base Certificate for the Domestic Borrowers and a
Borrowing Base Certificate for the Multicurrency Borrowers, dated as of the
Closing Date and giving effect to the financing transactions contemplated under
this Agreement, adequately supporting the Loans requested to be made and the
Letters of Credit requested to be Issued and showing aggregate Availability
under the Credit Facilities in excess of $50,000,000 after giving effect to such
Loans or Letters of Credit;
     (vii) a fully executed copy of the most recent management letter, if any,
issued by the Auditor; and
     (viii) such additional documentation as the Administrative Agent and the
Lenders may reasonably request.
          (b) Collateral Information; Perfection of Liens. The Administrative
Agent shall have received complete and accurate information from each Borrower
with respect to the name and the location of the principal place of business and
chief executive office for each Borrower and each Borrower Subsidiary; all
Uniform Commercial Code and other filing and recording fees and taxes shall have
been paid or duly provided for; and the Administrative Agent shall have received
evidence to its satisfaction that all Liens granted to the Administrative Agent
with respect to all Collateral are valid, effective, perfected and of first
priority, except as otherwise permitted under this Agreement, including, without
limitation, all affirmations of collateral documents and guarantees and
amendments to federal intellectual property filings requested by the
Administrative Agent. All certificates representing Capital Stock included in
the Collateral shall have been delivered to the Administrative Agent (with duly
executed stock

-101-



--------------------------------------------------------------------------------



 



powers, as appropriate) and all instruments included in the Collateral shall
have been delivered to the Administrative Agent (duly endorsed to the
Administrative Agent).
          (c) Amount of Indebtedness. The Administrative Agent shall have
determined, in it sole discretion, (a) that aggregate Availability under the
Credit Facilities will be greater than $50,000,000 after giving effect to the
initial Loans and Letters of Credit hereunder, and (b) that the Financial
Covenant Debt of NMHG Holding and its Subsidiaries as of the Closing Date does
not exceed $380,000,000.
          (d) No Legal Impediments. No law, regulation, order, judgment or
decree of any Governmental Authority shall exist, which, in the sole discretion
of the Administrative Agent, imposes adverse conditions on the Borrowers, the
Borrower Subsidiaries or the consummation of the transactions contemplated
hereunder; and the Administrative Agent shall not have received any notice that
any action, suit, investigation, litigation or proceeding is pending or
threatened in any court or before any arbitrator or Governmental Authority which
is likely to (i) enjoin, prohibit or restrain the making of Loans and/or the
Issuance of Letters of Credit on the Closing Date, or (ii) have a Material
Adverse Effect.
          (e) No Change in Condition. Nothing contained in any disclosure made
by NMHG Holding or any of its Subsidiaries after the date of the Proposal and
Fee Letter or in any information disclosed to any Lender by NMHG Holding or any
of its Subsidiaries after such date shall constitute, and the Administrative
Agent shall not become aware of any fact or condition not disclosed to it prior
to the date of the Proposal and Fee Letter which constitutes, in each case in
the Administrative Agent’s reasonable opinion, a material adverse change in the
condition (financial or otherwise), business, performance, operations, prospects
or properties of any Borrower or the Borrowers and the Borrower Subsidiaries
taken as a whole from that disclosed in the information provided to the
Administrative Agent on or before the date of the Proposal and Fee Letter.
          (f) No Default. No Event of Default or Default shall have occurred and
be continuing or would result from the making of the Loans requested to be made
or the Issuance of the Letters of Credit requested to be Issued on the Closing
Date.
          (g) Representations and Warranties. All of the representations and
warranties contained in this Agreement and in any of the other Loan Documents
shall be true and correct on and as of the Closing Date, both before and
immediately after giving effect to the making of the Loans and the Issuance of
any Letters of Credit, if any, on such date.
          (h) Fees and Expenses Paid. There shall have been paid to the
Administrative Agent, for the account of the Lenders and the Administrative
Agent or other Persons entitled thereto, for their respective individual
accounts, all fees (including, without limitation, the reasonable legal fees of
counsel to the Administrative Agent and local and foreign counsel to the
Administrative Agent) due and payable on or before the Closing Date (including,
without limitation, all such fees described in the Proposal and Fee Letter), and
all expenses (including, without limitation, legal expenses) due and payable on
or before the Closing Date.

-102-



--------------------------------------------------------------------------------



 



          (i) Consents, Etc. Each Borrower and each Borrower Subsidiary shall
have received all consents and authorizations required pursuant to any
Contractual Obligation with any other Person and shall have obtained all Permits
of, and effected all notices to and filings with, any Governmental Authority as
may be necessary to allow each Borrower and each Borrower Subsidiary lawfully
(A) to execute, deliver and perform, in all respects, their respective
obligations hereunder, under the other Loan Documents to which each of them is,
or shall be, a party and each other agreement or instrument to be executed and
delivered by each of them pursuant thereto or in connection therewith and (B) to
create and perfect the Liens on the Collateral to be owned by each of them in
the manner and for the purpose contemplated by the Loan Documents. No such
consent or authorization shall impose any conditions upon any Borrower or any
Borrower Subsidiary that are not acceptable to the Administrative Agent.
          (j) Cash Management Systems. The Administrative Agent shall have
received satisfactory evidence that on and after the Closing Date it will have
control of the Bank Accounts and deposit accounts (other than any Disbursement
Accounts), and securities accounts of the Credit Parties.
          5.02. Conditions Precedent to Revolving Loans, Swing Loans, Overdraft
Loans and Letters of Credit. The obligation of each Lender to make any Revolving
Loan, of the Overdraft Line Bank to make any Overdraft Loan and of the Swing
Loan Bank to make any Swing Loan, requested to be made by it on any date, and
the agreement of each Issuing Bank to Issue any Letter of Credit on any date is
subject to the following conditions precedent as of each such date:
          (a) Representations and Warranties. As of such date, both before and
after giving effect to the Loans to be made or the Letter of Credit to be Issued
on such date, all of the representations and warranties of the Borrowers and the
Borrower Subsidiaries in this Agreement and in any other Loan Document (other
than representations and warranties which expressly speak as of a different
date, which representations shall be only made on such date) shall be true and
correct in all material respects.
          (b) No Default. No Event of Default or Default shall have occurred and
be continuing or would result from the making of the requested Loan or the
Issuance of the requested Letter of Credit.
          (c) No Legal Impediments. No law, regulation, order, judgment or
decree of any Governmental Authority shall, and the Administrative Agent shall
not have received from the Requisite Lenders, the Swing Loan Bank, the Overdraft
Line Bank or Issuing Bank, as the case may be, notice that, in the judgment of
such Person, any action, suit, investigation, litigation or proceeding is
pending or threatened in any court or before any arbitrator or Governmental
Authority which is likely to enjoin, prohibit or restrain, or impose or result
in the imposition of any material adverse condition upon, (i) such Lender’s
making of the requested Loan or participation in the requested Letter of Credit,
(ii) the Swing Loan Bank’s making of the requested Swing Loan, (iii) the
Overdraft Line Bank’s making of the requested Overdraft Loan or (iv) such
Issuing Bank’s issuance of the requested Letter of Credit.

-103-



--------------------------------------------------------------------------------



 



Each submission by a Borrower to the Administrative Agent of a Notice of
Borrowing with respect to a Revolving Loan or Swing Loan, each acceptance by a
Borrower of the proceeds of each such Revolving Loan and Swing Loan and any
Overdraft Loan, each submission by a Borrower to an Issuing Bank of a Notice of
a Letter of Credit Issuance and the Issuance of such Letter of Credit, shall
constitute a representation and warranty by such Borrower as of the Funding Date
in respect of such Revolving Loan, as of the Swing Loan Funding Date in respect
of such Swing Loan, as of the funding date in respect of any Overdraft Loan and
as of the date of issuance of such Letter of Credit, that all the conditions
contained in subsections (a), (b) and (c) of this Section 5.02 have been
satisfied or waived in accordance with Section 14.07.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
          6.01. Representations and Warranties of the Borrowers. In order to
induce the Lenders and the Issuing Bank to enter into this Agreement and to make
the Loans and the other financial accommodations to the Borrowers and to Issue
the Letters of Credit described herein, each of the Borrowers (other than the
Multicurrency Borrowers, which so represent and warrant in favor of the
Multicurrency Lender, only with respect to themselves and their unconsolidated
liabilities, assets, business and operations) hereby represents and warrants to
each Lender, each Issuing Bank and the Administrative Agent as of the Closing
Date and thereafter on each date as required by Section 5.02(a) that the
following statements are true, correct and complete:
          (a) Organization; Corporate and Limited Liability Company Powers.
     (i) Each of the Borrowers and Borrower Subsidiaries (A) is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (B) is duly qualified to
do business as a foreign corporation or limited liability company and is in good
standing under the laws of each jurisdiction in which failure to be so qualified
and in good standing is reasonably likely to have a Material Adverse Effect, and
(C) has all requisite corporate or limited liability company power and authority
to own, operate and encumber its Property and to conduct its business as
presently conducted and as proposed to be conducted in connection with and
following the consummation of the transactions contemplated by this Agreement.
NMHG has filed and maintained effective (unless exempt from the requirements for
filing) a current Business Activity Report with the appropriate Governmental
Authority in the states of New Jersey and Minnesota to the extent such states
require such filings in order to enforce rights in or against Collateral or
obligors of Collateral located in such states, and NMHG Distribution has no
account debtors located in the states of New Jersey or Minnesota.
     (ii) True, correct and complete copies of the Constituent Documents
identified on Schedule 6.01-A attached hereto have been delivered to the
Administrative Agent, each of which is in full force and effect, has not been
modified or amended except to the extent indicated therein and, to the best of
each Borrower’s knowledge, there are no defaults under such Constituent
Documents and no events which, with the passage of time or giving of notice or
both, would constitute a default under such Constituent Documents.

-104-



--------------------------------------------------------------------------------



 



          (b) Authority; Enforceability.
     (i) Each Borrower and Borrower Subsidiary has the requisite corporate or
limited liability company power and authority to execute, deliver and perform
each of the Loan Documents to which it is a party.
     (ii) The execution, delivery and performance of each of the Loan Documents
which have been executed and to which any Borrower or Borrower Subsidiary is a
party and the consummation of the transactions contemplated thereby, have been
duly approved by the boards of directors (or boards of managers or members, as
applicable) and (to the extent required by law) the shareholders or
equityholders of such Borrower or Borrower Subsidiary, respectively, and such
approvals have not been rescinded, revoked or modified in any respect. No other
corporate or limited liability company action or proceedings on the part of any
Borrower or any Borrower Subsidiary are necessary to consummate such
transactions.
     (iii) Each of the Loan Documents to which any Borrower or any Borrower
Subsidiary is a party has been duly executed and delivered on behalf of such
Person and constitutes its legal, valid and binding obligation, enforceable
against such Person in accordance with its terms and is in full force and effect
and no material term or condition thereof has been amended, modified or waived
from the terms and conditions contained therein as delivered to the
Administrative Agent pursuant to Section 5.01(a) without the prior written
consent of the Requisite Lenders.
     (iv) Each of the Loan Documents to which any Borrower or any Borrower
Subsidiary is a party, where applicable, creates valid and perfected first
priority Liens (subject only to Customary Permitted Liens specified in clauses
(a) and (b) of the definition thereof) in the Collateral covered thereby
securing the payment of all of the Obligations purported to be secured thereby.
     (v) Each Borrower and Borrower Subsidiary has performed and complied with
all the terms, provisions, agreements and conditions set forth in each Loan
Document to which it is a party and required to be performed or complied with by
such parties on or before the Closing Date, all filings and recordings and other
actions which are necessary or desirable to perfect and protect the Liens
granted pursuant to the Loan Documents and preserve their required priority have
been duly taken, and no Default, Event of Default or breach of any covenant by
any such party exists thereunder.
          (c) Subsidiaries; Ownership of Capital Stock. Schedule 6.01-C
(i) contains a diagram indicating the corporate or limited liability company
structure of each Borrower, Borrower Subsidiary and any other Affiliate thereof
in which such Person holds a direct or indirect partnership, joint venture or
other equity interest; and (ii) accurately sets forth (A) the correct legal
name, the jurisdiction of organization, the organizational identification number
issued by the state of organization of and the federal employer identification
number of (in each case, if applicable) each Borrower and Borrower Subsidiary,
and the jurisdictions in which each Borrower and Borrower Subsidiary is
qualified to transact business as a foreign organization, (B) the authorized,
issued and outstanding shares of each class of Capital Stock of such Person and

-105-



--------------------------------------------------------------------------------



 



the owners of such shares, and (C) a summary of the direct and indirect
partnership, joint venture, or other equity interests, if any, of each such
Person in any Person that is not a corporation. None of the issued and
outstanding Capital Stock of any Borrower and Borrower Subsidiary is subject to
any vesting, redemption, or repurchase agreement, and there are no warrants or
options outstanding with respect to such Capital Stock. The outstanding Capital
Stock of each Borrower and Borrower Subsidiary is duly authorized, validly
issued, fully paid and nonassessable and is not Margin Stock.
          (d) No Conflict. The execution, delivery and performance of each of
the Loan Documents to which any Borrower or Borrower Subsidiary is a party do
not and will not (i) conflict with the Constituent Documents of any Borrower or
Borrower Subsidiary, (ii) constitute a tortious interference with any
Contractual Obligation of any Person, (iii) conflict with, result in a breach of
or constitute (with or without notice or lapse of time or both) a default under
any Requirement of Law or other Contractual Obligation of any Borrower or
Borrower Subsidiary, or require the termination of any other Contractual
Obligation, (iv) result in or require the creation or imposition of any Lien
whatsoever upon any of the Property or assets of any Borrower or Borrower
Subsidiary, other than Liens contemplated by the Loan Documents, or (v) require
any approval of any Borrower or Borrower Subsidiary shareholders that has not
been obtained.
          (e) Governmental Consents, etc. The execution, delivery and
performance of each of the Loan Documents to which each Borrower and Borrower
Subsidiary is a party do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by any Governmental
Authority, except (i) filings, consents or notices which have been made,
obtained or given, or, in a timely manner, will be made, obtained, or given; and
(ii) filings necessary to create or perfect security interests in the
Collateral. None of the Borrowers and Borrower Subsidiaries is subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, the Interstate Commerce Act, or the Investment Company Act of 1940,
or any other federal or state statute or regulation which limits its ability to
incur indebtedness or its ability to consummate the transactions contemplated in
the Loan Documents.
          (f) Accommodation Obligations; Contingencies. Except as set forth on
Schedule 1.01.4, no Borrower or any Borrower Subsidiary has any Accommodation
Obligation, contingent liability or liability for any Taxes, long-term lease or
commitment, not reflected in its Financial Statements delivered to the
Administrative Agent on or prior to the Closing Date or otherwise disclosed to
the Administrative Agent and the Lenders in the other Schedules hereto.
          (g) Restricted Payments. Since the date of the Proposal and Fee
Letter, no Borrower or any Borrower Subsidiary has directly or indirectly
declared, ordered, paid or made or set apart any sum or Property for any
Restricted Payment or agreed to do so, except as permitted pursuant to
Section 9.06 hereof.
          (h) Financial Position. The Initial Projections and each of the
business plans and all other financial projections and related materials and
documents delivered to the Lenders pursuant hereto (including, but not limited
to, each Borrowing Base Certificate delivered hereunder) were prepared in good
faith and are based upon facts and assumptions that management of the Borrowers
believe to be reasonable in light of the then current and foreseeable business
conditions and prospects of NMHG Holding and its Subsidiaries and

-106-



--------------------------------------------------------------------------------



 



represent management’s opinion of the projected financial performance based on
the information available at the time so furnished. All Financial Statements
included in such materials were prepared in all material respects in conformity
with GAAP, except as otherwise noted therein, and fairly present in all material
respects the respective consolidated financial positions, and the consolidated
results of operations and cash flows for each of the periods covered thereby of
NMHG Holding and its Subsidiaries as at the respective dates thereof. The Pro
Forma, copies of which have been furnished to the Lenders, fairly presents on a
pro forma basis the financial condition of NMHG Holding and its Subsidiaries as
of the Closing Date, and reflects on a pro forma basis those liabilities
reflected in the notes thereto and resulting from consummation of the
transactions contemplated by the Loan Documents, and the payment or accrual of
all transaction costs payable with respect to any of the foregoing. The
Borrowers believe that the Initial Projections and the assumptions expressed in
the Pro Forma are reasonable based on the information available to the Borrowers
at the time so furnished.
          (i) Litigation; Adverse Effects. Except as set forth in
Schedule 6.01-I, there is no action, suit, audit, proceeding, claim, allegation
of defective pricing, investigation or arbitration (or series of related
actions, suits, proceedings, allegations, investigations or arbitrations) before
or by any Governmental Authority or private arbitrator pending or, to the
Knowledge of any Borrower or any Borrower Subsidiary, threatened against any
Borrower or any Borrower Subsidiary or any Property of any of them
(i) challenging the validity or the enforceability of any of the Loan Documents,
(ii) which has or is reasonably likely to have a Material Adverse Effect, or
(iii) under the Racketeering Influenced and Corrupt Organizations Act or any
similar federal or state statute where such Person is a defendant in a criminal
indictment that provides for the forfeiture of assets to any Governmental
Authority as a criminal penalty. There is no material loss contingency within
the meaning of GAAP which has not been reflected in the consolidated Financial
Statements of NMHG Holding and its Subsidiaries. No Borrower nor any Borrower
Subsidiary is (A) in violation of any applicable Requirements of Law which
violation has had or is reasonably likely to have a Material Adverse Effect, or
(B) subject to or in default with respect to any final judgment, writ,
injunction, restraining order or order of any nature, decree, rule or regulation
of any court or Governmental Authority which has had or is reasonably likely to
have a Material Adverse Effect.
          (j) No Material Adverse Change. Since December 31, 2004, there has
occurred no event which has resulted or is reasonably likely to have a Material
Adverse Effect.
          (k) Payment of Taxes. All tax returns and reports of each Borrower and
Borrower Subsidiary required to be filed have been timely filed, and all taxes,
assessments, fees and other governmental charges thereupon and upon their
respective Property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid other than such taxes,
assessments, fees and other governmental charges (i) which are being contested
in good faith by a Borrower or Borrower Subsidiary, as the case may be, by
appropriate proceedings diligently instituted and conducted as permitted by the
terms of Section 8.04 and (ii) non-payment of the amounts thereof would not,
individually or in the aggregate, result in a Material Adverse Effect. No
Borrower or Borrower Subsidiary has any knowledge of any proposed tax assessment
against any Borrower or Borrower Subsidiary that shall have or is reasonably
likely to have a Material Adverse Effect.

-107-



--------------------------------------------------------------------------------



 



          (l) Performance. None of the Borrowers or Borrower Subsidiaries has
received notice or has actual Knowledge that (i) it is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation applicable to it; (ii) any
condition exists which, with the giving of notice or the lapse of time or both,
would constitute a default with respect to any such Contractual Obligation; or
(iii) any of its Property is in violation of any Requirement of Law and which in
the case of any of the foregoing has had or is reasonably likely to have a
Material Adverse Effect.
          (m) Disclosure. The representations and warranties of each Borrower
and Borrower Subsidiary contained in the Loan Documents and all certificates and
documents delivered to the Administrative Agent and the Lenders pursuant to the
terms hereof and the other Loan Documents, do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained herein or therein, in light of the circumstances under
which and the time at which they were made, not misleading. No Borrower nor
Borrower Subsidiary has intentionally withheld any fact from the Administrative
Agent, the Issuing Bank or any Lender in regard to any matter which has had or
is reasonably likely to have a Material Adverse Effect.
          (n) Requirements of Law. Each of the Borrowers and Borrower
Subsidiaries is in compliance with all Requirements of Law applicable to it and
its business, in each case where the failure to so comply individually or in the
aggregate shall have or is reasonably likely to have a Material Adverse Effect.
          (o) Environmental Matters. Except as set forth in Schedule 6.01-O and
except as is not reasonably likely to have a Material Adverse Effect:
     (i) the operations of the Borrowers and Borrower Subsidiaries comply in all
respects with all applicable Environmental, Health or Safety Requirements of
Law;
     (ii) each Borrower and Borrower Subsidiary has obtained all environmental,
health and safety Permits necessary for its respective operations as currently
conducted and Properties as currently used, and all such Permits are in good
standing, and each Borrower and each Borrower Subsidiary is currently in
compliance with all terms and conditions of such Permits;
     (iii) none of the Borrowers and Borrower Subsidiaries nor any of their
respective present or past Property or operations, are subject to or the subject
of any currently effective or ongoing judicial or administrative proceeding,
order, judgment, decree, dispute, negotiations, agreement, or settlement
respecting (I) any violation of or liability under any Environmental, Health or
Safety Requirements of Law, (II) any Remedial Action, or (III) any Claims or
Liabilities and Costs arising from the Release or threatened Release of a
Contaminant into the environment;
     (iv) no Borrower nor any Borrower Subsidiary has filed any notice under any
applicable Requirement of Law: (A) reporting to any Person or Governmental
Authority a Release of a Contaminant within the past three years; (B) reporting
under Section 103(c) of CERCLA, indicating past or present treatment, storage or
disposal of a

-108-



--------------------------------------------------------------------------------



 



hazardous waste, as that term is defined under 40 C.F.R. Part 261 or any state
equivalent; or (C) reporting a violation of any applicable Environmental, Health
or Safety Requirement of Law or condition in any Permit under an Environmental,
Health or Safety Requirement of Law within the past three years;
     (v) none of the present or, to any Borrower’s Knowledge, past Property of
any Borrower or Borrower Subsidiary is listed or proposed for listing on the
National Priorities List (“NPL”) pursuant to CERCLA or on the Comprehensive
Environmental Response Compensation Liability Information System List
(“CERCLIS”) or any similar state list of sites requiring Remedial Action;
     (vi) no Borrower nor any Borrower Subsidiary has, to its Knowledge, sent or
directly arranged for the transport of any product, material or waste, to any
current or proposed NPL site, or any site on any similar state list of sites
requiring Remedial Action;
     (vii) there is not now in connection with or resulting from any Borrower’s
or any of Borrower Subsidiary’s operations, nor, to any Borrower’s knowledge,
has there ever been on or in any of the current or former Property (A) any
treatment, recycling, storage or disposal of any hazardous waste requiring a
permit under 40 C.F.R. Parts 264 and 265 or any state equivalent, (B) any solid
waste landfill, waste pile, petroleum or hazardous waste, swamp, pit, pond,
underground storage tank or surface impoundment, or (C) a reportable or
non-permitted Release to the environment of any Contaminant involving any
polychlorinated biphenyls used in hydraulic oils, electrical transformers or
other Equipment;
     (viii) to each Borrower’s and Borrower Subsidiary’s Knowledge, there have
been no Releases of any Contaminants to the environment from any Property except
(A) in compliance with Environmental, Health or Safety Requirements of Law, or
(B) which have been addressed to the satisfaction of the appropriate
Governmental Authorities;
     (ix) no Environmental Lien has attached to any Property;
     (x) within the last year each Borrower and Borrower Subsidiary has
inspected its respective Property and such Property does not contain any
asbestos-containing material or visible evidence of mold growth;
     (xi) none of the Property presently is subject to any Environmental
Property Transfer Act, or the extent such acts are presently applicable to any
such Property, the Borrowers and the Borrower Subsidiaries have fully complied
with the requirements of such acts; and
     (xii) the Borrowers and their Subsidiaries, taken as a whole, are not, and
to their Knowledge will not be, subject to Liabilities and Costs arising out of
or relating to environmental, health or safety matters that have resulted or are
reasonably likely to result in cash expenditures by the Borrowers and their
Subsidiaries in excess of $2,500,000 in the aggregate for any calendar year
ending after the Closing Date.

-109-



--------------------------------------------------------------------------------



 



          (p) ERISA Matters. No Borrower nor any ERISA Affiliate maintains or
contributes to any Benefit Plan, Multiemployer Plan or Foreign Pension Plan
other than those listed on Schedule 6.01-P attached hereto. Each Plan which is
intended to be qualified under Section 401(a) of the Internal Revenue Code as
currently in effect either (i) has received a favorable determination letter
from the IRS that the Plan is so qualified or (ii) an application for
determination of such tax-qualified status will be made to the IRS prior to the
end of the applicable remedial amendment period under Section 401(a) of the
Internal Revenue Code as currently in effect, and a Borrower or an ERISA
Affiliate shall diligently seek to obtain a determination letter with respect to
such application. Except as identified on Schedule 6.01-P, no Borrower nor any
Borrower Subsidiary maintains or contributes to any employee welfare benefit
plan within the meaning of Section 3(1) of ERISA which provides benefits to
employees after termination of employment other than as required by Section 601
of ERISA. Each Borrower and each Borrower Subsidiary is in compliance in all
material respects with the responsibilities, obligations and duties imposed on
it by ERISA and the Internal Revenue Code with respect to all Plans. No Benefit
Plan has incurred any accumulated funding deficiency (as defined in Sections
302(a)(2) of ERISA and 412(a) of the Internal Revenue Code) whether or not
waived. No Borrower nor any ERISA Affiliate nor any fiduciary of any Plan which
is not a Multiemployer Plan (i) has engaged in a nonexempt prohibited
transaction described in Sections 406 of ERISA or 4975 of the Internal Revenue
Code or (ii) has taken or failed to take any action which would constitute or
result in a Termination Event. No Borrower nor any ERISA Affiliate has any
potential liability under Sections 4063, 4064, 4069, 4204 or 4212(c) of ERISA.
No Borrower nor any ERISA Affiliate has incurred any liability to the PBGC which
remains outstanding other than the payment of premiums, and there are no premium
payments which have become due which are unpaid. Schedule B to the most recent
annual report filed with the IRS with respect to each Benefit Plan and furnished
to the Administrative Agent is complete and accurate. Except as identified on
Schedule 6.01-P, since the date of each such Schedule B, there has been no
material adverse change in the funding status or financial condition of the
Benefit Plan relating to such Schedule B. No Borrower nor any ERISA Affiliate
has (i) failed to make a required contribution or payment to a Multiemployer
Plan or (ii) made a complete or partial withdrawal under Sections 4203 or 4205
of ERISA from a Multiemployer Plan. No Borrower nor any ERISA Affiliate has
failed to make a required installment or any other required payment under
Section 412 of the Internal Revenue Code on or before the due date for such
installment or other payment. No Borrower nor any ERISA Affiliate is required to
provide security to a Benefit Plan under Section 401(a)(29) of the Internal
Revenue Code due to a Benefit Plan amendment that results in an increase in
current liability for the plan year. Except as disclosed on Schedule 6.01-P, no
Borrower nor any Borrower Subsidiary has, by reason of the transactions
contemplated hereby, any obligation to make any payment to any employee pursuant
to any Plan or existing contract or arrangement. Each Borrower has given to the
Administrative Agent copies of all of the following: each Benefit Plan and
related trust agreement (including all amendments to such Plan and trust) in
existence or committed to as of the Closing Date and in respect of which any
Borrower or any ERISA Affiliate is currently an “employer” as defined in section
3(5) of ERISA, and the most recent actuarial report, determination letter issued
by the IRS and Form 5500 filed in respect of each such Benefit Plan in
existence; a listing of all of the Multiemployer Plans currently contributed to
by any Borrower or any ERISA Affiliate with the aggregate amount of the most
recent annual contributions required to be made by the Borrowers and all ERISA
Affiliates to each such Multiemployer Plan, any information which has been

-110-



--------------------------------------------------------------------------------



 



provided to any Borrower or an ERISA Affiliate regarding withdrawal liability
under any Multiemployer Plan and the collective bargaining agreement pursuant to
which such contribution is required to be made; and as to each employee welfare
benefit plan within the meaning of Section 3(1) of ERISA which provides benefits
to employees of any Borrower or any Borrower Subsidiary after termination of
employment other than as required by Section 601 of ERISA, the plan document
(or, if no plan document is available, a written description of the benefits
provided under such plan), the actuarial report for such plan (if any), the
aggregate amount of the most recent annual payments made to, or on behalf of,
terminated employees under each such plan, and any information about funding to
provide for such welfare benefits.
          (q) Foreign Employee Benefit Matters. Each Foreign Employee Benefit
Plan is in compliance in all material respects with all laws, regulations and
rules applicable thereto and the respective requirements of the governing
documents for such Plan. Each Foreign Employee Benefit Plan intended to qualify
for the most favorable tax and accounting treatment available in respect of it
is so qualified. With respect to any Foreign Pension Plan with a defined benefit
element not wholly covered by insurance maintained or contributed to by any
Borrower or Borrower Subsidiary, the most recent valuation for such plan has
been disclosed. Contributions to such Foreign Pension Plan are being made at the
rate recommended by actuarial advice to eliminate any projected benefit
obligation (PBO) deficits disclosed in such valuations in the period prior to
the next valuation, and no Borrower or Borrower Subsidiary, or trustee has taken
nor will take, any action which would materially increase any such deficit. With
respect to any Foreign Employee Benefit Plan maintained or contributed to by any
Borrower or any Borrower Subsidiary (other than a Foreign Pension Plan),
reasonable reserves have been established in accordance with prudent business
practice or where required by best accounting practices in the jurisdiction in
which such Plan is maintained having regard to tax legislation. The aggregate
unfunded liabilities, after giving effect to any reserves for such liabilities,
with respect to such Plans will not result in a material liability. There are no
actions, suits or claims (other than routine claims for benefits) pending or, to
the best knowledge of the Borrowers, threatened against any Borrower, any
Borrower Subsidiary or any ERISA Affiliate with respect to any Foreign Employee
Benefit Plan.
          (r) Labor Matters.
     (i) Except as set forth in Schedule 6.01-R, there is no collective
bargaining agreement covering any of the employees of any Borrower or Borrower
Subsidiary. To each Borrower’s Knowledge, except as set forth on
Schedule 6.01-R, no attempt to organize the employees of any Borrower or
Borrower Subsidiary is pending, threatened or planned.
     (ii) Set forth in Schedule 6.01-R or Schedule 6.01-P, as the case may be,
is a list, of all material consulting agreements, material executive employment
agreements, executive compensation plans, deferred compensation agreements,
employee pension plans or retirement plans, employee profit sharing plans,
employee stock purchase and stock option plans, and severance plans of NMHG
Holding and its Subsidiaries providing for benefits for employees of NMHG
Holding and its Subsidiaries.

-111-



--------------------------------------------------------------------------------



 



          (s) Securities Activities. None of the Borrowers or Borrower
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
          (t) Solvency.
     (i) After giving effect to (A) the issuance of any Indebtedness on any
date, (B) the making of any Restricted Payment or payment on any Senior Note on
any date, (C) the sale of assets on any date and (D) the transactions
contemplated by the Loan Documents and the Loans to be made on any date that
Loans are requested hereunder and the disbursement of the proceeds of such Loans
pursuant to the applicable Borrower’s instructions, each Borrower and NMHG
Holding together with its Subsidiaries is Solvent.
     (ii) To the best knowledge of the UK Borrower, on each date on which
Receivables will be assigned by the Italian Receivables Seller to the UK
Borrower under the terms of the Receivables Sale Agreement between the Italian
Receivables Seller and the UK Borrower, the Italian Receivables Seller is
generally able to pay its liabilities and has sufficient assets to continue to
carry on its business as conducted or proposed to be conducted and the Italian
Receivables Seller has not been declared bankrupt nor is the subject of any
other insolvency proceedings nor has any application for the commencement of any
such proceedings been filed against it. Notwithstanding Section 14.14, this
Section 6.01(t)(ii) will be construed in accordance with the laws of the
Republic of Italy.
          (u) Patents, Trademarks, Permits, Etc.; Government Approvals.
     (i) Each Borrower and Borrower Subsidiary owns, is licensed or otherwise
has the lawful right to use, or have all permits and other governmental
approvals, patents, trademarks, trade names, industrial designs, copyrights,
technology, know-how and processes used in or necessary for the conduct of its
respective business as currently conducted except where the failure to do so
would not have or be reasonably likely to have a Material Adverse Effect. Except
as set forth on Schedule 6.01-U, no claims are pending or, to the best of each
Borrower’s Knowledge following inquiry, threatened that any Borrower or any
Borrower Subsidiary is infringing upon the rights of any Person with respect to
such permits and other governmental approvals, patents, trademarks, trade names,
industrial designs, copyrights, technology, know-how and processes, except for
such claims and infringements that do not, in the aggregate, give rise to any
liability on the part of any Borrower or any Borrower Subsidiary which has, or
is reasonably likely to, have a Material Adverse Effect.
     (ii) Except for Liens granted to the Administrative Agent for the benefit
of the Administrative Agent, the Issuing Bank and the Lenders, the transactions
contemplated by the Loan Documents will not impair the ownership of or rights
under (or the license or other right to use, as the case may be) any permits and
governmental approvals, patents, trademarks, trade names, industrial designs,
copyrights, technology, know-how or processes by any Borrower or Borrower
Subsidiary in any manner which shall have or is reasonably likely to have a
Material Adverse Effect.

-112-



--------------------------------------------------------------------------------



 



          (v) Assets and Properties. Each Borrower and each Borrower Subsidiary
has good and marketable title to all of the Collateral and all other material
assets and Property (tangible and intangible) owned by it (except insofar as
marketability may be limited by any laws or regulations of any Governmental
Authority affecting such assets or by the existence of any Liens permitted under
Section 9.03), and all such assets and Property are free and clear of all Liens
except Liens securing the Obligations and Liens permitted under Section 9.03.
Substantially all of the material assets and Property owned by, leased to, or
used by each Borrower and/or each Borrower Subsidiary is in adequate operating
condition and repair, ordinary wear and tear excepted, is free and clear of any
known defects except such defects as do not substantially interfere with the
continued use thereof in the conduct of normal operations, and is able to serve
the function for which they are currently being used, except in each case where
the failure of such asset to meet such requirements has not, or is not
reasonably likely to have a Material Adverse Effect. Neither this Agreement nor
any other Loan Document, nor any transaction contemplated under any such
agreement, will affect any right, title or interest of any Borrower or any
Borrower Subsidiary in and to any of such assets in a manner that has, or is
reasonably likely to have, a Material Adverse Effect. Schedule 6.01-V contains a
true and complete list of (i) all of the Real Property owned in fee simple by
each Credit Party, (ii) a true and complete list of all Leases with annual
rental payments which exceed $100,000 or with Inventory at any time with a Fair
Market Value of $1,000,000 or more, and (iii) a true and complete list of all
Bailees at which there is, or is reasonably expected to be, (A) for a period of
30 days or more during any twelve-month period, Inventory with a Fair Market
Value of $250,000 or more or (B) at any time, Inventory with a Fair Market Value
of $1,000,000 or more.
          (w) Insurance. Schedule 6.01-W attached hereto accurately sets forth
all insurance policies and programs currently in effect with respect to the
respective Property and assets and business of the Borrowers and the Borrower
Subsidiaries, specifying for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, (v) the expiration date thereof, (vi) the annual premium with
respect thereto, and (vii) a list of claims in excess of $500,000 made
thereunder during the immediately preceding three (3) calendar years. Each
Borrower has delivered to the Administrative Agent copies of all such insurance
policies. Such insurance policies and programs are currently in full force and
effect, in compliance with the requirements of Section 8.05 and are in amounts
sufficient to cover the replacement value of the respective Property and assets
of the Borrowers and the Borrower Subsidiaries.
          (x) Pledge of Collateral. The grant and perfection of the security
interests in the Capital Stock pledged pursuant to any Pledge Agreement, is not
made in violation of the registration provisions of the Securities Act, any
applicable provisions of other federal securities laws, state securities or
“Blue Sky” law, foreign securities law, or applicable general corporation law or
in violation of any other Requirement of Law.
          (y) Transactions with Affiliates. Schedule 6.01-Y lists each and every
existing material agreement (other than the Loan Documents) and arrangement that
any Credit Party has entered into with any of their respective Affiliates which
are not Credit Parties.

-113-



--------------------------------------------------------------------------------



 



          (z) Bank Accounts. Schedule 6.01-Z sets forth all of (i) the
Collection Account Banks and other bank accounts of the Credit Parties where
proceeds of Collateral are from time to time deposited by the Credit Parties,
including the Lockboxes, the Collection Accounts and the Disbursement Accounts,
their addresses and the relevant account numbers, and (ii) the Cash Collateral
Accounts, and each Borrower has disclosed all additions, subtractions and
modifications to such Schedule to the Administrative Agent and the Lenders as
required by Section 3.06.
          (aa) Indebtedness; Refinanced Indebtedness. Schedule 1.01.5 sets forth
all Indebtedness for borrowed money of each Borrower and Borrower Subsidiary,
and there are no defaults in the payment of principal or interest on any such
Indebtedness and no payments thereunder have been deferred or extended beyond
their stated maturity (except as disclosed on such Schedule). The Refinanced
Indebtedness and all accrued and unpaid interest thereon has been paid in full
or provision for payment has been made such that, in accordance with the express
provisions of the instruments governing such Indebtedness, the Borrowers and all
Borrower Subsidiaries have been or will be upon payment in full of the
Refinanced Indebtedness irrevocably released from all liability and Contractual
Obligations with respect thereto. All Liens, if any, securing the Refinanced
Indebtedness have been released.
          (bb) Tax Examinations. The IRS has examined (or is foreclosed from
examining by applicable statutes) the Parent’s consolidated federal income tax
returns for all tax periods prior to and including the taxable year ending
December 31, 2002. All deficiencies which have been asserted against or with
respect to any Borrower or any Borrower Subsidiary as a result of any federal,
state, local or foreign tax examination for each taxable year in respect of
which an examination has been conducted have been fully paid or finally settled
or are being contested in good faith, and no issue has been raised in any such
examination which, by application of similar principles, reasonably can be
expected to result in assertion of a material deficiency for any other year not
so examined which has not been reserved for in NMHG Holding’s consolidated
Financial Statements to the extent, if any, required by GAAP. No Borrower nor
any Borrower Subsidiary has taken any reporting positions for which it does not
have a reasonable basis and does not anticipate any further material tax
liability with respect to the years which have not been closed pursuant to
applicable law.
          (cc) Compensation. Except (i) as disclosed in documents filed with the
Securities and Exchange Commission, (ii) as set forth on Schedule 6.01-CC
attached hereto, and (iii) for increases in the ordinary course of business and
in accordance with past practices, no Borrower nor any Borrower Subsidiary has
increased or agreed to increase the aggregate compensation or benefits
(including severance benefits) payable or accruing to any past or present
officer of any of such Persons or Person having management responsibilities.
          (dd) Receivables Sale Agreements. Each of the Receivables Sale
Agreements constitutes a legal, valid and binding obligation of the parties
thereto, enforceable against such parties in accordance with its terms and is in
full force and effect. All Receivables originated by the Netherlands Borrower
have been sold and assigned to the UK Borrower and will be sold and assigned to
the UK Borrower on a daily basis. Since the effective date of the Receivables
Sale Agreement between the Italian Receivables Seller and the UK Borrower, all
Receivables originated by the Italian Receivables Seller have been sold and
assigned to the UK Borrower and

-114-



--------------------------------------------------------------------------------



 



will be sold and assigned to the UK Borrower on a daily basis. With respect to
Receivables originated by the Italian Receivables Seller, at any time that such
Receivables are included as Eligible Foreign Receivables, and, with respect to
Receivables originated by the Netherlands Borrower, at all times, (A) all steps
necessary to ensure that the UK Borrower can exercise all of its rights under
the Receivables transferred under the applicable Receivables Sale Agreement
directly against the relevant account debtors have been taken and (B) to the
extent required, the applicable Receivables Sale Agreement enables the UK
Borrower and the Administrative Agent to effect transfers of the bare legal
title of any Receivables to the UK Borrower at agreed times in the future.
          (ee) Certain Borrower Subsidiaries. None of the following Persons
have, as of any date of determination, total assets in excess of $5,000,000:
Hyster Canada Limited, Hyster France S.A.R.L., Hyster Germany GmbH, Hyster
Italia S.R.L., Hyster Singapore Pte Ltd., Yale Fordertechnik Handelgesellschaft
mbH, and Yale France Manutention S.A.R.L. except to the extent the Capital Stock
of such Borrower Subsidiary has been pledged for the benefit of the
Administrative Agent in accordance with Section 9.07(c) and such Borrower
Subsidiary has provided the guarantees and security required under
Section 9.07(c).
          (ff) Anti-Terrorism Laws and Anti-Money Laundering Laws. None of the
Borrowers and Borrower Subsidiaries are, and after making due inquiry no Person
who owns a controlling interest in or otherwise controls any Borrower or
Borrower Subsidiary is or shall be, (i) listed on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, and/or on any other similar list
(collectively, the “Lists”) maintained by the OFAC pursuant to any authorizing
statute, Executive Order or regulation (collectively, “OFAC Laws and
Regulations”); or (ii) a Person (a “Designated Person”) either (A) included
within the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar Executive Orders (collectively, the “Executive
Orders”). None of the Borrowers and Borrower Subsidiaries (x) is a Person or
entity with which any Lender is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law or (y) is a Person or entity that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Orders or (z) is affiliated or associated with a Person or entity
listed in the preceding clause (x) or clause (y). To the Knowledge of the
Borrowers, no Borrower, Borrower Subsidiary, any of their Affiliates, nor any
brokers or other agents acting in any capacity in connection with the Loans
hereunder (I) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Orders or
(II) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
          (gg) No Violation of Anti-Money Laundering Laws. To each Borrower’s
Knowledge no Borrower, Borrower Subsidiary nor any holder of a direct or
indirect interest in any Borrower or Borrower Subsidiary (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering under 18 U.S.C. §§ 1956

-115-



--------------------------------------------------------------------------------



 



and 1957, drug trafficking, terrorist-related activities or other money
laundering predicate crimes, or any violation of the BSA, (ii) has been assessed
civil penalties under any Anti-Money Laundering Laws, or (iii) has had any of
its funds seized or forfeited in an action under any Anti-Money Laundering Laws.
ARTICLE VII
REPORTING COVENANTS
          Each Borrower (other than the Multicurrency Borrowers which so
covenant in favor of the Multicurrency Lender only with respect to themselves
and their consolidated liabilities, assets, business and operations) covenants
and agrees that so long as any Commitment is outstanding and thereafter until
Payment In Full of all of the Obligations, unless the Requisite Lenders shall
otherwise give prior written consent thereto:
          7.01. Financial Statements. Each Borrower shall maintain, and shall
cause each Borrower Subsidiary to maintain, a system of accounting established
and administered in accordance with sound business practices to permit
preparation of consolidated and consolidating Financial Statements in conformity
with GAAP, and each of the Financial Statements described below shall be
prepared from such system and records. The Borrowers shall deliver or cause to
be delivered to the Administrative Agent and the Lenders:
          (a) Monthly Reports. Within thirty (30) days after the end of each
fiscal month in each Fiscal Year (other than each fiscal month which is the last
month of any fiscal quarter or of the Fiscal Year), the consolidated balance
sheets of NMHG Holding and its Subsidiaries as at the end of such period and the
related consolidated statements of income and cash flow of NMHG Holding and its
Subsidiaries for such fiscal month and for the period from the beginning of the
then current Fiscal Year to the end of such fiscal month, and for the
corresponding period during the previous Fiscal Year, and a comparison of the
statement of the year to date earnings and cash flow to the corresponding
statement for the corresponding period from the previous Fiscal Year, and the
forecasted consolidated balance sheet and consolidated statement of earnings and
cash flow most recently provided pursuant to Section 7.01(f), and a comparison
of the statement of year to date earnings and cash flow to the annual operating
plan, certified by a Financial Officer of NMHG Holding as fairly presenting in
all material respects the consolidated financial position of NMHG Holding and
its Subsidiaries as at the dates indicated and the results of their operations
and cash flow for the periods indicated in accordance with GAAP, subject to
normal year end adjustments.
          (b) Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the end of the first three fiscal quarters in each
Fiscal Year:
     (i) the consolidated balance sheets of NMHG Holding and its Subsidiaries as
at the end of such period and the related consolidated statements of income, and
cash flow of NMHG Holding and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
fiscal quarter, setting forth in each case in comparative form, on a
consolidated basis only, the corresponding figures for the corresponding periods
of the previous Fiscal Year and the corresponding figures

-116-



--------------------------------------------------------------------------------



 



from the consolidated financial forecast for the current Fiscal Year delivered
on the Closing Date or pursuant to Section 7.01(f), as applicable,
     (ii) the consolidating balance sheets of NMHG Holding, which includes the
wholesale and retail divisions of NMHG Holding and eliminations as at the end of
such period and the related consolidating statements of income and cash flow of
NMHG Holding, which includes the wholesale and retail divisions of NMHG Holding
and eliminations for such fiscal quarter and for the period from the beginning
of the then current Fiscal Year to the end of such fiscal quarter;
     (iii) the consolidated balance sheets of the UK Borrower as at the end of
such period and the related consolidated statements of income and cash flow of
the UK Borrower for such fiscal quarter and for the period from the beginning of
the then current Fiscal Year to the end of such fiscal quarter; and
     (iv) the consolidated balance sheets of the Netherlands Borrower and its
Subsidiaries as at the end of such period and the related consolidated
statements of income and cash flow of the Netherlands Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current Fiscal Year to the end of such fiscal quarter;
in each case, certified by a Financial Officer of (x) with respect to clause (i)
or (ii) above, NMHG Holding, (y) with respect to clause (iii) above, NMHG
Holding or the UK Borrower, and (z) with respect to clause (iv) above, NMHG
Holding or the Netherlands Borrower, as fairly presenting the consolidated and
consolidating (where applicable) financial position of the reporting Persons as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (with respect to the UK Borrower, the
Netherlands Borrower and/or their Subsidiaries, GAAP in the United Kingdom and
the Netherlands, respectively), subject to normal year end adjustments.
Notwithstanding the foregoing, the reports described in clauses (b)(iii),
(b)(iv), (c)(iii) and (c)(ii)(A) and (c)(ii)(B) shall not be required following
the refinancing of the Multicurrency Facility in accordance with Section
9.01(m).
          (c) Annual Reports.
     (i) Within ninety (90) days after the end of each Fiscal Year:
(A) audited consolidated Financial Statements of NMHG Holding and its
Subsidiaries reported on by the Accounting Firm, which report shall be
unqualified (or, if qualified, only as to non-material matters) and shall state
that such Financial Statements fairly present the consolidated financial
position of NMHG Holding and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes with which such Accounting Firm shall concur and which shall have been
disclosed in the notes to the Financial Statements) and that the examination by
such Accounting Firm in

-117-



--------------------------------------------------------------------------------



 



connection with such consolidated Financial Statements has been made in
accordance with generally accepted auditing standards, and
(B) the consolidating balance sheets of NMHG Holding, which includes the
wholesale and retail divisions of NMHG Holding and eliminations as at the end of
such period and the related consolidating statements of income and cash flow of
NMHG Holding, which includes the wholesale and retail divisions of NMHG Holding
and eliminations of NMHG Holding for such Fiscal Year;
     (ii) Within one hundred thirty-five (135) days after the end of each Fiscal
Year:
(A) the consolidated audited (by an Accounting Firm) balance sheets of the UK
Borrower as at the end of such period and the related audited (by an Accounting
Firm) consolidated statements of income and cash flow of the UK Borrower for
such Fiscal Year, which balance sheets and statements of income constitute the
local statutory reports; and
(B) the consolidated audited balance sheets of the Netherlands Borrower and its
Subsidiaries as at the end of such period and the related audited (by an
Accounting Firm) consolidated statements of income and cash flow of the
Netherlands Borrower and its Subsidiaries for such Fiscal Year, which balance
sheets and statements of income constitute the local statutory reports;
in each case, certified by a Financial Officer of NMHG Holding as fairly
presenting the consolidated and consolidating (where applicable) financial
position of the reporting Persons as at the dates indicated and the results of
their operations and cash flow for the periods indicated in accordance with GAAP
(with respect to the UK Borrower, the Netherlands Borrower and/or their
Subsidiaries, GAAP in the United Kingdom and the Netherlands, respectively).
          (d) Parent Reports. The Parent’s annual report on Form 10-K and annual
report to shareholders (including audited financial statements).
          (e) Officer’s Certificate. Together with each delivery of any
Financial Statement pursuant to (i) paragraphs (a), (b) and (c) of this
Section 7.01, an Officer’s Certificate of NMHG Holding, stating that the
Financial Officer signatory thereto has reviewed the terms of the Loan
Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated and
consolidating financial condition of NMHG Holding and its Subsidiaries during
the accounting period covered by such Financial Statements, that such review has
not disclosed the existence during or at the end of such accounting period, and
that such Person does not have knowledge of the existence as at the date of such
Officer’s Certificate, of any condition or event which constitutes an Event of
Default or Default, or, if any such condition or event existed or exists,
specifying the nature and period of existence thereof and what action any
Borrower or any Borrower Subsidiary has taken, is taking and proposes to take
with respect thereto; and (ii) paragraphs (b) and (c) of this Section 7.01, a
certificate (the “Compliance Certificate”), which shall be substantially in the
form of Exhibit T attached hereto, signed by a Financial Officer of NMHG
Holding, setting forth calculations (with such specificity as the Administrative
Agent may reasonably request) for the period then ended

-118-



--------------------------------------------------------------------------------



 



which demonstrate compliance, when applicable, with the provisions of Article X
and, when applicable, demonstrate whether the Applicable Fixed Rate Margin, the
Applicable Floating Rate Margin, the Applicable Letter of Credit Fee Rate, the
Applicable Overdraft Rate Margin, and the Applicable Unused Commitment Fee Rate
are to be adjusted due to a change in the Leverage Ratio.
          (f) Business Plans; Financial Projections. Within one calendar week of
each February meeting of the board of directors of NMHG Holding and not later
than March 1st of each Fiscal Year, and containing substantially the same types
of financial information contained in the Initial Projections, the annual
business plan for NMHG Holding and its Subsidiaries for such Fiscal Year and for
each month in such Fiscal Year, the annual long-range business forecast of NMHG
Holding and its Subsidiaries for each succeeding Fiscal Year, up to and
including the Fiscal Year during which it is anticipated that the Obligations
shall be Paid In Full, containing a consolidated balance sheet, income statement
and statement of cash flow.
          (g) Management Letter. Together with each delivery of the Financial
Statements referred to in Section 7.01(c), a copy of any management letter or
any similar report delivered to any Borrower by the Accountant in connection
with such Financial Statements. The Administrative Agent and each Lender may,
with the written consent of any Borrower (which consent shall not be
unreasonably withheld or delayed), communicate directly with such accountants in
the presence of, or with the consent of, a Financial Officer of such Borrower or
of NMHG Holding.
          7.02. Events of Default. Promptly upon any Borrower obtaining
Knowledge (a) of any condition or event which constitutes an Event of Default or
Default, or becoming aware that any Lender, the Issuing Bank or the
Administrative Agent has given any written notice with respect to a claimed
Event of Default or Default, (b) that any Person has given any notice to any
Borrower or any Borrower Subsidiary or taken any other action with respect to a
claimed default or event or condition of the type referred to in
Section 11.01(e), or (c) of any condition or event which has or is reasonably
likely to result in a Material Adverse Effect or affect the value of, or the
Administrative Agent’s interest in, the Collateral in any material respect, such
Borrower shall deliver to the Administrative Agent and the Lenders an Officer’s
Certificate specifying (A) the nature and period of existence of any such
claimed default, Event of Default, Default, condition or event, (B) the notice
given or action taken by such Person in connection therewith, and (C) the
remedial action any Borrower or Borrower Subsidiary, as the case may be, has
taken, is taking and proposes to take with respect thereto.
          7.03. Lawsuits. Promptly upon (and, in any event, within ten
(10) Business Days of) any Borrower obtaining Knowledge of the institution of,
or written threat of, any Claim, action, suit, proceeding, governmental
investigation, any allegation of defective pricing, or any arbitration against
or affecting any Borrower or any Borrower Subsidiary or any Property of any
Borrower or Borrower Subsidiary not previously disclosed pursuant to
Section 6.01(i), which action, suit, proceeding, governmental investigation or
arbitration exposes, or in the case of multiple actions, suits, proceedings,
governmental investigations or arbitrations arising out of the same general
allegations or circumstances which expose, in such Borrower’s reasonable
judgment, any Borrower or Borrower Subsidiary (or the Borrowers and the Borrower
Subsidiaries as a whole) to liability which has or is reasonably likely to have
a Material Adverse

-119-



--------------------------------------------------------------------------------



 



Effect, such Borrower shall give written notice thereof to the Administrative
Agent and the Lenders and provide such other information as may be reasonably
available to enable each Lender and the Administrative Agent and its counsel to
evaluate such matters. On the first Business Day of each fiscal quarter, the
Borrowers shall provide the Administrative Agent with a schedule identifying
(a) any written threat of, any Claim, action, suit, proceeding, governmental
investigation, any allegation of defective pricing, or any arbitration against
or affecting any Borrower or any Borrower Subsidiary or any Property of any
Borrower or Borrower Subsidiary not previously disclosed pursuant to Section
6.01(i) or notified to the Administrative Agent in accordance with this
Section 7.03, which action, suit, proceeding, governmental investigation or
arbitration exposes, or in the case of multiple actions, suits, proceedings,
governmental investigations or arbitrations arising out of the same general
allegations or circumstances which expose any Borrower or Borrower Subsidiary
(or the Borrowers and the Borrower Subsidiaries as a whole) to a liability in an
amount aggregating $3,000,000 or more (exclusive of claims covered by insurance
policies of any Borrower or Borrower Subsidiary unless the insurers of such
claims have disclaimed coverage or reserved the right to disclaim coverage on
such claims) and (b) any commercial tort claim filed by any Domestic Credit
Party stating a claim of $1,000,000 or more, together with an addendum granting
a security interest in such claim as required by the Domestic Security
Agreement.
          7.04. Insurance. The Borrowers shall deliver to the Administrative
Agent as soon as practicable and in any event (a) no later than April 1 in each
calendar year, a report in the form of Schedule 6.01-W or otherwise in form and
substance reasonably satisfactory to the Administrative Agent outlining all
material insurance coverage (including any self insurance provided by any
Borrower, Parent or Borrower Subsidiary but excluding health, medical, dental
and life insurance (other than key man life insurance)) maintained as of the
date of such report by any Person on their behalf or on behalf of any Borrower
Subsidiary and the duration of such coverage, (b) no later than 60 days after
the Closing Date for each policy for which Required Evidence of Insurance is
required under Section 8.05, the Required Evidence of Insurance, (c) no later
than 10 Business Days after the renewal date of each policy (or the effective
date of any policy not in effect on the Closing Date) for which Required
Evidence of Insurance is required under Section 8.05, evidence satisfactory to
the Administrative Agent that such policies are in effect and showing the
insurable interests of the Administrative Agent required by Section 8.05 and
(d) no later than 60 days after the renewal date of each policy for which
Required Evidence of Insurance is required under Section 8.05, the Required
Evidence of Insurance for such policy. The Borrowers shall notify the
Administrative Agent of, and shall give the Administrative Agent and its
representatives access to copies of, any new, updated, renewed or otherwise
modified material insurance policies (excluding health, medical, dental and life
insurance (other than key man life insurance)). The Borrowers shall promptly
notify the Administrative Agent of the nonpayment of any premiums of any policy,
cancellation of any policy or alterations of any policy that are adverse to the
interests of the Holders, in each case, with respect to policies of insurance
for which Required Evidence of Insurance is required hereunder.
          7.05. Borrowing Base Certificate.
          (a) Monthly Delivery. At all times that (x) Excess Borrowing Base
Capacity is greater than an amount equal to forty percent (40%) of the
Commitments then in effect (as

-120-



--------------------------------------------------------------------------------



 



determined by the Administrative Agent based on the then most recent set of
Borrowing Base Certificates delivered by the Borrowers or, during the period
from June 30 to October 31 in any Fiscal Year, based on the better of the two
most recent sets of Borrowing Base Certificates delivered by the Borrowers) and
(y) addenda to Schedules 7.05-A and 7.05-B for the then current calendar year
are in effect pursuant to this Section 7.05(a), on each Business Day set forth
on Schedule 7.05-A with respect to the Domestic Borrowers and Schedule 7.05-B
with respect to the Multicurrency Borrowers (each, a “Monthly Borrowing Base
Delivery Date”), the Domestic Borrowers and the Multicurrency Borrowers shall
each provide the Administrative Agent with a Borrowing Base Certificate (which
the Administrative Agent shall promptly deliver to each Domestic Lender and the
Multicurrency Lender, respectively), reporting Eligible Receivables and Eligible
Inventory as of the Business Day set forth on Schedule 7.05-A or
Schedule 7.05-B, as applicable, for such Collateral and corresponding to the
applicable Monthly Borrowing Base Delivery Date, or, in each case, as of any
other date requested by the Administrative Agent in its sole discretion,
together with such supporting documents as the Administrative Agent requests,
all with respect to the Domestic Facility certified as being true, accurate and
complete by a Financial Officer of the Domestic Borrowers, and all with respect
to the Multicurrency Facility certified as being true, accurate and complete by
a Financial Officer of the Multicurrency Borrowers. Not later than December 10
(or if such day is not a Business Day, on the next succeeding Business Day) in
each calendar year commencing with 2005, the Borrowers shall deliver to the
Administrative Agent an addendum to each of Schedule 7.05-A and Schedule 7.05-B
showing the Monthly Borrowing Base Delivery Dates and reporting dates as to
Eligible Receivables and Eligible Inventory for the immediately following
calendar year which addenda shall become effective for such following calendar
year upon the Administrative Agent’s approval thereof. Upon approval of any such
addenda the Administrative Agent shall promptly deliver such addenda to each
Lender.
          (b) Semi-Monthly Delivery. At all times that (x) Excess Borrowing Base
Capacity is greater than or equal to an amount equal to twenty percent (20%) of
the Commitments then in effect (as determined by the Administrative Agent based
on the then most recent set of Borrowing Base Certificates delivered by the
Borrowers or, during the period from June 30 to October 31 in any Fiscal Year,
based on the better of the two most recent sets of Borrowing Base Certificates
delivered by the Borrowers), (y) addenda to Schedules 7.05-C and 7.05-D for the
then current calendar year are in effect pursuant to this Section 7.05(b) and
(z) the conditions for monthly reporting in Section 7.05(a) are not satisfied at
such time, on each Business Day set forth on Schedule 7.05-C with respect to the
Domestic Borrowers and Schedule 7.05-D with respect to the Multicurrency
Borrowers (each, a “Semi-Monthly Borrowing Base Delivery Date”), the Domestic
Borrowers and the Multicurrency Borrowers shall each provide the Administrative
Agent with a Borrowing Base Certificate (which the Administrative Agent shall
promptly deliver to each Domestic Lender and the Multicurrency Lender,
respectively), reporting Eligible Receivables and Eligible Inventory as of the
Business Day set forth on Schedule 7.05-C or Schedule 7.05-D, as applicable, for
such Collateral and corresponding to the applicable Semi-Monthly Borrowing Base
Delivery Date, or, in each case, as of any other date requested by the
Administrative Agent in its sole discretion, together with such supporting
documents as the Administrative Agent requests, all with respect to the Domestic
Facility certified as being true, accurate and complete by a Financial Officer
of the Domestic Borrowers, and all with respect to the Multicurrency Facility
certified as being true, accurate and complete

-121-



--------------------------------------------------------------------------------



 



by a Financial Officer of the Multicurrency Borrowers. Not later than
December 10 (or if such day is not a Business Day, on the next succeeding
Business Day) in each calendar year commencing with 2005, the Borrowers shall
deliver to the Administrative Agent an addendum to each of Schedule 7.05-C and
Schedule 7.05-D showing the Semi-Monthly Borrowing Base Delivery Dates and
reporting dates as to Eligible Receivables and Eligible Inventory for the
immediately following calendar year which addenda shall become effective for
such following calendar year upon the Administrative Agent’s approval thereof.
Upon approval of any such addenda the Administrative Agent shall promptly
deliver such addenda to each Lender.
          (c) Weekly Delivery. At all times that (x) Excess Borrowing Base
Capacity is less than an amount equal to twenty percent (20%) of the Commitments
then in effect (as determined by the Administrative Agent based on the then most
recent set of Borrowing Base Certificates delivered by the Borrowers or, during
the period from June 30 to October 31 in any Fiscal Year, based on the better of
the two most recent sets of Borrowing Base Certificates delivered by the
Borrowers) or (y) the conditions for monthly and semi-monthly reporting in
Sections 7.05(a) and 7.05(b), respectively, are not satisfied at such time, on
each Wednesday (or if such day is not a Business Day, on the next succeeding
Business Day) or more frequently if requested by the Administrative Agent in its
sole discretion (each, a “Weekly Borrowing Base Delivery Date”), the Domestic
Borrowers and the Multicurrency Borrowers shall each provide the Administrative
Agent with a Borrowing Base Certificate (which the Administrative Agent shall
promptly deliver to each Domestic Lender and the Multicurrency Lender,
respectively) reporting (i) Eligible Receivables as of the last Business Day of
the immediately preceding calendar week and (ii) Eligible Inventory as of
(A) the last Business Day of the second preceding calendar month on any Weekly
Borrowing Base Delivery Date on or prior to the fifteenth day of the calendar
month and (B) as of the last Business Day of the immediately preceding calendar
month on any Weekly Borrowing Base Delivery Date after the fifteenth day of the
calendar month, or, in any case of clauses (i) or (ii) above, as of any other
date requested by the Administrative Agent in its sole discretion, together with
such supporting documents as the Administrative Agent requests, all with respect
to the Domestic Facility certified as being true, accurate and complete by a
Financial Officer of the Domestic Borrowers, and all with respect to the
Multicurrency Facility certified as being true, accurate and complete by a
Financial Officer of the Multicurrency Borrowers.
          7.06. ERISA and Analogous Notices. Each Borrower shall deliver or
cause to be delivered to the Administrative Agent and the Lenders, at such
Borrower’s expense, the following information and notices as soon as reasonably
possible, and in any event:
          (a) within ten (10) Business Days after any Borrower or any ERISA
Affiliate knows or has reason to know that a Termination Event has occurred, a
written statement of a Financial Officer of such Borrower describing such
Termination Event and the action, if any, which such Borrower or any ERISA
Affiliate has taken, is taking or proposes to take with respect thereto, and
when known, any action taken or threatened by the IRS, DOL, PBGC or any
analogous foreign Governmental Authority in relation to Foreign Pension Benefit
Plans with respect thereto;
          (b) within ten (10) Business Days after any Borrower or any Borrower
Subsidiary knows or has reason to know that a prohibited transaction defined in
Section 406 of

-122-



--------------------------------------------------------------------------------



 



ERISA or Section 4975 of the Internal Revenue Code has occurred, a statement of
a Financial Officer of such Borrower describing such transaction and the action
which such Borrower or any ERISA Affiliate has taken, is taking or proposes to
take with respect thereto;
          (c) within three (3) Business Days after the filing of the same with
the DOL, IRS or PBGC, copies of each annual report (form 5500 series), including
Schedule B thereto, filed with respect to each Benefit Plan;
          (d) within three (3) Business Days after receipt by any Borrower or
any ERISA Affiliate of each actuarial report for any Benefit Plan or
Multiemployer Plan and each annual report for any Multiemployer Plan, copies of
each such report;
          (e) within three (3) Business Days after the filing of the same with
the IRS, a copy of each funding waiver request filed with respect to any Benefit
Plan and all communications received by any Borrower or any ERISA Affiliate with
respect to such request;
          (f) within three (3) Business Days after the occurrence any material
increase in the benefits of any existing Benefit Plan or the establishment of
any new Benefit Plan or the commencement of contributions to any Benefit Plan to
which any Borrower or any ERISA Affiliate was not previously contributing,
notification of such increase, establishment or commencement;
          (g) within three (3) Business Days after any Borrower or any ERISA
Affiliate receives notice of the PBGC’s intention to terminate a Benefit Plan or
to have a trustee appointed to administer a Benefit Plan, copies of each such
notice;
          (h) within three (3) Business Days after any Borrower or any Borrower
Subsidiary receives notice of any unfavorable determination letter from the IRS
regarding the qualification of a Plan under Section 401(a) of the Internal
Revenue Code, copies of each such notice and letter;
          (i) within three (3) Business Days after any Borrower or any ERISA
Affiliate receives notice from a Multiemployer Plan regarding the imposition of
withdrawal liability, copies of each such notice;
          (j) within three (3) Business Days after any Borrower or any ERISA
Affiliate fails to make a required installment or any other required payment
under Section 412 of the Internal Revenue Code on or before the due date for
such installment or payment, a notification of such failure or with respect to a
Foreign Pension Plan, within three (3) Business Days after any Borrower or
Borrower Subsidiary fails to make a required installment or other payment in
accordance with a schedule of contributions, the terms of such Foreign Pension
Plan or as otherwise required by a foreign Governmental Authority;
          (k) within three (3) Business Days after any Borrower or any ERISA
Affiliate knows (A) a Multiemployer Plan has been terminated, (B) the
administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, or (C) the PBGC has instituted

-123-



--------------------------------------------------------------------------------



 



or will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan; and
          (l) within ten (10) Business Days after any Borrower receives written
notice from the Administrative Agent requesting the same, copies of any Foreign
Employee Benefit Plan and related documents, reports and correspondence
specified in such notice.
For purposes of this Section 7.06, each Borrower and any ERISA Affiliate shall
be deemed to know all facts known by the Administrator of any Plan of which any
Borrower or any ERISA Affiliate is the plan sponsor.
          7.07. Environmental Notices.
          (a) Each Borrower shall notify the Administrative Agent and the
Lenders in writing, promptly upon such Borrower’s learning thereof, of any:
     (i) notice or Claim to the effect that any Borrower or any Borrower
Subsidiary is or may be liable to any Person as a result of exposure to or the
Release or threatened Release of any Contaminant, which liability is reasonably
likely to result in an expenditure by any Borrower or Borrower Subsidiary of
over $1,000,000 in any Fiscal Year;
     (ii) notice that any Borrower or any Borrower Subsidiary is subject to
investigation by any Governmental Authority evaluating whether any Remedial
Action is needed to respond to the Release or threatened Release of any
Contaminant into the environment which investigation is reasonably likely to
result in an expenditure by any Borrower or Borrower Subsidiary of over
$1,000,000 in any Fiscal Year;
     (iii) notice that any Property is subject to an Environmental Lien;
     (iv) notice to any Borrower or any Borrower Subsidiary of any violation of
any Environmental, Health or Safety Requirement of Law, except for such
violations or Claims as are not reasonably likely to result in a Material
Adverse Effect;
     (v) condition, practice or circumstance reasonably likely to result in a
violation of any Environmental, Health or Safety Requirement of Law or a Claim
by any Person under any Environmental, Health or Safety Requirement of Law,
except for such violations as are not reasonably likely to result in a Material
Adverse Effect;
     (vi) commencement or threat of any judicial or administrative proceeding
alleging a violation by any Borrower or any Borrower Subsidiary of any
Environmental, Health or Safety Requirement of Law, except for such violations
as are not reasonably likely to result in a Material Adverse Effect;
     (vii) new or proposed changes to any existing Environmental, Health or
Safety Requirement of Law that are reasonably likely to result in a Material
Adverse Effect;

-124-



--------------------------------------------------------------------------------



 



     (viii) any proposed acquisition of stock, assets, real estate, or leasing
of property, or any other similar action by any Borrower or any Borrower
Subsidiary that is reasonably likely to subject any Borrower or any Borrower
Subsidiary to additional environmental, health or safety Liabilities and Costs
of over $1,000,000 in any Fiscal Year; or
     (ix) any filing or report made by any Borrower or any Borrower Subsidiary
with any Person or Governmental Authority with respect to any unpermitted
Release or threatened Release of a Contaminant, which Release or threatened
Release is reasonably likely to result in an expenditure of over $1,000,000 in
any Fiscal Year.
          (b) Within forty-five (45) days after the end of each Fiscal Year,
each Borrower shall submit to the Administrative Agent and the Lenders a report
summarizing the status of environmental, health or safety compliance, hazard or
liability issues identified in notices required pursuant to Section 7.07(a),
disclosed on Schedule 6.01-O or identified in any notice or report required
herein.
          7.08. Labor Matters. A Borrower shall notify the Administrative Agent
and the Lenders in writing, promptly after any Borrower has Knowledge thereof,
of (i) any material labor dispute to which any Borrower or Borrower Subsidiary
is or may become a party, including, without limitation, any strikes, lockouts
or other disputes relating to such Persons’ plants and other facilities and
(ii) any liability in excess of $3,000,000 (arising pursuant to the Worker
Adjustment and Retraining Notification Act or otherwise) incurred with respect
to the closing of any plant or other facility of such Persons.
          7.09. Public Filings and Reports. Promptly upon the filing thereof
with the Securities and Exchange Commission, NMHG shall deliver to the
Administrative Agent and the Lenders copies of all filings or reports made in
connection with outstanding Indebtedness and Capital Stock of any Borrower or of
the Parent.
          7.10. Bank Account Information. Promptly upon receipt of a request
therefor from the Administrative Agent, the Credit Parties shall provide to the
Administrative Agent and the Lenders copies of bank statements (covering the
period of time requested by the Administrative Agent) with respect to any bank
accounts then maintained by any Borrower or any Borrower Subsidiary.
          7.11. Senior Notes; Debt. NMHG Holding shall deliver a copy to the
Administrative Agent and the Lenders of (a) any material notice or other
material communication delivered by or on behalf of any Borrower to any Person
in connection with any material agreement or other document relating to the
Senior Notes or Senior Note Indenture at the same time and by the same means as
such notice or other communication is delivered to such Person and (b) any
notice or other material communication received by any Borrower from any Person
alleging the occurrence in connection with any Indebtedness described in
Section 11.01(e) of an event described in such Section, promptly after such
notice or other communication is received by the Borrower.

-125-



--------------------------------------------------------------------------------



 



          7.12. Other Reports. The Borrowers shall deliver or cause to be
delivered to the Administrative Agent and the Lenders copies of all Financial
Statements, material reports and material notices (such as Form 10-Q’s, Form
10-K’s and other material filings), if any, sent or made available generally by
any Borrower or the Parent to its Securities holders or filed with the
Securities and Exchange Commission and all press releases made available
generally by any Borrower, the Parent or any Borrower Subsidiary to the public
concerning material developments in the business of any Borrower, the Parent or
any Borrower Subsidiary, and all notifications received by any Borrower, the
Parent or any Borrower Subsidiary pursuant to the Securities Exchange Act and
the rules promulgated thereunder.
          7.13. Other Information. Promptly upon receipt of a request therefor
from the Administrative Agent, the Borrowers shall prepare and deliver to the
Administrative Agent and the Lenders such other information with respect to any
Borrower, the Parent or any Borrower Subsidiary or the Collateral including,
without limitation, schedules identifying and describing the Collateral and any
dispositions thereof and copies of each existing written agreement or
arrangement set forth on Schedule 6.01-Y, as from time to time may be reasonably
requested by the Administrative Agent.
          7.14. Solvency of Italian Receivables Seller. Each Borrower shall
notify the Administrative Agent and the Lenders in writing promptly upon such
Borrower’s learning that any representation and warranty given by the UK
Borrower in Section 6.01(t)(ii) is false or misleading in any respect.
          7.15. Anti-Terrorism and Anti-Money Laundering Law Notices. Each
Borrower shall immediately notify the Administrative Agent if such Person
obtains Knowledge that any holder of a direct or indirect interest in any
Borrower or Borrower Subsidiary, or any director, manager or officer of any of
such holder, (a) has been listed on any of the Lists, (b) has become a
Designated Person, (c) is under investigation by any governmental authority for,
or has been charged with or convicted of, money laundering drug trafficking,
terrorist-related activities or other money laundering predicate crimes, or any
violation of the BSA, (d) has been assessed civil penalties under any Anti-Money
Laundering Laws, or (e) has had funds seized or forfeited in an action under any
Anti-Money Laundering Laws.
ARTICLE VIII
AFFIRMATIVE COVENANTS
          Each of the Borrowers (other than the Multicurrency Borrowers which so
covenant in favor of the Multicurrency Lender only with respect to themselves
and their consolidated liabilities, assets, business and operations) covenants
and agrees that so long as any Commitment is outstanding and thereafter until
Payment In Full of all of the Obligations, unless the Requisite Lenders shall
otherwise give prior written consent:
          8.01. Organizational Existence, Etc. Each Borrower shall, and shall
cause each Borrower Subsidiary to, at all times maintain its respective
organizational existence and preserve and keep, or cause to be preserved and
kept, in full force and effect its rights and franchises material to its
business except where the failure to so maintain or preserve would not have or
be reasonably be likely to have a Material Adverse Effect.

-126-



--------------------------------------------------------------------------------



 



          8.02. Organizational Powers; Conduct of Business, Etc. Each Borrower
shall, and shall cause each Borrower Subsidiary to, qualify and remain qualified
to do business and maintain its good standing in each jurisdiction in which the
nature of its business and the ownership of its Property requires it to be so
qualified and in good standing except where the failure to qualify or remain
qualified would not have or be reasonably be likely to have a Material Adverse
Effect.
          8.03. Compliance with Laws, Etc. Each Borrower shall and shall cause
each Borrower Subsidiary to, (a) comply with all Requirements of Law and all
restrictive covenants affecting such Person or the business, Property, assets or
operations of such Person, and (b) obtain as needed all Permits necessary for
such Person’s operations and maintain such Permits in good standing, except, in
each case, where the failure to do is not reasonably likely to result in a
Material Adverse Effect.
          8.04. Payment of Taxes and Claims; Tax Consolidation. Each Borrower
shall, and shall cause each Borrower Subsidiary to, pay (a) all taxes,
assessments and other governmental charges less than or equal to $2,000,000
imposed upon it or on any of its Property or assets or in respect of any of its
franchises, business, income or Property within five days upon Knowledge that a
penalty or interest has accrued thereon, and (b) all Claims (including, without
limitation, claims for labor, services, materials and supplies) for sums less
than or equal to $2,000,000 which have become due and payable and which by law
have or may become a Lien (other than a Lien permitted by Section 9.03) upon any
of any Borrower’s or Borrower Subsidiary’s Property or assets, within five days
upon Knowledge that any penalty or fine has accrued with respect thereto. Each
Borrower shall, and shall cause each Borrower Subsidiary to, pay (a) on the day
when due, all taxes, assessments and other governmental charges greater than
$2,000,000 imposed upon it or on any of its Property or assets or in respect of
any of its franchises, business, income or Property, and (b) all Claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums greater than $2,000,000 which have become due and payable and
which by law have or may become a Lien (other than a Lien permitted by Section
9.03) upon any of any Borrower’s or Borrower Subsidiary’s Property or assets.
Notwithstanding the preceding sentences, any Borrower or Borrower Subsidiary
shall have the right to contest in good faith the validity or amount of any such
taxes or claims by proper proceedings timely instituted, and may permit the
taxes or claims to be contested to remain unpaid during the period of such
contest if (i) it diligently prosecutes such contest, (ii) it makes adequate
provision in conformity with GAAP with respect to the contested items, and
(iii) during the period of such contest, the enforcement and ability of any
taxing authority to force payment of any contested item or to impose a Lien with
respect thereto is effectively stayed. Each Borrower shall promptly pay or cause
to be paid any valid judgment enforcing any such taxes and cause the same to be
satisfied of record. No Borrower will, or will permit any Borrower Subsidiary
to, file or consent to the filing of any consolidated income tax return with any
Person other than its parent and its Subsidiaries pursuant to the Tax Sharing
Agreement or otherwise.
          8.05. Insurance. Each Borrower shall maintain for itself and its
Subsidiaries, or shall cause each of its Subsidiaries to maintain in full force
and effect the insurance policies and programs listed on Schedule 6.01-W or
substantially similar policies and programs or other

-127-



--------------------------------------------------------------------------------



 



policies and programs as are acceptable to the Administrative Agent; provided,
that at any time but no more than once in any Fiscal Year unless an Event of
Default has occurred and is continuing, the Administrative Agent may engage (at
the Borrowers’ expense) a third-party insurance consultant to examine, review
and appraise the insurance policies and programs maintained by the Borrowers and
their Subsidiaries, and to the extent deemed reasonably necessary by the
Administrative Agent (taking into account, among other things, the cost of such
additional coverage and the risks insured against by such additional coverage),
require the Borrowers to modify the insurance policies and programs currently in
place or, in the event that any insurer is rated less than A-, VII by A.M. Best
(or an equivalent rating by another insurance rating company reasonably
satisfactory to the Administrative Agent), replace the insurance policies and
programs provided by such insurer. Each policy relating to (a) the Collateral
and/or business interruption coverage for any Credit Party shall be properly
endorsed to the Administrative Agent, in form and substance acceptable to the
Administrative Agent, showing loss payable to the Administrative Agent, for the
benefit of the Holders and (b) subject to the terms and conditions of the Term B
Loan Documents and the Term B Loan Intercreditor Agreement, coverage for any
Credit Party other than the foregoing, unless otherwise permitted by the
Administrative Agent, shall contain an endorsement naming the Administrative
Agent as an additional insured under such policy, in each case in form and
substance acceptable to the Administrative Agent (collectively, the “Required
Evidence of Insurance”) and delivered to the Administrative Agent in accordance
with Section 7.04. Such Required Evidence of Insurance furnished to the
Administrative Agent shall provide, unless otherwise permitted by the
Administrative Agent in its sole discretion, that the insurance companies will
give the Administrative Agent at least ten (10) days’ prior written notice of
any cancellation due to nonpayment of premiums thereunder and at least thirty
(30) days’ prior written notice before any such policy or policies of insurance
shall be altered adversely to the interests of the Holders or otherwise
cancelled and that no act, whether willful or negligent, or default of any
Borrower, Borrower Subsidiary or other Person shall affect the right of the
Administrative Agent to recover under such policy or policies of insurance in
case of loss or damage. In the event any Borrower or Borrower Subsidiary, at any
time or times hereafter shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Event of Default hereunder, may at any time or times
thereafter (but shall be under no obligation to do so) obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable. All sums so
disbursed by the Administrative Agent shall constitute Protective Advances
hereunder and be part of the Obligations, payable as provided in this Agreement.
          8.06. Inspection of Property; Books and Records; Discussions.
          (a) Each Borrower shall, and shall cause each of its Subsidiaries to,
permit any authorized representative(s) designated by the Administrative Agent
to visit and inspect, whether by access to such Borrower’s and its Subsidiaries’
MIS or otherwise, any of the Property, to examine, audit, check and make copies
of its respective financial and accounting records, books, journals, orders,
receipts and any correspondence (other than privileged correspondence with legal
counsel) and other data relating to their respective businesses or the
transactions contemplated hereby or referenced herein (including, without
limitation, in

-128-



--------------------------------------------------------------------------------



 



connection with environmental compliance, hazard or liability), and to discuss
their affairs, finances and accounts with their officers, management personnel,
and independent certified public accountants (in the presence, or with the
consent of, a Financial Officer of such Borrower or NMHG), all upon reasonable
written notice and at such reasonable times during normal business hours, as
often as may be reasonably requested. Each such visitation and inspection shall
be at such Borrower’s expense provided, however, that Collateral field
examinations at the Borrowers’ expense may be conducted no more frequently than
(i) quarterly, if Excess Borrowing Base Capacity is less than an amount equal to
twenty percent (20%) of the Commitments then in effect (as determined by the
Administrative Agent based on the then most recent set of Borrowing Base
Certificates delivered by the Borrowers or, during the period from June 30 to
October 31 in any Fiscal Year, based on the better of the two most recent sets
of Borrowing Base Certificates delivered by the Borrowers); (ii) semi-annually,
if Excess Borrowing Base Capacity is greater than or equal to an amount equal to
twenty percent (20%), but less than or equal to forty percent (40%), of the
Commitments then in effect (as determined by the Administrative Agent based on
the then most recent set of Borrowing Base Certificates delivered by the
Borrowers or, during the period from June 30 to October 31 in any Fiscal Year,
based on the better of the two most recent sets of Borrowing Base Certificates
delivered by the Borrowers); (iii) annually, if Excess Borrowing Base Capacity
is greater than an amount equal to forty percent (40%) of the Commitments then
in effect (as determined by the Administrative Agent based on the then most
recent set of Borrowing Base Certificates delivered by the Borrowers or, during
the period from June 30 to October 31 in any Fiscal Year, based on the better of
the two most recent sets of Borrowing Base Certificates delivered by the
Borrowers); or (iv) at any time an Event of Default has occurred and is
continuing.
          (b) Each Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects on its MIS and
otherwise proper books of record and account in which entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its
respective businesses and activities, including, without limitation,
transactions and other dealings with respect to the Collateral. If an Event of
Default has occurred and is continuing, each Borrower, upon the Administrative
Agent’s request, shall, and shall cause each of its Subsidiaries to, turn over
any such records to the Administrative Agent or its representatives; provided,
however, that the Borrower may, in its discretion, retain copies of such
records.
          (c) Each Borrower will, at all times from and after the date hereof,
mark the original copy of all chattel paper with a legend describing the
Administrative Agent’s security interest therein and shall take all other
actions required by the applicable Security Agreements with respect to chattel
paper, and each Borrower will hold in trust and safely keep such chattel paper
so legended at locations which are either (i) owned by a Borrower or (ii) leased
by a Borrower and with respect to which a Collateral Access Agreement has been
executed.
          8.07. ERISA Compliance. Each Borrower shall, and shall cause each of
its Subsidiaries to, and shall use its best efforts to cause its ERISA
Affiliates who are not Borrower Subsidiaries to, establish, maintain and operate
all Plans to comply in all material respects with the provisions of ERISA, the
Internal Revenue Code, all other applicable laws, and the

-129-



--------------------------------------------------------------------------------



 



regulations and interpretations thereunder and the respective requirements of
the governing documents for such Plans.
          8.08. Foreign Employee Benefit Plan Compliance. Each Borrower shall,
and shall cause each of its Subsidiaries to, establish, maintain and operate all
Foreign Employee Benefit Plans to comply in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such Plans.
          8.09. Maintenance of Property. Each Borrower shall, and shall cause
each of its Subsidiaries to, maintain in all material respects all of its
respective owned and leased Property in good, safe and insurable condition and
repair, ordinary wear and tear excepted, and not permit, commit or suffer any
waste or abandonment of any such Property and from time to time shall make or
cause to be made all material repairs, renewal and replacements thereof,
including, without limitation, any capital improvements which may be required;
provided, however, that such Property may be altered or renovated in the
ordinary course of such Borrower’s or its Subsidiaries’ business.
          8.10. Further Assurances; Additional Collateral.
          (a) Each Borrower shall execute and deliver, and cause the Borrower
Subsidiaries to execute and deliver, within the time periods set forth with
respect to such items on the Closing List, all agreements, documents and
instruments designated as “post-closing items” on the Closing List. In the event
that any such agreement, document or instrument is not delivered within such
time periods, in addition to any other remedies provided hereunder or under the
Loan Documents, the Collateral Value of Collateral subject to such agreement,
document or instrument, if any, shall be deemed to be zero or, if such
Collateral does not otherwise have Collateral Value, the Administrative Agent
shall have the right to establish appropriate Availability Reserves based on the
value of such Collateral, until such agreements, documents and instruments with
respect thereto are executed and delivered.
          (b) In addition to and not in lieu of the rights and obligations of
the parties under clause (a) above, in the event that any jurisdiction where
account debtors of the UK Borrower are located (each, a “Foreign Account
Debtor”) becomes a jurisdiction where the aggregate amount owing by Foreign
Account Debtors in such jurisdiction is in excess of $1,000,000 and with respect
to which Receivables would be given eligibility pursuant to clauses (i) and (ii)
of the defined term “Eligible Foreign Receivable” (each, a “Material Foreign
Account Debtor Jurisdiction”), the UK Borrower shall cause to be issued, within
45 days after the date on which a jurisdiction becomes a Material Foreign
Account Debtor Jurisdiction, an opinion of counsel, addressed to the
Administrative Agent, the Lenders and the Issuing Bank, in form and substance
reasonably satisfactory to the Administrative Agent and, without limiting the
generality of the foregoing, concluding that, under the laws of the Material
Foreign Account Debtor Jurisdiction, (i) the courts of the Material Foreign
Account Debtor Jurisdiction would recognize the stated choice of law governing
the Receivables (being Netherlands law, English law, and, if Receivables
governed by Italian law are then included, Italian law) owing from the Foreign
Account Debtors in such Material Foreign Account Debtor Jurisdiction; (ii) a
judgment under or in respect of such Receivables obtained in the courts of the
jurisdiction whose law governs the Receivables would be enforced in the Material
Foreign Account Debtor Jurisdiction;

-130-



--------------------------------------------------------------------------------



 



(iii) if such Receivables have been sold to the UK Borrower by the Netherlands
Borrower, and, if applicable, by NACCO Materials Handling S.R.L. pursuant to a
Receivables Sale Agreement, such sale, and the stated choice of Dutch law under
a Receivables Sale Agreement, or, in the case of sales by NACCO Materials
Handling S.R.L., Italian law, would be recognized under the laws of the Material
Foreign Account Debtor Jurisdiction (assuming that the same constituted a valid
sale under Dutch, or, as the case may be, Italian, law and assuming that the
notice of the sale required by the Receivables Sale Agreement had been given to
the Foreign Account Debtor); and (iv) if the Administrative Agent so requires
legal opinions of counsel in the relevant Material Foreign Account Debtor
Jurisdiction as enables the Administrative Agent to assess the level of risk of
the Liens granted over the Receivables (under English, Dutch, or as applicable,
Italian law under the English Deed of Charge, the Dutch law governed Foreign
Security Agreement granted by the UK Borrower or, if applicable, any Italian law
governed Foreign Security Agreement granted by the UK Borrower): (A) not being
recognized or upheld under the laws of the relevant Material Foreign Account
Debtor Jurisdiction; and (B) in consequence thereof being successfully
challenged by a trustee in bankruptcy, liquidator or similar officer of the UK
Borrower under the laws of the relevant Foreign Debtor Jurisdiction, the
Administrative Agent has concluded that the level or risk is acceptable to it
(collectively, the “Required Cross-Border Opinions”). In addition, within
90 days after the date on which a jurisdiction becomes a Material Foreign
Account Debtor Jurisdiction, (x) the UK Borrower shall form a Receivables
Subsidiary, and the Multicurrency Borrowers (and any other Borrower Subsidiary
party to a Receivables Sale Agreement) shall thereafter transfer all Receivables
owing from account debtors located in such Material Foreign Account Debtor
Jurisdiction to the Receivables Subsidiary and (y) the Receivables Subsidiary
shall become a Multicurrency Borrower, and the Receivables Subsidiary, the UK
Borrower, the Netherlands Borrower, the other Credit Parties and such other
Borrower Subsidiary shall enter into amendments to this Agreement and the other
Loan Documents, or other agreements, documents and instruments, in each case as
the Administrative Agent may reasonably request, to permit the transactions
among the Receivables Subsidiary, the UK Borrower the Netherlands Borrower and
such other Borrower Subsidiary, to reflect the Receivables Subsidiary as a
Multicurrency Borrower hereunder and to grant to the Administrative Agent a Lien
on all Property (other than Equipment, fixtures and Real Property) of the
Receivables Subsidiary.
          (c) In addition to and not in lieu of the rights and obligations of
the parties under clauses (a) and (b) above, at any time and from time to time,
(i) promptly following the Administrative Agent’s written request and at the
expense of the applicable Person, each Borrower agrees to duly execute and
deliver, and to cause its Subsidiaries to duly execute and deliver, any and all
such further instruments and documents and take such further action as the
Administrative Agent may reasonably deem desirable in order to perfect and
protect any Lien granted or purported to be granted pursuant to the Loan
Documents or to enable the Administrative Agent, in accordance with the terms of
the applicable Loan Documents, to exercise and enforce its rights and remedies
under the Loan Documents with respect to such Collateral and (ii) promptly upon
the request of the Administrative Agent, assign to the Administrative Agent,
pursuant to an assignment in form and substance satisfactory to the
Administrative Agent, the right to receive proceeds (for application to the
Obligations in accordance with this Agreement) of any Interest Rate Contracts or
Currency Agreement to which any Credit Party is a party. Notwithstanding the
foregoing, the granting of such further

-131-



--------------------------------------------------------------------------------



 



assurances or security interest under this Section 8.10 shall not be required if
it would (A) be prohibited by other Contractual Obligations to which such
Borrower or such Subsidiary is a party, (B) be prohibited by applicable law, or
(C) result in material adverse tax consequences to any Borrower.
          (d) In addition to and not in lieu of the rights and obligations of
the parties under clauses (a), (b) and (c) above, promptly, but in any event
within 90 days, following the Administrative Agent’s written request (or such
later date as is agreed to in writing by the Administrative Agent), and at the
expense of the applicable Borrower or Subsidiary thereof, each Borrower agrees
to duly execute and deliver, and to cause its Subsidiaries to duly execute and
deliver, in form and substance reasonably satisfactory to the Administrative
Agent, any and all such further instruments and documents, including, without
limitation, all amendments, modifications, supplements, restatements or
reaffirmations of any existing instruments or documents, in each case as are
reasonably requested by the Administrative Agent in order to create and/or
maintain a valid and perfected security interest of the Administrative Agent in
any Foreign Collateral.
          8.11. Landlord and Bailee Waivers.
          (a) On or prior to the Closing Date, the Borrowers shall obtain and
deliver, and cause the Credit Parties to obtain and deliver, to the
Administrative Agent Collateral Access Agreements relating to each Bailee
location listed on Schedule 6.01-V as of the Closing Date. The Borrowers shall
provide the Administrative Agent with written supplements to Schedule 6.01-V as
necessary to give a true representation and warranty in Section 6.01(v), and the
Borrowers shall obtain and deliver, and cause the Credit Parties to obtain and
deliver, to the Administrative Agent Collateral Access Agreements relating to
each location so listed from time to time on Schedule 6.01-V. With respect to
any location not listed on Schedule 6.01-V in which there is, or is reasonably
expected to be, during any period of thirty days or more, Inventory with a Fair
Market Value of $250,000 or more, each Borrower shall use, and shall cause the
Credit Parties to use, its best efforts to obtain and deliver to the
Administrative Agent Collateral Access Agreements.
          (b) Each Borrower shall use, and shall cause the Credit Parties to
use, its best efforts to obtain and deliver to the Administrative Agent
Collateral Access Agreements with respect to all leased Properties in which
there is, or is reasonably expect to be, Inventory with a Fair Market Value of
$1,000,000 or more.
          8.12. Environmental Compliance.
          (a) Each Borrower and each Borrower Subsidiary shall comply with all
Environmental, Health or Safety Requirements of Law in all material respects.
          (b) Each Borrower shall obtain as needed all material Permits
necessary for their operations, and shall maintain such Permits in good
standing.

-132-



--------------------------------------------------------------------------------



 



          8.13. Insurance and Condemnation Proceeds.
          (a) Direction to Insurers. Subject to terms and conditions of the Term
B Loan Documents and the Term B Loan Intercreditor Agreement, each Borrower
hereby directs (and, if applicable, shall cause its Subsidiaries to direct) all
insurers under policies of Property damage, boiler and machinery and business
interruption insurance and payors of any condemnation claim or award relating to
the Property to pay all proceeds payable under such policies or with respect to
such claim or award directly to the Administrative Agent for deposit in the
Domestic Concentration Account or applicable Cash Collateral Account, as
appropriate.
          (b) Application of Proceeds. In the event proceeds of insurance
received by the Administrative Agent under property damage, boiler and machinery
policies, business interruption insurance policies, or with respect to a
condemnation claim or award exceed $500,000 and do not constitute Replacement
Proceeds, the Administrative Agent shall, upon receipt of such proceeds, apply
all of the proceeds so received in repayment of the Obligations in the manner
set forth in Section 3.01(b)(iii). Notwithstanding the foregoing, in the event
proceeds of insurance received by the Administrative Agent under property
damage, boiler and machinery policies or business interruption insurance
policies (i) is less than $500,000 or (ii) constitutes Replacement Proceeds,
Administrative Agent shall, upon receipt of such proceeds, remit the amount so
received to the applicable Borrower or Borrower Subsidiary; provided, however,
in the case of an insurance payment or condemnation award in an amount greater
than $500,000, if (i) the Administrative Agent receives notice from the
applicable Borrower that it or its Subsidiary, as applicable, does not intend to
restore, rebuild or replace the Property subject to such insurance payment or
condemnation award, (ii) the applicable Borrower or its applicable Subsidiary
fails to replace or commence the restoration or rebuilding of such Property
within one year after the Administrative Agent’s receipt of the proceeds of such
insurance payment or condemnation award, or (iii) upon completion of the
restoration, rebuilding or replacement of such Property, the unused proceeds
from such insurance payment or condemnation award exceed $500,000, then (x) upon
the occurrence of either of the events described in clauses (i) or (ii) above,
all such proceeds, and (y) upon the occurrence of the event described in clauses
(iii) above, such excess, shall constitute Net Cash Proceeds of Sale received by
the Borrower or a Subsidiary of the Borrower and shall be applied to the
Obligations pursuant to the terms of Section 3.01(b)(iii).
          8.14. Compliance with Anti-Money Laundering Laws and Anti-Terrorism
Laws. Each Borrower and Borrower Subsidiary has taken, and agrees that it shall
continue to take, reasonable measures (including, without limitation, the
adoption of adequate policies, procedures and internal controls) appropriate to
the circumstances (in any event as required by applicable Requirements of Law),
to ensure that such Person is and shall be in compliance with all current and
future Anti-Money Laundering Laws and Anti-Terrorism Laws and applicable
Requirements of Law and governmental guidance for the prevention of terrorism,
terrorist financing and drug trafficking.

-133-



--------------------------------------------------------------------------------



 



ARTICLE IX
NEGATIVE COVENANTS
          Each of the Borrowers (other than the Multicurrency Borrowers which so
covenant in favor of the Multicurrency Lender only with respect to themselves
and their consolidated liabilities, assets, business and operations) covenants
and agrees that it shall comply with the following covenants so long as any
Commitment is outstanding and thereafter until Payment In Full of all of the
Obligations, unless (except as otherwise provided below) the Requisite Lenders
shall otherwise give prior written consent thereto:
          9.01. Indebtedness. No Borrower shall, or shall permit any Borrower
Subsidiary to, directly or indirectly create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:
          (a) the Obligations;
          (b) Indebtedness for trade payables, wages and other accrued expenses
incurred in the ordinary course of business;
          (c) Permitted Existing Indebtedness and any extensions, renewals,
refundings or replacements of such Indebtedness, provided that any such
extension, renewal, refunding or replacement is in an aggregate principal amount
not greater than the principal amount of, and, taken as a whole is on terms no
less favorable to such Borrower or such Subsidiary than the terms of, such
Permitted Existing Indebtedness so extended, renewed, refunded or replaced;
          (d) (i) Indebtedness under Capital Leases and Indebtedness secured by
purchase money Liens (including the interest of a lessor under a Capital Lease
and Liens to which any Property is subject at the time of such Borrower’s or
Borrower Subsidiary’s purchase thereof) (“Purchase Money Liens”) securing a
principal amount not to exceed, together with the amounts permitted under clause
(ii) below, $35,000,000 in the aggregate at any time or from time to time
outstanding so long as each Purchase Money Lien shall attach only to the
Property to be acquired or constructed and any sale or insurance proceeds
thereof (but excluding rental contracts covering such property or any proceeds
thereof), (ii) Capital Leases and purchase money Indebtedness incurred to
finance the acquisition of fixed assets, the outstanding principal amount of
which in the aggregate and when aggregated with the amount of Indebtedness
permitted under clause (i) above does not exceed $35,000,000 at any time,
(iii) Indebtedness under Capital Leases entered into pursuant to a Lease Finance
Transaction or with respect to rental equipment, whether or not reflected on the
balance sheet of the applicable Borrower or Borrower Subsidiary as Inventory,
collectively securing an aggregate principal amount not to exceed $45,000,000 at
any time; and (iv) any refinancing of such Indebtedness so long as (A) any Liens
granted in connection with such Indebtedness shall only attach to the same
Property formerly subject to the Purchase Money Lien and any sale or insurance
proceeds thereof (but excluding rental contracts covering such Property or any
proceeds thereof), (B) the aggregate principal amount of the Indebtedness so
refinanced shall not be increased, (C) the Indebtedness is incurred for the same
purpose as the Indebtedness so refinanced and (D) the refinancing shall be on
terms and conditions no more restrictive than the terms and conditions of the
Indebtedness

-134-



--------------------------------------------------------------------------------



 



so refinanced; provided, however, the aggregate outstanding principal amount of
Indebtedness permitted under this clause (d) shall at no time exceed
$70,000,000.
          (e) Indebtedness in respect of taxes, assessments, governmental
charges and Claims for labor, materials or supplies, to the extent that payment
thereof is not required pursuant to Section 8.04;
          (f) Indebtedness constituting Accommodation Obligations permitted by
Section 9.05;
          (g) Indebtedness arising from unsecured intercompany loans (i) from
any Credit Party to any other Credit Party, (ii) from any Borrower Subsidiary
not a Credit Party to any Credit Party or Pledged Entity, (iii) among Borrower
Subsidiaries that are not Credit Parties or Pledged Entities, (iv) among Pledged
Entities, or (v) from any Credit Party or Pledged Entity to any Borrower
Subsidiary that is not a Credit Party or Pledged Entity not to exceed, with
Investments permitted under Sections 9.04(e)(v) and Accommodation Obligations
permitted under Section 9.05(f)(v) but without duplication, $55,000,000 in
principal amount outstanding at any time; provided, that all such loans
specified in clauses (i) and (v) (with respect to loans by a Credit Party only)
shall be evidenced by promissory notes and pledged to the Administrative Agent
pursuant to a Pledge Agreement; provided, further that no additional loans
described in clauses (i) through (v) shall be permitted after the occurrence and
during the continuance of an Event of Default;
          (h) Indebtedness of any Borrower arising pursuant to Interest Rate
Contracts entered into in the ordinary course of business or otherwise
reasonably acceptable to the Administrative Agent;
          (i) Indebtedness of any Borrower arising pursuant to Currency
Agreements entered into in the ordinary course of business or otherwise
reasonably acceptable to the Administrative Agent;
          (j) Indebtedness of NMHG Holding and the Guarantors in respect of the
Senior Notes;
          (k) Indebtedness with respect to customary warranties and indemnities
made under (i) any agreements for asset sales permitted under Section 9.02,
(ii) Contractual Obligations of any Borrower or any Borrower Subsidiary entered
into in the ordinary course of its business, or (iii) the payment of the
Refinanced Indebtedness owing to Bank of Scotland;
          (l) (i) Indebtedness with respect to the Australian Credit Facility,
and (ii) Indebtedness with respect to any working capital facility guaranteed
pursuant to the Foreign Working Capital Guaranty;
          (m) [Intentionally Omitted];
          (n) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary

-135-



--------------------------------------------------------------------------------



 



course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of its incurrence;
          (o) unsecured Indebtedness in respect of obligations owed to an
Affiliate of the Parent (other than a Borrower or Borrower Subsidiary) approved
by the Administrative Agent and created in connection with the transfer of
accrued liabilities of the Borrowers and the Borrower Subsidiaries in respect of
transferred self-insured risk to the extent such self-insurance is permitted
under Section 8.05;
          (p) unsecured Indebtedness pursuant to the ING Working Capital Line;
          (q) Parent Subordinated Indebtedness;
          (r) Indebtedness evidenced by Permitted Term B Loans; and
          (s) in addition to the Indebtedness permitted by clauses (a) through
(r) above, other unsecured Indebtedness, in an aggregate principal amount not to
exceed $15,000,000 at any time outstanding;
provided, however, that further incurrences of the Indebtedness described in
clauses (d), (g) and (q) above shall be prohibited if either (A) a Default or an
Event of Default shall have occurred and be continuing at the time of such
incurrence or would result therefrom or (B) such Indebtedness is prohibited
under the terms of any Indebtedness of any Borrower or Borrower Subsidiary.
          9.02. Sales of Assets. No Borrower shall, or shall permit any Borrower
Subsidiary to, sell, assign, transfer, lease, convey or otherwise dispose of any
Property, whether now owned or hereafter acquired, or any income or profits
therefrom, or enter into any agreement to do so, except:
          (a) the sale of Inventory in the ordinary course of business
(including sales of such Property among any of the Borrowers and the Borrower
Subsidiaries);
          (b) the sale of Property for consideration not less than the Fair
Market Value thereof and (i) with respect to sales not covered by clauses (ii)
through (v) below, having an aggregate Fair Market Value not in excess of
$10,000,000 in any Fiscal Year; (ii) in connection with the closure or
relocation of any facilities; (iii) such sale is of the assets or the Capital
Stock of the Australian Subsidiaries or the NMHG Mauritius Entities; (iv) such
sale is of the assets or Capital Stock of (i) any Subsidiary that was a
Subsidiary of NMHG Distribution as of the Closing Date (a “Distribution
Subsidiary”) or (ii) a Borrower Subsidiary created after the Closing Date whose
only assets at the time of formation consisted of assets acquired from a
Distribution Subsidiary (“Distribution Property”) and whose only assets at the
time of sale consist of Distribution Property and assets acquired or originated
in the ordinary course of business; or (v) plants and/or Property described on
Schedule 9.02-B; provided, however, that (w) none of the Property subject to
sales permitted by clauses (i), (ii) or (v) above shall constitute Collateral,
(x) any non-cash consideration resulting from such sale (which shall be limited
to not more than twenty-five percent (25.0%) of the total consideration for such
sale) shall, to the

-136-



--------------------------------------------------------------------------------



 



extent received by a Credit Party, be pledged or assigned to the Administrative
Agent pursuant to the applicable Security Documents to which it is a party,
(y) such Borrower complies with the mandatory prepayment provisions set forth in
Section 3.01(b) and the conditions to the release of Collateral described in
Section 12.09(c) and (z) before and after giving effect to such sale, no Default
or Event of Default shall have occurred and be continuing;
          (c) the transfer of Property from any Borrower Subsidiary to any
Credit Party, among any of the Credit Parties, or among any Borrower
Subsidiaries not constituting Credit Parties, in each case, otherwise in
accordance with the Loan Documents;
          (d) the sale of Investments in Cash Equivalents permitted pursuant to
Section 9.04(a);
          (e) (i) sales of Inventory by the Italian Receivables Seller to the UK
Borrower pursuant to any agreement in form and substance satisfactory to the
Administrative Agent, and sales of Receivables by the Italian Receivables Seller
to the UK Borrower pursuant to the applicable Receivables Sale Agreement and
(ii) sales and assignments of Receivables by the Netherlands Borrower to the UK
Borrower pursuant to the applicable Receivables Sale Agreement; provided, that,
with respect to Receivables or Inventory originated by the Italian Receivables
Seller, at any time that such Receivables or Inventory, as applicable, are
included as Eligible Foreign Receivables or Eligible Foreign Inventory, as
applicable, and, with respect to Receivables originated by the Netherlands
Borrower, at all times, all actions under all applicable Requirements of Law
required to perfect the UK Borrower’s ownership of such Receivables and
Inventory, as applicable, shall have been taken; and (ii) sales and assignments
of Receivables by the Netherlands Borrower to the UK Borrower pursuant to the
Receivables Sale Agreements, provided, that all actions under the applicable
Requirements of Law required to perfect the UK Borrower’s ownership of such
Receivables and Inventory, if applicable, shall have been taken;
          (f) the sale of Property permitted pursuant to Section 9.10 or in
connection with transactions permitted in Section 9.09; and
          (g) additional dispositions of Property other than Inventory and
Receivables of the Credit Parties which may be approved by the Administrative
Agent in its sole discretion and which result in Net Cash Proceeds of Sale of
not more than $5,000,000 in the aggregate and $2,000,000 in any Fiscal Year.
          9.03. Liens. No Borrower shall, or shall permit any Borrower
Subsidiary to, directly or indirectly create, incur, assume or permit to exist
any Lien on or with respect to any of their respective Property or assets
(including the Capital Stock of each Borrower Subsidiary) except:
          (a) Liens created by the Loan Documents;
          (b) Permitted Existing Liens;
          (c) Customary Permitted Liens;

-137-



--------------------------------------------------------------------------------



 



          (d) Purchase Money Liens and Liens securing Indebtedness permitted by
Section 9.01(d), provided, that such Purchase Money Liens and other Liens are
created within 90 days after the incurrence of the related Indebtedness;
          (e) extensions, renewals, refundings and replacements of Liens
referred to in clauses (a) and (b) of this Section 9.03; provided that any such
extension, renewal, refunding or replacement of a Lien referred to in clause (b)
shall be limited to the Property covered by the Lien extended, renewed, refunded
or replaced and that the obligations secured by any such extension, renewal,
refunding or replacement Lien shall be in an amount not greater than the amount
of the obligations then secured by the Lien extended, renewed, refunded or
replaced;
          (f) certain statutory and contractual rights of retention on the
Inventory of the Multicurrency Borrowers and their Subsidiaries located outside
of the United States which are subordinate to the Administrative Agent’s
security interest therein;
          (g) Liens arising from judgments, decrees or attachments under
circumstances that do not otherwise result in an Event of Default;
          (h) Liens arising from precautionary UCC-1 financing statement filings
regarding Operating Leases covering only the Property subject thereto;
          (i) any Lien approved by the Administrative Agent in connection with
an Acquisition permitted under Section 9.04(f) on or affecting any Property
(other than Capital Stock) acquired by a Borrower or a Borrower Subsidiary or
Property of any acquired Borrower Subsidiary or Person which becomes a Borrower
Subsidiary after the date of this Agreement; provided, that (i) such Lien is
created prior to the date on which such Person becomes a Borrower Subsidiary,
(ii) the Lien was not created in contemplation of such Acquisition, (iii) such
Lien secures Indebtedness permitted hereunder and the principal amount thereof
has not increased in contemplation of or since such Acquisition and (iv) such
Lien is removed or discharged within ninety (90) days of such Property being
acquired or such Person becoming a Borrower Subsidiary, as the case may be;
          (j) Liens upon cash or Cash Equivalents securing obligations owing by
a Borrower or a Borrower Subsidiary to the Administrative Agent, a Lender or an
Affiliate thereof that arise as a result of the termination of an Interest Rate
Contract permitted hereunder to which the Borrower or a Borrower Subsidiary, as
applicable, and the Administrative Agent, a Lender, or an Affiliate thereof, as
applicable, were subject; provided, that the Administrative Agent, the Lender or
the Affiliate thereof, as applicable, that is the counterparty under such
Interest Rate Contract shall determine in its reasonable judgment such
termination amount; provided, further, that such Lien shall run solely for the
benefit of the Administrative Agent, the Lender or the Affiliate thereof, as
applicable; and
          (k) Liens securing Indebtedness evidenced by Permitted Term B Loans;
provided that (i) the holders of such Permitted Term B Loans shall only be
permitted hereunder to have a first priority Lien on that portion of the
Borrower’s and the Borrower’s Subsidiaries’ assets constituting real estate
located in the United States of America, fixtures, improvements thereon, and
equipment and the proceeds of any of the foregoing that do not constitute and
are

-138-



--------------------------------------------------------------------------------



 



not required to constitute Collateral under the terms of the Loan Documents, and
(ii) the holders of such Permitted Term B Loans shall only be permitted
hereunder to have a second priority Lien on that portion of the Borrower’s and
the Borrower’s Subsidiaries’ assets constituting Collateral or required to
constitute Collateral under the terms of the Loan Documents if such holders and
such Lien are subject to an intercreditor agreement, at the time such Lien is
granted, with the Administrative Agent for the benefit of the Lenders that is in
form and substance acceptable to the Administrative Agent.
          9.04. Investments. No Borrower shall, or shall permit any Borrower
Subsidiary to, directly or indirectly make or own any Investment except:
          (a) Investments in cash and Cash Equivalents (including, without
limitation, Cash Collateral) (i) pledged to the Administrative Agent or
deposited in the Lockboxes, the Collection Accounts and the Cash Collateral
Accounts in accordance with the provisions of this Agreement and the other Loan
Documents and (ii) on deposit in the Disbursement Accounts or other operating or
payroll accounts of the Borrower; provided, that the aggregate amount in the
Disbursement Accounts identified on Schedule 9.04 on an overnight basis shall
not exceed for any consecutive two Business Days, $20,000,000; provided further,
that the aggregate amount in such other disbursement or other accounts
(excluding payroll accounts and bank errors) on an overnight basis shall not
exceed at any time $25,000,000;
          (b) Permitted Existing Investments;
          (c) Investments received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
          (d) Investments in the form of advances to employees in the ordinary
course of business for moving, relocation and travel expenses; and other loans
to employees for any lawful purpose, provided that (i) each loan permitted under
this clause (d) shall be evidenced by a promissory note and (ii) the aggregate
principal amount of all such advances and loans at any time outstanding shall
not exceed $1,500,000 and (iii) no such advances or loans outstanding at any
time to any one Person shall exceed $500,000;
          (e) (i) Investments by Credit Parties in other Credit Parties;
(ii) Investments by Borrower Subsidiaries that are not Credit Parties in Pledged
Entities or Credit Parties; (iii) Investments by Pledged Entities in other
Pledged Entities; (iv) Investments among Borrower Subsidiaries that are not
Credit Parties or Pledged Entities; or (v) Investments by Credit Parties and
Pledged Entities in Borrower Subsidiaries that are not Credit Parties or Pledged
Entities which, with Indebtedness permitted pursuant to Section 9.01(g)(v) and
Accommodation Obligations permitted pursuant to Section 9.05(f)(v) but without
duplication, does not exceed $55,000,000;
          (f) Investments in connection with the merger with, consolidation
with, or acquisition of all or substantially all of the assets or Capital Stock
of, or any other combination with or acquisition of any other Person (each a
“Acquisition”) so long as (i) the Administrative Agent has received at least
thirty (30) Business Days’ prior written notice of such Acquisition

-139-



--------------------------------------------------------------------------------



 



and, prior to the consummation thereof, has consented in writing to such
Acquisition, (ii) the purchase price payable in cash and non-cash consideration
does not exceed $5,000,000 in any one Acquisition or $15,000,000 in the
aggregate in any Fiscal Year, (iii) both before and after giving effect to such
Acquisition, aggregate Availability under the Credit Facilities will be in
excess of $35,000,000, (iv) no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Acquisition, (v) to the
extent applicable, the requirements of Section 9.07 and Section 9.09 have been
satisfied, (vi) to the extent any Lien is required pursuant to Section 9.07, the
Administrative Agent has been granted such a first priority secured Lien
(subject only to Customary Permitted Liens and Liens permitted pursuant to
Section 9.03(i)) in all Property (other than Property excluded from the
definition of Collateral) acquired in such Acquisition, and the Borrowers and
the target of such Acquisition shall have executed all documents and taken all
actions as may be required by the Administrative Agent in connection therewith,
(vii) the board of directors of the target of such Acquisition shall have
approved such Acquisition and such Acquisition shall otherwise be consensual,
(viii) the Indebtedness acquired in connection with such Acquisition, if any, is
otherwise permitted pursuant to Section 9.01, and (ix) the Borrowers shall have
delivered all financial reports and other documents requested by the
Administrative Agent in connection with such Acquisition; provided, that any
Inventory or Receivables acquired in connection with such Acquisition shall not
constitute Eligible Inventory or Eligible Receivables until the Administrative
Agent has received an audit satisfactory to the Administrative Agent and has
otherwise approved such Property for inclusion in Eligible Inventory or Eligible
Receivables, as applicable;
          (g) Investments permitted in connection with Accommodation Obligations
permitted under Section 9.05(e);
          (h) Investments in Securities received as consideration in a sale of
Property pursuant to Section 9.02(b), subject to the limitation on the amount of
non-cash consideration that may be received in connection with such sale as set
forth in clause (x) of the proviso to such Section 9.02(b); and
          (i) Investments consisting of purchases of Senior Notes permitted by
Section 9.06(b)(i)(B).
          9.05. Accommodation Obligations. No Borrower shall or shall permit any
of its Subsidiaries to directly or indirectly create or become or be liable with
respect to any Accommodation Obligation, except:
          (a) recourse obligations resulting from endorsement of negotiable
instruments for collection in the ordinary course of its business;
          (b) (i) Permitted Existing Accommodation Obligations and any
extensions, renewals or replacements thereof, provided that the aggregate
Indebtedness under any such extension, renewal or replacement is not greater
than the Indebtedness under, and shall be on terms no less favorable to the
Borrower or such Subsidiary than the terms of, the Permitted Existing
Accommodation Obligation so extended, renewed or replaced; and
(ii) Accommodation Obligations evidenced by Financing Agreements of the type
described in clause (c) of the

-140-



--------------------------------------------------------------------------------



 



definition thereof, and any renewal, amendment, restatement or replacement
thereof permitted by the definition thereof;
          (c) Accommodation Obligations (i) arising under the Loan Documents,
(ii) with respect to the Indebtedness permitted under Sections 9.01(d) so long
as such Accommodation Obligations are unsecured and the remedies thereunder only
arise after a default has occurred or is continuing under such related
Indebtedness or (iii) otherwise in respect of the Indebtedness permitted under
Section 9.01(a), (h), (i), or (q);
          (d) Accommodation Obligations of the Domestic Credit Parties with
respect to the Senior Notes;
          (e) Accommodation Obligations of the Credit Parties with respect to
Lift Truck Financing Guarantees;
          (f) Accommodation Obligations (i) of Credit Parties with respect to
Indebtedness of Credit Parties; (ii) of Borrower Subsidiaries not constituting
Credit Parties with respect to Indebtedness of Credit Parties or Pledged
Entities; (iii) of Pledged Entities with respect to Indebtedness of Pledged
Entities; (iv) of Borrower Subsidiaries not constituting Credit Parties with
respect to Indebtedness of Borrower Subsidiaries not constituting Credit
Parties; and (v) of Credit Parties with respect to Indebtedness of Borrower
Subsidiaries not constituting Credit Parties in an aggregate amount, together
with Indebtedness permitted pursuant to Section 9.01(g)(v) and Investments
permitted pursuant to Sections 9.04(e)(v) but without duplication, not to exceed
$55,000,000;
          (g) Parent Subordinated Indebtedness;
          (h) Accommodation Obligations of the Borrower or any Subsidiary
thereof in respect of Permitted Term B Loans; and
          (i) in addition to the Accommodation Obligations permitted by clauses
(a) through (h) above, other unsecured Accommodation Obligations in an aggregate
amount not to exceed $15,000,000 at any time outstanding.
          9.06. Restricted Payments.
          (a) Restriction on Dividends. NMHG Holding may not make any cash
dividend or other distribution, direct or indirect, on account of any shares of,
or interests in, any class of Capital Stock of NMHG Holding (a “Dividend”),
unless (A) the aggregate Dividends made in any Fiscal Year do not exceed
$5,000,000, (B) as of the end of the most recent fiscal quarter, the Leverage
Ratio is less than or equal to 3.0x, (C) after giving effect to such Dividend,
aggregate Availability under the Credit Facilities exceeds $50,000,000, (D) a
Default or Event of Default has not occurred nor is continuing, and after giving
effect to such Dividend, no Default or Event of Default would occur or be
continuing, and (E) no Bankruptcy Event with respect to the Parent has occurred
and is continuing.

-141-



--------------------------------------------------------------------------------



 



          (b) Other Restricted Payments. Except as set forth in Section 9.06(a)
above, no Borrower shall or shall permit any Borrower Subsidiary to otherwise
declare or make any Restricted Payment, except:
     (i) (A) regularly scheduled payments of principal and interest by NMHG on
the Senior Notes and (B) prepayments, redemptions and/or purchases of all or any
portion of the Senior Notes, including, without limitation, the prepayment
thereof with proceeds of Permitted Term B Loans, so long as after giving effect
to any such prepayment, redemption or purchase, Availability under all Credit
Facilities is greater than or equal to $40,000,000;
     (ii) cash dividends on the Capital Stock of any Borrower to any other
Borrower paid and declared in any Fiscal Year;
     (iii) dividends or distributions to the Parent consistent with past
practices (A) to pay franchise taxes and other amounts allocable to such
Borrower or Borrower Subsidiary required by the Parent to maintain its
organizational existence, (B) to pay for all operating and overhead expenses of
the Parent allocable to such Borrower or Borrower Subsidiary (including, without
limitation, salaries and other compensation of employees, and directors’ fees
and expenses) incurred by the Parent in the ordinary course of its business,
(C) to pay the Parent fees for services provided by the Parent to such Borrower
or Borrower Subsidiary that would otherwise have been performed by third parties
and (D) to reimburse the Parent for the payment of amounts relating to travel
and entertainment expenses and legal, consulting, software, accounting and other
similar services provided by third parties on any Borrower or Borrower
Subsidiary’s behalf; provided, however, that such aggregate dividends or other
distributions by all Borrowers and Borrower Subsidiaries pursuant to clause (B)
of this Section 9.06(b)(iii) shall not exceed in any Fiscal Year an aggregate of
$3,000,000;
     (iv) payments or repayments of advances to the Parent pursuant to the Tax
Sharing Agreement to the extent consistent with past practices;
     (v) cash dividends (or other distributions) paid solely to a Borrower or
Borrower Subsidiary by any of such Person’s Subsidiaries;
     (vi) payments of intercompany Indebtedness (A) by any Borrower Subsidiary
(other than a Borrower) to any Credit Party, (B) by any Borrower Subsidiary
(other than a Credit Party) to any other Borrower Subsidiary, and (C) by any
Credit Party to any Borrower Subsidiary, in each case, to the extent such
Indebtedness is permitted by Section 9.01(g) and 9.01(o);
     (vii) payments of Indebtedness permitted by Section 9.01(p); and
     (viii) payments of principal and interest by the Borrowers and Borrower
Subsidiaries with respect to Parent Subordinated Indebtedness so long as after
giving effect to any such payment, Availability under all Credit Facilities is
greater than or equal to $10,000,000;

-142-



--------------------------------------------------------------------------------



 



provided, however, that the Restricted Payments described in clauses (i)(B),
(iii)(B), (vi)(C), and (vii) above shall not be permitted if either (A) a
Default or an Event of Default shall have occurred and be continuing at the date
of declaration or payment thereof or would result therefrom or (B) such
Restricted Payment is prohibited under the terms of any Indebtedness or Capital
Stock of any Borrower or Borrower Subsidiary; provided, further, however, that
the Restricted Payments described in clause (vii) above shall not be subject to
the limitations set forth in this paragraph following the refinancing of the
Multicurrency Facility in accordance with Section 9.01(m).
          9.07. Conduct of Business; Subsidiaries; Acquisitions.
          (a) No Borrower shall, or shall permit any Borrower Subsidiary to,
engage in any business other than the businesses engaged in by it on the date
hereof and any business or activities which are substantially similar, related
or incidental thereto.
          (b) No Borrower shall, or shall permit any Borrower Subsidiary to,
create, capitalize or acquire any Subsidiary after the date hereof except with
the prior written consent of the Administrative Agent and so long as:
     (i) with respect to any Domestic Subsidiary created, capitalized or
acquired after the Closing Date, (A) the Capital Stock of such Subsidiary has
been pledged to the Administrative Agent as security for the Obligations
pursuant a Pledge Agreement, (B) such Subsidiary has guaranteed the Obligations
pursuant to a Multicurrency Borrower Guaranty and a Domestic Borrower Guaranty,
and (C) such Subsidiary has granted to the Administrative Agent as security for
the Obligations a security interest in all of its assets pursuant to a Domestic
Security Agreement (and a Trademark Security Agreement, if applicable);
     (ii) with respect to any first tier Foreign Subsidiary of any Domestic
Borrower created, capitalized or acquired after the Closing Date, (A) sixty-five
percent (65.0%) of the Capital Stock of such Subsidiary has been pledged to the
Administrative Agent as security for the Obligations pursuant to a Pledge
Agreement and (B) and if such Subsidiary owns directly, or indirectly, Capital
Stock of a Multicurrency Borrower, (1) such Subsidiary has granted to the
Administrative Agent as security for the Multicurrency Obligations a security
interest in all of its assets pursuant to a Foreign Security Agreement, (2) such
Subsidiary has guaranteed the Multicurrency Obligations pursuant to a Foreign
Guaranty and (3) such Subsidiary has pledged the Capital Stock of each of its
Foreign Subsidiaries as security for the Multicurrency Obligations pursuant to a
Pledge Agreement;
     (iii) with respect to any Subsidiary of any Foreign Credit Party created,
capitalized or acquired after the Closing Date, (A) the Capital Stock of such
Subsidiary has been pledged to the Administrative Agent as security for the
Multicurrency Obligations pursuant to a Pledge Agreement, (B) such Subsidiary
has guaranteed the Multicurrency Obligations pursuant to a Foreign Guaranty, and
(C) such Subsidiary has granted to the Administrative Agent as security for the
Multicurrency Obligations a security interest in all of its assets pursuant to a
Foreign Security Agreement (and a

-143-



--------------------------------------------------------------------------------



 



Trademark Security Agreement, if applicable) and (D) such Subsidiary has pledged
the Capital Stock of each of its Foreign Subsidiaries as security for the
Multicurrency Obligations, except that if the total assets of such Subsidiary do
not exceed $5,000,000, the foregoing clause (iii) shall not apply until such
time as such Subsidiary’s total assets are in excess of such amount; and
     (iv) with respect to an Acquisition, such Acquisition is otherwise
permitted pursuant to Section 9.04(f).
          (c) No Borrower shall permit any Domestic Subsidiary, first tier
Foreign Subsidiary of a Domestic Borrower, or Subsidiary of a Foreign Credit
Party to have total assets in excess of $5,000,000 unless (i) all of (or if
subject to the following paragraph, sixty-five percent (65.0%) of) the Capital
Stock of such Subsidiary has been pledged to the Administrative Agent as
security for the Obligations (or, with respect to a Subsidiary of a
Multicurrency Borrower, for the Multicurrency Obligations only) pursuant to a
Pledge Agreement, (ii) with respect to any Domestic Subsidiary, such Subsidiary
has guaranteed the Obligations pursuant to a Multicurrency Borrower Guaranty and
a Domestic Borrower Guaranty and has granted to the Administrative Agent as
security for the Obligations a security interest in all of its assets pursuant
to a Domestic Security Agreement (and a Trademark Security Agreement, if
applicable), and (iii) with respect to any Subsidiary of a Foreign Credit Party,
such Subsidiary has guaranteed the Multicurrency Obligations pursuant to a
Foreign Guaranty and has granted to the Administrative Agent as security for the
Obligations a security interest in all of its assets pursuant to a Foreign
Security Agreement (and a Trademark Security Agreement, if applicable).
Notwithstanding anything to the contrary in the foregoing paragraphs (b) and
(c), if any Borrower Subsidiary is a controlled foreign corporation within the
meaning of United States Treasury Regulations Section 1.956-2(c)(1), then no
more than 65.0% of the Capital Stock of such Subsidiary shall be required to be
pledged to the Administrative Agent as security for the Domestic Obligations.
          9.08. Transactions with Shareholders and Affiliates. No Borrower
shall, or shall permit any Borrower Subsidiary to, directly or indirectly enter
into or permit to exist any transaction (including, without limitation, the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder or holders of more than five percent (5%) of any class
of equity Securities of any Borrower, or with any other Affiliate of any
Borrower which is not its Subsidiary:
          (a) on terms that are less favorable to such Borrower or such Borrower
Subsidiary, as applicable, than those that might be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate;
          (b) if such Affiliate transaction involves an amount in excess of
$10,000,000, unless the terms of which are set forth in writing and a majority
of the members of such Borrower or Borrower Subsidiary’s board of directors
disinterested with respect to such Affiliate transaction have determined in good
faith that the criteria set forth in clause (a) are satisfied and have approved
the relevant Affiliate transaction as evidenced by a resolution of such board of
directors; provided, that for purposes of this paragraph only, in the event of
any Affiliate

-144-



--------------------------------------------------------------------------------



 



transaction involving the Parent, those members of the board of directors of the
applicable Borrower or Borrower Subsidiary who are not Permitted Holders and are
members of the board of directors of the Parent shall be deemed disinterested;
or
          (c) if such Affiliate transaction involves an amount in excess of (i)
$10,000,000 in the case of any Affiliate transaction between the Parent, on the
one hand, and any Borrower or any Borrower Subsidiary, on the other hand, or
(ii) $20,000,000 in the case of any other Affiliate transaction, unless the
board of directors of the applicable Borrower or Borrower Subsidiary shall also
have received a written opinion from an Independent Qualified Party to the
effect that such Affiliate transaction is fair, from a financial standpoint, to
NMHG Holding and its Subsidiaries and the applicable Borrower or Borrower
Subsidiary or not less favorable to NMHG Holding and its Subsidiaries and the
applicable Borrower or Borrower Subsidiary than could reasonably be expected to
be obtained at the time in an arm’s-length transaction with a Person who was not
an Affiliate.
Nothing contained in this Section 9.08 shall prohibit (w) any transaction
expressly permitted by Sections 9.01, 9.02, 9.04, 9.05 and 9.06; (x) increases
in compensation and benefits for officers and employees of any Borrower or any
Borrower Subsidiary which are customary in the industry or consistent with the
past business practice of such Borrower or such Subsidiary, provided that no
Event of Default or Default has occurred and is continuing; (y) payment of
customary directors’ fees and indemnities; or (z) performance of any obligations
arising under the Loan Documents.
          9.09. Restriction on Fundamental Changes. No Borrower shall, or shall
permit any Borrower Subsidiary to, enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of such Person’s business or
Property, whether now or hereafter acquired, except:
          (a) in connection with transactions permitted under Section 9.02; and
          (b) for a merger of (i) a Domestic Credit Party into a Domestic
Borrower or a Foreign Credit Party into a Multicurrency Borrower, (ii) a
Guarantor into another Guarantor, or (iii) any other Borrower Subsidiary into
another Borrower Subsidiary, provided that if the non-surviving entity was a
Pledged Entity, the Capital Stock of such surviving entity shall be pledged to
the Administrative Agent in accordance with Section 9.07 as if such surviving
entity is a newly acquired entity; provided that the documents governing such
merger are satisfactory to the Administrative Agent.
          9.10. Sale and Leaseback Transactions; Operating Leases.
          (a) Except with respect to the Property identified on Schedule 9.10
attached hereto, no Borrower shall, or shall permit any Borrower Subsidiary to,
become liable, directly, by assumption or by Accommodation Obligation, with
respect to any lease, whether an Operating Lease or a Capital Lease, of any
Property (whether real or personal or mixed) which it or any of its Subsidiaries
(i) sold or transferred or is to sell or transfer to any other Person, or
(ii) intends to use for substantially the same purposes as any other Property
which has been or is to

-145-



--------------------------------------------------------------------------------



 



be sold or transferred by it or one of its Subsidiaries to any other Person, in
either instance, in connection with such lease.
          (b) None of the Borrowers or the Borrower Subsidiaries shall become
liable in any way, whether directly or by assignment or by Accommodation
Obligation, for the obligations of a lessee under any Operating Lease unless
(i) such Operating Lease is entered into pursuant to a Lease Finance
Transaction; (ii) such Operating Lease is with respect to rental equipment,
whether or not reflected on the balance sheet of the applicable Borrower or
Borrower Subsidiary as Inventory (a “Rental Equipment Operating Lease”) and,
immediately after giving effect to the incurrence of liability with respect to
such Rental Equipment Operating Lease, either (A) aggregate Availability under
the Credit Facilities is equal to or greater than $40,000,000 and the Impairment
Adjustment with respect to all Rental Equipment Operating Leases for the
immediately preceding fiscal quarter is less than $2,000,000, or (B) aggregate
Availability under the Credit Facilities is less than $40,000,000 and the
Impairment Adjustment with respect to all Rental Equipment Operating Leases for
the immediately preceding fiscal quarter is less than $1,000,000; or (iii) such
Operating Lease is with respect to Property not constituting Collateral (a
“Non-Collateral Operating Lease”), and, immediately after giving effect to the
incurrence of liability with respect to such Non-Collateral Operating Lease, the
aggregate amount of all rents (whether paid or accrued (without duplication)) in
any Fiscal Year under such Non-Collateral Operating Leases of the Borrowers and
the Borrower Subsidiaries in any Fiscal Year (determined in conformity with
GAAP) is not in excess of $25,000,000.
          9.11. Margin Regulations; Securities Laws. No Borrower shall, or shall
permit any Borrower Subsidiary to, use all or any portion of the proceeds of any
credit extended hereunder to purchase or carry Margin Stock or to violate the
Securities Exchange Act or the Securities Act, provided, however, that proceeds
of any credit extended hereunder that are distributed to Parent in accordance
with Section 9.06 may be used by the Parent to purchase and retire its own
Capital Stock; provided, further, however, that neither the Borrower nor any
Borrower Subsidiary shall at any time own any Margin Stock.
          9.12. ERISA. No Borrower shall, or shall permit any Borrower
Subsidiary to:
          (a) engage, or permit any of its Subsidiaries to engage, in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code for which a statutory or class exemption is not available
or a private exemption has not been previously obtained from the DOL;
          (b) permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Internal Revenue Code), with respect to any
Benefit Plan, whether or not waived;
          (c) fail, or permit any ERISA Affiliate who is a Borrower or a
Borrower Subsidiary to fail, to pay timely required contributions or annual
installments due with respect to any waived funding deficiency to any Benefit
Plan;

-146-



--------------------------------------------------------------------------------



 



          (d) terminate, or permit any ERISA Affiliate who is a Borrower or
Borrower Subsidiary to terminate, any Benefit Plan which would result in any
liability of Borrower or any ERISA Affiliate under Title IV of ERISA;
          (e) fail to make any contribution or payment to any Multiemployer Plan
which Borrower or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto;
          (f) fail, or permit any ERISA Affiliate who is a Borrower or Borrower
Subsidiary to fail, to pay any required installment or any other payment
required under Section 412 of the Internal Revenue Code on or before the due
date for such installment or other payment;
          (g) amend, or permit any ERISA Affiliate who is a Borrower or a
Borrower Subsidiary to amend, a Benefit Plan resulting in an increase in current
liability for the plan year such that the Borrower or any ERISA Affiliate is
required to provide security to such Plan under Section 401(a)(29) of the
Internal Revenue Code;
          (h) permit any further unfunded liabilities with respect to any
Foreign Pension Plan which would trigger a requirement to make a material
increase in contributions to fund any such liabilities; or
          (i) fail, or permit any of its Subsidiaries to fail, to pay any
required contributions or payments to a Foreign Pension Plan on or before the
due date for such required installment or payment.
          9.13. Constituent Documents. Other than in connection with a
transaction permitted pursuant to Section 9.09, (a) no Borrower shall, or shall
permit any Credit Party or Pledged Entity to, amend, modify or otherwise change
any of the terms or provisions in any of their respective Constituent Documents
as in effect on the Closing Date, except that any Credit Party may change its
name in accordance with the applicable Domestic Security Agreement or Foreign
Security Agreement, and (b) no Borrower shall permit any Borrower Subsidiary
that is not a Credit Party or Pledged Entity to amend, modify or otherwise
change in any material respect any of the terms or provisions in any of their
respective Constituent Documents as in effect on the Closing Date; provided,
however, that NMHG Oregon, Inc. may be converted into a limited liability
company so long as the Administrative Agent approves the agreements, documents
and instruments pursuant to which such conversion is to take place prior to the
occurrence thereof and the Administrative Agent retains a first priority
perfected security interest in all Collateral after such conversion is
completed.
          9.14. Fiscal Year. No Borrower or Borrower Subsidiary shall change its
Fiscal Year for accounting or tax purposes from a period consisting of the
12-month period ending on December 31 of each calendar year.
          9.15. Cancellation of Debt; Prepayment of Indebtedness; Certain
Amendments. No Borrower shall, or shall permit any Borrower Subsidiary to,
(i) cancel any material claim or debt or amend or modify the terms thereof,
except in the ordinary course of its business or

-147-



--------------------------------------------------------------------------------



 



pursuant to the exercise of reasonable business judgment; (ii) prepay, redeem,
purchase, repurchase, defease or retire any Indebtedness or the Senior Notes
except for (1) regularly scheduled payments as expressly permitted pursuant to
the terms of the Loan Documents, (2) regularly scheduled payments of principal
of and interest on the Permitted Term B Loans and any mandatory prepayment
required to be made with respect thereto, in accordance with, and to the extent
permitted by, the Permitted Term B Loan Intercreditor Agreement, and (3) the
prepayment of the Senior Notes with proceeds of Permitted Term B Loans and cash;
provided, that cash may only be used to repay Senior Notes if used together with
proceeds of Permitted Term B Loans, an Event of Default is not outstanding and
would not result therefrom; provided, further, that the Administrative Agent’s
Lien in such cash shall automatically terminate if applied in accordance with
the foregoing and in accordance with the other terms and conditions of the Loan
Documents; (iii) terminate, amend, supplement or otherwise modify the terms of
the Senior Notes or the Senior Note Indenture; or (iv) permit the Constituent
Documents of any Borrower Subsidiary which is a limited liability company, or
any document or instrument evidencing a membership interest in such limited
liability company, to provide that membership interests in such Subsidiary are
securities governed by Article 8 of the Uniform Commercial Code as in effect in
any applicable jurisdiction.
          9.16. Environmental Matters. Neither NMHG Holding, nor NMHG, nor any
of NMHG’s Subsidiaries shall become subject to any Liabilities and Costs which
would have a Material Adverse Effect and which arise out of or relate to
(a) exposure to or the Release or threatened Release to, from or at any location
of any Contaminant, or any Remedial Action in response thereto, or (b) any
violation of any Environmental, Health and Safety Requirements of Law.
          9.17. Cash Management. No Borrower shall, or shall permit any Borrower
Subsidiary to, (a) open any deposit or payroll account or securities account
except in accordance with Section 3.06 or (b) authorize or direct any Person to
take any action with respect to amounts deposited in the Lockboxes, the
Collection Accounts, the Cash Collateral Accounts, or the Domestic Concentration
Account in contravention of the provisions hereof.
          9.18. No Restrictions on Subsidiary Dividends. Except to the extent
that any such agreement may be contained in the Loan Documents, the Senior Notes
or the Permitted Term B Loan Documents, no Borrower will agree, or permit any
Borrower Subsidiary to agree, to create or otherwise permit to exist any
consensual encumbrance or restriction of any kind on the ability of any Borrower
Subsidiary to pay dividends or make any other distribution or transfer of funds
or assets or make loans or advances to or other Investments in, or pay any
Indebtedness owing to, any Borrower or any other Borrower Subsidiary.
          9.19. No Violation of Anti-Terrorism Laws. The Borrowers and Borrower
Subsidiaries shall not: (a) violate any of the prohibitions set forth in the
Anti-Terrorism Laws applicable to any of them or the business that they conduct,
or (b) require the Administrative Agent, the Issuing Bank or the Lenders to take
any action that would cause the Administrative Agent or the Lenders to be in
violation of the prohibitions set forth in the Anti-Terrorism Laws, it being
understood that the Administrative Agent, the Issuing Bank or any Lender can
refuse to honor any such request or demand otherwise validly made by any
Borrower under this Agreement or any Loan Document. The Borrowers also shall
not, and shall not permit any

-148-



--------------------------------------------------------------------------------



 



Borrower Subsidiary to, directly or indirectly, (a) Knowingly conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Designated Person or any other Person
identified in any List, (b) Knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law, (c) repay the Loans with any funds derived from any
unlawful activity with the result that the making of the Loans would be in
violation of law, or (d) Knowingly engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and the Borrowers shall deliver to the Administrative Agent any certification
or other evidence requested from time to time by the Administrative Agent in its
reasonable discretion, confirming compliance with this Section 9.20).
ARTICLE X
FINANCIAL COVENANTS
          Each of the Borrowers covenants and agrees that so long as any
Commitment is outstanding and thereafter until Payment In Full of all of the
Obligations, unless the Requisite Lenders (or, with respect to Section 10.01,
all Lenders) shall otherwise give prior written consent thereto:
          10.01. Excess Availability. The Borrowers shall at all times maintain
aggregate Availability of $10,000,000 under the Credit Facilities.
          10.02. Maximum Leverage Ratio. NMHG Holding and its Subsidiaries shall
maintain a Leverage Ratio, as determined as of the last day of each fiscal
quarter of NMHG Holding set forth below, of not more than 3.25 to 1.00.
          10.03. Minimum Fixed Charge Coverage Ratio. NMHG Holding and its
Subsidiaries shall maintain a Fixed Charge Coverage Ratio on a consolidated
basis, as of the last day of each fiscal quarter set forth below for the
four-fiscal-quarter period then ending of at least 1.50 to 1.00.
          10.04. Maximum Capital Expenditures. Capital Expenditures made or
incurred by NMHG and its Subsidiaries on a consolidated basis shall not exceed
$80,000,000 in any Fiscal Year; provided, that fifty percent (50.0%) of the
excess of the maximum specified above for such Fiscal Year over the Capital
Expenditures made in such Fiscal Year may be carried over to the next succeeding
Fiscal Year (such carry-over amount being available only for use in such
succeeding Fiscal Year (or portion thereof) and being treated as the first
amount spent in such succeeding Fiscal Year, in each case for purposes of
applying this proviso to such Fiscal Year).
ARTICLE XI
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
          11.01. Events of Default. Each of the following occurrences shall
constitute an Event of Default hereunder:

-149-



--------------------------------------------------------------------------------



 



          (a) Failure to Make Payments When Due. Any Borrower shall fail to pay
when due any of the Obligations.
          (b) Breach of Certain Covenants. Any Borrower shall fail to perform or
observe duly and punctually any agreement, covenant or obligation binding on
such Person under (i) Section 7.02, 7.03, 7.07, 7.11 (solely with respect to
notices of defaults and nonpayments required pursuant to such section), 8.01,
8.02, 8.03, 8.04, 8.05 (solely with respect to the failure to pay insurance
premiums which has the effect of terminating any insurance policy required to be
maintained pursuant to such section), 8.06 or 8.12 or (ii) Article IX or
Article X.
          (c) Breach of Representation or Warranty. Any representation or
warranty made or deemed made by any Borrower or any Borrower Subsidiary to the
Administrative Agent, any Lender or Issuing Bank herein or in any other Loan
Document or in any certificate at any time given by any such Person pursuant to
any Loan Document shall be false or misleading in any material respect on the
date made (or deemed made).
          (d) Other Defaults. Other than as covered by paragraphs (a), (b) or
(c) of this Section 11.01, any Borrower or any Borrower Subsidiary (where
applicable) shall fail to perform or observe duly and punctually any agreement,
covenant or obligation binding on such Person under (i) Section 7.05 and such
default shall continue for two (2) Business Days after the occurrence thereof,
(ii) Section 7.06, 7.08 or 8.13(b), and such default shall continue for five
(5) Business Days after the occurrence thereof, (iii) Section 7.01, 7.04, 7.09,
7.11, 8.05, 8.07, 8.08, 8.09, 8.10 or 8.13(a), and such default shall continue
for ten (10) Business Days after the occurrence thereof, (iv) Section 7.10,
7.12, 7.13, or the non-monetary provisions of the Proposal and Fee Letter, and
such default shall continue for fifteen (15) Business Days after the occurrence
thereof, or (v) any other term contained herein (other than under Section 8.11)
or in any other Loan Document, and such default shall continue for thirty
(30) calendar days.
          (e) Default as to Other Indebtedness. Any Borrower or Borrower
Subsidiary shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) after any
grace period applicable thereto with respect to the Senior Notes, or any other
Indebtedness (other than an Obligation) in excess of $10,000,000 and, if
aggregate Availability under the Credit Facilities is greater than $30,000,000,
such default shall continue for three Business Days; or any breach, default or
event of default shall occur, or any other condition shall exist under any
instrument, agreement or indenture pertaining to any such Indebtedness, if the
effect thereof is (or, with the giving of notice or lapse of time or both, would
be) to cause an acceleration, mandatory redemption or other required repurchase
of any such Indebtedness, or permit the holders of any such Indebtedness to
accelerate the maturity of such Indebtedness or require the redemption or other
repurchase of such Indebtedness; or any such Indebtedness shall be otherwise
declared to be due and payable (by acceleration or otherwise) or required to be
prepaid, redeemed or otherwise repurchased by any Borrower or any Borrower
Subsidiary (other than by a regularly scheduled required prepayment, mandatory
redemption or required repurchase) prior to the stated maturity thereof.

-150-



--------------------------------------------------------------------------------



 



          (f) Involuntary Bankruptcy; Appointment of Receiver, Etc.
     (i) An involuntary case, proceeding or other action shall be commenced
against any Borrower or any Borrower Subsidiary under any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have any order for relief
entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, wind-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or seeking appointment of a receiver, administrative receiver, trustee,
receiver-manager, liquidator, sequestrator, administrator, custodian or similar
official for it or for all or any substantial part of its assets, which case,
proceeding or other action results in entry of an order for relief or any such
adjudication or appointment or remains undismissed, undischarged or unbonded for
period of thirty (30) days; or a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of any Borrower or any Borrower
Subsidiary in an involuntary case, under any applicable bankruptcy, insolvency
or other similar law now or hereinafter in effect; or any other similar relief
shall be granted under any applicable federal, state, local or foreign law.
     (ii) A decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, receiver-manager, liquidator, administrative
receiver, sequestrator, trustee, custodian or other officer having similar
powers over any Borrower or any Borrower Subsidiary or over all or a substantial
part of the Property of any Borrower or any Borrower Subsidiary shall be
entered; or an interim receiver, trustee or other custodian of any Borrower or
any Borrower Subsidiary or of all or a substantial part of the property of any
Borrower or any Borrower Subsidiary shall be appointed or a warrant of
attachment, execution or similar process against any substantial part of the
Property of any Borrower or any Borrower Subsidiary shall be issued and any such
event shall not be stayed, dismissed, bonded or discharged within thirty
(30) days after entry, appointment or issuance.
          (g) Voluntary Bankruptcy; Appointment of Receiver, Etc. Any Borrower
or any Borrower Subsidiary shall (i) commence any voluntary case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have any order for relief entered with respect to it, or
seeking to adjudicate it as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, wind-up, liquidation, dissolution, composition or other
relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, receiver-manager, administrative receiver, liquidator,
sequestrator, administrator, custodian or similar official for it or for all or
any substantial part of its assets or (ii) consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, (iii) consent to the appointment of or
taking possession by a receiver, receiver-manager, liquidator, sequestrator,
trustee or other custodian or other officer for all or a substantial part of its
property, (iv) generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make any
general assignment for the benefit of creditors or shall otherwise become
insolvent under any relevant law, (v) take any other action to

-151-



--------------------------------------------------------------------------------



 



authorize any of the actions set forth in this paragraph (g), or (vi) any
petition is presented by any Person for the appointment of an administrator of
any Borrower or any Borrower Subsidiary.
          (h) Judgments and Attachments.
     (i) Any money judgment (other than a money judgment covered by insurance as
to which the insurance company has acknowledged coverage), writ or warrant of
attachment, distress or similar process against any Borrower or any Borrower
Subsidiary or any of their respective assets involving in any case an amount in
excess of $2,000,000 is entered and shall remain undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days or in any event later than
five (5) days prior to the date of any proposed sale thereunder; provided,
however, if any such judgment, writ or warrant of attachment or similar process
is in excess of $5,000,000, the entry thereof shall immediately constitute an
Event of Default hereunder.
     (ii) A federal tax Lien is filed against any Borrower, any Borrower
Subsidiary or any Property of any Borrower or any Borrower Subsidiary which is
not discharged of record, bonded over or otherwise secured to the satisfaction
of the Administrative Agent within forty (40) days after the filing thereof or
the date upon which the Administrative Agent receives actual knowledge of the
filing thereof for an amount which equals or exceeds $2,000,000.
     (iii) An Environmental Lien is filed against any Property of any Borrower
or any Borrower Subsidiary with respect to Claims in an amount which equals or
exceeds $2,000,000.
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Borrower or any Borrower Subsidiary, decreeing its involuntary
dissolution, split up or other similar proceeding, and such order shall remain
undischarged and unstayed for a period in excess of thirty (30) days; or any
Borrower or any Borrower Subsidiary shall otherwise dissolve or cease to exist
except as specifically permitted hereby; or any corporate action or other steps
shall be taken to wind-up, liquidate or dissolve NACCO Materials Handling S.R.L.
          (j) Loan Documents; Failure of Security. At any time, for any reason,
(i) any Loan Document ceases to be in full force and effect (except in
accordance with its terms) or any Borrower or any Borrower Subsidiary party
thereto seeks to repudiate its obligations thereunder and the Liens intended to
be created thereby are, or any Borrower or any Borrower Subsidiary seeks to
render such Liens, invalid or unperfected, or (ii) Liens in favor of the
Administrative Agent, the Issuing Bank and/or the Lenders contemplated by the
Loan Documents shall, at any time, for any reason, be invalidated or otherwise
cease to be in full force and effect, or such Liens shall be subordinated or
shall not have the priority contemplated hereby or by the other Loan Documents.
          (k) Termination Event. Any Termination Event occurs which the
Administrative Agent reasonably believes could subject any Borrower or any ERISA
Affiliate to a liability in excess of $2,000,000.

-152-



--------------------------------------------------------------------------------



 



          (l) Waiver of Minimum Funding Standard. If the plan administrator of
any Plan applies under Section 412(d) of the Internal Revenue Code for a waiver
of the minimum funding standards of Section 412(a) of the Internal Revenue Code
and the Administrative Agent believes that the substantial business hardship
upon which the application for the waiver is based could subject any Borrower or
any ERISA Affiliate to liability in excess of $2,000,000.
          (m) Material Adverse Change. An event shall exist or occur which has a
Material Adverse Effect.
          (n) Change of Control. A Change of Control shall have occurred.
          (o) Australian Credit Facility Sublimit. The outstanding obligations
of any Borrower or Borrower Subsidiary under the Australian Credit Facility
shall exceed the Australian Credit Facility Sublimit for more than three
Business Days after the Administrative Agent sends notice thereof to any
Borrower or Borrower Subsidiary or any Borrower or Borrower Subsidiary otherwise
has Knowledge thereof.
          (p) HITFL Contract. If the closing condition pursuant to
Section 5.01(n) shall have been satisfied pursuant to clause (iii) of such
Section, the Borrower shall incur any obligations under the HITFL Contract
unless prior to such incurrence, the conditions pursuant to Sections 5.01(n)(i)
or (ii) have been satisfied.
An Event of Default shall be deemed “continuing” until cured or waived in
accordance with Section 14.07.
          11.02. Rights and Remedies.
          (a) Acceleration and Termination. Upon the occurrence of any Event of
Default described in Sections 11.01(f) or 11.01(g), the Commitments shall
automatically and immediately terminate and the unpaid principal amount of, and
any and all accrued interest on, the Obligations and all accrued fees shall
automatically become immediately due and payable, without presentment, demand,
or protest or other requirements of any kind (including, without limitation,
valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and of acceleration), all of which are hereby expressly waived by
the Borrowers; and upon the occurrence and during the continuance of any other
Event of Default, the Administrative Agent shall at the request, or may with the
consent, of the Requisite Lenders, by written notice to the Borrowers, (i)
declare that all or any portion of the Commitments are terminated, whereupon the
Commitments and the obligation of each Lender to make any Loan hereunder and of
each Lender or Issuing Bank to Issue or participate in any Letter of Credit not
then Issued shall immediately terminate, and/or (ii) declare the unpaid
principal amount of and any and all accrued and unpaid interest on the
Obligations to be, and the same shall thereupon be, immediately due and payable,
without presentment, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and of acceleration), all
of which are hereby expressly waived by the Borrowers.
          (b) Deposit for Letters of Credit. In addition, after the occurrence
and during the continuance of an Event of Default, (i) with respect to Letter of
Credit Obligations under the

-153-



--------------------------------------------------------------------------------



 



Domestic Facility, the Domestic Borrowers jointly and severally agree, and
(ii) with respect to Letter of Credit Obligations under the Multicurrency
Facility, the Multicurrency Borrowers jointly and severally agree, promptly upon
demand by the Administrative Agent (given upon the written instructions of the
Requisite Lenders or, in the absence of such instructions, in its sole
discretion), to deliver to the Administrative Agent, Cash Collateral in such
form as requested by the Administrative Agent for deposit in the applicable Cash
Collateral Account, together with such endorsements, and execution and delivery
of such documents and instruments as the Administrative Agent may reasonably
request in order to perfect or protect the Administrative Agent’s Lien with
respect thereto, in an aggregate principal amount equal to 105% of the then
outstanding Letter of Credit Obligations under the applicable Letter of Credit
Facility.
          (c) Rescission. If at any time after termination of the Commitments
and/or acceleration of the maturity of the Loans, the Borrowers shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations under the applicable Credit Facility which shall have
become due otherwise than by acceleration (with interest on principal and, to
the extent permitted by law, on overdue interest, at the rates specified herein)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 14.07, then upon
the written consent of the Requisite Lenders and written notice to the
Borrowers, the termination of the Commitments and/or the acceleration and the
consequences of such termination and/or acceleration may be rescinded and
annulled; but such action shall not affect any subsequent Event of Default or
Default or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind the Lenders and the Issuing Bank
to a decision which may be made at the election of the Requisite Lenders; they
are not intended to benefit the Borrowers and do not give any Borrower the right
to require the Lenders to rescind or annul any termination of the aforesaid
obligations of the Lenders or the Issuing Bank or any termination of the
aforesaid obligations of the Lenders or the Issuing Bank or any acceleration
hereunder, even if the conditions set forth herein are met.
          (d) Enforcement. The Borrowers acknowledge that in the event any
Borrower or any Borrower Subsidiary fails to perform, observe or discharge any
of its respective obligations or liabilities hereunder or under any other Loan
Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent, the Issuing Bank and the Lenders; therefore, each Borrower
agrees that the Administrative Agent, the Issuing Bank and the Lenders shall be
entitled after the occurrence and during the continuance of an Event of Default
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
          11.03. Cash Collateral. The Administrative Agent may, at any time
after an Event of Default has occurred and is continuing, and otherwise
consistent with the Uniform Commercial Code (or any applicable Requirements of
Law in any other relevant jurisdiction), sell or cause to be sold any Cash
Equivalents being held by the Administrative Agent as Cash Collateral (in any
Cash Collateral Account, or otherwise) at any broker’s board or at public or
private sale, in one or more sales or lots, at such price as the Administrative
Agent may deem best, without assumption of any credit risk, and the purchaser of
any or all such Cash Equivalents

-154-



--------------------------------------------------------------------------------



 



so sold shall thereafter own the same, absolutely free from any claim,
encumbrance or right of any kind whatsoever. The Administrative Agent, any of
the Lenders and the Issuing Bank may, in its own name or in the name of a
designee or nominee, buy such Cash Equivalents at any public sale and, if
permitted by applicable law, buy such Cash Equivalents at any private sale. The
Administrative Agent shall apply the proceeds of any such sale, net of any
expenses incurred in connection therewith, and any other funds deposited in
(x) the Domestic Cash Collateral Accounts, to the payment of the Domestic
Obligations in accordance with this Agreement and (y) the Multicurrency Cash
Collateral Account to the payment of the Multicurrency Obligations in accordance
with this Agreement. Each Borrower agrees that (a) each sale of Cash Equivalents
shall be conducted in conformity with reasonable commercial practices of banks,
commercial finance companies, insurance companies or other financial
institutions disposing of property similar to such Cash Equivalents and shall be
deemed to be commercially reasonable and (b) any requirement of reasonable
notice shall be met if such notice is received by NMHG at its notice address on
the signature pages hereto at least ten (10) Business Days before the time of
the sale or disposition. Any other requirement of notice, demand or
advertisement for sale is waived to the extent permitted by law. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
          11.04. License for Use of Software and Other Intellectual Property.
Unless expressly prohibited by the licensor thereof, if any, the Administrative
Agent is hereby granted a license to use, without charge, the computer programs,
software, printouts and other computer materials, technical knowledge or
processes, data bases, materials, trademarks, registered trademarks, trademark
applications, service marks, registered service marks, service mark
applications, patents, patent applications, trade names, industrial designs,
rights of use of any name, labels, fictitious names, inventions, designs, trade
secrets, goodwill, registrations, copyrights, copyright applications, Permits,
licenses, franchises, customer lists, credit files, correspondence, and
advertising materials or any Property of a similar nature of any Credit Party or
Borrower Subsidiary, in each case, as it pertains to the Collateral owned by
such Person, or any rights to any of the foregoing, in completing production of,
advertising for sale, and selling any of such Collateral, and such Person’s
rights under all licenses and franchise agreements shall inure to the benefit of
the Administrative Agent. The Administrative Agent agrees not to use any such
license prior to the occurrence of an Event of Default without giving prior
notice to the applicable Credit Party or Subsidiary thereof.
ARTICLE XII
THE ADMINISTRATIVE AGENT
          12.01. Appointment.
          (a) Each Domestic Lender, Issuing Bank, and Multicurrency Lender
hereby designates and appoints CNAI as the Administrative Agent hereunder (and
as security trustee or security agent under each Foreign Security Agreement, in
each case on and subject to the terms thereunder), and each such Person hereby
irrevocably authorizes the Administrative Agent to execute such documents
(including, without limitation, the Loan Documents to which the Administrative
Agent is a party) and to take such other action on such Person’s behalf under
the provisions hereof and of the other Loan Documents and to exercise such
powers as are set forth

-155-



--------------------------------------------------------------------------------



 



herein or therein together with such other powers as are reasonably incidental
thereto. As to any matters not expressly provided for hereby (including, without
limitation, enforcement or collection of the Notes or any amount payable under
any provision of Article III when due) or the other Loan Documents, the
Administrative Agent shall not be required to exercise any discretion or take
any action. Notwithstanding the foregoing, the Administrative Agent shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or, where required by the express terms hereof, a different proportion of the
Lenders) and such instructions shall be binding upon all Lenders, Issuing Bank
and Holders; provided, however, the Administrative Agent shall not be required
to take any action which (i) the Administrative Agent reasonably believes shall
expose it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders with respect to such action
or (ii) is contrary hereto, to the other Loan Documents or applicable law. The
Administrative Agent agrees to act as such on the express conditions contained
in this Article XII.
          (b) The provisions of this Article XII are solely for the benefit of
the Administrative Agent, the Lenders and Issuing Bank, and no Borrower nor any
Affiliate of any Borrower shall have any rights to rely on or enforce any of the
provisions hereof (other than as expressly set forth in Sections 12.07 and
12.09). In performing its functions and duties hereunder, the Administrative
Agent shall act solely as agent of the Lenders and the Issuing Bank and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency, trustee or fiduciary with or for any Borrower or any Affiliate of any
Borrower. The Administrative Agent may perform any of its duties hereunder, or
under the Loan Documents, by or through its respective agents or employees.
          12.02. Nature of Duties. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth herein or in the
Loan Documents. The duties of the Administrative Agent shall be mechanical and
administrative in nature. The Administrative Agent shall not have by reason
hereof a fiduciary relationship in respect of any Holder. Nothing herein or in
any of the Loan Documents, expressed or implied, is intended to or shall be
construed to impose upon the Administrative Agent any obligations in respect
hereof or any of the Loan Documents except as expressly set forth herein or
therein. Each Lender and each Issuing Bank shall make its own independent
investigation of the financial condition and affairs of the Borrowers and their
Subsidiaries in connection with the making and the continuance of the Loans
hereunder and with the issuance of the Letters of Credit and shall make its own
appraisal of the creditworthiness of the Borrowers and their Subsidiaries
initially and on a continuing basis, and the Administrative Agent shall not have
any duty or responsibility, either initially or on a continuing basis, to
provide any Holder with any credit or other information with respect thereto
(except for reports required to be delivered by the Administrative Agent under
the terms hereof). If the Administrative Agent seeks the consent or approval of
any of the Lenders to the taking or refraining from taking of any action
hereunder, the Administrative Agent shall send notice thereof to each Lender.
The Administrative Agent shall promptly notify each Lender at any time that the
Lenders so required hereunder have instructed the Administrative Agent to act or
refrain from acting pursuant hereto Each Lender hereby consents to the
Administrative Agent’s negotiation of and entry into an intercreditor agreement
on such Lender’s behalf in connection with Permitted Term B Loans, including,
without limitation, any intercreditor

-156-



--------------------------------------------------------------------------------



 



agreement governing Permitted Term B Loans arranged, agented or held by
Citibank, CNAI or any CNAI Affiliate. Such intercreditor agreement shall
constitute the intercreditor agreement described in the definition of “Permitted
Term B Loans” and is the intercreditor agreement to which term B loans are
required to be subject in order to qualify as Permitted Term B Loans. Each
Lender further authorizes the Administrative Agent to take actions under such
intercreditor agreement on its behalf and agrees to be bound by the terms and
conditions of such intercreditor agreement.
          12.03. Rights, Exculpation, Etc.
          (a) Liabilities; Responsibilities. None of the Administrative Agent,
any Affiliate of the Administrative Agent, nor any of their respective officers,
directors, employees or agents shall be liable to any Holder for any action
taken or omitted by them hereunder or under any of the Loan Documents, or in
connection therewith, except for damages caused by such Person’s gross
negligence or willful misconduct, as determined in a judgment by a court of
competent jurisdiction. The Administrative Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith pursuant to
Section 3.02(b), and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Holder to whom
payment was due, but not made, shall be to recover from other Holders any
payment in excess of the amount to which they are determined to have been
entitled. The Administrative Agent shall not be responsible to any Holder for
any recitals, statements, representations or warranties herein or for the
execution, effectiveness, genuineness, validity, legality, enforceability,
collectibility, or sufficiency hereof or of any of the other Loan Documents or
the transactions contemplated thereby, or for the financial condition of any
Borrower or any Borrower’s Affiliates. The Administrative Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions hereof or of any of the Loan
Documents or the financial condition of any Borrower or any Affiliate of any
Borrower, or the existence or possible existence of any Default or Event of
Default.
          (b) Right to Request Instructions. The Administrative Agent may at any
time request instructions from the applicable Lenders with respect to any
actions or approvals which, by the terms of any of the Loan Documents, the
Administrative Agent is permitted or required to take or to grant, and the
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from those Lenders from whom the Administrative Agent is required
to obtain such instructions for the pertinent matter in accordance with the Loan
Documents. Without limiting the generality of the foregoing, no Holder shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under the Loan
Documents in accordance with the instructions of the Requisite Lenders or, where
required by the express terms hereof, a greater proportion of the Lenders.
          12.04. Reliance. The Administrative Agent shall be entitled to rely
upon any written notices, statements, certificates, orders or other documents or
any telephone message believed by it in good faith to be genuine and correct and
to have been signed, sent or made by

-157-



--------------------------------------------------------------------------------



 



the proper Person, and with respect to all matters pertaining hereto or to any
of the Loan Documents and its duties hereunder or thereunder, upon advice of
legal counsel (including counsel for any Borrower), independent public
accountants and other experts selected by it.
          12.05. Indemnification. To the extent that the Administrative Agent is
not reimbursed and indemnified by the Borrowers, the Lenders shall reimburse and
indemnify the Administrative Agent for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents, in proportion to such
Lender’s Pro Rata Share of all Credit Facilities; provided, however, such
Lenders shall have no obligation to the Administrative Agent with respect to the
matters indemnified pursuant to this Section 12.05 resulting from the willful
misconduct or gross negligence of the Administrative Agent, as determined in a
judgment by a court of competent jurisdiction. The obligations of such Lenders
under this Section 12.05 shall survive the Payment In Full of the Loans, the
Reimbursement Obligations and all other Obligations and the termination hereof.
          12.06. CNAI Individually. With respect to their respective Pro Rata
Shares of the Commitments hereunder, if any, and the Loans made by it, if any,
CNAI shall have and may exercise the same rights and powers hereunder and are
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender under the applicable Credit Facility. The terms
“Lenders”, “Domestic Lenders” or “Requisite Lenders” or any similar terms shall,
unless the context clearly otherwise indicates, include CNAI in its individual
capacity as a Lender, a Domestic Lender or as one of the Requisite Lenders. CNAI
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of banking, trust or other business with NMHG or any of its
Subsidiaries as if CNAI were not acting as Administrative Agent pursuant hereto.
          12.07. Successor Administrative Agents; Resignation of Administrative
Agents.
          (a) Resignation. The Administrative Agent may resign from the
performance of its functions and duties hereunder at any time by giving at least
thirty (30) Business Days’ prior written notice to the Borrowers and the
Lenders. The resignation of the Administrative Agent shall take effect upon the
acceptance by a successor Administrative Agent of appointment pursuant to this
Section 12.07.
          (b) Appointment by Requisite Lenders. Upon any such notice of
resignation by the Administrative Agent, the Requisite Lenders shall have the
right to appoint a successor Administrative Agent selected from among the
Lenders, which appointment shall be subject to the prior written approval of the
Borrowers (which may not be unreasonably withheld, and shall not be required
upon the occurrence and during the continuance of an Event of Default).
          (c) Appointment by Retiring Administrative Agent. If a successor
Administrative Agent shall not have been appointed within the thirty
(30) Business Day period provided in paragraph (a) of this Section 12.07, the
retiring Administrative Agent, with the consent of any Borrower (which may not
be unreasonably withheld, and shall not be required

-158-



--------------------------------------------------------------------------------



 



upon the occurrence and during the continuance of an Event of Default), shall
then appoint a successor Administrative Agent who shall serve as Administrative
Agent until such time, if any, as the Requisite Lenders appoint a successor
Administrative Agent as provided above.
          (d) Rights of the Successor and Retiring Administrative Agents. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder thereafter
to be performed. After the resignation of any Administrative Agent hereunder,
the provisions of this Article XII shall inure to such Persons’ benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent hereunder.
          12.08. Relations Among Lenders. Each Lender and each Issuing Bank
agrees that it shall not take any legal action, nor institute any actions or
proceedings, against any Borrower or any other obligor hereunder or with respect
to any Collateral without the prior written consent of the Requisite Lenders.
Without limiting the generality of the foregoing, no Lender may accelerate or
otherwise enforce its portion of the Obligations, or terminate its Commitments
except in accordance with Section 11.02(a) or a setoff permitted under
Section 14.05.
          12.09. Concerning the Collateral and the Loan Documents.
          (a) Protective Advances. The Administrative Agent may from time to
time, from and after the occurrence and during the continuance of a Default or
an Event of Default, make such disbursements and advances to or for the account
of any Borrower pursuant to the Loan Documents which the Administrative Agent in
its sole discretion, deems necessary or desirable to preserve or protect the
Collateral under the applicable Credit Facility or any portion thereof or to
enhance the likelihood or maximize the amount of repayment of the Loans and
other Obligations up to an amount not in excess of the lesser of (i) an amount
equal to (A) the aggregate Commitments under all Credit Facilities less (B) the
sum of the aggregate Credit Facility Outstandings and (ii) $5,000,000 in the
aggregate for all Credit Facilities with respect to advances made by the
Administrative Agent (“Protective Advances”). The Administrative Agent shall
notify the Borrowers and each Lender in writing of each such Protective Advance,
which notice shall include a description of the purpose of such Protective
Advance. The Domestic Borrowers jointly and severally agree and the
Multicurrency Borrowers jointly and severally agree to pay the Administrative
Agent, upon demand, the principal amount of all outstanding Protective Advances
under the applicable Credit Facility, together with interest thereon at the rate
from time to time applicable to Floating Rate Loans under such Credit Facility
from the date of such Protective Advance until the outstanding principal balance
thereof is paid in full. If the applicable Borrower(s) fail to make payment in
respect of any Protective Advance within one (1) Business Day after the date
such Borrower receives written demand therefor from the Administrative Agent,
the Administrative Agent shall, unless the notice in Section 2.03(b) has been
given, promptly notify each Lender under the applicable Credit Facility and such
Lender agrees that it shall thereupon make available to the Administrative
Agent, in Dollars in immediately available funds, the amount equal to such
Lender’s Pro Rata Share under the applicable Credit Facility of such Protective
Advance. If such funds are not made available to

-159-



--------------------------------------------------------------------------------



 



the Administrative Agent by such Lender within one (1) Business Day after the
Administrative Agent’s demand therefor, the Administrative Agent shall be
entitled to recover any such amount from such Lender together with interest
thereon at the interest rate applicable to the Loans for each day during the
period commencing on the date of such demand and ending on the date such amount
is received. The failure of any Lender to make available to the Administrative
Agent such Pro Rata Share of any such Protective Advance shall neither relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent such other Lender’s Pro Rata Share under the applicable
Credit Facility of such Protective Advance on the date such payment is to be
made nor increase the obligation of any other Lender to make such payment to the
Administrative Agent. All outstanding principal of, and interest on, Protective
Advances shall constitute Obligations secured by the Collateral until paid in
full by the applicable Borrower(s).
          (b) Authority. Each Lender and each Issuing Bank authorizes and
directs the Administrative Agent to enter into the Loan Documents relating to
the Collateral for the benefit of the Lenders and the Issuing Bank. Each Lender
and each Issuing Bank agrees that any action taken by the Administrative Agent
or the Requisite Lenders (or, where required by the express terms hereof, a
different proportion of the Lenders) in accordance with the provisions hereof or
of the other Loan Documents, and the exercise by the Administrative Agent or the
Requisite Lenders (or, where so required, such different proportion) of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders and Issuing Bank. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive right and authority to
(i) act as the disbursing and collecting agent for the Lenders and the Issuing
Bank under the Credit Facilities with respect to all payments and collections
arising in connection herewith and with the Loan Documents relating to the
Collateral; (ii) execute and deliver each Loan Document relating to the
Collateral and accept delivery of each such agreement delivered by any Credit
Party; (iii) act as collateral agent for the Lenders and the Issuing Bank for
purposes of the perfection of all security interests and Liens created by such
agreements and all other purposes stated therein, provided, however, the
Administrative Agent hereby appoints, authorizes and directs each Lender and
each Issuing Bank to act as collateral sub-agent for the Administrative Agent,
the Lenders and the Issuing Bank for purposes of the perfection of all security
interests and Liens with respect to the Property at any time in the possession
of such Lender or the Issuing Bank, including, without limitation, the Credit
Parties’ respective deposit accounts maintained with, and cash and Cash
Equivalents held by, such Lender or such Issuing Bank; (iv) manage, supervise
and otherwise deal with the Collateral; (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Loan Documents; and (vi) except
as may be otherwise specifically restricted by the terms hereof or of any other
Loan Document, exercise all remedies given to the Administrative Agent, the
Lenders or the Issuing Bank with respect to the Collateral under the Loan
Documents relating thereto, applicable law or otherwise.
          (c) Release of Collateral.
     (i) Each of the Lenders and the Issuing Bank hereby directs the
Administrative Agent to release any Lien held by the Administrative Agent for
the benefit of the Administrative Agent, the Lenders, the Issuing Bank and the
other Holders:

-160-



--------------------------------------------------------------------------------



 



(A) against all of the Collateral, upon final Payment In Full of the Obligations
and termination of the Commitments and this Agreement;
(B) against any part of the Collateral sold or disposed of by any Borrower or
any Borrower Subsidiary, if such sale or disposition is permitted by Section
3.06, 9.02 or 9.06 and certified to the Administrative Agent by such Borrower in
an Officer’s Certificate (or permitted pursuant to a waiver or consent of a
transaction otherwise prohibited by such Section) or, if not pursuant to such
sale or disposition, against any part of the Collateral, if such release is
consented to by Lenders whose aggregate Pro Rata Shares under all Credit
Facilities, in the aggregate, are equal to 100%; and
(C) against the Foreign Collateral if the Multicurrency Commitment has been
terminated and permanently reduced to zero and the Multicurrency Obligations
have been Paid in Full.
     (ii) Each of the Lenders and the Issuing Bank hereby directs the
Administrative Agent to execute and deliver or file such termination and partial
release statements and do such other things as are necessary to release Liens to
be released pursuant to this Section 12.09(c) promptly upon the effectiveness of
any such release.
          (d) No Obligation. Without limiting the generality of Section 12.03,
the Administrative Agent shall not have any obligation whatsoever to any Lender
or to any other Person to assure that the Collateral exists, is owned by any
Credit Party, is cared for, protected or insured or has been encumbered or that
the Liens granted to the Administrative Agent herein or pursuant to the Loan
Documents have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Administrative Agent in this Section 12.09 or in any
of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Administrative
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Administrative Agent’s own interests in the Collateral as one of the
Lenders and that the Administrative Agent shall not have any duty or liability
whatsoever to any Lender, the Issuing Bank or any other Holder; provided,
however, that the Administrative Agent shall not be relieved of any liability
imposed by law for gross negligence or willful misconduct.
          (e) Dutch Pledges. For the purpose of the Dutch Pledges only:
     (i) In connection with the Obligations of each Borrower towards any Lender,
any Issuing Bank or any Holder (each an “Obligee” and collectively the
“Obligees”), each of the parties to this Agreement agrees that CNAI shall, to
the extent CNAI is not a creditor itself in respect of such Obligations, be a
“joint and several co-creditor” with such Obligee in respect of such
Obligations. Accordingly, CNAI shall be entitled to demand as a creditor
performance in full of such Obligations by the relevant Borrower owing the same,
whereby satisfaction of such Obligations owed to one creditor (either CNAI or
the relevant Obligee) shall release such Borrower from its obligations to the
other creditor.

-161-



--------------------------------------------------------------------------------



 



     (ii) If and to the extent that, notwithstanding Section 14.14, Dutch law
applies to this Section 12.09(e), this Agreement constitutes a management
agreement (beheersregeling) within the meaning of Section 3:168 of the Dutch
Civil Code among CNAI and the Obligees; CNAI and the Obligees exclude among them
to the greatest extent possible, the applicability of title 7 of book 3 of the
Dutch Civil Code with respect to the Obligations.
     (iii) The rights of pledge created or to be created by the Dutch Pledges
are granted by the applicable Credit Parties to CNAI, as Administrative Agent.
Such rights of pledge are therefore not held among the Obligees and CNAI in a
community of property (gemeenschap) within the meaning of Section 3:166 of the
Dutch Civil Code.
          (f) Italian Pledges. For the purpose of the Italian Pledges only, in
connection with the Obligations of each Borrower towards any Obligee, each of
the parties to this Agreement agrees that CNAI shall, to the extent CNAI is not
a creditor itself in respect of such Obligations, be a “joint and several
co-creditor” with such Obligee in respect of such Obligations. Accordingly, CNAI
shall be entitled to demand as a creditor performance in full of such
Obligations by the relevant Borrower owing the same, whereby satisfaction of
such Obligations owed to one creditor (either CNAI or the relevant Obligee)
shall release such Borrower from its obligations to the other creditor.
          12.10. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 C.F.R. 103.121 (as hereafter amended or replaced,
the “CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Borrowers, Borrower Subsidiaries, their Affiliates or their agents, the Loan
Documents or the transactions hereunder or contemplated hereby: (a) any identity
verification procedures, (b) any recordkeeping, (c) comparisons with government
lists, (d) customer notices or (e) other procedures required under the CIP
Regulations or such other Anti-Terrorism Laws.
          12.11. USA Patriot Act. On the Closing Date and at such other times as
are required under the USA Patriot Act, each Lender and each of its assignees
and participants that is not incorporated under the laws of the United States of
America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (a) an affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country, and (b) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the
Administrative Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations.

-162-



--------------------------------------------------------------------------------



 



ARTICLE XIII
CO-BORROWER PROVISIONS
          13.01. Domestic Borrowers. Each of the Domestic Borrowers hereby
irrevocably designates, appoints and authorizes each other Domestic Borrower as
its agent and attorney-in-fact to take actions under this Agreement and the
other Loan Documents, together with such powers as are reasonably incidental
thereto. The Administrative Agent, the Issuing Bank and the Lenders shall be
entitled to rely, and shall be fully protected in relying, upon any
communication from or to any Domestic Borrower as having been delivered by or to
all Domestic Borrowers. Any action taken by one Domestic Borrower under this
Agreement and the other Loan Documents shall be binding upon the other Domestic
Borrowers. Each Domestic Borrower agrees that it is jointly and severally liable
to the Administrative Agent, the Issuing Bank and the Lenders for the payment of
the Domestic Obligations and that such liability is independent of the
Obligations of the other Borrowers and whether such Obligations become
unenforceable against any other Borrower.
          13.02. Multicurrency Borrowers. Each of the Multicurrency Borrowers
hereby irrevocably designates, appoints and authorizes each other Multicurrency
Borrower as its agent and attorney-in-fact to take actions under this Agreement
and the other Loan Documents, together with such powers as are reasonably
incidental thereto. The Administrative Agent, the Issuing Bank and the Lenders
shall be entitled to rely, and shall be fully protected in relying, upon any
communication from or to any Multicurrency Borrower as having been delivered by
or to all Multicurrency Borrowers. Any action taken by one Multicurrency
Borrower under this Agreement and the other Loan Documents shall be binding on
the other Multicurrency Borrowers. Each Multicurrency Borrower agrees that it is
jointly and severally liable to the Administrative Agent, the Issuing Bank and
the Lenders for the payment of the Multicurrency Obligations and that such
liability is independent of the Multicurrency Obligations of the other
Multicurrency Borrowers and whether such Multicurrency Obligations become
unenforceable against the other Multicurrency Borrowers.
          13.03. Separate Actions. A separate action or actions may be brought
and prosecuted against any Borrower whether such action is brought against any
other Borrower or whether any other Borrower is joined in such action or
actions. Each Borrower authorizes the Administrative Agent and the Lenders to
release the other Borrowers without in any manner or to any extent affecting the
liability of such Borrower hereunder or under the Loan Documents. Each Borrower
waives any defense arising by reason of any disability or other defense of any
other Borrower, or the cessation for any reason whatsoever of the liability of
any other Borrower with respect to any of the Obligations, or any claim that any
Borrower’s liability hereunder exceeds or is more burdensome than the liability
of any other Borrower or Borrowers.
          13.04. Obligations Absolute and Unconditional. Each Borrower hereby
agrees that its Obligations hereunder and under the Loan Documents shall be
unconditional, irrespective of:
          (a) the validity, enforceability, avoidance or subordination of any of
the Obligations or any of the Loan Documents as to any other Borrower;

-163-



--------------------------------------------------------------------------------



 



          (b) the absence of any attempt by, or on behalf of, the Administrative
Agent, the Issuing Bank or any of the Lenders to collect, or to take any other
action to enforce, all or any part of the Obligations whether from or against
any Borrower or any other Person liable for such Obligations;
          (c) the election of any remedy available under the Loan Documents or
applicable Requirements of Law by, or on behalf of, the Administrative Agent,
the Issuing Bank or any of the Lenders with respect to all or any part of the
Obligations;
          (d) the waiver, consent, extension, forbearance or granting of any
indulgence by, or on behalf of, the Administrative Agent, the Issuing Bank or
any of the Lenders with respect to any provision of any of the Loan Documents;
          (e) the failure of the Administrative Agent, the Issuing Bank or any
of the Lenders to take any steps to perfect and maintain its security interest
in, or to preserve its rights to, any security or collateral for the
Obligations;
          (f) the election by, or on behalf of, the Administrative Agent, the
Issuing Bank or any of the Lenders, in any proceeding which constitutes a
Bankruptcy Event, involving any other Borrower of any right which is comparable
to the rights set forth in Section 1111(b)(2) of the Bankruptcy Code;
          (g) any borrowing or grant of a security interest by any other
Borrower, or any receiver or assignee following the occurrence of a Bankruptcy
Event, pursuant to any provision of applicable law comparable to Section 364 of
the Bankruptcy Code;
          (h) the disallowance, under any provision of applicable law comparable
to Section 502 of the Bankruptcy Code, of all or any portion of the claims
against any Borrower held by any of the Lenders, the Issuing Bank or the
Administrative Agent, for repayment of all or any part of the Obligations;
          (i) the insolvency of any other Borrower; and
          (j) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of any Borrower (other than Payment In Full of
the Obligations).
          13.05. Waivers and Acknowledgements.
          (a) Except as otherwise expressly provided under any provision of the
Loan Documents or as required by any mandatory provision of applicable
Requirements of Law, each Borrower hereby waives diligence, presentment, demand
of payment, filing of claims with a court in the event of receivership,
insolvency or bankruptcy of any Borrower or any other Person, protest or notice
with respect to the Obligations, all setoffs and counterclaims and all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor and notices of acceptance of this
Agreement and the other Loan Documents, the benefits of all statutes of
limitation, and all other demands whatsoever (and shall not require that the
same be made on any other Borrower as a condition precedent to such other
Borrower’s

-164-



--------------------------------------------------------------------------------



 



Obligations hereunder), and covenants that this Agreement (and the joint and
several liability of each Domestic Borrower under Section 13.01 and the joint
and several liability of each Multicurrency Borrower under Section 13.02) will
not be discharged, except by Payment In Full of the Obligations. Each Borrower
further waives all notices of the existence, creation or incurring of new or
additional Indebtedness, arising either from additional loans extended to any
other Borrower or otherwise, and also waives all notices that the principal
amount, or any portion thereof, and/or any interest on any instrument or
document evidencing all or any part of the Obligations is due, notices of any
and all proceedings to collect from the maker, any endorser or any other
Guarantor of all or any part of the Obligations, or from any other Person, and,
to the extent permitted by law, notices of exchange, sale, surrender or other
handling of any security or Collateral given to the Administrative Agent, the
Issuing Bank or any of the Lenders to secure payment of all or any part of the
Obligations.
          (b) The Administrative Agent, the Issuing Bank and/or the Lenders are
hereby authorized, without notice or demand and without affecting the liability
of the Borrowers hereunder, from time to time, (i) to accept partial payments on
all or any part of the Obligations; (ii) to take and hold security or Collateral
for the payment of all or any part of the Obligations, this Agreement, or any
other guaranties of all or any part of the Obligations or other liabilities of
the Borrowers, and (iii) to settle, release, exchange, enforce, waive,
compromise or collect or otherwise liquidate all or any part of the Obligations,
this Agreement, any guaranty of all or any part of the Obligations, and, subject
to the terms of the relevant Security Documents, any security or Collateral for
the Obligations or for any such guaranty, irrespective of the effect on the
contribution or subrogation rights of the Borrowers. Any of the foregoing may be
done in any manner, without affecting or impairing the obligations of each
Borrower hereunder.
          13.06. Contribution Among Borrowers.
          (a) The Domestic Borrowers agree as between themselves and without
limiting any liability of any Domestic Borrower hereunder to the Administrative
Agent, the Issuing Bank or the Domestic Lenders, that to the extent any payment
of the Obligations of the Domestic Borrowers is required to be made under this
Agreement, each Domestic Borrower shall be responsible for a portion of such
payment equal to the product of (a) a fraction, the numerator of which is the
net worth (determined in accordance with GAAP) of such Domestic Borrower on the
date of such payment and the denominator of which is the aggregate net worth
(computed as aforesaid) of the Domestic Borrowers, multiplied by (b) the amount
of such payment (such product being such Domestic Borrower’s “DB Contribution
Amount”). To the extent that any Domestic Borrower (the “Paying Domestic
Borrower”) shall make a payment in respect of the Obligations of the Domestic
Borrowers under this Agreement in excess of its DB Contribution Amount, the
other Domestic Borrowers shall reimburse the Paying Domestic Borrower in an
amount equal to the excess of such payment over the Paying Domestic Borrower’s
DB Contribution Amount, pro rata based on the respective net worths of such
other Domestic Borrowers at the date enforcement under this Agreement is sought.
          (b) The Multicurrency Borrowers agree as between themselves and
without limiting any liability of any Multicurrency Borrower hereunder to the
Administrative Agent, the Issuing Bank or the Multicurrency Lender, that to the
extent any payment of the Obligations of the Multicurrency Borrowers is required
to be made under this Agreement, each Multicurrency

-165-



--------------------------------------------------------------------------------



 



Borrower shall be responsible for a portion of such payment equal to the product
of (a) a fraction, the numerator of which is the net worth (determined in
accordance with GAAP) of such Multicurrency Borrower on the date of such payment
and the denominator of which is the aggregate net worth (computed as aforesaid)
of the Multicurrency Borrowers, multiplied by (b) the amount of such payment
(such product being such Multicurrency Borrower’s “MB Contribution Amount”). To
the extent that any Multicurrency Borrower (the “Paying Multicurrency Borrower”)
shall make a payment in respect of the Obligations of the Multicurrency
Borrowers under this Agreement in excess of its MB Contribution Amount, the
other Multicurrency Borrowers shall reimburse the Paying Multicurrency Borrower
in an amount equal to the excess of such payment over the Paying Multicurrency
Borrower’s MB Contribution Amount, pro rata based on the respective net worths
of such other Multicurrency Borrowers at the date enforcement under this
Agreement is sought.
          13.07. Subrogation. Until the Obligations shall have been Paid In
Full, each Borrower hereby agrees that it (i) shall have no right of subrogation
with respect to such Obligations (under contract, Section 509 of the Bankruptcy
Code or any comparable provision of any other applicable law, or otherwise) or
any other right of indemnity, reimbursement or contribution, and (ii) hereby
waives any right to enforce any remedy which the Administrative Agent, any of
the Lenders or the Issuing Bank now have or may hereafter have against the other
Borrowers, any endorser or any other Guarantor of all or any part of the
Obligations or any other Person, and each Borrower hereby waives any benefit of,
and any right to participate in, any security or Collateral given to the
Administrative Agent, the Lenders and the Issuing Bank to secure the payment or
performance of all or any part of the Obligations or any other liability of the
other Borrowers to the Administrative Agent, the Lenders and the Issuing Bank.
          13.08. Subordination. Each Borrower agrees that any and all claims of
such Borrower against the other Borrowers, any Guarantors or any endorser or
other guarantor of all or any part of the Obligations, or against any of their
respective properties, shall be subordinated to all of the Obligations.
Notwithstanding any right of any Borrower to ask for, demand, sue for, take or
receive any payment from the other Borrowers, all rights and Liens of such
Borrower, whether now or hereafter arising and howsoever existing, in any assets
of the other Borrowers (whether constituting part of the Collateral or
otherwise) shall be and hereby are subordinated to the rights of the
Administrative Agent, the Issuing Bank or the Lenders in those assets. Such
Borrower shall have no right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
all of the Obligations shall have been Paid In Full and any Commitments of the
Lenders and the Issuing Bank under, or in respect of, the Credit Facilities have
terminated. If all or any part of the assets of any Borrower, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Borrower, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any Borrower is dissolved or if substantially
all of the assets of any Borrower are sold, then, and in any such event, any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any Borrower to any other Borrower (“Inter-Borrower
Indebtedness”) shall be paid or delivered directly to the Administrative Agent
for application to the applicable Obligations, due or to become due, until such
Obligations shall

-166-



--------------------------------------------------------------------------------



 



have first been Paid In Full and all Commitments of the Lenders and the Issuing
Bank under, or in respect of, each Credit Facility, have terminated. Each
Borrower irrevocably authorizes and empowers the Administrative Agent, and each
of the Lenders and the Issuing Bank to demand, sue for, collect and receive
every such payment or distribution and give acquittance therefor and to make and
present for and on behalf of such Borrower such proofs of claim and take such
other action, in the Administrative Agent’s, such Lender’s or Issuing Bank’s own
name or in the name of such Borrower or otherwise, as the Administrative Agent,
any Lender or the Issuing Bank may deem reasonably necessary or reasonably
advisable for the enforcement of this Agreement. After the occurrence and during
the continuance of an Event of Default, each Lender and the Issuing Bank may
vote, with respect to the Obligations owed to it, such proofs of claim in any
such proceeding, receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
apply the same on account of any of the Obligations. Except as permitted under
Section 9.06(b), should any payment, distribution, security or instrument or
proceeds thereof be received by any Borrower upon or with respect to the
Inter-Borrower Indebtedness prior to the Payment In Full of all of the
Obligations and the termination of all Commitments, such Borrower shall receive
and hold the same in trust, as trustee, for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders and shall forthwith deliver the same to
the Administrative Agent in precisely the form received (accompanied by the
endorsement or assignment of such Borrower where necessary), for application to
the Obligations, due or not due, and, until so delivered, the same shall be held
in trust by such Borrower as the property of the Administrative Agent, the
Issuing Bank and the Multicurrency Lender. After the occurrence and during the
continuance of an Event of Default, if any Borrower fails to make any such
endorsement or assignment to the Administrative Agent, the Issuing Bank or the
Lenders, the Administrative Agent, the Issuing Bank or the Lenders (or any of
their respective officers or employees) are hereby irrevocably authorized to
make the same. Each Borrower agrees that until the Obligations have been Paid In
Full and all Commitments of the Lenders and the Issuing Bank under or in respect
of each Credit Facility have terminated, such Borrower will not assign or
transfer to any Person any claim such Borrower has or may have against any other
Borrower (other than in favor of the Administrative Agent pursuant to the Loan
Documents).
ARTICLE XIV
MISCELLANEOUS
          14.01. Lender Assignments and Participations.
          (a) General. No assignments or participations of any Lender’s rights
or obligations hereunder shall be made except in accordance with this
Section 14.01.
          (b) Limitations on Assignments. Each Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Revolving Loans
and the Letters of Credit) in accordance with the provisions of this
Section 14.01. Each assignment by a Lender shall be subject to the following
conditions: (i) each assignment (other than to a Lender, an Affiliate of a
Lender or an Approved Fund) shall be approved by the Administrative Agent and
the Borrowers, which approval shall not be unreasonably withheld or delayed;
(ii) each such assignment shall be to an Eligible

-167-



--------------------------------------------------------------------------------



 



Assignee (for the sake of clarity, no Person shall be considered an Eligible
Assignee under any Credit Facility solely because of its Affiliation with any
other Person to whom an assignment is concurrently being made with respect to
the other Credit Facility) and in the case of an assignment of a Lender’s
Multicurrency Commitment, the Administrative Agent shall be satisfied with such
assignee’s (or its Affiliates’) ability to fund in the Specified Foreign
Currencies; (iii) each assignment of a Lender’s Commitment shall be an
assignment of the assigning Lender’s (and, where applicable, its Affiliates’)
Commitments in each Credit Facility in which such Lender (and, if applicable,
its Affiliates) then hold Commitments and shall be allocated to such Credit
Facilities as determined by such Lender (and, if applicable, its Affiliates) and
consented to by the Administrative Agent; (iv) each assignment shall be in an
amount such that, after giving effect to such assignment, the Eligible Assignee
(and, if applicable, its Affiliates) shall hold aggregate Commitments in an
amount at least equal to $5,000,000 (provided, that more than one Lender (and,
if applicable, its Affiliates) may be the assigning Lender under any such
assignment) except if the Eligible Assignee is a Lender, an Affiliate of a
Lender, or an Approved Fund or if such assignment shall constitute all the
assigning Lender’s interest hereunder; and (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, and, if such Eligible Assignee is not then a Lender, an
Administrative Questionnaire, for its acceptance and recording in the Register.
Upon such execution, delivery, acceptance and recording in the Register, from
and after the effective date specified in each Assignment and Acceptance and
agreed to by the Administrative Agent and NMHG, (x) the assignee thereunder
shall, in addition to any rights and obligations hereunder held by it
immediately prior to such effective date, if any, have the rights and
obligations hereunder that have been assigned to it pursuant to such Assignment
and Acceptance and shall, to the fullest extent permitted by law, have the same
rights and benefits hereunder as if it were an original Lender hereunder and
(y) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations hereunder (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of such assigning Lender’s rights and obligations hereunder, the assigning
Lender shall cease to be a party hereto). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (h) of this Section 14.01.
          (c) The Register. The Administrative Agent, acting solely for this
purpose as an agent for the Borrowers, shall maintain at its address in effect
pursuant to Section 14.08 a copy of each Assignment and Acceptance delivered to
and accepted by it and a register (the “Register”) for the recordation of the
names and addresses of the Lenders and the Commitments of the Lenders under each
Credit Facility, the principal amount of the Loans under each Credit Facility
owing to each Lender from time to time and whether such Lender is an original
Lender or the assignee of another Lender pursuant to an Assignment and
Acceptance. The Register shall include an account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, (ii) the effective date and amount of each Assignment
and Acceptance delivered to and accepted by it and the parties thereto,
(iii) the amount of any principal or interest or fees due and payable or to
become due and payable from each Borrower to each Lender hereunder or under the
Notes, and (iv) the amount of any sum received by the Administrative Agent from
NMHG Holding, NMHG or any Guarantor hereunder

-168-



--------------------------------------------------------------------------------



 



and each Lender’s share thereof. The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and NMHG and each of its
Subsidiaries, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes
hereof. The Register shall be available for inspection by NMHG or any Lender at
any reasonable time and from time to time upon reasonable prior notice.
          (d) Fee. Upon its receipt of an Assignment and Acceptance executed by
the assigning Lender and an Eligible Assignee and (unless waived by the
Administrative Agent) a processing and recordation fee of $3,500 (payable by the
assigning Lender or the assignee, as shall be agreed between them), the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in compliance herewith and in substantially the form of Exhibit B hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to NMHG and the
other Lenders.
          (e) Information Regarding NMHG. Any Lender may, in connection with any
assignment or proposed assignment pursuant to this Section 14.01, disclose to
the assignee or proposed assignee any information relating to NMHG Holding, NMHG
or any of NMHG’s Subsidiaries furnished to such Lender by the Administrative
Agent or by or on behalf of any Borrower; provided that, prior to any such
disclosure, such assignee or proposed assignee shall agree (for the Borrowers’
benefit) to preserve in accordance with Section 14.20 the confidentiality of any
confidential information described therein.
          (f) Lenders’ Creation of Security Interests. Notwithstanding any other
provision set forth herein, any Lender may at any time create a security
interest in all or any portion of its rights hereunder to secure obligations of
such Lender, including without limitation, in favor of any Federal Reserve bank
in accordance with Regulation A; provided, however, such creation of a security
interest shall not release such assigning Lender from any of its obligations
hereunder or substitute such holder of a security interest for such Lender as a
party hereto.
          (g) Assignments by an Issuing Bank. If the Issuing Bank (or its
Affiliate) ceases to be a Lender hereunder by virtue of any assignment made
pursuant to this Section 14.01 and another Issuing Bank is obligated to Issue
Letters of Credit or will become so obligated after such assignment becomes
effective, then, as of the effective date of such cessation, such Issuing Bank’s
obligations to Issue Letters of Credit pursuant to Section 2.02 shall terminate
and such Issuing Bank shall be an Issuing Bank hereunder only with respect to
outstanding Letters of Credit Issued prior to such date.
          (h) Participations. Each Lender may sell participations to one or more
other financial institutions in or to all or a portion of its rights and
obligations under and in respect of any and all facilities hereunder (including,
without limitation, all or a portion of any or all of its Commitments hereunder
and the Loans owing to it and its undivided interest in the Letters of Credit)
to any Person (the “Participant”); provided, however, that (i) such Lender’s
obligations hereunder (including, without limitation, its Commitments hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) NMHG
Holding, the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such

-169-



--------------------------------------------------------------------------------



 



Lender’s rights and obligations hereunder and (iv) such Participant’s rights to
agree or to restrict such Lender’s ability to agree to the modification, waiver
or release of any of the terms of the Loan Documents or to the release of any
Collateral covered by the Loan Documents, to consent to any action or failure to
act by any party to any of the Loan Documents or any of their respective
Subsidiaries or Affiliates, or to exercise or refrain from exercising any powers
or rights which any Lender may have under or in respect of the Loan Documents or
any Collateral, shall be limited to the right to consent to (A) reduction of the
principal of, or rate or amount of interest on the Loans(s) subject to such
participation (other than by the payment or prepayment thereof),
(B) postponement of any scheduled date for any payment of principal of, or
interest on, the Loan(s) subject to such participation (except with respect to
any modifications of the applicable provisions relating to the prepayments of
Loans and other Obligations) and (C) release of any guarantor of the Obligations
or all or any substantial portion of the Collateral except for any such release
provided in Section 12.09(c). No holder of a participation in all or any part of
the Loans shall be a “Lender” or a “Holder” for any purposes hereunder by reason
of such participation; provided, however, that each holder of a participation
shall have the rights and obligations of a Lender (including any right to
receive payment) under Sections 3.04, 3.05, 4.01(f), 4.02(c), 4.02(e), 12.05,
14.02 and 14.05; provided, however, that all requests for any payments pursuant
to such Sections shall be made by a Participant through the Lender granting such
participation. The right of each holder of a participation to receive payment
under Sections 3.04, 3.05, 4.01(f), 4.02(c), 4.02(e), 12.05, 14.02 and, provided
such Participant agrees to be subject to Section 14.06 as though it were a
Lender, 14.05 shall be limited to the lesser of (i) the amounts actually
incurred by such holder for which payment is provided under said Sections and
(ii) the amounts that would have been payable under said Sections by the
Borrowers to the Lender granting the participation in respect of the
participated interest to such holder had such participation not been granted.
Each Lender shall promptly notify the Administrative Agent of the identity of
any holder of a participation.
          (i) Payment to Participants. Anything herein to the contrary
notwithstanding, in the case of any participation, all amounts payable by the
Borrowers under the Loan Documents shall be calculated and made in the manner
and to the parties required hereby as if no such participation had been sold.
          14.02. Expenses.
          (a) Generally. The Borrowers jointly and severally agree upon demand
to pay, or reimburse the Administrative Agent for, all of the Administrative
Agent’s reasonable internal and external audit, legal, appraisal, valuation,
filing, document duplication and reproduction and investigation expenses and for
all other reasonable out-of-pocket costs and expenses of every type and nature
(including, without limitation, the reasonable fees, expenses and disbursements
of the Administrative Agent’s counsel, Sidley, Austin Brown & Wood LLP, local
legal counsel, auditors, accountants, appraisers, printers, insurance and
environmental advisers, and other consultants and agents), incurred by the
Administrative Agent in connection with (i) the Administrative Agent’s audit and
investigation of the Borrowers and their Subsidiaries in connection with the
preparation, negotiation, and execution of the Loan Documents and the
Administrative Agent’s periodic audits of the Borrowers and their Subsidiaries;
(ii) the preparation, negotiation, execution and interpretation hereof
(including,

-170-



--------------------------------------------------------------------------------



 



without limitation, the satisfaction or attempted satisfaction of any of the
conditions set forth in Article V), the other Loan Documents and any proposal
letter or commitment letter issued in connection therewith and the making of the
Loans hereunder; (iii) the creation, perfection or protection of the Liens under
the Loan Documents (including, without limitation, any reasonable fees and
expenses for local counsel in various jurisdictions); (iv) the ongoing
administration hereof and of the Loans, including consultation with attorneys in
connection therewith and with respect to the Administrative Agent’s rights and
responsibilities hereunder and under the other Loan Documents; (v) the
protection, collection or enforcement of any of the Obligations or the
enforcement of any of the Loan Documents; (vi) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations, the
Property, any Borrower or any Borrower’s Subsidiaries, this Agreement or any of
the other Loan Documents; (vii) the response to, and preparation for, any
subpoena or request for document production with which the Administrative Agent
is served or deposition or other proceeding in which the Administrative Agent is
called to testify, in each case, relating in any way to the Obligations, the
Property, any Borrower or any Borrower’s Subsidiaries, this Agreement or any of
the other Loan Documents; and (H) any amendments, consents, waivers,
assignments, restatements, or supplements to any of the Loan Documents and the
preparation, negotiation, and execution of the same.
          (b) After Default. The Borrowers further jointly and severally agree
to pay or reimburse the Administrative Agent, the Issuing Bank and the Lenders
upon demand for all out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys’ fees (including allocated costs of internal
counsel and costs of settlement), incurred by the Administrative Agent, the
Issuing Bank or any Lender (i) in enforcing any Loan Document or Obligation or
any security therefor or exercising or enforcing any other right or remedy
available by reason of any Event of Default; (ii) in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or in any insolvency or bankruptcy proceeding;
(iii) in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to the Obligations, the Property, any Borrower or any Borrower’s
Subsidiaries and related to or arising out of the transactions contemplated
hereby or by any of the other Loan Documents; and (iv) in taking any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise)
described in clauses (i) through (iii) above.
          14.03. Indemnity. Each Domestic Borrower further jointly and severally
agrees, and each Multicurrency Borrower further jointly and severally agrees, to
defend, protect, indemnify, and hold harmless the Administrative Agent, each and
all of the Domestic Lenders (in the case of the Domestic Borrowers only), each
and all of the Multicurrency Lender (in the case of the Multicurrency Borrowers
only) and the Issuing Bank and each of their respective Affiliates, and each of
such Administrative Agent’s, Lender’s, Issuing Bank’s or Affiliate’s respective
officers, directors, employees, attorneys, advisors, representatives,
consultants and agents (including, without limitation, those retained in
connection with the satisfaction or attempted satisfaction of any of the
conditions set forth in Article V) (collectively, the “Indemnitees”), in each
case from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the fees and
disbursements of counsel for such Indemnitees)(including in connection with any
investigative, administrative or judicial

-171-



--------------------------------------------------------------------------------



 



proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of or in connection with (a) this Agreement,
the Proposal and Fee Letter, the other Loan Documents, or any act, event or
transaction related or attendant thereto, whether or not any such Indemnitee is
a party thereto and whether or not such transactions are consummated, the making
of the Loans, the issuance of and participation in Letters of Credit hereunder,
the management of such Loans or Letters of Credit, the use or intended use of
the proceeds of the Loans or Letters of Credit hereunder, the execution,
delivery and/or performance of Currency Agreements or Interest Rate Contracts,
or any of the other transactions contemplated by the Loan Documents, or (b) any
Liabilities and Costs under Environmental, Health or Safety Requirements of Law
arising from or in connection with this Agreement, the Proposal and Fee Letter,
the other Loan Documents, or an act, event or transaction attendant thereto, the
past, present or future operations of any Credit Party or any Borrower
Subsidiary or any of their respective predecessors in interest, or, the past,
present or future environmental, health or safety condition of any respective
Property of any Credit Party or any Borrower Subsidiary, the Release or exposure
to or presence or suspected Release, exposure to, or presence of any Contaminant
at, on or from any respective current or former Property of any Credit Party or
any Borrower Subsidiary, or other property of third parties (collectively, the
“Indemnified Matters”); provided, however, the Borrowers shall have no
obligation to an Indemnitee hereunder with respect to Indemnified Matters to the
extent resulting from the willful misconduct or gross negligence of such
Indemnitee as determined in a final, non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, each applicable Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees. Each Domestic Borrower jointly and severally
agrees, and each Multicurrency Borrower jointly and severally agrees, not to
assert any claim against any Indemnitee on any theory of liability for special,
indirect, consequential or punitive damages arising out of, or in any way in
connection with, the Commitments, the Obligations or any other matters governed
by this Agreement and/or the other Loan Documents.
          14.04. Change in Accounting Principles. If any change in the
accounting principles used in the preparation of the most recent Financial
Statements is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or successors thereto or
agencies with similar functions) and are adopted by NMHG Holding with the
agreement of its independent certified public accountants and such change
results in a change in the method of calculation of any of the covenants,
standards or terms found in Article IX and Article X, the parties hereto agree
to enter into negotiations in order to amend such provisions so as to equitably
reflect such change with the desired result that the criteria for evaluating
compliance with such covenants, standards and terms by NMHG Holding shall be the
same after such change as if such change had not been made; provided, however,
no change in GAAP that would affect the method of calculation of any of the
covenants, standards or terms shall be given effect in such calculations until
such provisions are amended, in a manner satisfactory to the Requisite Lenders
and NMHG Holding, so to reflect such change in accounting principles.

-172-



--------------------------------------------------------------------------------



 



          14.05. Setoff. In addition to any Liens granted under the Loan
Documents and any rights now or hereafter granted under applicable law, upon the
occurrence and during the continuance of any Event of Default, each Lender, each
Issuing Bank and any Affiliate of any Lender or Issuing Bank is hereby
authorized by each Borrower at any time or from time to time, without notice to
any Person (any such notice being hereby expressly waived) to combine accounts
or to set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured (but not including trust accounts)) and
any other Indebtedness at any time held or owing by such Lender, Issuing Bank or
any of their Affiliates to or for the credit or the account of such Borrower
against and on account of the Obligations of any Borrowers to such Lender,
Issuing Bank or any of their Affiliates, including, but not limited to, all
Loans and Letters of Credit and all claims of any nature or description arising
out of or in connection herewith, irrespective of whether or not (i) such Lender
or Issuing Bank shall have made any demand hereunder or (ii) the Administrative
Agent, at the request or with the consent of the Requisite Lenders, shall have
declared the principal of and interest on the Loans and other amounts due
hereunder to be due and payable as permitted by Article XI and even though such
Obligations may be contingent or unmatured. Each Lender shall give the
applicable Borrower notice of any action taken pursuant to this Section 14.05
promptly upon the occurrence thereof provided that any failure to do so shall
not limit any right of a Lender to take such action. Each Lender and the Issuing
Bank agrees that it shall not, without the express consent of the Requisite
Lenders, and that it shall, to the extent it is lawfully entitled to do so, upon
the request of the Requisite Lenders, exercise its setoff rights hereunder
against any accounts of any Credit Party or any Borrower Subsidiary now or
hereafter maintained with such Lender, Issuing Bank or any Affiliate of such
Lender or Issuing Bank.
          14.06. Ratable Sharing. The Lenders and the Issuing Bank agree among
themselves that, except as otherwise expressly provided in any Loan Document,
          (a) with respect to all amounts received by a Domestic Lender, an
Issuing Bank or the Multicurrency Lender, as the case may be, which are
applicable to the payment of the Obligations (excluding (x) the fees described
in Sections 2.02(g), 3.04, 3.05, 4.01(f) and 4.02 and (y) and amounts so
received in respect of Currency Agreements and/or Interest Rate Contracts)
equitable adjustment shall be made so that, in effect, (i) all such amounts with
respect to the Domestic Obligations shall be shared among the Domestic Lenders
and the Issuing Bank ratably in accordance with their Pro Rata Shares of the
Domestic Facility and (ii) all such amounts with respect to the Multicurrency
Obligations shall be shared among the Multicurrency Lender and the Issuing Bank
ratably in accordance with their Pro Rata Shares of the Multicurrency Facility,
whether received by voluntary payment, by the exercise of the right of setoff or
banker’s lien, by counterclaim or cross-action or by the enforcement of any or
all of such Obligations (excluding (x) the fees described in Sections 2.02(g),
3.04, 3.05, 4.01(f) and 4.02 and (y) and amounts so received in respect of
Currency Agreements and/or Interest Rate Contracts) or the Collateral, and
          (b) if any of them shall by voluntary payment or by the exercise of
any right of counterclaim, setoff, banker’s lien or otherwise, receive payment
of a proportion of the aggregate amount of such Obligations held by it which is
greater than the amount which such

-173-



--------------------------------------------------------------------------------



 



Lender is entitled to receive hereunder, the Lender receiving such excess
payment shall purchase, without recourse or warranty, an undivided interest and
participation (which it shall be deemed to have done simultaneously upon the
receipt of such payment) in such Obligations owed to the others so that all such
recoveries with respect to such Obligations shall be applied ratably in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases shall be rescinded and the purchase prices paid for
such participation shall be returned to such party to the extent necessary to
adjust for such recovery, but without interest except to the extent the
purchasing party is required to pay interest in connection with such recovery.
Each Borrower agrees that any Lender purchasing a participation from another
Lender pursuant to this Section 14.06 may, to the fullest extent permitted by
law, exercise all its rights of payment (including, subject to Section 14.05,
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation. The Administrative Agent, the Domestic Lenders and the Issuing
Bank further agree and acknowledge that in no event shall proceeds of the
Collateral of the Multicurrency Borrowers, more than sixty-five percent (65.0%)
of the Capital Stock of any Multicurrency Borrower or its Subsidiaries or
amounts received from any Multicurrency Borrower as described herein be shared
with any Domestic Lender or Issuing Bank for application on any of the Domestic
Obligations.
          14.07. Amendments and Waivers.
          (a) General Provisions. Unless otherwise provided for or required in
this Agreement, no amendment or modification of any provision hereof shall be
effective without the written agreement of the Requisite Lenders (which the
Requisite Lenders shall have the right to grant or withhold in their sole
discretion) and the Borrowers, and no termination or waiver of any provision of
this Agreement or any of the Loan Documents, or consent to any departure by the
Borrowers therefrom, shall be effective without the written concurrence of the
Requisite Lenders, which the Requisite Lenders shall have the right to grant or
withhold in their sole discretion. All amendments, modifications, waivers and
consents not specifically reserved to the Lenders, the Issuing Bank and the
Administrative Agent in Section 14.07(b), Section 14.07(c) and in any other
provisions of this Agreement shall require only the approval of the Requisite
Lenders. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
any Borrower in any case shall entitle such Borrower to any other or further
notice or demand in similar or other circumstances.
          (b) Amendments, Consents and Waivers by all affected Lenders.
Notwithstanding the foregoing, any amendment, modification, termination, waiver
or consent with respect to any of the following provisions of this Agreement
shall be effective only by a written agreement, signed by each Lender or Issuing
Bank affected thereby:
     (i) waiver of any of the conditions specified in Section 5.01 or 5.02
(except with respect to a condition based upon another provision this Agreement,
the waiver of which requires only the concurrence of the Requisite Lenders),

-174-



--------------------------------------------------------------------------------



 



     (ii) increase in the amount of any of the Commitments of such Lender,
     (iii) reduction of the principal of, rate or amount of interest on the
Loans, the Reimbursement Obligations, or any fees or other amounts payable to
such Lender (other than by the payment or prepayment thereof),
     (iv) except as provided in Section 11.02(c), extension of the Termination
Date or postponement of any date on which any payment of principal of, or
interest on, the Loans, the Reimbursement Obligations, any fees or other amounts
payable to such Lender or Issuing Bank would otherwise be due,
     (v) change in the definitions of Commitments, Domestic Commitments or
Multicurrency Commitment (other than as set forth in clause (c)(vi) below),
     (vi) the orders of priority set forth in Section 3.01, clauses third and
fourth of Section 3.02(b)(i)(B), clause second of Section 3.02(b)(i)(B) or
clauses (D) through (J) of Section 3.02(b)(ii), and
     (vii) amendment of Section 3.01(d).
          (c) Amendments, Consents and Waivers by All Lenders. Any amendment,
modification, termination, waiver or consent with respect to any of the
following provisions of this Agreement shall be effective only by a written
agreement, signed by each Lender:
     (i) release of any guarantor of the Obligations or all or any substantial
portion of the Collateral (except as provided in Section 12.09(c)),
     (ii) change in the (A) definition of Requisite Lenders or (B) the aggregate
Pro Rata Share of the Lenders which shall be required for the Lenders or any of
them to take action under this Agreement or the other Loan Documents,
     (iii) amendment of Sections 12.09(c), 14.01, 14.02, 14.06 or this
Section 14.07,
     (iv) assignment of any right or interest in or under this Agreement or any
of the other Loan Documents by any Borrower,
     (v) waiver of any Event of Default described in Sections 11.01(a), (f),
(g), (i) and (n),
     (vi) amendment to the definition of Commitments, Domestic Commitments or
Multicurrency Commitment with respect to the maximum aggregate amounts set forth
in such defined terms, and
     (vii) amendment or waiver of Section 10.01.
          (d) Amendments, Consents and Waivers by the Multicurrency Lender.
Notwithstanding the foregoing, any amendment, modification, termination, waiver
or consent with respect to any provision governing the Multicurrency Lender’s
fronting of the

-175-



--------------------------------------------------------------------------------



 



Multicurrency Loans, including, without limitation, the Multicurrency Lender
Fronting Fee, the amount of the Multicurrency Commitment and the requirements of
Section 2.03, shall be effective only by a written agreement signed by the
Multicurrency Lender.
          (e) Administrative Agent Authority. The Administrative Agent may, but
shall have no obligation to, with the written concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of that Lender.
Notwithstanding anything to the contrary contained in this Section 14.07, no
amendment, modification, waiver or consent shall affect the rights or duties of
the Administrative Agent hereunder or under the other Loan Documents, including
this Article XIII, unless made in writing and signed by the Administrative Agent
in addition to the Lenders required above to take such action; and the order of
priority set forth in clauses first and second and the second clause first of
Section 3.02(b)(i)(B) and clauses (A), (B) and (C) of Section 3.02(b)(ii).
Notwithstanding anything herein to the contrary, in the event that a Borrower
shall have requested, in writing, that any Lender agree to an amendment,
modification, waiver or consent with respect to any particular provision or
provisions hereof, and such Lender shall have failed to state, in writing, that
it either agrees or disagrees (in full or in part) with all such requests (it
being understood that any such statement of agreement may be subject to
satisfactory documentation and other conditions specified in such statement)
within thirty (30) days of receipt of such request (or such other time period as
may be designated in such amendment, modification, waiver or consent), then such
Lender shall be deemed to have disagreed with such request. Furthermore, in the
event that any Lender fails to agree to any amendment, modification, waiver or
consent requiring the unanimous approval of the Lenders pursuant to
Section 14.07(c), at the joint request of any Borrower and the Administrative
Agent, the Lenders who have so agreed shall have the right (but not the
obligation) to, or to cause an Eligible Assignee to, purchase from such Lender
(at the face amount thereof) all Obligations and Commitments held by such
Lender. Each Lender agrees the if the Administrative Agent or any Borrower
exercises its option hereunder, it shall promptly execute and deliver all
agreements and documentation necessary to effectuate such assignment as set
forth in Section 14.01. Any purchase of such Lender’s Commitments and all other
Obligations owing to it must (i) occur within 30 Business Days from the date
that such Lender refuses to execute any amendment, waiver or consent which
requires the written consent of all of the Lenders and to which the
Administrative Agent, the other Lenders and the Borrowers have agreed and
(ii) include an amount payable to such Lender which is sufficient to compensate
such Lender for any loss, expense or liability as a result of any such purchase
under this Section 14.07(e) which arises out of, or is in connection with, any
funds acquired by such Lender to make, continue or maintain any portion of the
principal amount of any Loan as, or to convert any portion of the principal
amount of any Loan into, a Fixed Rate Loan.
          14.08. Notices.
          (a) Unless otherwise specifically provided herein, any notice, consent
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, sent by e-mail, or sent by
courier service or the United States mails (or with respect to the Multicurrency
Borrowers, the mails of their country of residence) and shall be deemed to have
been given (i) four (4) days following deposit in the United States mails (or
with respect to the Multicurrency Borrowers, the mails of its country of
residence), with

-176-



--------------------------------------------------------------------------------



 



proper postage prepaid, (ii) upon delivery thereof to a courier service,
(iii) when delivered in person or (iv) upon confirmation of receipt of a
telecopy or of an email; provided, that no notices with respect to a request for
a new, or conversion of an existing, Borrowing or other extension of credit or
providing notice of any Default or Event of Default may be delivered by e-mail.
Notices to the Administrative Agent pursuant to Article II, III or IV shall not
be effective until received by the Administrative Agent. For the purposes
hereof, the addresses, telecopy numbers and, if so specified, e-mail addresses
of the parties hereto (until notice of a change thereof is delivered as provided
in this Section 14.08) shall be as set forth below each party’s name on the
signature pages hereof or the signature page of any applicable Assignment and
Acceptance, or, as to each party, at such other address as may be designated by
such party in a written notice to all of the other parties to this Agreement.
The Administrative Agent may refer the relevant Persons (by fax, letter,
telecopy, or, if so specified, e-mail) to a web site (including “e-Disclosure”,
the Administrative Agent’s delivery system that is part of CGMI Direct, Global
Fixed Income’s primary web portal) and to the location of the relevant
information on such web site in discharge of such notification or delivery
obligation provided that such notification or delivery obligation shall not be
discharged by the Administrative Agent referring a Person to a web site if such
Person has previously provided written notice to the Administrative agent that
it does not wish to receive notices via a web site. Each Borrower acknowledges
that although such web sites may be secured with a dual firewall and a user
identification/password authorization system, and secured through a single user
per deal authorization method whereby each user may access such web site only on
a deal-by-deal basis, distribution of material through an electronic medium is
not necessarily secure and there are confidentiality and other risks associated
with such distribution.
          (b) The Domestic Borrowers jointly and severally agree, and the
Multicurrency Borrowers jointly and severally agree, to indemnify and hold
harmless each Indemnitee (with respect to the applicable Credit Facility) from
and against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses of any
kind or nature (including, without limitation, reasonable fees and disbursements
of counsel to any such Indemnitee) which may be imposed on, incurred by or
asserted against any such Indemnitee in any manner relating to or arising out of
any action taken or omitted by such Indemnitee in good faith in reliance on any
notice or other written communication in the form of a telecopy or facsimile
purporting to be from a Borrower; provided that no Borrower shall have any
obligation under this Section 14.08(b) to an Indemnitee with respect to any
indemnified matter caused by or resulting from the gross negligence or willful
misconduct of that Indemnitee as determined by a court of competent
jurisdiction.
          14.09. Survival of Warranties and Agreements. All representations and
warranties made herein and all obligations of the Borrowers in respect of taxes,
indemnification and expense reimbursement shall survive the execution and
delivery of this Agreement and of the other Loan Documents, the making and
repayment of the Loans, the issuance and discharge of Letters of Credit
hereunder, the termination of this Agreement and the termination of the
Commitments hereunder and shall not be limited in any way by the passage of time
or occurrence of any event and shall expressly cover time periods when the
Administrative Agent,

-177-



--------------------------------------------------------------------------------



 



the Issuing Bank or any of the Lenders may have come into possession or control
of any of the Borrowers’ or their Subsidiaries’ Property.
          14.10. Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of the Administrative Agent, any Lender or the
Issuing Bank in the exercise of any power, right or privilege under any of the
Loan Documents shall impair such power, right or privilege or be construed to be
a waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing under the Loan Documents are cumulative to and not exclusive
of any rights or remedies otherwise available.
          14.11. Marshaling; Payments Set Aside. None of the Administrative
Agent, any Lender or the Issuing Bank shall be under any obligation to marshal
any assets in favor of the Borrowers or any other party or against or in payment
of any or all of the Obligations. To the extent that a Borrower makes a payment
or payments to the Administrative Agent, the Lenders or the Issuing Bank or any
of such Persons receives payment from the proceeds of the Collateral or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.
          14.12. Severability. In case any provision in or obligation hereunder
or under the other Loan Documents shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
          14.13. Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.
          14.14. Governing Law. THIS AGREEMENT SHALL BE INTERPRETED, AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
          14.15. Limitation of Liability. No claim may be made by any Borrower,
any Lender, the Issuing Bank, the Administrative Agent or any other Person
against the Administrative Agent, the Issuing Bank or any other Lender or the
Affiliates, directors, officers, employees, attorneys or agents of any of them
for any special, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Borrower, each Lender, the Issuing
Bank and the Administrative Agent hereby waives, releases and agrees not to sue
upon any such claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

-178-



--------------------------------------------------------------------------------



 



          14.16. Successors and Assigns. This Agreement and the other Loan
Documents shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of the parties
hereto and the successors and permitted assigns of the Administrative Agent, the
Lenders and the Issuing Bank. The rights hereunder and the interest herein of
the Borrowers may not be assigned or otherwise transferred without the written
consent of all Lenders. Any attempted assignment without such written consent
shall be void. Nothing in this Agreement, express or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided
herein and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          14.17. Certain Consents and Waivers.
          (a) Personal Jurisdiction.
     (i) EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUING BANK, AND
THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT SITTING IN NEW YORK, NEW YORK, AND ANY COURT HAVING JURISDICTION
OVER APPEALS OF MATTERS HEARD IN SUCH COURTS, IN ANY ACTION OR PROCEEDING
ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, WHETHER ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE BORROWERS
IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM AT 111 EIGHTH AVENUE,
NEW YORK, NEW YORK 10011, AS ITS PROCESS AGENT (THE “PROCESS AGENT”) FOR SERVICE
OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT, SUCH SERVICE BEING
HEREBY ACKNOWLEDGED TO BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. EACH
OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUING BANK, AND THE BORROWERS
AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH OF THE BORROWERS WAIVES IN
ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT
CONSIDERING THE DISPUTE.

-179-



--------------------------------------------------------------------------------



 



     (ii) EACH OF THE BORROWERS AGREES THAT THE ADMINISTRATIVE AGENT SHALL HAVE
THE RIGHT TO PROCEED AGAINST SUCH PERSON OR ITS PROPERTY IN A COURT IN ANY
LOCATION TO ENABLE THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER. EACH BORROWER AGREES THAT IT WILL NOT
ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
ISSUING BANK. EACH OF THE BORROWERS WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT IN WHICH THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER MAY COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION.
          (b) Service of Process. EACH OF THE BORROWERS IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE PROCESS AGENT (IN THE CASE OF ANY BORROWER) OR THE
RELEVANT BORROWER’S NOTICE ADDRESS SPECIFIED PURSUANT TO SECTION 14.08, SUCH
SERVICE TO BECOME EFFECTIVE FIVE (5) DAYS AFTER SUCH MAILING. EACH OF THE
BORROWERS IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY JURISDICTION SET FORTH ABOVE. NOTHING HEREIN SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION.
          (c) Waiver of Jury Trial. EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK, THE LENDERS, AND THE BORROWERS IRREVOCABLY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, AMONG ANY OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK, OR THE BORROWERS ARISING OUT OF OR RELATED TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. ANY SUCH PERSON MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF

-180-



--------------------------------------------------------------------------------



 



THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          14.18. Counterparts; Effectiveness; Inconsistencies. This Agreement
and any amendments, waivers, consents, or supplements hereto may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. This Agreement shall become effective against NMHG Holding, the
Borrowers, each Lender, each Issuing Bank and the Administrative Agent on the
date hereof. This Agreement and each of the other Loan Documents shall be
construed to the extent reasonable to be consistent one with the other, but to
the extent that the terms and conditions of this Agreement are actually
inconsistent with the terms and conditions of any other Loan Document, this
Agreement shall govern.
          14.19. Limitation on Agreements. All agreements between the Borrowers,
the Administrative Agent, each Lender and the Issuing Bank in the Loan Documents
are hereby expressly limited so that in no event shall any of the Loans or other
amounts payable by the Borrower under any of the Loan Documents be directly or
indirectly secured (within the meaning of Regulation U) by Margin Stock.
          14.20. Confidentiality. Subject to Section 14.01(e), the
Administrative Agent, the Lenders and the Issuing Bank shall hold all nonpublic
information obtained pursuant to the requirements hereof and identified as such
by any Borrower in accordance with safe and sound banking practices and in any
event may make disclosure reasonably required by a bona fide offeree, transferee
or assignee (or Participant) in connection with the contemplated transfer (or
participation), or as required or requested by any Governmental Authority or
representative thereof, or pursuant to legal process, or to its accountants,
lawyers and other advisors who shall be informed of the confidential nature of
such information, and shall require any such offeree or assignee (or
Participant) to agree (and require any of its offerees, assignees or
Participants to agree) to comply with this Section 14.20. In no event shall the
Administrative Agent, any Lender or the Issuing Bank be obligated or required to
return any materials furnished by any Borrower or any Borrower Subsidiary;
provided, however, each offeree shall be required to agree that if it does not
become an assignee, transferee (or Participant) it shall return all materials
furnished to it by such Borrower or Subsidiary thereof in connection herewith.
In the event the Administrative Agent or any Lender or Issuing Bank is requested
or required by law to disclose any of such information, the Administrative Agent
or such Lender or Issuing Bank agrees to provide NMHG with prompt notice
thereof; provided, however, the Administrative Agent or such Lender or Issuing
Bank may, without restriction hereunder, including the providing of such notice,
provide any and all of such information to any of the agencies or other
governmental entities which regularly regulate its ability to engage in any of
its businesses under state or federal law. Any and all confidentiality
agreements entered into between the Administrative Agent, and Lender or the
Issuing Bank and any Borrower shall survive this Agreement.
          14.21. Currency Conversions.
          (a) Place and Currency of Payment. If any Obligation is payable in a
currency other than Dollars (a “Non-USD Currency”) and/or at a place other than
the United

-181-



--------------------------------------------------------------------------------



 



States, and such payment is not made as and when agreed, the applicable
Borrowers, jointly and severally, will, upon the request of the applicable
Lender or Issuing Bank, or the Administrative Agent, on behalf of such Lender or
Issuing Bank, either (i) make payment in such Non-USD Currency and at the place
where such Obligation is payable, or (ii) pay the Administrative Agent, for the
benefit of such Lender or Issuing Bank, in Dollars at the address of the
Administrative Agent pursuant to Section 14.08 hereof. In the event of a payment
pursuant to clause (ii) above, the applicable Borrowers will pay the
Administrative Agent, for the benefit of such Lender or Issuing Bank, the
equivalent of the amount of such Obligation in Dollars calculated at the rate of
exchange at which, in accordance with normal banking procedures, the
Administrative Agent or such Lender or Issuing Bank may buy such Non-USD
Currency in New York, New York on the date any applicable Borrower makes such
payment.
          (b) Judgment Currency.
     (i) If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder or under the Notes in any currency (the “Original
Currency”) to another currency (the “Other Currency”), the parties hereto agree,
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be the Spot Rate on the second Business Day preceding that on which
judgment is given.
     (ii) The obligation of each Borrower in respect of any sum due in the
Original Currency from it to any Lender, the Issuing Bank or the Administrative
Agent hereunder or under any Note held by any Lender, as applicable, shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Lender, Issuing Bank
or the Administrative Agent (as the case may be) of any sum adjudged to be so
due in such Other Currency, such Lender, Issuing Bank or the Administrative
Agent (as the case may be) may in accordance with normal banking procedures
purchase the Original Currency with such Other Currency; if the amount of the
Original Currency so purchased is less than the sum originally due to such
Lender, Issuing Bank or the Administrative Agent (as the case may be) in the
Original Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, Issuing Bank or the
Administrative Agent (as the case may be) against any loss resulting from such
purchase or from the inability to effect such purchase, and if the amount of the
Original Currency so purchased exceeds the sum originally due to any Lender,
Issuing Bank or the Administrative Agent (as the case may be) in the Original
Currency, such Lender, Issuing Bank or the Administrative Agent (as the case may
be) agrees to remit to such Borrower such excess.
          14.22. Entire Agreement. This Agreement, taken together with all of
the other Loan Documents embodies the entire agreement and understanding among
the parties hereto and supersedes the Proposal and Fee Letter (except for
provisions therein specifically referred to herein) and all prior agreements and
understandings, written and oral, relating to the subject matter hereof.
          14.23. Advice of Counsel. The Borrowers and each Lender and the
Issuing Bank understand that the Administrative Agent’s counsel represents only
the Administrative Agent’s and its Affiliates’ interests and that the Borrowers,
other Lenders and other Issuing Bank (if any)

-182-



--------------------------------------------------------------------------------



 



are advised to obtain their own counsel. The Borrowers represent and warrant to
the Administrative Agent and the other Holders that it has discussed this
Agreement with its counsel.
          14.24. Sole Lead Arranger and Sole Bookrunner. This Loan Agreement
places no duties on the Sole Lead Arranger or Sole Bookrunner in their
capacities as such.
          14.25. Termination of the Multicurrency Facility. Upon the Payment in
Full of the Multicurrency Obligations and the permanent reduction to zero and
termination of the Multicurrency Commitment by the Multicurrency Borrowers in
accordance with Section 3.01 and as permitted pursuant to Section 9.01(m),
(a) all references herein to Multicurrency Borrowers, Multicurrency Commitment,
Foreign Guarantors, Multicurrency Loans, Overdraft Loans, Euro Loans, the Euro
Subfacility, Sterling Loans, the Sterling Subfacility and any other defined
terms in which “Multicurrency”, “Euro”, “Overdraft” or “Sterling” is part of
such defined term’s name and all derivations thereof shall have no effect except
to the extent specifically referenced to survive such Payment in Full of the
Obligations, (b) the Multicurrency Borrowers shall continue to constitute
“Borrower Subsidiaries” for the purposes of this Agreement and the other Loan
Documents but shall no longer constitute “Foreign Credit Parties”, “Credit
Parties”, “Borrowers” or “Guarantors”, as applicable, (c) the Foreign Collateral
shall be released in accordance with Section 12.02(i)(C), (d) the Multicurrency
Borrower Guaranties and Foreign Guaranties shall be terminated except to the
extent specifically referenced to survive such Payment in Full of the
Obligations, and shall no longer constitute “Loan Documents” and the Foreign
Guarantors shall no longer constitute “Guarantors” or “Foreign Credit Parties”,
and (e) the Multicurrency Borrower Guaranty shall remain in effect for any
Obligations which survive such Payment in Full.
          14.26. Amendment and Restatement. The parties hereto agree that upon
(i) the execution and delivery of this Agreement by each of the parties hereto
and (ii) satisfaction (or waiver by the aforementioned parties) of the
conditions precedent set forth in Section 5.01, the terms and conditions of the
Previous Agreement shall be and hereby are amended, superseded, and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation of the Previous Agreement or
the Indebtedness incurred thereunder. With respect to any date or time period
occurring and ending prior to the Closing Date, the rights and obligations of
the parties to the Previous Agreement shall be governed by the Previous
Agreement and the Loan Documents (as defined therein), and with respect to any
date or time period occurring and ending on or after the Closing Date, the
rights and obligations of the parties hereto shall be governed by this Agreement
and the other Loan Documents (as defined herein). The Lenders hereby agree that
the Administrative Agent shall have full power and authority to allocate the
Domestic Commitments and Multicurrency Commitments of the Lenders as in effect
immediately prior to the Closing Date such that, immediately after giving effect
to such allocations on the Closing Date, each Lender shall hold the “Domestic
Commitment”, the “Multicurrency Commitment” and the “Domestic Commitment plus
Additional Multicurrency Participation Obligation” (and corresponding ratable
shares of such relevant Commitments and participation obligations in the
Multicurrency Facility, as applicable) set forth next to its name on
Schedule 1.01.1. The Lenders further agree to make all assignments and/or
transfers, and hereby consent to any such assignments and transfers,

-183-



--------------------------------------------------------------------------------



 



which may be necessary (including, without limitation, assignments of funded
obligations) to effect the allocations described in the preceding sentence.
The remainder of this page is intentionally blank.

-184-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first above written.

            NMHG HOLDING CO.
      By:        /s/ Jeffrey C. Mattern         Name:   Jeffrey C. Mattern     
  Title:   Treasurer     

     
 
  Notice Address:
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: General Counsel
 
  Phone: (503) 721-6000
 
  Telecopier: (503) 721-6059
 
  E-Mail: carolyn.vogt@nmhg.com

            NACCO MATERIALS HANDLING GROUP, INC.
      By:        /s/ Jeffrey C. Mattern         Name:   Jeffrey C. Mattern     
  Title:   Treasurer     

     
 
  Notice Address:
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: General Counsel
 
  Phone: (503) 721-6000
 
  Telecopier: (503) 721-6059
 
  E-Mail: carolyn.vogt@nmhg.com

S-1



--------------------------------------------------------------------------------



 



            NACCO MATERIALS HANDLING LIMITED
      By:        /s/ Jeffrey C. Mattern         Name:   Jeffrey C. Mattern     
  Title:   Director     

     
 
  Notice Address:
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: General Counsel
 
  Phone: (503) 721-6000
 
  Telecopier: (503) 721-6059
 
  E-Mail: carolyn.vogt@nmhg.com

S-2



--------------------------------------------------------------------------------



 



     
 
  NACCO MATERIALS HANDLING B.V.
 
   
 
  By: NACCO MATERIALS HANDLING GROUP, LTD.,
       its Managing Director

                  By:        /s/ Jeffrey C. Mattern         Name:   Jeffrey C.
Mattern        Title:   Director     

     
 
  Notice Address:
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: General Counsel
 
  Phone: (503) 721-6000
 
  Telecopier: (503) 721-6059
 
  E-Mail: carolyn.vogt@nmhg.com

S-3



--------------------------------------------------------------------------------



 



     
 
  CITICORP NORTH AMERICA, INC., as Administrative Agent, as Issuing Bank, as
Swing Loan Bank and as a Domestic Lender

                  By:         /s/ Miles D. McManus         Name:   Miles D.
McManus        Title:   Vice President and Director     

     
 
  Notice Address:
 
  388 Greenwich Street, 19th Floor
 
  New York, New York 10013
 
  Attention: David Jaffe
 
  Telecopier No.: (212) 816-2613
 
  Confirmation No.: (212) 816-2329
 
  E-Mail: david.jaffe@citi.com

     
 
  CITIBANK INTERNATIONAL PLC, as Multicurrency Lender and as Overdraft Line Bank

                  By:         /s/ Miles D. McManus         Name:   Miles D.
McManus        Title:   Authorized Signer   

S-4



--------------------------------------------------------------------------------



 



         

     
 
  GENERAL ELECTRIC CAPITAL CORPORATION,
as a Domestic Lender

                  By:         /s/ Dwayne L. Coker         Name:   Dwayne L.
Coker        Title:   Duly Authorized Signatory     

     
 
  Notice Address and
 
  Domestic Lending Office:
 
  Fixed Rate Lending Office:  
 
  GE Capital — Commercial Finance
 
  60 Long Ridge Road
 
  Stamford, Connecticut 06927-5100
 
  Attention: Alison Heely
 
  Telephone: (203) 357-6058
 
  Facsimile: (203) 316-7978
 
  E-Mail: alison.heely@gecapital.com

S-5



--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, INC., as a Domestic Lender
      By:         /s/ Patrick McCormack         Name:   Patrick McCormack       
Title:   Assistant Vice President     

     
 
  Notice Address:
 
  2450 Colorado Avenue, Suite 3000
 
  Santa Monica, California 90404
 
  Attention: Mike Baranowski
 
  Telecopier No.: (310) 453-7447
 
  Confirmation No.: (310) 453-7308
 
  E-Mail: mikeb@foothillcapital.com

S-6



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Domestic Lender
      By:        /s/ Scott J. Bell         Name:   Scott J. Bell        Title:  
Senior Vice President     

     
 
  Notice Address:
 
  National Corporate Banking Division
 
  U.S. Bank National Association
 
  555 S.W. Oak Street, Suite 400
 
  Portland, Oregon 97204
 
  Attention: Scott J. Bell
 
  Telecopier No.: (503) 275-5428
 
  Confirmation No.: (503) 275-4809
 
  E-Mail: scott.bell@usbank.com

S-6



--------------------------------------------------------------------------------



 



            KEY CORPORATE CAPITAL INC., as a Domestic Lender
      By:        /s/ Timothy W. Kenealy         Name:   Timothy W. Kenealy     
  Title:   Vice President     

     
 
  Notice Address:
 
  127 Public Square OH-01-27-0600
 
  Cleveland, Ohio 44114
 
  Attention: Chris Diorio
 
  Telecopier No.: (216) 689-3298
 
  Confirmation No.: (216) 689-4404
 
   
 
  Fixed Rate Lending Office:
 
  127 Public Square
 
  Cleveland, Ohio 44114
 
  Attention: Tony Simenic
 
  Telecopier No.: (216) 689-0255
 
  Confirmation No.: (216) 689-5206

S-6



--------------------------------------------------------------------------------



 



            GMAC COMMERCIAL FINANCE LLC, as a Domestic Lender
      By:         /s/ Christopher Gauch         Name:   Christopher Gauch       
Title:   Vice President     

     
 
  Notice Address:
 
  3000 Town Center, Suite 280
 
  Southfield, Michigan 48075
 
  Attention: Gwen Julin
 
  Telecopier No.: (248) 356-8978
 
  Confirmation No.: (248) 263-6206
 
  E-Mail: gjulin@gmacbc.com

S-6



--------------------------------------------------------------------------------



 



            STATE OF CALIFORNIA PUBLIC EMPLOYEES’
RETIREMENT SYSTEM, as a Domestic Lender       By:         /s/ Mike Claybar      
  Name:   Mike Claybar        Title:   Investment Officer     

     
 
  Notice Address:
 
  400 P Street
 
  Sacramento, California 95814
 
  Attention: Thomas McDonagh
 
  Telecopier No.: (916) 326-3330
 
  Confirmation No.: (916) 326-3425/326-3396

S-6



--------------------------------------------------------------------------------



 



Exhibit A
Applicable Fixed Rate Margin, Applicable Floating Rate Margin, Applicable Letter
of Credit Fee Rate, Applicable Overdraft
Rate Margin & Applicable Unused Commitment Fee Rate

                                                                               
              Applicable                     Applicable   Applicable  
Applicable   Unused             Applicable Fixed   Floating Rate   Overdraft
Rate   Letter of Credit   Commitment Fee Level   Leverage Ratio   Rate Margin  
Margin   Margin   Fee Rate   Rate   1    
Less than 2.50x
    1.500 %     0.500 %     1.750 %     1.250 %     0.375 %   2    
Greater than or equal to 2.50x and less than 3.00x
    1.750 %     0.750 %     2.000 %     1.500 %     0.375 %   3    
Greater than or equal to 3.00x
    2.000 %     1.000 %     2.250 %     1.750 %     0.375 %

Exh. A-1



--------------------------------------------------------------------------------



 



 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of DECEMBER 19, 2005
among
NMHG HOLDING CO.
NACCO MATERIALS HANDLING GROUP, INC.
NACCO MATERIALS HANDLING LIMITED
and
NACCO MATERIALS HANDLING B.V.
as Borrowers
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME
PARTY HERETO AS LENDERS
THE FINANCIAL INSTITUTION FROM TIME TO TIME
PARTY HERETO AS AN ISSUING BANK
CITICORP NORTH AMERICA, INC.,
as Administrative Agent
and
CITIGROUP GLOBAL MARKETS INC.
as Sole Lead Arranger and as Sole Bookrunner
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
 
  ARTICLE I        
 
  DEFINITIONS        
 
           
1.01.
  Certain Defined Terms     1  
1.02.
  Computation of Time Periods     56  
1.03.
  Accounting Terms     56  
1.04.
  Other Definitional Provisions     56  
1.05.
  Other Terms     56  
1.06.
  Payments by the Borrowers     56  
 
           
 
  ARTICLE II        
 
  AMOUNTS AND TERMS OF LOANS AND LETTERS OF CREDIT        
 
           
2.01.
  The Revolving Credit Facility     57  
2.02.
  Letters of Credit     64  
2.03.
  Participations in Multicurrency Facility     71  
2.04.
  Evidence of Indebtedness     73  
2.05.
  Authorized Officers and Administrative Agents     73  
2.06.
  Booking of Loans and Letters of Credit     74  
 
           
 
  ARTICLE III        
 
  PAYMENTS AND PREPAYMENTS        
 
           
3.01.
  Prepayments; Reductions in and Reallocations of Commitments     74  
3.02.
  Payments     78  
3.03.
  Pro Rata Shares Adjustment     84  
3.04.
  Taxes     84  
3.05.
  Increased Capital     88  
3.06.
  Cash Management and Concentration Accounts     89  
 
           
 
  ARTICLE IV        
 
  INTEREST AND FEES        
 
           
4.01.
  Interest on the Loans and Other Obligations     92  
4.02.
  Special Provisions Governing Fixed Rate Loans     96  
4.03.
  Fees     99  
 
           
 
  ARTICLE V        
 
  CONDITIONS TO EFFECTIVENESS; CONDITIONS TO LOANS AND LETTERS OF        
 
  CREDIT        
 
           
5.01.
  Conditions Precedent to Effectiveness     100  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
5.02.
  Conditions Precedent to Revolving Loans, Swing Loans, Overdraft Loans and
Letters of Credit     103  
 
           
 
  ARTICLE VI        
 
  REPRESENTATIONS AND WARRANTIES        
 
           
6.01.
  Representations and Warranties of the Borrowers     104  
 
           
 
  ARTICLE VII        
 
  REPORTING COVENANTS        
 
           
7.01.
  Financial Statements     116  
7.02.
  Events of Default     119  
7.03.
  Lawsuits     119  
7.04.
  Insurance     120  
7.05.
  Borrowing Base Certificate     120  
7.06.
  ERISA and Analogous Notices     122  
7.07.
  Environmental Notices     124  
7.08.
  Labor Matters     125  
7.09.
  Public Filings and Reports     125  
7.10.
  Bank Account Information     125  
7.11.
  Senior Notes; Debt     125  
7.12.
  Other Reports     126  
7.13.
  Other Information     126  
7.14.
  Solvency of Italian Receivables Seller     126  
7.15.
  Anti-Terrorism and Anti-Money Laundering Law Notices     126  
 
           
 
  ARTICLE VIII        
 
  AFFIRMATIVE COVENANTS        
 
           
8.01.
  Corporate Existence, Etc.     126  
8.02.
  Corporate Powers; Conduct of Business, Etc.     127  
8.03.
  Compliance with Laws, Etc.     127  
8.04.
  Payment of Taxes and Claims; Tax Consolidation     127  
8.05.
  Insurance     127  
8.06.
  Inspection of Property; Books and Records; Discussions     128  
8.07.
  ERISA Compliance     129  
8.08.
  Foreign Employee Benefit Plan Compliance     130  
8.09.
  Maintenance of Property     130  
8.10.
  Further Assurances; Additional Collateral     130  
8.11.
  Landlord and Bailee Waivers     132  
8.12.
  Environmental Compliance     132  
8.13.
  Insurance and Condemnation Proceeds     133  
8.14.
  Compliance with Anti-Money Laundering Laws and Anti-Terrorism Laws     133  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
  ARTICLE IX        
 
  NEGATIVE COVENANTS        
 
           
9.01.
  Indebtedness     134  
9.02.
  Sales of Assets     136  
9.03.
  Liens     137  
9.04.
  Investments     139  
9.05.
  Accommodation Obligations     140  
9.06.
  Restricted Payments     141  
9.07.
  Conduct of Business; Subsidiaries; Acquisitions     143  
9.08.
  Transactions with Shareholders and Affiliates     144  
9.09.
  Restriction on Fundamental Changes     145  
9.10.
  Sale and Leaseback Transactions; Operating Leases     145  
9.11.
  Margin Regulations; Securities Laws     146  
9.12.
  ERISA     146  
9.13.
  Constituent Documents     147  
9.14.
  Fiscal Year     147  
9.15.
  Cancellation of Debt; Prepayment of Indebtedness; Certain Amendments     147  
9.16.
  Environmental Matters     148  
9.17.
  Cash Management     148  
9.18.
  No Restrictions on Subsidiary Dividends     148  
9.19.
  No Violation of Anti-Terrorism Laws     148  
 
           
 
  ARTICLE X        
 
  FINANCIAL COVENANTS        
 
           
10.01.
  Excess Availability     149  
10.02.
  Maximum Leverage Ratio     149  
10.03.
  Minimum Fixed Charge Coverage Ratio     149  
10.04.
  Maximum Capital Expenditures     149  
 
           
 
  ARTICLE XI        
 
  EVENTS OF DEFAULT; RIGHTS AND REMEDIES        
 
           
11.01.
  Events of Default     149  
11.02.
  Rights and Remedies     153  
11.03.
  Cash Collateral     154  
11.04.
  License for Use of Software and Other Intellectual Property     155  
 
           
 
  ARTICLE XII        
 
  THE ADMINISTRATIVE AGENT        
 
           
12.01.
  Appointment.     155  
12.02.
  Nature of Duties     156  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
12.03.
  Rights, Exculpation, Etc.     157  
12.04.
  Reliance     157  
12.05.
  Indemnification     158  
12.06.
  CNAI Individually     158  
12.07.
  Successor Administrative Agents; Resignation of Administrative Agents     158
 
12.08.
  Relations Among Lenders     159  
12.09.
  Concerning the Collateral and the Loan Documents     159  
12.10.
  No Reliance on Administrative Agent’s Customer Identification Program     162
 
12.11.
  USA Patriot Act     162  
 
           
 
  ARTICLE XIII        
 
  CO-BORROWER PROVISIONS        
 
           
13.01.
  Domestic Borrowers     163  
13.02.
  Multicurrency Borrowers     163  
13.03.
  Separate Actions     163  
13.04.
  Obligations Absolute and Unconditional     163  
13.05.
  Waivers and Acknowledgements     164  
13.06.
  Contribution Among Borrowers     165  
13.07.
  Subrogation     166  
13.08.
  Subordination     166  
 
           
 
  ARTICLE XIV        
 
  MISCELLANEOUS        
 
           
14.01.
  Lender Assignments and Participations     167  
14.02.
  Expenses     170  
14.03.
  Indemnity     171  
14.04.
  Change in Accounting Principles     172  
14.05.
  Setoff     173  
14.06.
  Ratable Sharing     173  
14.07.
  Amendments and Waivers     174  
14.08.
  Notices     176  
14.09.
  Survival of Warranties and Agreements     177  
14.10.
  Failure or Indulgence Not Waiver; Remedies Cumulative     178  
14.11.
  Marshaling; Payments Set Aside     178  
14.12.
  Severability     178  
14.13.
  Headings     178  
14.14.
  Governing Law     178  
14.15.
  Limitation of Liability     178  
14.16.
  Successors and Assigns     179  
14.17.
  Certain Consents and Waivers     179  
14.18.
  Counterparts; Effectiveness; Inconsistencies     181  
14.19.
  Limitation on Agreements     181  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
14.20.
  Confidentiality     181  
14.21.
  Currency Conversions     181  
14.22.
  Entire Agreement     182  
14.23.
  Advice of Counsel     182  
14.24.
  Joint Arrangers, Joint Bookrunners and Syndication Agent     183  
14.25.
  Termination of the Multicurrency Facility     183  
14.26.
  Amendment and Restatement     183  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                          Page EXHIBITS
 
           
Exhibit A
  —   Applicable Interest Rate Margins and Fee Rates    
 
           
Exhibit B
  —   Form of Assignment and Acceptance    
 
           
Exhibit C-1
  —   Form of Borrowing Base Certificate (Domestic Facility)    
 
           
Exhibit C-2
  —   Form of Borrowing Base Certificate (Multicurrency Facility)    
 
           
Exhibit D-1
  —   Form of Collateral Access Agreement (Landlord)    
 
           
Exhibit D-2
  —   Form of Collateral Access Agreement (Bailee)    
 
           
Exhibit E
  —   Form of Collection Account Agreement    
 
           
Exhibit F
  —   Credit and Collection Policies    
 
           
Exhibit G-1
  —   Form of Domestic Borrower Guaranty    
 
           
Exhibit G-2
  —   Form of Multicurrency Borrower Guaranty    
 
           
Exhibit G-3
  —   Form of Foreign Guaranty (Multicurrency Obligations)    
 
           
Exhibit H
  —   Form of Domestic Security Agreement    
 
           
Exhibit I
  —   Form of Foreign Working Capital Guaranty    
 
           
Exhibit J
  —   Initial Projections    
 
           
Exhibit K-1
  —   Form of Notice of Borrowing (Domestic Facility)    
 
           
Exhibit K-2
  —   Form of Notice of Borrowing (Multicurrency Facility)    
 
           
Exhibit L
  —   Form of Notice of Continuation/Conversion    
 
           
Exhibit M-1
  —   Form of Notice of Letter of Credit Issuance (Domestic Facility)    
 
           
Exhibit M-2
  —   Form of Notice of Letter of Credit Issuance (Multicurrency Facility)    
 
           
Exhibit N
  —   Form of Officer’s Certificate    

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                          Page
Exhibit O
  —   Form of Pledge Agreement (Domestic)    
 
           
Exhibit P
  —   Pro Forma    
 
           
Exhibit Q-1
  —   Form of Domestic Loan Note    
 
           
Exhibit Q-2
  —   Form of Multicurrency Loan Note    
 
           
Exhibit Q-3
  —   Form of Swing Loan Note    
 
           
Exhibit R
  —   Form of Trademark Security Agreement    
 
           
Exhibit S
  —   List of Closing Documents    
 
           
Exhibit T
  —   Form of Compliance Certificate    

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                          Page SCHEDULES
Schedule 1.01.1
  —   Commitments    
 
           
Schedule 1.01.2
  —   Guarantors    
 
           
Schedule 1.01.3
  —   Intentionally Omitted    
 
           
Schedule 1.01.4
  —   Permitted Existing Accommodation Obligations    
 
           
Schedule 1.01.5
  —   Permitted Existing Indebtedness    
 
           
Schedule 1.01.6
  —   Permitted Existing Investments    
 
           
Schedule 1.01.7
  —   Permitted Existing Liens    
 
           
Schedule 1.01.8
  —   Refinanced Indebtedness    
 
           
Schedule 1.01.9
  —   Permitted Financial Institutions    
 
           
Schedule 6.01-A
  —   Constituent Documents    
 
           
Schedule 6.01-C
  —   Authorized, Issued and Outstanding Capital Stock; Subsidiaries    
 
           
Schedule 6.01-I
  —   Litigation; Adverse Effects    
 
           
Schedule 6.01-O
  —   Environmental Matters    
 
           
Schedule 6.01-P
  —   ERISA Matters    
 
           
Schedule 6.01-R
  —   Labor Matters    
 
           
Schedule 6.01-U
  —   Intellectual Property & Permits    
 
           
Schedule 6.01-V
  —   Assets and Properties    
 
           
Schedule 6.01-W
  —   Insurance    
 
           
Schedule 6.01-Y
  —   Transactions with Affiliates    
 
           
Schedule 6.01-Z
  —   Collection Account Banks; Bank Accounts    
 
           
Schedule 6.01-CC
  —   Compensation Increases    
 
           
Schedule 7.05-A
  —   Monthly Domestic Borrowing Base Delivery Dates    
 
           

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                          Page
Schedule 7.05-B
  —   Monthly Multicurrency Borrowing Base Delivery Dates    
 
           
Schedule 7.05-C
  —   Semi-Monthly Domestic Borrowing Base Delivery Dates    
 
           
Schedule 7.05-D
  —   Semi-Monthly Multicurrency Borrowing Base Delivery Dates    
 
           
Schedule 9.02-B
  —   Sale of Assets    
 
           
Schedule 9.04
  —   Investments in Disbursement Accounts    
 
           
Schedule 9.10
  —   Sale and Leaseback Transactions    

 